                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

KENTUCKY RIVER DISTRICT
HEALTH DEPARTMENT, and all
others similarly situated,

      Plaintiffs,
v.
                                                   IN RE: NATIONAL
PURDUE PHARMA L.P.; PURDUE PHARMA                PRESCRIPTION OPIATE
INC.; THE PURDUE FREDERICK                            LITIGATION
COMPANY, INC.; TEVA
PHARMACEUTICAL INDUSTRIES, LTD.;
TEVA PHARMACEUTICALS USA, INC.;            MDL No. ___________
CEPHALON, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN                       This Action Relates to:
PHARMACEUTICALS, INC. n/k/a JANSSEN        Case No. 17-md-2804
PHARMACEUTICALS, INC.; JANSSEN             Hon. Dan A. Polster
PHARMACEUTICA, INC.; NORAMCO,
INC.; ENDO HEALTH SOLUTIONS, INC.;
ENDO PHARMACEUTICALS, INC.;                CLASS-ACTION COMPLAINT
AMNEAL PHARMACEUTICALS, LLC;
MALLINCKRODT PLC; MALLINCKRODT,
LLC; SPECGX, LLC; ALLERGAN PLC f/k/a       JURY TRIAL DEMANDED
ACTAVIS PLC; ACTAVIS, LLC; ACTAVIS
PHARMA, INC. f/k/a WATSON PHARMA,
INC.; WATSON LABORATORIES, INC.;
DEPOMED, INC.; MCKESSON
CORPORATION; ANDA, INC.; CARDINAL
HEALTH, INC.; H.D. SMITH, LLC f/k/a H.D.
SMITH WHOLESALE DRUG CO.;
AMERISOURCEBERGEN DRUG
CORPORATION; RICHIE PHARMACAL
CO.; MYLAN PHARMACEUTICALS, INC.;
SANDOZ, INC., OMNICARE
DISTRIBUTION CENTER, LLC; PAR
PHARMACEUTICAL; HIKMA
PHARMACEUTICALS PLC; QUEST
PHARMACEUTICALS, INC.; INDIVIOR
PLC; and DOES 1-100,

     Defendants.




                                    -1-
                                          COMPLAINT

       COME NOW Plaintiff Kentucky River District Health Department, by and through

counsel, and on behalf of itself and all others similarly situated (hereinafter “Plaintiffs”) hereby

bring this class-action Complaint against the above-named Defendants, alleging as follows:

                                    I.      INTRODUCTION

       1.      Plaintiff Kentucky River District Health Department (hereinafter “Plaintiff” or

“Kentucky River”), like other similar situated Kentucky local health departments, is a vital link to

the rural communities it serves.

       2.      Kentucky River, on behalf of itself and all others similarly situated, brings this civil

action to eliminate the hazard to public health and safety caused by the opioid epidemic, to abate

the nuisance caused thereby, and to recoup monies that have been spent, or will be spent, because

of Defendants’ false, deceptive, and unfair marketing and/or unlawful diversion of prescription

opioids. 1 Such economic damages were foreseeable to Defendants and were sustained because of

Defendants’ intentional and/or unlawful actions and omissions.

       3.      Opioid analgesics are widely diverted and improperly used, and the widespread

abuse of opioids has resulted in a national epidemic of opioid overdose deaths and addictions. 2

       4.      The opioid epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.” 3

       5.      Plaintiffs bring this suit against the manufacturers of prescription opioids. The

manufacturers aggressively promoted and pushed highly addictive, dangerous opioids, falsely


1
  As used herein, the term “opioid” refers to the entire family of opiate drugs including natural,
synthetic, and semi-synthetic opiates.
2
  See Nora D. Volkow & A Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions
and Mitigation Strategies, 374 N. Engl. J. Med. 1253 (2016).
3
  See Robert M. Califf, et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Engl.
J. Med. 1480 (2016).


                                                -2-
representing to doctors that patients would rarely succumb to drug addiction. These pharmaceutical

companies aggressively advertised to and persuaded doctors to prescribe highly addictive,

dangerous opioids—turning patients into drug addicts for their own corporate profit. Such actions

were intentional and unlawful.

       6.      Plaintiffs also bring this suit against the wholesale distributors of these highly

addictive drugs. The distributors and manufacturers intentionally and/or unlawfully breached their

legal duties under federal and State law to monitor, detect, investigate, refuse, and report

suspicious orders of prescription opioids.

                                     II.     THE PARTIES

A.     Plaintiffs

       7.      Kentucky River is a District Health Department serving Knott, Lee, Leslie,

Letcher, Owsley, Perry, and Wolfe counties. It is the mission of Kentucky River to protect,

maintain, and promote the health of the people of its communities. Kentucky River operates

a variety of preventive health programs for children and adults to ensure the good health of

its citizens and acts as a source of information and services for individuals and families who

need assistance with medical care, nutritional counseling, health screening, immunizations,

family planning, and environmental protection.

       8.      As a direct and proximate result of Defendants’ conduct, Kentucky River has

suffered actual injury and damages including, but not limited to, significant increased

expenses for providing public health services, including but not limited to: (1) providing

vaccinations and public health services related to public outbreaks of HIV, Hepatitis A, B,

and C; (2) administering and operating needle exchange programs; (3) providing public safety

relating to the opioid epidemic; (4) providing public health educational programs on




                                              -3-
preventing opioid addiction, abuse, and/or dependency; (5) providing prenatal services to

infants and mothers with opioid-related medical conditions; (6) providing services for at least

the first two years of a child’s life, to children born with opioid-related medical conditions

and children whose families suffer from opioid-related disabilities or incapacitation; and (7)

providing services for at least the first two years of a child’s life, to mothers and families of

children suffering from opioid-related medical conditions. While Kentucky River normally

has some expenses related to these services, the expenses have been significantly increased

as a direct and proximate result of Defendants’ conduct, and thus constitute specific and

special injuries. The increased expenditures have been a necessary means to respond to issues

created by unlawful opioid prescription drugs in Kentucky River’s communities, but much

greater expenditures are needed to abate the serious problems caused by the opioid epidemic.

       9.      Kentucky River seeks the means to abate the epidemic created by Defendants’

wrongful and/or unlawful conduct. Kentucky River is authorized by law to abate any nuisance

and prosecute in any court of competent jurisdiction any person who creates, continues, contributes

to, or suffers such nuisance to exist and prevent injury and annoyance from such nuisance.

       10.     Kentucky River brings this action on behalf of itself and on behalf of all other

similarly situated Kentucky District, Independent, County, Urban-County, and City-County

Health Departments that have suffered financial damages as a result of the ongoing opioid

epidemic. (See KRS §§ 212.810- 212.930; 212.780-212.794; 212.020-212.275; 212.626-212.639;

212.640-212.710.)

       11.     Plaintiffs have standing to sue and to recover damages incurred as a result of

Defendants’ actions and omissions. Plaintiffs have standing to bring all claims pled herein.




                                               -4-
B.     Defendants

       1.      The Manufacturer and Marketing Defendants

               a.     Purdue and Associated Companies

       12.     Defendant Purdue Pharma L.P. is a limited partnership organized under the laws of

Delaware with its principal place of business in Stamford, Connecticut.

       13.     Defendant Purdue Pharma Inc. is a New York corporation with its principal place

of business in Stamford, Connecticut.

       14.     Defendant The Purdue Frederick Company, Inc. is a New York corporation with

its principal place of business in Stamford, Connecticut. Defendants Purdue Pharma, L.P., Purdue

Pharma, Inc. and The Purdue Frederick Company, Inc. are collectively referred to as “Purdue.”

       15.     Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in in Plaintiffs’

Communities, throughout Kentucky, and throughout the nation. OxyContin is Purdue’s best-

selling opioid. Since 2009, Purdue’s annual nationwide sales of OxyContin have fluctuated

between $2.47 billion and $2.99 billion, up four-fold from its 2006 sales of $800 million.

OxyContin constitutes roughly 30% of the entire market for analgesic drugs (painkillers).

OxyContin is Purdue’s largest-selling opioid, in both the Plaintiffs’ communities and the nation.

Since 2009, Purdue’s national annual sales of OxyContin have fluctuated between $2.47 billion

and $2.99 billion, up four-fold from 2006 sales of $800 million. OxyContin constitutes roughly

30% of the entire market for analgesic drugs (painkillers).

       16.     In 2007, Purdue settled criminal and civil charges against it for misbranding

OxyContin and agreed to pay the United States $635 million—at the time, one of the largest

settlements with a drug company for marketing misconduct. Pursuant to its settlement, Purdue




                                               -5-
operated under a Corporate Integrity Agreement with the Office of Inspector General of the U.S.

Department of Health and Human Services, which required the company, inter alia, to ensure that

its marketing was fair and accurate, and to monitor and report on its compliance with the

Agreement. None of this stopped Purdue. In fact, Purdue continued to create the false perception

that opioids were safe and effective for long-term use, even after being caught using unbranded

marketing methods to circumvent the system. In short, Purdue paid the fine when caught and then

continued business as usual, deceptively marketing and selling billions of dollars of opioids each

year.

               b.     Cephalon and Associated Companies

        17.    Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania.

        18.    Defendant Teva Pharmaceutical Industries, Ltd. is an Israeli corporation with its

principal place of business in Petah Tikva, Israel. Teva Pharmaceuticals Ltd. acquired Cephalon

in October 2011, and Cephalon Inc. became a wholly owned subsidiary of Teva Pharmaceuticals

Ltd.

        19.    Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with its

principal place of business in North Wales, Pennsylvania, and is a wholly owned subsidiary of

Teva Pharmaceutical Industries, Ltd.

        20.    Teva USA and Cephalon, Inc. work together closely to market and sell Cephalon

products in the United States. Teva USA also sells generic opioids in Plaintiff’s Communities,

throughout Kentucky, and throughout the United States, including generic opioids previously sold

by Allergan plc, whose generics business Teva Pharmaceutical Industries Ltd., Teva USA’s parent




                                               -6-
company based in Israel, acquired in August 2016. Teva USA and Cephalon, Inc. are collectively

referred to herein as “Teva.”

       21.     Teva USA and Cephalon, Inc. worked together to manufacture, promote, sell, and

distribute opioids such as Actiq and Fentora in Plaintiff’s Communities, throughout Kentucky, and

throughout the United States. Actiq has been approved by the FDA only for the “management of

breakthrough cancer pain in patients 16 years and older with malignancies who are already

receiving and who are tolerant to around-the-clock opioid therapy for the underlying persistent

cancer pain.” 4 Fentora has been approved by the FDA only for the “management of breakthrough

pain in cancer patients 18 years of age and older who are already receiving and who are tolerant

to around-the-clock opioid therapy for their underlying persistent cancer pain.” 5 In 2008, Cephalon

pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its misleading

promotion of Actiq and two other drugs, and agreed to pay a $425 million fine. 6

       22.     Teva USA, and Cephalon, Inc. (collectively Cephalon) work together closely to

market and sell Cephalon products in Plaintiff’s Communities, throughout Kentucky, and

throughout the United States. Since its acquisition of Cephalon in October 2011, Teva USA has

conducted all sales and marketing activities for Cephalon in the United States, through its

“specialty medicines” division. Teva USA holds out Actiq and Fentora as Teva products to the




4
  Highlights of Prescribing information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge,
CII (2009), ACTIQ PI/Med Guide,
https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf (last accessed
August 1, 2018).
5
  Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII (2011),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf (last accessed
August 1, 2018).
6
  Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425
Million & Enter Plea to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.


                                               -7-
public. The FDA-approved prescribing information and medication guide, which is distributed

with Cephalon opioids, discloses that the guide was submitted by Teva USA, and directs

physicians to contact Teva USA to report adverse events.

        23.     All of Cephalon’s promotional websites, including those for Actiq and Fentora,

display Teva Ltd.’s logo. 7 Teva USA’s parent company, Teva Pharmaceuticals Industries, Ltd.

lists Cephalon’s and Teva USA’s sales as its own on its financial reports, and its year-end report

for 2012 – the year immediately following the Cephalon acquisition – attributed a 22% increase in

its specialty medicine sales to “the inclusion of a full year of Cephalon’s specialty sales,” including

inter alia sales of Fentora. 8

        24.     Teva Pharmaceutical Industries, Ltd., Teva Pharmaceuticals USA, Inc., and

Cephalon, Inc. are referred to herein as “Cephalon.”

        25.     From 2000 forward, Cephalon has made thousands of payments to physicians

nationwide, including in Kentucky, ostensibly for activities including participating on speakers’

bureaus, providing consulting services, assisting in post-marketing safety surveillance and other

services, many of whom were not oncologists and did not treat cancer pain, but in fact to

deceptively promote and maximize the use of opioids.

                c.      Janssen and Associated Companies

        26.     Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

        27.     Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its




7
  E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last accessed August 1,
2018).
8
  Teva Ltd., Annual Report (Form 20-F), at 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.


                                                 -8-
principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of J&J.

          28.   Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen

Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.

          29.   Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,

Delaware and was a wholly owned subsidiary of J&J until July 2016. Noramco, Inc. is or had been

part of J&J’s opium processing. It makes active pharmaceutical ingredients (“APIs”) for opioid

painkillers.

          30.   Johnson & Johnson is the only company that owns over 10% of Janssen

Pharmaceuticals stock. J&J controls the sale and development of Janssen Pharmaceuticals drugs

and Janssen Pharmaceuticals profits inure to J&J’s benefit.

          31.   J&J, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. (collectively, “Janssen”) are or have been

in the business of manufacturing, selling, promoting, and/or distributing both brand name and

generic opioids in Plaintiff’s Communities, throughout Kentucky, and throughout the United

States.

          32.   Janssen manufactures, promotes, sells, and distributes drugs in Plaintiff’s

Communities, throughout Kentucky, and throughout the United States, including the opioid

Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1 billion in annual sales.

Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta (tapentadol) and

Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

          33.   Janssen made thousands of payments to physicians nationwide, including in

Kentucky, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact




                                               -9-
to deceptively promote and maximize the use of opioids.

         34.    Janssen, like many other companies, has a corporate code of conduct, which sets

forth the organization’s mission, values and principles. Janssen’s employees are required to read,

understand and follow its Code of Conduct for Health Care Compliance. Johnson & Johnson

imposes this code of conduct on Janssen as a pharmaceutical subsidiary of J&J. 9 Documents posted

on J&J’s and Janssen’s websites confirm J&J’s control of the development and marketing of

opioids by Janssen. Janssen’s website “Ethical Code for the Conduct of Research and

Development,” names only J&J and does not mention Janssen anywhere within the document. The

“Ethical Code for the Conduct of Research and Development” posted on the Janssen website is

J&J’s company-wide Ethical Code, which it requires all of its subsidiaries to follow.

         35.    The “Every Day Health Care Compliance Code of Conduct” posted on Janssen’s

website is a J&J company-wide document that describes Janssen as one of the “Pharmaceutical

Companies of Johnson & Johnson” and as one of the “Johnson & Johnson Pharmaceutical

Affiliates.” It governs how “[a]ll employees of Johnson & Johnson Pharmaceutical Affiliates,”

including those of Janssen, “market, sell, promote, research, develop, inform and advertise

Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen officers, directors,

employees, sales associates must certify that they have “read, understood and will abide by” the

code. The code governs all of the forms of marketing at issue in this case. J&J made payments to

thousands of physicians nationwide, including in Kentucky, ostensibly for activities including

participating on speakers’ bureaus, providing consulting services, assisting in post-marketing

safety surveillance and other services, but in fact to deceptively promote and maximize the use of

opioids.



9
    Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.


                                              - 10 -
                d.     Endo and Associates Companies

       36.      Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania.

       37.      Defendant Endo Pharmaceuticals Inc. is a wholly owned subsidiary of Endo Health

Solutions Inc. and is a Delaware corporation with its principal place of business in Malvern,

Pennsylvania.

       38.      Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (collectively “Endo”)

are or have been in the business of manufacturing, selling, promoting, and/or distributing both

brand name and generic opioids in Plaintiff’s Communities, throughout Kentucky, and throughout

the United States.

       39.      Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, generic versions of oxycodone, oxymorphone,

hydromorphone and hydrocodone in the United States. Opioids made up roughly $403 million of

Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from

2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. On June 8, 2017, the

FDA requested that Endo remove Opana ER from the market because of a “serious outbreak” of

HIV and hepatitis C due to abuse of the drug after the reformulation of Opana from a nasal spray

to an injectable. 10 In response to the FDA’s request, Endo removed Opana ER from the market in

July 2017. 11 Endo also manufactures and sells generic opioids such as oxycodone, oxymorphone,

hydromorphone, and hydrocodone products in Plaintiff’s Communities, throughout Kentucky, and



10
   Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for
Risks Related to Abuse (June 8, 2017),
 https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
11
   Press Release, Endo International PLC, Endo Provides update on Opana ER (July 6, 2017),
http://investor.endo.com/news-releases/news-release-details/endo-provides-update-opanar-er.


                                              - 11 -
throughout the United States, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.

       40.     Endo made thousands of payments to physicians nationwide, including in

Kentucky, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

to deceptively promote and maximize the use of opioids.

               e.      Amneal Pharmaceuticals, LLC

       41.     Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware limited

liability company with its principal place of in New Jersey. At all relevant times, Amneal has

manufactured prescription drugs, including opioids, and has sold prescription drugs, including

opioids, in Plaintiff’s Communities, throughout Kentucky, and throughout the United States..

               f.      Mallinckrodt Entities

       42.     Defendant Mallinckrodt plc is an Irish public limited company with its headquarters

in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was incorporated in January

2013 for the purpose of holding the pharmaceuticals business of Covidien plc, which was fully

transferred to Mallinckrodt plc in June of that year. Mallinckrodt plc also operates under the

registered business name Mallinckrodt Pharmaceuticals, with its U.S. headquarters in Hazelwood,

Missouri.

       43.     Defendant Mallinckrodt LLC (together with Mallinckrodt plc and SpecGx LLC,

“Mallinckrodt”) is a Delaware corporation with its headquarters in Hazelwood, Missouri.

Defendant SpecGx LLC is a Delaware limited liability company with its headquarters in Clayton,

Missouri and is a wholly-owned subsidiary of Mallinckrodt plc. Mallinckrodt manufactures,

markets, sells and distributes pharmaceutical drugs in Plaintiff’s Communities, throughout

Kentucky, and throughout the United States. Mallinckrodt is the largest U.S. supplier of opioid




                                               - 12 -
pain medications and among the top ten generic pharmaceutical manufacturers in the United

States, based on prescriptions.

       44.     Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and Roxicodone,

which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt Inc., a

subsidiary of Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo for

treatment of chronic pain in 2012. Mallinckrodt further expanded its branded opioid portfolio in

2012 by purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt

developed Xartemis XR, an extended-release combination of oxycodone and acetaminophen,

which the FDA approved in March 2014, and which Mallinckrodt has since discontinued.

Mallinckrodt promoted its branded opioid products with its own direct sales force.

       45.     While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it received

approximately 25% of the DEA’s entire annual quota for controlled substances that it

manufactures. Mallinckrodt also estimated, based on IMS Health 12 data for the same period, that

its generics claimed an approximately 23% market share of DEA Schedules II and III opioid and

oral solid dose medications. 13

       46.     Mallinckrodt operates a vertically integrated business in the United States: (1)

importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its facility

in Hobart, New York, and (3) marketing and selling its products to drug distributors, specialty



12
   “IMS Health was a [provider of] information, services and technology for the healthcare
industry, including U.S. physician prescribing data.” It has changed its corporate form and is
now known as “IQVIA.”
13
   Mallinckrodt plc 2016 Form 10-K.



                                               - 13 -
pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers that have

mail-order pharmacies, and hospital buying groups.

       47.       Among the drugs Mallinckrodt manufactures or has manufactured are the

following: Schedule II: Exalgo (Hydromorphone hydrochloride, extended release), Roxicodone

(Oxycodone hydrochloride), Xartemis XR (Oxycodone hydrochloride and acetaminophen),

Methadose (Methadone hydrochloride), Generic Morphine sulfate extended release, Morphine

sulfate oral solution, Fentanyl transdermal system, Oral transmucosal fentanyl citrate, Oxycodone

and acetaminophen, Hydrocodone bitartrate and acetaminophen, Hydromorphone hydrochloride,

Hydromorphone hydrochloride, extended release, Oxymorphone hydrochloride, Methadone

hydrochloride. Schedule III: Buprenorphine and naloxone. Unscheduled: Naltrexone

hydrochloride.

       48.       Mallinckrodt made thousands of payments to physicians nationwide, including in

Kentucky, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

to deceptively promote and maximize the use of opioids.

                 g.     Actavis and Associated Companies

       49.       Defendant Allergan plc is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland.

       50.       Defendant Actavis plc acquired Defendant Allergan plc in March 2015, however

the combined company changed its name to Allergan plc in January 2013.

       51.       Defendant Watson Pharmaceuticals, Inc. had acquired Defendant Actavis, Inc. in

October 2012, and the combined company changed its name to Actavis, Inc. as of January 2013,

and then changed the name to Actavis plc in October 2013.




                                                  - 14 -
       52.       Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal

place of business in Corona, California, and is a wholly-owned subsidiary of Defendant Allergan

plc (f/k/a Actavis, Inc., f/k/a, Actavis PLS, f/k/a Watson Pharmaceuticals, Inc.).

       53.       Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc., f/k/a Watson Pharma, Inc.) is

a Delaware corporation with its principal place of business in New Jersey and was formerly known

as Watson Pharma, Inc.

       54.       Defendant Actavis LLC is a Delaware limited liability company with its principal

place of business in Parsippany, New Jersey.

       55.       Each of these Defendants is owned by Defendant Allergan plc, which uses them to

market and sell its drugs in Plaintiff’s Communities, throughout Kentucky, and throughout the

United States.

       56.       Defendant Allergan plc exercises control over these marketing and sales efforts and

profits from the sale of Allergan/Actavis products ultimately inure to its benefit. Allergan plc,

Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc.,

Watson Pharma, Inc., and Watson Laboratories, Inc. (collectively, “Actavis”) are or have been in

the business of manufacturing, selling, promoting, and/or distributing both brand name and generic

opioids in Plaintiff’s Communities, throughout Kentucky, and throughout the United States.

       57.       Actavis manufactures, promotes, sells, and distributes opioids, including the

branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

and Opana in Plaintiff’s Communities, throughout Kentucky, and throughout the United States.

Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc. on December 30, 2008, and

began marketing Kadian in 2009.

       58.       Actavis made thousands of payments to physicians nationwide including in




                                                - 15 -
Kentucky, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

to deceptively promote and maximize the use of opioids.

               h.      Depomed, Inc.

       59.     Defendant Depomed, Inc. (“Depomed”) is a California corporation with its

principal place of business in Newark, California. Depomed describes itself as a specialty

pharmaceutical company focused on pain and other central nervous system conditions. Depomed

develops, markets, and sells prescriptions drugs in Plaintiff’s Communities, throughout Kentucky,

and throughout the United States. Depomed acquired the rights to Nucynta and Nucynta ER for

$1.05 billion from Janssen pursuant to a January 15, 2015, Asset Purchase Agreement. This

agreement closed on April 2, 2015.

               i.      Indivior PLC

       60.     Indivior PLC (“Indivior”) is a is a multinational pharmaceutical company with its

headquarters in Slough, United Kingdom, and its principal place of business in the United States

located in Richmond, Virginia. Indivor manufactures opioids and sells opioids in Plaintiff’s

Communities, throughout Kentucky, and throughout the United States.

       61.     Collectively, the Defendants specified in Paragraphs 12-60, above, are referred to

as the “Marketing Defendants.”

       2.      The Distributor Defendants

       62.     The Distributor Defendants are identified below. At all relevant times, the

Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce

the prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes.




                                               - 16 -
       63.     The Distributor Defendants universally failed to comply with federal and Kentucky

law. The Distributor Defendants are engaged in “wholesale distribution,” as defined under

Kentucky law. Plaintiff alleges the unlawful conduct by the Distributor Defendants is a substantial

cause for the volume of prescription opioids plaguing Plaintiffs’ communities.

               a.      McKesson Corporation

       64.      McKesson Corporation (“McKesson”) at all relevant times operated as a licensed

pharmacy wholesaler in Plaintiffs’ communities. McKesson is a Delaware corporation.

McKesson’s principal place of business is in San Francisco, California. At atll relevant times,

McKesson distributed opioids in Plaintiff’s Communities, throughout Kentucky, and throughout

the United States.

               b.      Anda, Inc.

       65.     Defendant Anda, Inc., (“Anda”) through its various DEA registrant subsidiaries and

affiliated entities, including but not limited to, Anda Pharmaceuticals, Inc., is the fourth largest

distributor of generic pharmaceuticals in the United States. Anda is a Florida corporation with its

principal place of business in Weston, Florida. In October 2016, Defendant Teva acquired Anda

from Allergan plc (i.e. Defendant Actavis), for $500 million in cash. At all times relevant to this

Complaint, Anda distributed prescription opioids throughout the United States, including in

Kentucky, and within the communities served by Plaintiffs.

               c.      Cardinal Health, Inc.

       66.     Defendant Cardinal Health, Inc. (“Cardinal”) is an Ohio Corporation with its

principal place of business in Dublin, Ohio. In 2016, Cardinal generated revenues of $121.5 billion.

       67.     Cardinal is a global distributor of pharmaceutical drugs and medical products. It is

one of the largest distributors of opioids in the United States. It has annual resources of over $120




                                               - 17 -
billion. Additionally, in December 2013, Cardinal formed a ten-year agreement with CVS

Caremark to form the largest generic drug sourcing operation in the United States. Cardinal has,

at all relevant times, had distribution centers throughout the United States, including Kentucky,

and has distributed in Plaintiff’s Communities, throughout Kentucky, and throughout the United

States.

                d.     H.D. Smith, LLC

          68.   Defendant H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co. ("H. D. Smith")

through its various DEA registered subsidiaries and affiliated entities, is a wholesaler of

pharmaceutical drugs that distributes opioids throughout the United States, including Kentucky

and the community served by Plaintiffs. H. D. Smith is a privately held independent

pharmaceuticals distributor of wholesale brand, generic and specialty pharmaceuticals and is a

Delaware corporation with its principal place of business in Illinois. H. D. Smith Wholesale Drug

Co. has been restructured and is currently doing business of H. D. Smith, LLC's sole member is

H. D. Smith Holdings, LLC, and its sole member is H. D. Smith Holding Company, a Delaware

corporation with its principal place of business in Illinois. H. D. Smith is the largest independent

wholesaler in the United States. In January 2018, Defendant AmerisourceBergen acquired H. D.

Smith.

                e.     AmerisourceBergen Drug Corporation

          69.   Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a

wholesaler of pharmaceutical drugs that distributes opioids in Plaintiff’s Communities, throughout

Kentucky, and throughout the United States.

          70.   AmerisourceBergen is the eleventh largest company by revenue in the United

States, with annual revenue of $147 billion in 2016. AmerisourceBergen’s principal place of




                                               - 18 -
business is located in Chesterbrook, Pennsylvania, and it is incorporated in Delaware.

       71.     According to its 2016 Annual Report, AmerisourceBergen is “one of the largest

global pharmaceutical sourcing and distribution services companies, helping both healthcare

providers and pharmaceutical and biotech manufacturers improve patient access to products and

enhance patient care.” 14

               f.      Richie Pharmacal Co.

       72.     Upon information and belief, Defendant Richie Pharmacal Co. (“Richie”) is

incorporated in Kentucky with a principal place of business in Glasgow, Kentucky.

       73.     Richie is a pharmaceutical distributor licensed to do business in Kentucky.

       74.     Richie does substantial business in the Commonwealth of Kentucky.

       75.     Richie distributes pharmaceuticals to retail pharmacies and institutional providers

to customers in Plaintiff’s Communities, throughout Kentucky, and throughout the United States.

               g.      Omnicare Distribution Center, LLC

       76.     Defendant Omnicare Distribution Center, LLC (“Omnicare”) is a Delaware

corporation with its principal place of business in Cincinnati, Ohio. Omnicare is a wholesale

distributor of pharmaceutical drugs that distributes opioids in in Plaintiffs’ Communities,

throughout Kentucky, and throughout the nation.

               h.     Quest Pharmaceuticals, Inc.

       77.     Quest Pharmaceuticals, Inc. (“Quest”) is a Kentucky corporation with its principal

place of business in Murray, Kentucky. Quest is a distributor of pharmaceutical drugs that

distributes opioids in in Plaintiffs’ Communities, throughout Kentucky, and throughout the nation.



14
   AmerisourceBergen, 2016 Summary Annual Report,
http://investor.amerisourcebergen.com/static-files/37daf1ed-4d41-4547-bb87-86d501087dbb
(last accessed August 1, 2018).


                                              - 19 -
       78.     Collectively, the Defendants specified in Paragraphs 62-77, above, are referred to

as the “Distributor Defendants.”

       C.      The Manufacturer, Marketing, and Distributor Defendants.

       79.     Defendant Mylan Pharmaceuticals, Inc. (“Mylan”) is a Pennsylvania corporation

with its principal place of business in Canonsburg, Pennsylvania. It manufactures, promotes,

distributes, and sells opioids in in Plaintiffs’ Communities, throughout Kentucky, and throughout

the nation, including many Schedule II controlled substances such as Oxycodone and Propoxy-N.

Mylan conducts its pharmaceutical business operations through various entities, including Mylan

Speciality, LP. and Mylan Pharms Inc. (collectively “Mylan”).

       80.     Defendant Sandoz, Inc. (“Sandoz”) is a Colorado corporation with its principal

place of business in Princeton, New Jersey. It manufactures, promotes, distributes, and sells

opioids in in Plaintiffs’ Communities, throughout Kentucky, and throughout the nation, including

a product known as the Fentanyl Patch, a device to administer a time-released dosing of Fentanyl.

       81.     Defendant Par Pharmaceutical (“Par”) is a Delaware corporation with its principle

office and place located in Chestnut Ridge, New York. Par manufactures, promotes, sells, and

distributes opioids in in Plaintiffs’ Communities, throughout Kentucky, and throughout the nation.

       82.     Defendant    Hikma     Pharmaceticals    PLC     (“Hikma”),    f/k/a   West-Ward

Pharmaceuticals, is a multinational pharmaceutical company with its headquarters in London,

United Kingdom, and its principal place of business in the United States located in Eastontown,

New Jersey. Hikma manufactures, promotes, sells, and distributes opioids in in Plaintiffs’

Communities, throughout Kentucky, and throughout the nation.

       83.     Collectively, the Defendants specified in Paragraphs 79-82, above, are referred to

as the “Marketing Defendants” and/or the “Distributor Defendants.”




                                              - 20 -
       D.      Defendants’ Agents (Doe Defendants)

       84.     All of the actions described in this Complaint are part of, and in furtherance of, the

unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’

officers, agents, employees, or other representatives while actively engaged in the management of

Defendants’ affairs within the course and scope of their duties and employment, and/or with

Defendants’ actual, apparent, and/or ostensible authority.

       85.     The true names and capacities, whether individual, corporate, associate, or

otherwise of certain vendors, distributors and/or their alter egos, sued herein as DOES 1 through

100 inclusive, are presently unknown to Plaintiffs, who therefore sues these Defendants by

fictitious names. Plaintiffs will seek leave of this Court to amend this Complaint to show their true

names and capacities when they become ascertained. Each of the Doe Defendants has taken part

in and participated with, and/or aided and abetted, some or all of the other Defendants in some or

all of the matters referred to herein, and therefore are liable for the same.

                             III.    JURISDICTION AND VENUE

       86.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because this

action presents federal questions. This Court has supplemental jurisdiction over the causes of

action arising under state law because these claims are part of the same case or controversy.

       87.     This Court has personal jurisdiction over all Defendants because each Defendant

has substantial contacts and business relationships in Kentucky and has purposely availed itself of

business opportunities in Kentucky, including by marketing, distributing and/or selling

prescription opioids in Kentucky.

       88.     This Court also has personal jurisdiction over all of the Defendants under 18 U.S.C.

1965(b). This Court may exercise nationwide jurisdiction over the named Defendants where the




                                                - 21 -
“ends of justice” require national service. Here, the interests of justice require that Plaintiffs be

allowed to bring all members of the nationwide RICO enterprise before the court in a single trial.

See, e.g., Iron Workers Local Union No. 17 Insurance Fund v. Philip Morris Inc., 23 F. Supp. 2d

796 (1998) (citing LaSalle National Bank v. Arroyo Office Plaza, Ltd., 1988 WL 23824, *3 (N.D.

Ill. Mar 10, 1988); Butcher’s Union Local No. 498 v. SDC Invest., Inc., 788 F.2d 535, 539 (9th

Cir. 1986).

       89.     Venue is proper in this District pursuant to Case Management Order No. 1, which

provides for direct filing in this Court for any Plaintiff whose case would be subject to transfer to

this MDL.

                           IV.    CLASS-ACTION ALLEGATIONS

       90.     Plaintiffs respectfully request that the Court certify their claims for class action

under Rules 23(b)(2) and 23(b)(3) of the Federal Rules of Civil Procedure. This Complaint seeks

relief, including compensatory, treble, and punitive damages, for Defendants’ creation of a public

nuisance and their violations of the Federal RICO statute, negligence, negligence per se, and

unlawful and deceptive trade practices.

       91.     Plaintiffs seek to certify a state-wide class of all Kentucky District, Independent,

County, Urban-County, and City-County Health Departments that are similarly situated and have

suffered the same losses due to the opioid crisis and epidemic caused by Defendants.

       92.     Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23. The Class meets the

prerequisites for the maintenance of a class action in that:

               (a)     The Class is so numerous that joinder of all Class members is impractical;




                                                - 22 -
                (b)    Nearly all factual, legal, and statutory relief issues that are raised in this

Complaint are common to each of the members of the Class and apply uniformly to every member

of the class;

                (c)    The claims of the representative Plaintiffs are typical of the claims of each

member of the Class. Plaintiffs, like all other members of the Class, sustained damages arising

from Defendants’ violations of law, including violations of the Federal RICO Statue. The

representative Plaintiff and the members of the Class were and are similarly or identically harmed

by the same unlawful, deceptive, unfair, systematic, and pervasive pattern of misconduct;

                (d)    The representative Plaintiff will fairly and adequately represent and protect

the interests of the Class. There are no material conflicts between the claims of the representative

Plaintiff and the members of the Class that would make a class certification inappropriate; and

                (e)    The counsel selected to represent the Class will fairly and adequately protect

the interests of the Class. They are experienced trial lawyers who have experience in complex

litigation and are competent counsel for this class action litigation. Counsel for the Class will

vigorously assert the claims of all members of the Class.

        93.     This action is properly maintained as a class action in that common questions of

law and fact exist as to the members of the Class and predominate over any questions affecting only

individual members, and a class action is superior to other available methods for the fair and

efficient adjudication of the controversy, including consideration of:

                (a)    The interests of the members of the Class in individually controlling the

                       prosecution or defense of separate actions;

                (b)    The extent and nature of any other proceedings concerning the controversy

                       already commenced by or against members of the Class;




                                               - 23 -
              (c)     The desirability or undesirability of concentrating the claims in a single

                      forum; and

              (d)     The difficulties likely to be encountered in the management of a class

                      action.

       94.    The members of the Class contemplate the eventual issuance of notice to the

proposed Class members that would set forth the subject and nature of the instant action. To the

extent any further notices may be required, Plaintiff contemplates the use of additional media

and/or mailings.

       95.    Among the numerous questions of law and fact common to the Class are:

              (a)     Whether Defendants engaged in false, deceptive, unfair, or unlawful

                      marketing practices in the promotion of Defendants’ respective opioid

                      products by, inter alia, misrepresenting the addictive nature of opioids they

                      manufactured, marketed, and distributed;

              (b)     Whether Defendants knew of the risks associated with their opioid products

                      but ignored those risks and continued to aggressively market their highly

                      addictive opioid products;

              (c)     Whether Defendants violated the Federal RICO statute in the development,

                      manufacturing, promotion, selling, and/or distribution of opioids;

              (d)     Whether Defendants conduct an enterprise, through mail and wire fraud, to

                      profit from the sale of dangerous prescription opioid drugs;

              (e)     Whether Defendants conduct an enterprise, through the unlawful

                      manufacture and distribution of controlled substances, to profit from the

                      sale of dangerous prescription opioid drugs;




                                              - 24 -
(f)   The nature of Defendants’ legal duty to design and operate a closed system

      to prevent the diversion of dangerous prescription opioid drugs into

      channels other than legitimate medical, scientific, or industrial uses;

(g)   Whether Defendants breached their duty to design and operate a closed

      system to prevent the diversion of dangerous prescription opioid drugs into

      illicit channels;

(h)   Whether Defendants breached their duty to halt suspicious orders of

      dangerous prescription opioid drugs into illicit channels;

(i)   The nature and adequacy of Defendants’ internal systems and standard

      operating procedures as they relate to identifying suspicious orders,

      investigating suspicious orders, reporting suspicious orders, and stopping

      shipment of suspicious orders of dangerous prescription opioid drugs;

(j)   Defendants’ knowledge of the dangers of diversion of opioid drugs into

      illicit channels and/or for off-label purposes;

(k)   Defendants’ response to, and failures to heed, the DEA’s repeated warnings

      and instructions regarding the need to safeguard against diversion of opioids

      into illicit channels;

(l)   Whether, and the degree to which, Defendants promoted and/or allowed the

      use of these drugs for off-label purposes;

(m)   Defendants’ misrepresentations regarding the addictive nature of opioids,

      the rate of addiction, the progression of addiction (e.g., coining the “pseudo-

      addiction” myth), and the negative effects of long-term opioid use;




                               - 25 -
               (n)    Defendants’ misrepresentations regarding the alleged efficacy of their

                      systems to monitor opioid prescriptions for illicit purposes, and the alleged

                      implementation of policies and procedures to prevent diversion into

                      unlawful channels;

               (o)    Whether the flood of dangerous prescription opioid drugs into illicit

                      channels caused, and the degree to which such diversion caused, individuals

                      to suffer crippling addiction and to then turn to heroin;

               (p)    Whether Defendants’ acts or inactions pose a public nuisance and should be

                      enjoined and abated;

               (q)    The degree to which Defendants’ ongoing perpetuation of a public nuisance

                      should be enjoined and the terms of such injunction;

               (r)    Whether Plaintiff and the Class have been damaged by the unlawful actions

                      of the Defendants and the amount of damages to the Class;

               (s)    The appropriate remedy for Plaintiff and the Class; and

               (t)    Whether, and in what amount, Plaintiff and the Class are entitled to recover

                      court costs and attorneys’ fees.

                             V.      FACTUAL BACKGROUND

A.     The History of Opioids

       96.     The synthetic opioids manufactured and distributed by Defendants are related to

the opium poppy, which has been used to relieve pain for centuries.

       97.     The opium poppy was a well-known symbol of the Roman Civilization, which

signified both sleep and death. The Romans used opium not only as a medicine but also as a poison.

       98.     During the Civil War, opioids, then known as “tinctures of laudanum,” gained



                                              - 26 -
popularity among doctors and pharmacists for their ability to reduce anxiety and relieve pain on

the battlefield. They were also used in a wide variety of commercial products ranging from pain

elixirs to cough suppressants to beverages.

       99.     Since 1970, opioids have been regulated under the Controlled Substances Act

(“CSA”). Controlled substances are categorized in five schedules, ranked in order of their potential

for abuse, with Schedule I the highest. The CSA and Kentucky law impose a hierarchy of

restrictions on prescribing and dispensing drugs based on their medicinal value, likelihood of

addiction or abuse, and safety. Opioids generally have been categorized as Schedule II or Schedule

III drugs. Schedule II drugs have a high potential for abuse, have a currently accepted medical use,

and may lead to severe psychological or physical dependence; Schedule III drugs are deemed to

have a lower potential for abuse, but their abuse may lead to moderate or low physical dependence

or high psychological dependence. 21 U.S.C. § 812; KRS 218A.060; KRS 218A.080.

       100.    The effects of opioids vary by duration. Long-acting opioids, such as Purdue’s

OxyContin and MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and

Actavis’s Kadian, are designed to be taken once or twice daily and are purported to provide

continuous opioid therapy for, in general, 12 hours. Short-acting opioids, such as Cephalon’s

Actiq and Fentora, are designed to be taken in addition to long-acting opioids to address “episodic

pain” (also referred to as “breakthrough pain”) and provide fast-acting, supplemental opioid

therapy lasting approximately 4 to 6 hours. Still other short-term opioids, such as Insys’s Subsys,

are designed to be taken in addition to long-acting opioids to specifically address breakthrough

cancer pain, excruciating pain suffered by some patients with end-stage cancer. The Marketing

Defendants promoted the idea that pain should be treated by taking long-acting opioids

continuously and supplementing them by also taking short-acting, rapid-onset opioids for episodic




                                               - 27 -
or “breakthrough” pain.

       101.    Patients develop tolerance to the analgesic effect of opioids relatively quickly. As

tolerance increases, a patient typically requires progressively higher doses in order to obtain the

same perceived level of pain reduction. The same is true of the euphoric effects of opioids—the

“high.” However, opioids depress respiration, and at very high doses can and often do arrest

respiration altogether. At higher doses, the effects of withdrawal are more severe. Long-term

opioid use can also cause hyperalgesia, a heightened sensitivity to pain.

       102.    Discontinuing opioids after more than just a few weeks of therapy will cause most

patients to experience withdrawal symptoms. These withdrawal symptoms include: severe

anxiety, nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium, pain,

and other serious symptoms, which may persist for months after a complete withdrawal from

opioids, depending on how long the opioids were used.

       103.    Opioids provide effective treatment for short-term, post-surgical and trauma-

related pain, and for palliative end-of-life care. They are approved by the FDA for use in the

management of moderate to severe pain where use of an opioid analgesic is appropriate for more

than a few days. Defendants, however, have manufactured, promoted, marketed, and distributed

opioids for the management of chronic pain by misleading consumers and medical providers, such

as hospitals and health departments, through misrepresentations or omissions regarding the

appropriate uses, risks, and safety of opioids.

       104.    As one doctor put it, the widespread, long-term use of opioids “was an experiment

on the population of the United States. It wasn’t randomized, it wasn’t controlled, and no data was

collected until they started gathering death statistics.”




                                                  - 28 -
B.     The Opioid Epidemic

       105.      Prescription opioids have become widely prescribed. In 2010, enough prescription

opioids were sold to medicate every adult in the United States with a dose of 5 milligrams of

hydrocodone every 4 hours for 1 month. 15

       106.      Despite the enormous number of prescriptions, recent studies have concluded that

treatment with opioids is not superior to treatment with non-opioid medications for improving

pain-related function. 16 Even for patients presenting to the emergency room with acute extremity

pain, there is no significant or clinically important difference in pain reduction at 2 hours among

single-dose treatment with ibuprofen and acetaminophen or with three different opioid and

acetaminophen combination analgesics. 17

       107.      In 2011, the U.S. Department of Health and Human Resources, Centers for Disease

Control and Prevention, declared prescription painkiller overdoses at epidemic levels. The News

Release noted:

                 a.     The death toll from overdoses of prescription painkillers has more than

                        tripled in the past decade.




15
   Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical
Prescription Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52-e59 (2014),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3935688/.
16
   Erin E. Krebs, M.D., et al., Effect of Opioid vs Nonopioid Medications on Pain-Related
Function in Patients with Chronic Back Pain or Hip or Knee Osteoarthritis Pain, 319 JAMA
872-882 (2018), doi: 10.1001/jama.2018.0899, https://jamanetwork.com/journals/jama/article-
abstract/2673971?redirect=true.
17
   Andrew K. Chang, M.D., et al., Effect of a Single Dose of Oral Opioid and Nonopioid
Analgesics on Acute Extremity Pain in the Emergency Department, 318 JAMA 1661-1667
(2017), DOI: 10.1001/jama.2017.16190, https://jamanetwork.com/journals/jama/article-
abstract/2661581?widget=personalizedcontent&previousarticle=2673971&redirect=true.


                                                - 29 -
               b.      More than 40 people die every day from overdoses involving narcotic pain

                       relievers like hydrocodone (Vicodin), methadone, oxycodone (OxyContin),

                       and oxymorphone (Opana).

               c.      Overdoses involving prescription painkillers are at epidemic levels and now

                       kill more Americans than heroin and cocaine combined.

               d.      The increased use of prescription painkillers for nonmedical reasons, along

                       with growing sales, has contributed to a large number of overdoses and

                       deaths. In 2010, 1 in every 20 people in the United States age 12 and older—

                       a total of 12 million people—reported using prescription painkillers non-

                       medically according to the National Survey on Drug Use and Health. Based

                       on the data from the Drug Enforcement Administration, sales of these drugs

                       to pharmacies and health care providers have increased by more than 300

                       percent since 1999.

               e.      Prescription drug abuse is a silent epidemic that is stealing thousands of

                       lives and tearing apart communities and families across America.

               f.      Almost 5,500 people start to misuse prescription painkillers every day. 18

       108.    The CDC has also identified addiction to prescription pain medication as the

strongest risk factor for heroin addiction. People who are addicted to prescription opioid painkillers

– which, at the molecular level and in their effect, closely resemble heroin - are forty times more

likely to be addicted to heroin. 19 According to a recent study, among young urban heroin users,



18
   See Press Release, Centers for Disease Control and Prevention, Prescription Painkiller
Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.
19
   See Centers for Disease Control and Prevention, Today’s Heroin Epidemic,
https://www.cdc.gov/vitalsigns/heroin/index.html (last accessed August 1, 2018).


                                                - 30 -
86% used opioid pain relievers prior to using heroin. 20

       109.    The synthetic opioid fentanyl has been a driving force behind the nation’s opioid

epidemic, killing tens of thousands of Americans in overdoses. The drug is so powerful that it is

now being used to execute prisoners on death row. 21

       110.    In a November 2016 report, the DEA declared opioid prescription drugs, heroin,

and fentanyl as the most significant drug-related threats to the United States. 22

       111.    The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

during 1999–2014. Among the 47,055 drug overdose deaths that occurred in 2014 in the United

States, 28,647 (60.9%) involved an opioid. 23

       112.    The rate of death from opioid overdose has quadrupled during the past 15 years in

the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

department have increased by a factor of six in the past 15 years. 24




20
   Nat’l Inst. on Drug Abuse, Prescription Opioids and Heroin (Jan. 2018),
https://d14rmgtrwzf5a.cloudfront.net/sites/default/files/19774-prescription-opioids-and-
heroin.pdf.
21
   Smith, Mitch. Fentanyl Used to Execute Nebraska Inmate, in First for U.S., (Aug. 14, 2018),
https://www.nytimes.com/2018/08/14/us/carey-dean-moore-nebraska-execution-fentanyl.html.
22
   Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
Wkly. Rep. 2016; 65; 1445-1452, doi: http://dx.doi.org/10.15585/mmwr.mm655051e1, available
at https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
23
   See Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
Wkly. Rep. 2016; 65; 1445-1452, DOI: http://dx.doi.org/10.15585/mmwr.mm655051e1,
available at https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
24
   See Nora D. Volkow, M.D. & A. Thomas McLellan, M.D., Opioid Abuse in Chronic Pain –
Misconceptions and Mitigation Strategies, 374 N Engl J Med 1253-1263 (2016), DOI:
10.1056/NEJMra1507771, http://www.nejm.org/doi/full/10.1056/NEJMra1507771, (hereinafter
“Volkow & McLellan”).


                                                - 31 -
       113.    The National Institute on Drug Abuse identifies misuse and addiction to opioids as

“a serious national crisis that affects public health as well as social and economic welfare.” 25 The

economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs of

healthcare, lost productivity, addiction treatment, and criminal justice expenditures. 26

       114.    In 2016, the President of the United States officially declared an opioid and heroin

epidemic. 27

C.     The Opioid Epidemic in Kentucky

       115.    Kentucky has been especially ravaged by the national opioid epidemic.

       116.    Kentucky has an opioid prescription rate of 128.4 per 100 persons, which ranks

fourth in the country (U.S. median rate: 82.5) and a benzodiazepine prescription rate of 57.4 per

100 persons which ranks fifth nationally (U.S. median rate: 37.6). 28

       117.    As reported by the Centers for Disease Control, Kentucky’s drug overdose rate has

increased more rapidly and have remained significantly higher than the national average.

       118.    According to the Kentucky Office of Drug Control Policy, fatal overdoses in




25
   Id.
26
   Id. (citing at note 2, Florence CS, et al., The Economic Burden of Prescription Opioid
Overdose, Abuse, and Dependence in the United States, 2013 (Oct. 2016), 54 Med. Care 901-906
(2016), DOI: 10.1097/MLR.0000000000000625, available at
https://www.ncbi.nlm.nih.gov/pubmed/27623005.
27
   See Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016) (proclaiming “Prescription
Opioid and Heroin Epidemic Awareness Week”), available at
https://www.gpo.gov/fdsys/pkg/FR-2016-09-22/pdf/2016-22960.pdf.
28
   See Leonard J. Paulozzi, M.D., et al., Vital Signs: Variation Among States in Prescribing of
Opioid Pain Relievers and Benzodiazepines – United States, 2012, Morbidity and Mortality
Weekly Report, Centers for Disease Control and Prevention, U.S. Department of Health and
Human Services (July 4, 2014). The combination of hydrocodone, oxycodone, and
benzodiazepines is referred to as the “holy trinity” and significantly increases the risk of harm to
those that abuse prescription pills.


                                                - 32 -
Kentucky soared to unprecedented levels in 2016, jumping 7.4 percent to 1,404 overdose deaths. 29

In 2015, Kentucky overdose deaths rose by 21.1 percent over the number overdose deaths in

2014. 30

           119.   According to Becker’s Hospital Review, in 2017, Kentucky ranked as having the

8th highest fatal opioid overdose rate in the nation—27.9 opioid overdose deaths per every 100,000

individuals. The 2017 fatal opioid overdose rate in the United States as a whole was 14.9 opioid

overdose deaths per every 100,000 individuals. 31

           120.   According to data kept by KVC Kentucky, a behavioral health and child welfare

organization in Lexington, the number of children in foster care in Kentucky rose from 6,000 in

2012 to 8,000 in 2015, with about a third of them entering the system because of their parents’

substance abuse. 32 Children with parents addicted to drugs tend to stay in foster care longer, and

they often enter the system having experienced significant trauma, which makes their care more

expensive. 33



29
   Commonwealth of Kentucky, Justice & Public Safety Cabinet, Kentucky Office of Drug
Policy 2016 Overdose Fatality Report,
https://odcp.ky.gov/Reports/2016%20ODCP%20Overdose%20Fatality%20Report%20Final.pdf
(last visited September 25, 2017).
30
   Drug Overdose Death Data, CDC, available at
 https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited September 25, 2017).
31
   Becker’s Hospital Review, 50 States ranked by opioid overdose death rates (Jan. 17, 2019),
available at https://www.beckershospitalreview.com/opioids/50-states-ranked-by-opioid-
overdose-death-rates.html.
32
   Shefali Luthra, Opioid crisis strains foster care system; programs aim to keep kids with mom,
Kaiser Health News (August 20, 2017), available at
http://www.pbs.org/newshour/rundown/opioid-crisis-strains-foster-care-system-programs-aim-
keep-kids-mom/, last visited September 25, 2017. See also Debroah Yetter, Louisville Courier-
Journal, More Ky kids being removed for abuse or neglect, (June 17, 2015), available at
http://www.courier-journal.com/story/news/local/2015/06/16/ky-kids-removed-abuse-
neglect/28822673/.
33
   Trista Thurston, Drug addiction drives spike in Ohio foster care, Newark Advocate (Mar. 23,
2017), available at http://www.newarkadvocate.com/story/news/crime/high-in-
ohio/2017/03/23/drug-addiction-drives-spike-ohio-foster-care/99545804/.


                                               - 33 -
        121.   In 2016, three in ten Kentuckians (27%) said they knew someone with problems

from prescription painkillers. 34

        122.   In Kentucky, data from hospital discharge records indicate the number of newborns

with Neonatal Abstinence Syndrome, collection of symptoms newborn babies experience in

withdrawing from opioid medications taken by the mother, has increased 23-fold in the last

decade. 35

        123.   While overall inpatient admissions for substance use treatment in Kentucky in 2015

(19,005) were down from 2005 (22,705), heroin and other opioids accounted for nearly half (46.2

percent) of those admissions in 2015, compared to just 11.6 percent in 2005. 36

        124.   Data maintained by the Agency for Healthcare Research and Quality for 2007

through 2016 document a sharp increase in opioid-related inpatient hospital stays in Kentucky.

        125.   The rate of opioid related Emergency Department visits increased 65.6% in

Kentucky between 2009 and 2014. 37

D.      The Opioid Epidemic in the Kentucky River District Health Department

        126.   Plaintiff brings this civil action to eliminate the hazard to public health and safety

caused by the opioid epidemic, to abate the nuisance caused thereby, and to recoup monies that



34
   2016 Kentucky Health Issues Poll, released May 2017, available at: https://www.healthy-
ky.org/res/images/resources/KHIP-drug-use-FINAL.pdf (last visited September 25, 2017).
35
   Kentucky Department for Public Health Division of Maternal and Child Health, 2015 Annual
Report From the Public Health Neonatal Abstinence Syndrome Reporting Registry, available
at:http://chfs.ky.gov/NR/rdonlyres/40B04792-10AC-490C-89D0-
881ED920BAD6/0/2016AnnualMeetingPreliminaryProgram.pdf.
36
   Foundation for a Healthy Kentucky report, Substance Use and the ACA in Kentucky, available
at https://www.healthy-ky.org/res/images/resources/Full-Substance-Use-Brief-Final_12_16-002-
.pdf.
37
   Agency for Healthcare Research and Quality, Healthcare Cost and Utilization Project, Statistical
Brief #219, Opioid-Related Inpatient Stays and Emergency Department Visits by State, 2009-2014,
https://www.hcup-us.ahrq.gov/reports/statbriefs/sb219-Opioid-Hospital-Stays-ED-Visits-by-
State.pdf


                                               - 34 -
have been spent because of Defendants’ false, deceptive and unfair marketing and/or unlawful

diversion of prescription opioids. 38 Such economic damages were foreseeable to Defendants and

were sustained because of Defendants intentional and/or unlawful actions and omissions.

        127.    Opioid abuse, addiction, morbidity and mortality has created a serious public

health and safety crisis and is a public nuisance. The diversion of legally produced controlled

substances into the illicit market causes or contributes to this public nuisance.

        128.    At all relevant times, the Distributor Defendants have distributed, supplied, sold,

and placed into the stream of commerce the prescription opioids, without fulfilling the fundamental

duty of wholesale drug distributors to detect and warn of diversion of dangerous drugs for non-

medical purposes. The Distributor Defendants universally failed to comply with federal and/or

state law. The Distributor Defendants are engaged in “wholesale distribution,” as defined under

state and federal law. Kentucky River alleges the unlawful conduct by the Distributor Defendants

is responsible for the volume of prescription opioids plaguing the counties located in the Kentucky

River District. 39

        129.    The opioid epidemic is particularly devastating in the Kentucky River District,

which is comprised of Knott, Lee, Leslie, Letcher, Owsley, Perry, and Wolfe counties.

        130.    From 2013 through 2017, the Kentucky River District was particularly hit hard with

the opioid epidemic. Specifically, In 2017, Wolfe County had a prescription rate of 122.7

prescriptions per 100 persons, Perry County had a prescription rate of 198.7 prescriptions per 100




38
   As used herein, the term “opioid” refers to the entire family of opiate drugs including natural,
synthetic and semi- synthetic opiates.
39
   See Laura Augner, “Needle use is through the roof' and spreading HIV. Here's what
McConnell is doing”, Louisville Courier Journal, August 24, 2018, https://www.courier-
journal.com/story/news/2018/08/24/mcconnell-bill-aims-hiv-hepatitis-drug-
infections/1073176002/.


                                                - 35 -
persons, Owsley County had a prescription rate of 229.3 prescriptions per 100 persons, Knott

County had a prescription rate of 229.3 prescriptions per 100 persons, Leslie County had a

prescription rate of 177.5 prescriptions per 100 persons, Lee County had a prescription rate of

132.3 prescriptions per 100 persons, and Letcher County had a prescription rate of 126.7

prescriptions per 100 persons.

       131.    In 2016, Wolfe County had a prescription rate of 163.9 prescriptions per 100

persons, Perry County had a prescription rate of 209.3 prescriptions per 100 persons, Owsley

County had a prescription rate of 251.6 prescriptions per 100 persons, Knott County had a

prescription rate of 87.5 prescriptions per 100 persons, Leslie County had a prescription rate of

209.7 prescriptions per 100 persons, Lee County had a prescription rate of 147.1 prescriptions per

100 persons, and Letcher County had a prescription rate of 137.1 prescriptions per 100 persons.

       132.    In 2015, Wolfe County had a prescription rate of 194.9 prescriptions per 100

persons, Perry County had a prescription rate of 217.6 prescriptions per 100 persons, Owsley

County had a prescription rate of 249.7 prescriptions per 100 persons, Knott County had a

prescription rate of 89.7 prescriptions per 100 persons, Leslie County had a prescription rate of

217.7 prescriptions per 100 persons, Lee County had a prescription rate of 160.1 prescriptions per

100 persons, and Letcher County had a prescription rate of 150.8 prescriptions per 100 persons.

       133.    In 2014, Wolfe County had a prescription rate of 198.7 prescriptions per 100

persons, Perry County had a prescription rate of 243.4 prescriptions per 100 persons, Owsley

County had a prescription rate of 262.2 prescriptions per 100 persons, Knott County had a

prescription rate of 75.4 prescriptions per 100 persons, Leslie County had a prescription rate of

244.2 prescriptions per 100 persons, Lee County had a prescription rate of 203.8 prescriptions per

100 persons, and Letcher County had a prescription rate of 162.0 prescriptions per 100 persons.




                                              - 36 -
        134.    In 2013, Wolfe County had a prescription rate of 184.5 prescriptions per 100

persons, Perry County had a prescription rate of 246.2 prescriptions per 100 persons, Owsley

County had a prescription rate of 272.6 prescriptions per 100 persons, Knott County had a

prescription rate of 78.3 prescriptions per 100 persons, Leslie County had a prescription rate of

238.2 prescriptions per 100 persons, Lee County had a prescription rate of 202.3 prescriptions per

100 persons, and Letcher County had a prescription rate of 160.6 prescriptions per 100 persons.

As a direct and proximate result of Defendants’ conduct, Kentucky River has suffered actual injury

and damages including, but not limited to, significant increased expenses for providing public

health services, including but not limited to: (1) providing vaccinations and public health services

related to public outbreaks of HIV, Hepatitis A, B, and C; (2) administering and operating needle

exchange programs; (3) providing public safety relating to the opioid epidemic; (4) providing

public health educational programs on preventing opioid addiction, abuse, and/or dependency; (5)

providing prenatal services to infants and mothers with opioid-related medical conditions; (6)

providing services for at least the first two years of a child’s life, to children born with opioid-

related medical conditions and children whose families suffer from opioid-related disabilities or

incapacitation; and (7) providing services for at least the first two years of a child’s life, to mothers

and families of children suffering from opioid-related medical conditions. While Kentucky River

normally has some expenses related to these services, the expenses have been significantly

increased as a direct and proximate result of Defendants’ conduct, and thus constitute specific and

special injuries. The increased expenditures have been a necessary means to respond to issues

created by unlawful opioid prescription drugs in the Kentucky River District, but much greater

expenditures are needed to abate the serious problems caused by the opioid epidemic.

        135.    Kentucky River’s costs associated with public safety relating to the opioid epidemic




                                                 - 37 -
including but are not limited to the following: costs associated with public outbreaks of HIV and

Hepatitis A, B and C; costs associated with the operation of needle-exchange programs; costs

associated with educational programs aimed at teaching the public about the potential dangers

associated with opioid use, including but not limited to opioid addiction, abuse, and/or

dependency; costs associated with educational programs aimed at minimizing opioid addiction,

abuse, and/or dependency; costs associated with educational programs aimed at teaching the public

about alternative treatments to opioids; costs for providing prenatal services to infants and mothers

with opioid-related medical conditions; costs for providing services for at least the first two years

of a child's life, to children born with opioid-related medical conditions and children whose

families suffer from opioid-related disabilities or incapacitation; and costs for providing services

for at least the first two years of a child's life, to mothers and families of children suffering from

opioid-related medical conditions.

E.     Congressional Response to Opioid Crisis

       136.    Congressional interest in the opioid crisis has been intense. During the current

congressional term, multiple committees in both the House and Senate have conducted dozens of

hearings exploring the issue from almost every angle, including effects on the health care system,

people and their communities, law enforcement, workplaces, schools, and the Native American

community. Congressional efforts culminated in the passage of the “Substance Use-Disorder

Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act,” or

the “SUPPORT for Patients and Communities Act.” This Bill passed the House by a vote of 396-

14 on June 22, 2018, passed the Senate by a vote of 99-1 on September 17, 2018, and was signed

into law by the President on October 24, 2018. Among other provisions, the Bill made it easier

to intercept drugs being shipped into the country, authorized new funding for more comprehensive




                                                - 38 -
treatment, sped up research on non-addictive painkillers, and provided for broader coverage for

substance abuse under Medicare and Medicaid regulations that have occasionally stood in the way

of treatment.

F.     Defendants’ False, Deceptive, and Unfair Marketing of Opioids

       137.     The opioid epidemic did not happen by accident.

       138.     Before the 1990s, generally accepted standards of medical practice dictated that

opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

as patients developed tolerance to opioids over time and the serious risk of addiction and other

side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result, doctors

generally did not prescribe opioids for chronic pain.

       139.     Each Marketing Defendant has conducted, and continues to conduct, a marketing

scheme designed to persuade doctors and patients that opioids can and should be used for chronic

pain, resulting in opioid treatment for a far broader group of patients who are much more likely to

become addicted and suffer other adverse effects from the long-term use of opioids. In connection

with this scheme, each Marketing Defendant spent, and continues to spend, millions of dollars on

promotional activities and materials that falsely deny, trivialize, or materially understate the risks

of opioids while overstating the benefits of using them for chronic pain.

       140.     The Marketing Defendants have disseminated these common messages to reverse

the generally accepted medical understanding of opioids and risks of opioid use. They

disseminated these messages directly, through their sales representatives, in speaker groups led by




                                                - 39 -
physicians that the Marketing Defendants recruited for their support of their marketing messages,

and through unbranded marketing and industry-funded Front Groups.

       141.    The Marketing Defendants’ efforts have been wildly successful. Opioids are now

the most prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for drug

companies in 2010 alone; sales in the United States have exceeded $8 billion in revenue annually

since 2009. 40 In an open letter to the nation’s physicians in August 2016, the then U.S. Surgeon

General expressly connected this “urgent health crisis” to “heavy marketing of opioids to doctors

... [m]any of [whom] were even taught – incorrectly – that opioids are not addictive when

prescribed for legitimate pain.” 41 This epidemic has resulted in a flood of prescription opioids

available for illicit use or sale (the supply), and a population of patients physically and

psychologically dependent on them (the demand). And when those patients can no longer afford

or obtain opioids from licensed dispensaries, they often turn to the street to buy prescription opioids

or even non-prescription opioids, like heroin.

       142.    The Marketing Defendants intentionally continued their conduct, as alleged herein,

with knowledge that such conduct was creating the opioid nuisance and causing the harms and

damages alleged herein.

       143.    As alleged throughout this Complaint, Defendants’ conduct created a public health

crisis and a public nuisance.

       144.    The public nuisance—i.e., the opioid epidemic—created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm can be abated by,




40
   See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, FORTUNE (Nov. 9, 2011),
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David Crow,
Drugmakers Hooked on $10bn Opioid Habit, FINANCIAL TIMES (Aug. 10, 2016).
41
   Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, supra n.15.


                                                 - 40 -
inter alia, (a) educating prescribers (especially primary care physicians and the most prolific

prescribers of opioids) and patients regarding the true risks and benefits of opioids, including the

risk of addiction, in order to prevent the next cycle of addiction; (b) providing addiction treatment

to patients who are already addicted to opioids; and (c) making naloxone widely available so that

overdoses are less frequently fatal.

        145.    Defendants have the ability to act to abate the public nuisance, and the law

recognizes that they must do so. It is the manufacturer of a drug that has primary responsibility to

ensure the safety, efficacy, and appropriateness of a drug’s labeling, marketing, and promotion.

All companies in the supply chain of a controlled substance are primarily responsible for ensuring

that such drugs are only distributed and dispensed to appropriate patients and not diverted. These

responsibilities, to ensure that their products and practices meet both federal and state consumer

protection laws and regulations, exist independent of any FDA or DEA regulation. As registered

manufacturers and distributors of controlled substances, Defendants are placed in a position of

special trust and responsibility, and are uniquely positioned, based on their knowledge of

prescribers and orders, to act as a first line of defense.

G.      Each Marketing Defendant Used Multiple Avenues to Disseminate Their False and
        Deceptive Statements About Opioids.

        146.    The Marketing Defendants spread their false and deceptive statements by

marketing their branded opioids directly to doctors and patients throughout the United States. The

Marketing Defendants also deployed seemingly unbiased and independent third parties that they

controlled to spread their false and deceptive statements about the risks and benefits of opioids for

the treatment of chronic pain throughout the Commonwealth and Plaintiffs’ communities.

        147.    Across the pharmaceutical industry, “core message” development is funded and

overseen on a national basis by the drug manufacturers’ corporate headquarters. This



                                                 - 41 -
comprehensive approach ensures that the Marketing Defendants’ messages are accurately and

consistently delivered across marketing channels – including detailing visits, speaker events, and

advertising – and in each sales territory. The Marketing Defendants consider this high level of

coordination and uniformity crucial to successfully marketing their drugs.

       148.    The Marketing Defendants ensure marketing consistency nationwide through

national and regional sales representative training; national training of local medical liaisons (the

company employees who respond to physician inquiries); centralized speaker training; single sets

of visual aids, speaker slide decks, and sales training materials; and nationally coordinated

advertising. The Marketing Defendants’ sales representatives and physician speakers were

required to stick to prescribed talking points, sales messages, and slide decks, and supervisors rode

along with them periodically to both check on their performance and compliance.

       1.      Direct Marketing

       149.    The Marketing Defendants’ misrepresentations fall into the following nine

categories: The risk of addiction from chronic opioid therapy is low; To the extent there is a risk

of addiction, it can be easily identified and managed; Signs of addictive behavior are

“pseudoaddiction,” requiring more opioids; Opioid withdrawal can be avoided by tapering; Opioid

doses can be increased without limit or greater risks; Long-term opioid use improves functioning;

Alternative forms of pain relief pose greater risks than opioids; A version of OxyContin marketed

by Purdue was effective in providing 12-hour pain relief; and New formulations of certain opioids

successfully deter abuse.

       150.    Each of these propositions was false. The Marketing Defendants knew this, but they

nonetheless set out to convince physicians, patients, and the public at large of the truth of each of

these propositions in order to expand the market for their opioids.




                                               - 42 -
       151.    The categories of misrepresentations are offered to organize the numerous

statements the Marketing Defendants made and to explain their role in the overall marketing effort,

not as a checklist for assessing each Marketing Defendant’s liability. While each Marketing

Defendant deceptively promoted their opioids specifically, and, together with other Marketing

Defendants, opioids generally, not every Marketing Defendant propagated (or needed to

propagate) each misrepresentation. Each Marketing Defendant’s conduct, and each

misrepresentation, contributed to an overall narrative that aimed to—and did—mislead doctors,

patients, and payors about the risks and benefits of opioids. While this Complaint endeavors to

document examples of each Marketing Defendant’s misrepresentations and the manner in which

they were disseminated, they are just that—examples. The Complaint is not, especially prior to

discovery, an exhaustive catalog of the nature and manner of each deceptive statement by each

Marketing Defendant.

               a.        Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
                         Low

       152.    Central     to   the   Marketing     Defendants’   promotional    scheme    was    the

misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

marketing efforts, the Marketing Defendants advanced the idea that the risk of addiction is low

when opioids are taken as prescribed by “legitimate” pain patients. That, in turn, directly led to the

expected and intended result that doctors prescribed more opioids to more patients—thereby

enriching the Marketing Defendants and substantially contributing to the opioid epidemic.

       153.    Each of the Marketing Defendants claimed that the potential for addiction from its

opioids was relatively small or non-existent, even though there was no scientific evidence to

support those claims. None of them have acknowledged, retracted, or corrected their false

statements.



                                                  - 43 -
       154.    In fact, studies have shown that a substantial percentage of long-term users of

opioids experience addiction. Addiction can result from the use of any opioid, “even at

recommended dose,” 42 and the risk substantially increases with more than three months of use.43

As the CDC Guideline states, “[o]pioid pain medication use presents serious risks, including

overdose and opioid use disorder” (a diagnostic term for addiction). 44

                     i.        Purdue’s Misrepresentations Regarding Addiction Risk

       155.    When it launched OxyContin, Purdue knew it would need data to overcome decades

of wariness regarding opioid use. It needed some sort of research to back up its messaging. But

Purdue had not conducted any studies about abuse potential or addiction risk as part of its

application for FDA approval for OxyContin. Purdue (and, later, the other Defendants) found this

“research” in the form of a one-paragraph letter to the editor published in the New England Journal

of Medicine (“NEJM”) in 1980.

       156.    This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of addiction

“rare” for patients treated with opioids. 45 They had analyzed a database of hospitalized patients

who were given opioids in a controlled setting to ease suffering from acute pain. Porter and Jick

considered a patient not addicted if there was no sign of addiction noted in patients’ records.

       157.    As Dr. Jick explained to a journalist years later, he submitted the statistics to NEJM




42
   FDA announces safety labeling changes and post market study requirements for extended-
release and long-acting opioid analgesics, FDA (Sept. 10, 2013). See also FDA announces
enhanced warnings for immediate-release opioid pain medications related to risks of misuse,
abuse, addiction, overdose and death, FDA (Mar. 22, 2016).
43
   CDC Guideline at 21.
44
   Id. at 2.
45
   Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics,
302(2) N Engl J Med. 123 (Jan. 10, 1980),
http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.


                                               - 44 -
as a letter because the data were not robust enough to be published as a study. 46

        158.       Purdue nonetheless began repeatedly citing this letter in promotional and

educational materials as evidence of the low risk of addiction, while failing to disclose that its

source was a letter to the editor, not a peer-reviewed paper. 47 Citation of the letter, which was

largely ignored for more than a decade, significantly increased after the introduction of OxyContin.

While first Purdue and then other Marketing Defendants used it to assert that their opioids were

not addictive, “that’s not in any shape or form what we suggested in our letter,” according to Dr.

Jick.

        159.       In 1996, Defendant Purdue made a deal with Pharmaceutical giant, Abbott

Laboratories, under which Abbott’s sales force would promote Purdue’s lead opioid, OxyContin,

in hospitals. 48

        160.       Purdue specifically used the Porter and Jick letter in its 1998 promotional video “I

got my life back,” in which Dr. Alan Spanos states “In fact, the rate of addiction amongst pain

patients who are treated by doctors is much less than 1%.” 49 Purdue trained its sales representatives

to tell prescribers that less than 1% of patients who took OxyContin became addicted. (In 1999, a

Purdue-funded study of patients who used OxyContin for headaches found that the addiction rate



46
   Barry Meier, Pain Killer: A “Wonder” Drug’s Trail Of Addiction And Death, 174 (Rodale
2003) (herein after “Pain Killer”).
47
   J. Porter & H. Jick, Addiction Rare in Patients Treated with Narcotics, 302(2) New. Eng. J.
Med. 123 (1980).
48
   “Abbott and Purdue consciously targeted hospitals. [Purdue] representatives will work with
their Abbott counterparts to make calls on all Pharmacy and Therapeutic (P&T) communities.”
“[S]ales force will provide the appropriate clinical data necessary to continue to add OxyContin
Tablets to hospital formularies.” 2002 Purdue Budget Plan, https://khn.org/news/purdue-and-the-
oxycontin-files/ (last visited Aug. 20, 2018) (emphasis added).
49
   Our Amazing World, Purdue Pharma OxyContin Commercial,
https://www.youtube.com/watch?v=Er78Dj5hyeI, (last accessed August 1, 2018) (emphasis
added).


                                                  - 45 -
was 13%.) 50

        161.    Other Defendants relied on and disseminated the same false and deceptive

messaging. The enormous impact of Defendants’ misleading amplification of this letter was well

documented in another letter published in the NEJM on June 1, 2017, describing the way the one-

paragraph 1980 letter had been irresponsibly cited and, in some cases, “grossly misrepresented.”

In particular, the authors of this letter explained:

        162.    [W]e found that a five-sentence letter published in the Journal in 1980 was heavily

and uncritically cited as evidence that addiction was rare with long-term opioid therapy. We

believe that this citation pattern contributed to the North American opioid crisis by helping to

shape a narrative that allayed prescribers’ concerns about the risk of addiction associated with

long-term opioid therapy. 51

        163.    “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the

University of Toronto, who led the analysis. “It was the key bit of literature that helped the opiate

manufacturers convince front-line doctors that addiction is not a concern.” 52

        164.    Alongside its use of the Porter and Jick letter, Purdue also crafted its own materials

and spread its deceptive message through numerous additional channels. In its 1996 press release




50
   Keefe, Empire of Pain.
51
   Pamela T.M. Leung, B.Sc. Pharm., Erin M. Macdonald, M.Sc., Matthew B. Stanbrook, M.D.,
Ph.D., Irfan Al Dhalla, M.D., David N. Juurlink, M.D., Ph.D., A 1980 Letter on the Risk of
Opioid Addiction, 376 N Engl. J Med 2194-95 (June 1, 2017),
http://www.nejm.org/doi/full/10.1056/NEJMc1700150#t=article.
52
   Painful words: How a 1980 letter fueled the opioid epidemic, STAT (May 31,
2017), https://www.statnews.com/2017/05/31/opioid-epidemic-nejm-letter/.


                                                 - 46 -
announcing the release of OxyContin, for example, Purdue declared, “The fear of addiction is

exaggerated.” 53

        165.    At a hearing before the House of Representatives’ Subcommittee on Oversight and

Investigations of the Committee on Energy and Commerce in August 2001, Purdue emphasized

“legitimate” treatment, dismissing cases of overdose and death as something that would not befall

“legitimate” patients: “Virtually all of these reports involve people who are abusing the

medication, not patients with legitimate medical needs under the treatment of a healthcare

professional.” 54

        166.    Purdue spun this baseless “legitimate use” distinction out even further in a patient

brochure about OxyContin, called A Guide to Your New Pain Medicine and How to Become a

Partner Against Pain. In response to the question “Aren’t opioid pain medications like OxyContin

Tablets ‘addicting’?” Purdue claimed that there was no need to worry about addiction if taking

opioids for legitimate, “medical” purposes: “Drug addiction means using a drug to get “high”

rather than to relieve pain. You are taking opioid pain medication for medical purposes. The

medical purposes are clear and the effects are beneficial, not harmful.”

        167.    Sales representatives marketed OxyContin as a product “to start with and to stay

with.” 55 Sales representatives also received training in overcoming doctors’ concerns about

addiction with talking points they knew to be untrue about the drug’s abuse potential. One of



53
   Press Release, OxyContin, New Hope for Millions of Americans Suffering from Persistent
Pain: Long-Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996, 3:47pm),
http://documents.latimes.com/oxycontin-press-release-1996/.
54
   Oxycontin: Its Use and Abuse: Hearing Before the H. Subcomm. on Oversight and
Investigations of the Comm. on Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001)
(statement of Michael Friedman, Executive Vice President, Chief Operating Officer, Purdue
Pharma, L.P.), https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
107hhrg75754.htm.
55
   Keefe, Empire Of Pain.


                                               - 47 -
Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that “[a]s

you prepare to fire your ‘message,’ you need to know where to aim and what you want to hit!” 56

According to the memo, the target is physician resistance based on concern about addiction: “The

physician wants pain relief for these patients without addicting them to an opioid.” 57

       168.    Purdue, through its unbranded website Partners Against Pain, 58 stated the

following: “Current Myth: Opioid addiction (psychological dependence) is an important clinical

problem in patients with moderate to severe pain treated with opioids. Fact: Fears about

psychological dependence are exaggerated when treating appropriate pain patients with opioids.”

       169.    Former sales representative Steven May, who worked for Purdue from 1999 to

2005, explained to a journalist how he and his coworkers were trained to overcome doctors’

objections to prescribing opioids. The most common objection he heard about prescribing

OxyContin was that “it’s just too addictive.” 59 May and his coworkers were trained to “refocus”

doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not become

addicted. In addition, they were trained to say that the 12-hour dosing made the extended-release

opioids less “habit-forming” than painkillers that need to be taken every four hours.

       170.    According to interviews with prescribers and former Purdue sales representatives,



56
   Pain Killer, supra n. 63, at 102.
57
   Id.
58
   Partners Against Pain consists of both a website, styled as an “advocacy community” for
better pain care, and a set of medical education resources distributed to prescribers by sales
representatives. It has existed since at least the early 2000s and has been a vehicle for Purdue to
downplay the risks of addiction from long-term opioid use. One early pamphlet, for example,
answered concerns about OxyContin’s addictiveness by claiming: “Drug addiction means
using a drug to get ‘high’ rather than to relieve pain. You are taking opioid pain medication for
medical purposes. The medical purposes are clear and the effects are beneficial, not harmful.”
59
   David Remnick, How OxyContin Was Sold to the Masses (Steven May interview with Patrick
Radden Keefe), The New Yorker (Oct. 27, 2017), https://www.newyorker.com/podcast/the-
new- yorker-radio-hour/how-oxycontin-was-sold-to-the-masses.


                                               - 48 -
Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier

misrepresentations, leaving many doctors with the false impression that pain patients will only

rarely become addicted to opioids.

       171.    With regard to addiction, Purdue’s label for OxyContin has not sufficiently

disclosed the true risks to, and experience of, its patients. Until 2014, the OxyContin label stated

in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is increased

in patients with a personal or family history of substance abuse.”

       172.    However, the FDA made clear to Purdue as early as 2001 that the disclosures in its

OxyContin label were insufficient.

       173.    In 2001, Purdue revised the indication and warnings for OxyContin.

       174.    In the end, Purdue narrowed the recommended use of OxyContin to situations when

“a continuous, around-the-clock analgesic is needed for an extended period of time” and added a

warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a “potentially

fatal dose.” However, Purdue did not, until 2014, change the label to indicate that OxyContin

should not be the first therapy, or even the first opioid, used, and did not disclose the incidence or

risk of overdose and death even when OxyContin was not abused. Purdue announced the label

changes in a letter to health care providers.

                     ii.       Endo’s Misrepresentations Regarding Addiction Risk

       175.    Endo also falsely represented that addiction is rare in patients who are prescribed

opioids.

       176.    Until April 2012, Endo’s website for Opana, www.opana.com, stated that “[m]ost

healthcare providers who treat patients with pain agree that patients treated with prolonged opioid

medicines usually do not become addicted.”




                                                - 49 -
         177.   In consideration of a reasonable opportunity for further investigation and discovery,

Plaintiff alleges that Endo improperly instructed its sales representatives to diminish and distort

the risk of addiction associated with Opana ER.

         178.   One of the Front Groups with which Endo worked most closely was the American

Pain Foundation (“APF”), described more fully below.

         179.   APF conveyed through its National Initiative on Pain Control (“NIPC”) and its

website www.Painknowledge.com, which claimed that “[p]eople who take opioids as prescribed

usually do not become addicted.”

         180.   Another Endo website, www.PainAction.com, stated: “Did you know? Most

chronic pain patients do not become addicted to the opioid medications that are prescribed for

them.”

         181.   A brochure available on www.Painknowledge.com titled “Pain: Opioid Facts,” an

Endo- sponsored NIPC, stated that “people who have no history of drug abuse, including tobacco,

and use their opioid medication as directed will probably not become addicted.” In numerous

patient education pamphlets, Endo repeated this deceptive message.

         182.   In a patient education pamphlet titled “Understanding Your Pain: Taking Oral

Opioid Analgesics,” Endo answers the hypothetical patient question— “What should I know about

opioids and addiction?”—by focusing on explaining what addiction is (“a chronic brain disease”)

and is not (“Taking opioids for pain relief”). It goes on to explain that “[a]ddicts take opioids for

other reasons, such as unbearable emotional problems. Taking opioids as prescribed for pain relief

is not addiction.” This publication is still available online and was edited by KOL Dr. Russell




                                                - 50 -
Portenoy. 60

       183.    In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded by

Endo and posted on www.Painknowledge.com, omitted addiction from the “common risks” of

opioids, as shown below:




                    iii.      Janssen’s Misrepresentations Regarding Addiction Risk

       184.    Janssen likewise misrepresented the addiction risk of opioids on its websites and

print materials. One website, Let’s Talk Pain, states, among other things, that “the stigma of drug

addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

addiction.”

       185.    The Let’s Talk Pain website also perpetuated the concept of pseudoaddiction,

associating patient behaviors such as “drug seeking,” “clock watching,” and “even illicit drug use

or deception” with undertreated pain which can be resolved with “effective pain management.”

       186.    A Janssen unbranded website, www.PrescribeResponsibly.com, states that

concerns about opioid addiction are “overestimated” and that “true addiction occurs only in a small


60
   Margo McCaffery, RN MS, FAAN and Chris Pasero, RN, MS FAAN, Understanding Your
Pain, Taking Oral Opioid Analgesics, available at
http://www.thblack.com/links/rsd/understand_pain_opioid_analgesics.pdf (last accessed October
26, 2018).


                                              - 51 -
percentage of patients.” 61

       187.    Janssen reviewed, edited, approved, and distributed a patient education guide

entitled Finding Relief: Pain Management for Older Adults, which, as seen below, described as

“myth” that opioids are addictive, and asserted as fact that “[m]any studies show that opioids are

rarely addictive when used properly for the management of chronic pain” (emphasis in original).

Until recently, this guide was still available online.




       188.    Janssen’s website for Duragesic included a section addressing “Your Right to Pain

Relief” and a hypothetical patient’s fear that “I’m afraid I’ll become a drug addict.” The website’s

response: “Addiction is relatively rare when patients take opioids appropriately.”

                     iv.       Cephalon’s Misrepresentations Regarding Addiction Risk

       189.    Cephalon sponsored and facilitated the development of a guidebook, Opioid

Medications and REMS: A Patient’s Guide, which included claims that “patients without a history

of abuse or a family history of abuse do not commonly become addicted to opioids.” Similarly,

Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain (2007), which



61
  Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe
Responsibly, http://www.prescriberesponsibly.com/articles/opioid-pain-management (last
modified July 2, 2015).


                                                - 52 -
taught that addiction is rare and limited to extreme cases of unauthorized dose escalations,

obtaining opioids from multiple sources, or theft.

       190.    For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:

       191.    [C]hronic pain is often undertreated, particularly in the non-cancer patient

population.... The continued stigmatization of opioids and their prescription, coupled with often

unfounded and self-imposed physician fear of dealing with the highly regulated distribution system

for opioid analgesics, remains a barrier to effective pain management and must be addressed.

Clinicians intimately involved with the treatment of patients with chronic pain recognize that the

majority of suffering patients lack interest in substance abuse. In fact, patient fears of developing

substance abuse behaviors such as addiction often lead to under treatment of pain. The concern

about patients with chronic pain becoming addicted to opioids during long-term opioid therapy

may stem from confusion between physical dependence (tolerance) and psychological dependence

(addiction) that manifests as drug abuse. 62

                     v.       Mallinckrodt’s Misrepresentations Regarding Addiction Risk

       192.    As described below, Mallinckrodt promoted its branded opioids Exalgo and

Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of

addiction. Mallinckrodt did so through its website and sales force, as well as through unbranded

communications distributed through the “C.A.R.E.S. Alliance” it created and led.

       193.    Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting

Responsibly to Ensure Safety) Alliance, which it describes as “a coalition of national patient




62
 Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain,
Medscape, http://www.medscape.org/viewarticle/449803, (last accessed July 27, 2017).


                                               - 53 -
safety, provider and drug diversion organizations that are focused on reducing opioid pain

medication abuse and increasing responsible prescribing habits.” The “C.A.R.E.S. Alliance” itself

is a service mark of Mallinckrodt LLC (and was previously a service mark of Mallinckrodt, Inc.)

copyrighted and registered as a trademark by Covidien, its former parent company. Materials

distributed by the C.A.R.E.S. Alliance, however, include unbranded publications that do not

disclose a link to Mallinckrodt.

       194.    By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book

titled Defeat Chronic Pain Now! This book is still available online. The false claims and

misrepresentations in this book include the following statements:

               a.   “Only rarely does opioid medication cause a true addiction when prescribed

                    appropriately to a chronic pain patient who does not have a prior history of

                    addiction.”

               b.   “It is currently recommended that every chronic pain patient suffering from

                    moderate to severe pain be viewed as a potential candidate for opioid therapy.”

               c.   “When chronic pain patients take opioids to treat their pain, they rarely develop

                    a true addiction and drug craving.”

               d.   “Only a minority of chronic pain patients who are taking long-term opioids

                    develop tolerance.”

               e.   “The bottom line: Only rarely does opioid medication cause a true addiction

                    when prescribed appropriately to a chronic pain patient who does not have a

                    prior history of addiction.”




                                               - 54 -
               f.   “Here are the facts. It is very uncommon for a person with chronic pain to

                    become ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any

                    addiction and (2) he only takes the medication to treat pain.”

               g.   “Studies have shown that many chronic pain patients can experience

                    significant pain relief with tolerable side effects from opioid narcotic

                    medication when taken daily and no addiction.”

       195.    In a 2013 Mallinckrodt Pharmaceuticals Policy Statement Regarding the

Treatment of Pain and Control of Opioid Abuse, which is still available online, Mallinckrodt stated

that, “[s]adly, even today, pain frequently remains undiagnosed and either untreated or

undertreated” and cites to a report that concludes that “the majority of people with pain use their

prescription drugs properly, are not a source of misuse, and should not be stigmatized or denied

access because of the misdeeds or carelessness of others.”

       196.    Marketing Defendants’ suggestions that the opioid epidemic is the result of bad

patients who manipulate doctors to obtain opioids illicitly helped further their marketing scheme

is at odds with the facts. While there are certainly patients who unlawfully obtain opioids, they are

a small minority. For example, patients who “doctor-shop”—i.e., visit multiple prescribers to

obtain opioid prescriptions—are responsible for roughly 2% of opioid prescriptions. The epidemic

of opioid addiction and abuse is overwhelmingly a problem of false marketing (and unconstrained

distribution) of the drugs, not problem patients.

               b.      Falsehood #2: To The Extent There is a Risk of Addiction, It Can Be
                       Easily Identified and Managed

       197.    While continuing to maintain that most patients can safely take opioids long-term

for chronic pain without becoming addicted, the Marketing Defendants assert that to the extent

that some patients are at risk of opioid addiction, doctors can effectively identify and manage that



                                               - 55 -
risk by using screening tools or questionnaires. In materials they produced, sponsored, or

controlled, Defendants instructed patients and prescribers that screening tools can identify patients

predisposed to addiction, thus making doctors feel more comfortable prescribing opioids to their

patients and patients more comfortable starting opioid therapy for chronic pain. These tools, they

say, identify those with higher addiction risks (stemming from personal or family histories of

substance use, mental illness, trauma, or abuse) so that doctors can then more closely monitor those

patients.

        198.   Purdue shared its Partners Against Pain “Pain Management Kit,” which contains

several screening tools and catalogues of Purdue materials.

        199.   Janssen, on its website www.PrescribeResponsibly.com, states that the risk of

opioid addiction “can usually be managed” through tools such as opioid agreements between

patients and doctors. 63 The website, which directly provides screening tools to prescribers for risk

assessments, 64 includes a “[f]our question screener” to purportedly help physicians identify and

address possible opioid misuse. 65

        200.   Purdue and Cephalon sponsored the APF’s Treatment Options: A Guide for People

Living with Pain (2007), which also falsely reassured patients that opioid agreements between

doctors and patients can “ensure that you take the opioid as prescribed” and counseled patients

that opioids “give [pain patients] a quality of life we deserve.”

        201.   Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, entitled Managing



63
   Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC,
FASAM, What a Prescriber Should Know Before Writing the First Prescription, Prescribe
Responsibly, http://www.prescriberesponsibly.com/articles/before-prescribing-
opioids#pseudoaddiction, (last modified July 2, 2015).
64
   Risk Assessment Resources, http://www.prescriberesponsibly.com/risk-assessment-resources
(last accessed August 1, 2018).
65
   Id.


                                                - 56 -
Patient’s Opioid Use: Balancing the Need and Risk. This publication misleadingly taught

prescribers that screening tools, urine tests, and patient agreements have the effect of preventing

“overuse of prescriptions” and “overdose deaths.”

       202.    Purdue sponsored a 2011 CME program titled Managing Patient’s Opioid Use:

Balancing the Need and Risk. This presentation deceptively instructed prescribers that screening

tools, patient agreements, and urine tests prevented “overuse of prescriptions” and “overdose

deaths.”

       203.    Purdue also funded a 2012 CME program called Chronic Pain Management and

Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, even high-risk patients showing signs of addiction could be treated with opioids.

       204.    Endo paid for a 2007 supplement available for continuing education credit in the

Journal of Family Practice written by a doctor who became a member of Endo’s speaker’s bureau

in 2010. This publication, entitled Pain Management Dilemmas in Primary Care: Use of Opioids,

(i) recommended screening patients using tools like (a) the Opioid Risk Tool (ORT) created by Dr.

Webster and linked to Janssen or (b) the Screener and Opioid Assessment for Patients with Pain,

and (ii) taught that patients at high risk of addiction could safely receive chronic opioid therapy

using a “maximally structured approach” involving toxicology screens and pill counts. The ORT

was linked to Endo-supported websites, as well.

       205.    There are three fundamental flaws in the Marketing Defendants’ representations

that doctors can consistently identify and manage the risk of addiction. First, there is no reliable

scientific evidence that doctors can depend on the screening tools currently available to materially

limit the risk of addiction. Second, there is no reliable scientific evidence that high-risk patients




                                               - 57 -
identified through screening can take opioids long-term without triggering addiction, even with

enhanced monitoring. Third, there is no reliable scientific evidence that patients who are not

identified through such screening can take opioids long-term without significant danger of

addiction.

               c.     Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction”
                      Requiring More Opioids

       206.    The Marketing Defendants instructed patients and prescribers that signs of

addiction are actually indications of untreated pain, such that the appropriate response is to

prescribe even more opioids. Dr. David Haddox, who later became a Senior Medical Director for

Purdue, published a study in 1989 coining the term “pseudoaddiction,” which he characterized as

“the iatrogenic syndrome of abnormal behavior developing as a direct consequence of inadequate

pain management.” 66 In other words, people on prescription opioids who exhibited classic signs of

addiction— for example, asking for more and higher doses of opioids, self-escalating their doses,

or claiming to have lost prescriptions in order to get more opioids—were not addicted, but rather

simply suffering from under-treatment of their pain.

       207.    In the materials and outreach they produced, sponsored, or controlled, the

Marketing Defendants made each of these misrepresentations and omissions, and have never

acknowledged, retracted, or corrected them.

       208.    Cephalon, Endo, and Purdue sponsored the Federation of State Medical Boards’

(“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Scott Fishman and discussed in

more detail below, which taught that behaviors such as “requesting drugs by name,” “demanding

or manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, which are


66
  David E. Weissman and J. David Haddox, Opioid pseudoaddiction—an iatrogenic
syndrome, 36(3) Pain 363-66 (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565.
(“Iatrogenic” describes a condition induced by medical treatment.)


                                              - 58 -
signs of genuine addiction, are all really signs of “pseudoaddiction.”

       209.    Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid

Prescribing on its unbranded website, www.PartnersAgainstPain.com, in 2005, and circulated this

pamphlet through at least 2007 and on its website through at least 2013. The pamphlet listed

conduct including “illicit drug use and deception” that it claimed was not evidence of true addiction

but “pseudoaddiction” caused by untreated pain.

       210.    According to documents provided by a former Purdue detailer, sales representatives

were trained and tested on the meaning of pseudoaddiction, from which it can be inferred that sales

representatives were directed to, and did, describe pseudoaddiction to prescribers. Purdue’s Pain

Management Kit is another example of publication used by Purdue’s sales force that endorses

pseudoaddiction by claiming that “pain-relief seeking behavior can be mistaken for drug-seeking

behavior.” In consideration of a reasonable opportunity for further investigation and discovery,

Plaintiff alleges that the kit was in use from roughly 2011 through at least June 2016.

       211.    Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid Therapy:

Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction and listed

“[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction, and addiction”

as an element to be considered in awarding grants to CME providers.

       212.    Endo itself has repudiated the concept of pseudoaddiction. In finding that “[t]he

pseudoaddiction concept has never been empirically validated and in fact has been abandoned by

some of its proponents,” the New York Attorney General, in a 2016 settlement with Endo, reported

that “Endo’s Vice President for Pharmacovigilance and Risk Management testified to [the NY

AG] that he was not aware of any research validating the ‘pseudoaddiction’ concept” and




                                               - 59 -
acknowledged the difficulty in distinguishing “between addiction and ‘pseudoaddiction.’” 67 Endo

thereafter agreed not to “use the term ‘pseudoaddiction’ in any training or marketing” in New

York.

        213.   The FAQs section of www.pain-topics.org, a now-defunct website to which

Mallinckrodt provided funding, also contained misleading information about pseudoaddiction.

Specifically, the website advised providers to “keep in mind” that signs of potential drug diversion,

rather than signaling “actual” addiction, “may represent pseudoaddiction,” which the website

described as behavior that occurs in patients when pain is “undertreated” and includes patients

becoming “very focused on obtaining opioid medications and may be erroneously perceived as

‘drug seeking.’”

        214.   Janssen sponsored, funded, and edited a website called Let’s Talk Pain, which in

2009 stated “pseudoaddiction . . . refers to patient behaviors that may occur when pain is

undertreated . . . . Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management.” This website was accessible online until at least May

2012. Janssen also currently runs a website, www.Prescriberesponsibly.com, which claims that

concerns about opioid addiction are “overestimated,” and describes pseudoaddiction as “a

syndrome that causes patients to seek additional medications due to inadequate pharmacotherapy

being prescribed. Typically, when the pain is treated appropriately the inappropriate behavior

ceases.” 68



67
   Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. &
Endo Pharmaceuticals Inc., Assurance No.:15-228, Assurance of Discontinuance Under
Executive Law Section 63. Subdivision 15 at 7.
68
   Howard Heit, MD, FACP, FASAM, & Douglas Gourlay, MD, MSc, FRCPC, FASAM, What a
Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/before-prescribing-opioids, (last accessed July 16,
2018).


                                               - 60 -
        215.    The CDC Guideline nowhere recommends attempting to provide more opioids to

patients exhibiting symptoms of addiction. Dr. Lynn Webster, a KOL discussed below, admitted

that pseudoaddiction “is already something we are debunking as a concept” and became “too much

of an excuse to give patients more medication. It led us down a path that caused harm.”

                d.      Falsehood #4: Opioid Withdrawal Can Be Avoided By Tapering

        216.    In an effort to underplay the risk and impact of addiction, the Marketing Defendants

falsely claimed that, while patients become physically dependent on opioids, physical dependence

is not the same as addiction and can be easily addressed, if and when pain relief is no longer

desired, by gradually tapering a patient’s dose to avoid the adverse effects of withdrawal.

Defendants failed to disclose the extremely difficult and painful effects that patients can experience

when they are removed from opioids—adverse effects that also make it less likely that patients

will be able to stop using the drugs. Defendants also failed to disclose how difficult it is for patients

to stop using opioids after they have used them for a prolonged period.

        217.    A non-credit educational program sponsored by Endo, Persistent Pain in the Older

Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop using

opioids, could be avoided by simply tapering a patient’s opioid dose over ten days.

        218.    However, this claim is at odds with the experience of patients addicted to opioids.

Most patients who have been taking opioids regularly will, upon stopping treatment, experience

withdrawal, characterized by intense physical and psychological effects, including anxiety, nausea,

headaches, and delirium, among others. This painful and arduous struggle to terminate use can

leave many patients unwilling or unable to give up opioids and heightens the risk of addiction.

        219.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which taught that “Symptoms of physical dependence can often be ameliorated by




                                                 - 61 -
gradually decreasing the dose of medication during discontinuation,” but the guide did not disclose

the significant hardships that often accompany cessation of use.

       220.    To this day, the Marketing Defendants have not corrected or retracted their

misrepresentations regarding tapering as a solution to opioid withdrawal.

               e.      Falsehood #5: Opioid Doses Can Be Increased Without Limit or
                       Greater Risk

       221.    In materials they produced, sponsored, or controlled, Marketing Defendants

instructed prescribers that they could safely increase a patient’s dose to achieve pain relief. Each

of the Marketing Defendants’ claims was deceptive in that they omitted warnings of increased

adverse effects that occur at higher doses that were confirmed by scientific evidence.

       222.    These misrepresentations were integral to the Marketing Defendants’ promotion of

prescription opioids. As discussed above, patients develop a tolerance to opioids’ analgesic effects,

so that achieving long-term pain relief requires constantly increasing the dose.

       223.    In addition, sales representatives aggressively pushed doctors to prescribe stronger

doses of opioids. For example, one Purdue sales representative wrote about how his regional

manager would drill the sales team on their upselling tactics:

       224.    It went something like this. “Doctor, what is the highest dose of OxyContin you

have ever prescribed?” “20mg Q12h.” “Doctor, if the patient tells you their pain score is still high

you can increase the dose 100% to 40mg Q12h, will you do that?” “Okay.” “Doctor, what if that

patient then came back and said their pain score was still high, did you know that you could

increase the OxyContin dose to 80mg Q12h, would you do that?” “I don’t know, maybe.” “Doctor,

but you do agree that you would at least Rx the 40mg dose, right?” “Yes.”

       225.    The next week the representative would see that same doctor and go through the

same discussion with the goal of selling higher and higher doses of OxyContin. Stronger doses



                                               - 62 -
were more expensive and increased the likelihood of addiction.

       226.    These misrepresentations were particularly dangerous. Opioid doses at or above 50

MME (morphine milligram equivalents)/day double the risk of overdose compared to 20

MME/day, and 50 MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg

every twelve hours is ten times that.

       227.    In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,

however, Purdue does not address the increased risk of respiratory depression and death from

increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-2

days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually be

increased by 25% to 50%”; and if “significant adverse reactions occur, treat them aggressively

until they are under control, then resume upward titration.” 69

       228.    Endo sponsored a website, www.Painknowledge.com, which claimed that opioids

may be increased until “you are on the right dose of medication for your pain,” at which point

further dose increases would not be required.

       229.    Endo also published on its website a patient education pamphlet entitled

Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, “If I take the

opioid now, will it work later when I really need it?” The response is, “The dose can be increased

... You won’t ‘run out’ of pain relief.”

       230.    Marketing Defendants were aware of the greater dangers high dose opioids posed.

In 2013, the FDA acknowledged “that the available data do suggest a relationship between

increasing opioid dose and risk of certain adverse events” and that studies “appear to credibly



69
   Purdue Pharma, L.P., OxyContin Risk Evaluation and Mitigation Strategy, Purdue Pharma,
https://web.archive.org/web/2/https://www.fda.gov/downloads/Drugs/DrugSafet%20y/Postmarke
tDrugSafetyInformationforPatientsandProviders/UCM220990.pdf, (last modified Nov. 2010).


                                                - 63 -
suggest a positive association between high-dose opioid use and the risk of overdose and/or

overdose mortality.” A study of the Veterans Health Administration from 2004 to 2008 found the

rate of overdose deaths is directly related to maximum daily dose.

                  f.     Falsehood #6: Long-term Opioid Use Improves Functioning

          231.    Despite the lack of evidence of improved function and the existence of evidence to

the contrary, the Marketing Defendants consistently promoted opioids for patients’ function and

quality of life because they viewed these claims as a critical part of their marketing strategies. In

recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits of treatment

was necessary to overcome its risks.

          232.    Janssen, for example, promoted Duragesic as improving patients’ functioning and

work productivity through an ad campaign that included the following statements: “[w]ork,

uninterrupted,” “[l]ife, uninterrupted,” “[g]ame, uninterrupted,” “[c]hronic pain relief that supports

functionality,” and “[i]mprove[s] ... physical and social functioning.”

          233.    Purdue noted the need to compete with this messaging, despite the lack of data

supporting improvement in quality of life with OxyContin treatment:

                  Janssen has been stressing decreased side effects, especially constipation,
                  as well as patient quality of life, as supported by patient rating compared to
                  sustained release morphine…We do not have such data to support
                  OxyContin promotion. . . . In addition, Janssen has been using the “life
                  uninterrupted” message in promotion of Duragesic for non-cancer pain,
                  stressing that Duragesic “helps patients think less about their pain.” This is
                  a competitive advantage based on our inability to make any quality of life
                  claims. 70

          234.    Despite its acknowledgment that “[w]e do not have such data to support OxyContin

promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American Medical

Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily fly-


70
     Pain Killer, supra n. 63, at 281.


                                                  - 64 -
fishing alongside his grandson, implying that OxyContin would help users’ function. This ad

earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your

November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking

OxyContin.” 71

       235.      Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which claimed that “multiple clinical studies” have shown that opioids are effective

in improving daily function, psychological health, and health-related quality of life for chronic

pain patients. But the article cited as support for this in fact stated the contrary, noting the absence

of long-term studies and concluding, “[f]or functional outcomes, the other analgesics were

significantly more effective than were opioids.”

       236.      A series of medical journal advertisements for OxyContin in 2012 presented “Pain

Vignettes”—case studies featuring patients with pain conditions persisting over several months—

that implied functional improvement. For example, one advertisement described a “writer with

osteoarthritis of the hands” and implied that OxyContin would help him work more effectively.

       237.      Similarly, since at least May of 2011, Endo has distributed and made available on

its website, www.opana.com, a pamphlet promoting Opana ER with photographs depicting

patients with physically demanding jobs like those of a construction worker or chef, misleadingly

implying that the drug would provide long-term pain relief and functional improvement.

       238.      As noted above, Janssen sponsored and edited a patient education guide entitled

Finding Relief: Pain Management for Older Adults (2009), which states as “a fact” that “opioids

may make it easier for people to live normally.” This guide features a man playing golf on the




71
  Chris Adams, FDA Orders Purdue Pharma To Pull Its OxyContin Ads, WALL STREET
JOURNAL (Jan. 23, 2003, 12:01am), https://www.wsj.com/articles/SB1043259665976915824.


                                                 - 65 -
cover and lists examples of expected functional improvement from opioids, like sleeping through

the night, returning to work, recreation, sex, walking, and climbing stairs. It assures patients that,

“[u]sed properly, opioid medications can make it possible for people with chronic pain to ‘return

to normal.’” Similarly, Responsible Opioid Prescribing (2007), sponsored and distributed by Teva,

Endo, and Purdue, taught that relief of pain by opioids, by itself, improved patients’ function. The

book remains for sale online.

         239.   In addition, Janssen’s Let’s Talk Pain website featured a video interview, which

was edited by Janssen personnel, claiming that opioids were what allowed a patient to “continue

to function,” falsely implying that her experience would be representative.

         240.   Endo’s NIPC website, www.Painknowledge.com, claimed that with opioids, “your

level of function should improve; you may find you are now able to participate in activities of

daily living, such as work and hobbies, that you were not able to enjoy when your pain was worse.”

In addition to “improved function,” the website touted improved quality of life as a benefit of

opioid therapy. The grant request that Endo approved for this project specifically indicated NIPC’s

intent to make claims of functional improvement.

         241.   Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

Pain in the Older Patient, which claimed that chronic opioid therapy has been “shown to reduce

pain and improve depressive symptoms and cognitive functioning.” The CME was disseminated

via webcast.

         242.   Mallinckrodt’s website, in a section on responsible use of opioids, claims that “[t]he

effective pain management offered by our medicines helps enable patients to stay in the workplace,

enjoy interactions with family and friends, and remain an active member of society.” 72



72
     Mallinckrodt Pharmaceuticals, Responsible Use,


                                                - 66 -
       243.    The Marketing Defendants’ claims that long-term use of opioids improves patient

function and quality of life are unsupported by clinical evidence. There are no controlled studies

of the use of opioids beyond 16 weeks, and there is no evidence that opioids improve patients’

pain and function long term. The FDA, for years, has made clear through warning letters to

manufacturers the lack of evidence for claims that the use of opioids for chronic pain improves

patients’ function and quality of life. 73 Based upon a review of the existing scientific evidence, the

CDC Guideline concluded that “there is no good evidence that opioids improve pain or function

with long-term use.” 74

       244.    Consistent with the CDC’s findings, substantial evidence exists demonstrating that

opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health. For

example, a 2006 study-of-studies found that opioids as a class did not demonstrate improvement

in functional outcomes over other non-addicting treatments. The few longer-term studies of opioid

use had “consistently poor results,” and “several studies have showed that Opioids for chronic pain

may actually worsen pain and functioning…” 75 along with general health, mental health, and social




 http://www.mallinckrodt.com/corporate-responsibility/responsible-use, (last accessed July
16, 2018).
73
   The FDA has warned other drugmakers that claims of improved function and quality of life
were misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver.,
& Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims
that Actavis’ opioid, Kadian, had an “overall positive impact on a patient’s work, physical and
mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas
Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an
improvement in their overall function, social function, and ability to perform daily activities . . .
has not been demonstrated by substantial evidence or substantial clinical experience.”). The
FDA’s warning letters were available to Defendants on the FDA website.
74
   CDC Guideline at 20.
75
   Thomas Frieden and Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
Prescribing Guideline, at 1503, 374New Eng. J. Med., 4/21/16, at 1503. (April 21, 2016).


                                                - 67 -
function. Over time, even high doses of potent opioids often fail to control pain, and patients

exposed to such doses are unable to function normally.

        245.   On the contrary, the available evidence indicates opioids may worsen patients’

health and pain. Increased duration of opioid use is strongly associated with increased prevalence

of mental health disorders (depression, anxiety, post-traumatic stress disorder, and substance

abuse), increased psychological distress, and greater health care utilization. The CDC Guideline

concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid

use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and

significant.” 76 According to the CDC, “for the vast majority of patients, the known, serious, and

too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic

pain].” 77

        246.   As one pain specialist observed, “opioids may work acceptably well for a while,

but over the long term, function generally declines, as does general health, mental health, and

social functioning. Over time, even high doses of potent opioids often fail to control pain, and

these patients are unable to function normally.” 78 In fact, research such as a 2008 study in the

journal Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that

made them more likely to be disabled and unable to work. 79 Another study demonstrated that




76
   CDC Guideline at 2, 18.
77
   Thomas Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
Prescribing Guideline, at 1503, 374 New Eng. J. Med. 1501-1504 (Apr. 21, 2016), doi:
10.1056/NEJMp1515917, http://www.nejm.org/doi/full/10.1056/NEJMp1515917.
78
   Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall
2009), available at http://www.nbcms.org/en-us/about-us/sonoma-county-medical-
association/magazine/sonoma-medicine-are-we-making-pain-patients-
worse.aspx?pageid=144&tabid=747.
79
   Jeffrey Dersh, et al., Prescription opioid dependence is associated with poorer outcomes
in disabling spinal disorders, 33(20) Spine 2219-27 (Sept. 15, 2008).


                                               - 68 -
injured workers who received a prescription opioid for more than seven days during the first six

weeks after the injury were 2.2 times more likely to remain on work disability a year later than

workers with similar injuries who received no opioids at all. 80 Yet, Marketing Defendants have not

acknowledged, retracted, or corrected their false statements.

               g.     Falsehood #7: Alternative Forms of Pain Relief Pose Greater Risks
                      Than Opioids

       247.    In materials they produced, sponsored, or controlled, the Marketing Defendants

omitted known risks of chronic opioid therapy and emphasized or exaggerated risks of competing

products so that prescribers and patients would favor opioids over other therapies such as over-

the-counter acetaminophen or over-the-counter or prescription non-steroidal anti-inflammatory

drugs (“NSAIDs”).

       248.    For example, in addition to failing to disclose the risks of addiction, overdose, and

death in promotional materials, the Marketing Defendants routinely ignored the risks of

hyperalgesia, a “known serious risk associated with chronic opioid analgesic therapy in which the

patient becomes more sensitive to certain painful stimuli over time,” 81 hormonal dysfunction, 82

decline in immune function; mental clouding, confusion, and dizziness,increased falls and

fractures in the elderly, 83 neonatal abstinence syndrome (when an infant exposed to opioids



80
   Franklin, GM, et al., Early opioid prescription and subsequent disability among workers with
back injuries: the Disability Risk Identification Study Cohort, 33 Spine 199, 201-202 (Jan. 15,
2008) doi: 10.1097/BRS.0b013e318160455c, https://www.ncbi.nlm.nih.gov/pubmed/18197107.
81
   Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny,
M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
(Sept. 10, 2013).
82
   H.W. Daniell, Hypogonadism in men consuming sustained-action oral opioids, 3(5) J.
Pain 377-84 (2001), https://www.ncbi.nlm.nih.gov/pubmed/14622741.
83
   See Bernhard M. Kuschel, et al., The risk of fall injury in relation to commonly prescribed
medications among older people – a Swedish case-control study, 25 Eur. J. Pub. H. 527-32
(July 31, 2014), doi: 10.1093/eurpub/cku120,
https://www.ncbi.nlm.nih.gov/pubmed/25085470


                                               - 69 -
prenatally suffers withdrawal after birth), and potentially fatal interactions with alcohol or with

benzodiazepines, which are used to treat anxiety and may be co-prescribed with opioids,

particularly to veterans suffering from pain. 84

       249.    The APF’s Treatment Options: A Guide for People Living with Pain, sponsored by

Purdue and Cephalon, warned that risks of NSAIDs increase if “taken for more than a period of

months,” with no corresponding warning about opioids. The publication falsely attributed 10,000

to 20,000 deaths annually to NSAID overdose, when the figure is actually closer to 3,200. 85

       250.    Janssen sponsored Finding Relief: Pain Management for Older Adults (2009) that

listed dose limitations as “disadvantages” of other pain medicines but omitted any discussion of

risks from increased doses of opioids. Finding Relief described the advantages and disadvantages

of NSAIDs on one page, and the “myths/facts” of opioids on the facing page. The disadvantages

of NSAIDs are described as involving “stomach upset or bleeding,” “kidney or liver damage if

taken at high doses or for a long time,” “adverse reactions in people with asthma,” and “can

increase the risk of heart attack and stroke.” The only adverse effects of opioids listed are “upset

stomach or sleepiness,” which the brochure claims will go away, and constipation.

       251.    Endo’s NIPC website, www.Painknowledge.org, contained a flyer called “Pain:

Opioid Therapy.” This publication listed opioids’ adverse effects but with significant omissions,

including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,




84
   Karen H. Seal, et al., Association of Mental Health Disorders With Prescription Opioids and
High- Risk Opioids in US Veterans of Iraq and Afghanistan, 307(9) J. Am. Med. Ass’n 940-47,
(March 7, 2012) doi:10.1001/jama.2012.234,
https://jamanetwork.com/journals/jama/fullarticle/1105046.
85
   Robert E. Tarone, et al., Nonselective Nonaspirin Nonsteroidal Anti-Inflammatory Drugs
and Gastrointestinal Bleeding: Relative and Absolute Risk Estimates from Recent
Epidemiologic Studies, 11 Am. J. of Therapeutics 17-25 (2004),
https://www.ncbi.nlm.nih.gov/pubmed/14704592.


                                                   - 70 -
dependence, addiction, and death.

         252.   In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

Medicine News, titled “Case Challenges in Pain Management: Opioid Therapy for Chronic

Pain.” 86 The article asserted:

         253.   Opioids represent a highly effective but controversial and often misunderstood

class of analgesic medications for controlling both chronic and acute pain. The phenomenon of

tolerance to opioids – the gradual waning of relief at a given dose – and fears of abuse, diversion,

and misuse of these medications by patients have led many clinicians to be wary of prescribing

these drugs, and/or to restrict dosages to levels that may be insufficient to provide meaningful

relief. 87

         254.   To help allay these concerns, Endo emphasized the risks of NSAIDs as an

alternative to opioids. The article included a case study that focused on the danger of extended use

of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal bleed

believed to have resulted from his protracted NSAID use. In contrast, the article did not provide

the same detail concerning the serious side effects associated with opioids.

         255.   Additionally, Purdue, acting with Endo, sponsored Overview of Management

Options, a CME issued by the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains

available for CME credit. The CME taught that NSAIDs and other drugs, but not opioids, are

unsafe at high doses.

         256.   As a result of the Marketing Defendants’ deceptive promotion of opioids over safer




86
   Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain,
Pain Med. News, http://www.painmedicinenews.com/download/ BtoB_Opana_WM.pdf, (link no
longer available).
87
   Id.


                                               - 71 -
and more effective drugs, opioid prescriptions increased even as the percentage of patients visiting

a doctor for pain remained constant. A study of 7.8 million doctor visits between 2000 and 2010

found that opioid prescriptions increased from 11.3% to 19.6% of visits, as NSAID and

acetaminophen prescriptions fell from 38% to 29%, driven primarily by the decline in NSAID

prescribing. 88

                  h.     Falsehood #8: OxyContin Provides Twelve Hours of Pain Relief

        257.      Purdue also dangerously misled doctors and patients about OxyContin’s duration

and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of

pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it

provided the basis for both Purdue’s patent and its market niche, allowing it to both protect and

differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that

OxyContin had a more even, stable release mechanism that avoided peaks and valleys and

therefore the rush that fostered addiction and attracted abusers.

        258.      Purdue promotes OxyContin as an extended-release opioid, but the oxycodone does

not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

oxycodone into the body upon administration, and the release gradually tapers, as illustrated in the

following chart, which was apparently adapted from Purdue’s own sales materials.




88
   M. Daubresse, et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the
United States, 2000-2010, 51(10) Med. Care, 870-878 (2013). “For back pain alone, the
percentage of patients prescribed opioids increased from 19% to 29% between 1999 and 2010,
even as the use of NSAIDs or acetaminophen declined from 39.9% to 24.5% of these visits;
and referrals to physical therapy remained steady.” See also, J. Mafi, et al., Worsening Trends
in the Management and Treatment of Back Pain, 173(17) J. of the Am Med. Ass’n Internal
Med. 1573, 1573 (2013).


                                               - 72 -
        259.      The reduced release of the drug over time means that the OxyContin no longer

provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

the twelve hours for which Purdue promotes it—a fact that Purdue has known at all times relevant

to this action.

        260.      OxyContin tablets provide an initial absorption of approximately 40% of the active

medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful opioid

triggers a powerful psychological response. OxyContin thus behaves more like an immediate

release opioid, which Purdue itself once claimed was more addicting in its original 1995 FDA-

approved drug label. Second, the initial burst of oxycodone means that there is less of the drug at

the end of the dosing period, which results in the drug not lasting for a full twelve hours and

precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose” failure. (The

FDA found in 2008 that a “substantial number” of chronic pain patients will experience end-of-

dose failure with OxyContin.)

        261.      End-of-dose failure renders OxyContin even more dangerous because patients


                                                - 73 -
begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a

cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a

neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

OxyContin’s 12-hour dosing “the perfect recipe for addiction.” 89 Many patients will exacerbate

this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another

opioid, increasing the overall amount of opioids they are taking.

       262.    It was Purdue’s decision to submit OxyContin for approval with 12-hour dosing.

While the OxyContin label indicates that “[t]here are no well-controlled clinical studies evaluating

the safety and efficacy with dosing more frequently than every 12 hours,” that is because Purdue

has conducted no such studies.

       263.    Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

full twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

Plasma Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on

the previous page. However, this version of the chart deceptively minimized the rate of end-of-

dose failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y-

axis. That chart, shown below, depicts the same information as the chart above, but does so in a

way that makes the absorption rate appear more consistent:




89
 Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS
ANGELES TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.


                                               - 74 -
       264.    Purdue’s 12-hour messaging was key to its competitive advantage over short-

acting opioids that required patients to wake in the middle of the night to take their pills. Purdue

advertisements also emphasized “Q12h” dosing. These include an advertisement in the February

2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two

pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team

stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-

release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h

dosing was emphasized as the most important benefit.” 90

       265.    Purdue executives therefore maintained the messaging of twelve-hour dosing even

when many reports surfaced that OxyContin did not last twelve hours. Instead of acknowledging

a need for more frequent dosing, Purdue instructed its representatives to push higher-strength pills,



90
   Purdue Meeting Memo, OxyContin launch, LOS ANGELES TIMES (May 5, 2016),
http://documents.latimes.com/oxycontin-launch-1995/.


                                               - 75 -
even though higher dosing carries its own risks, as noted above. Higher dosing also means that

patients will experience higher highs and lower lows, increasing their craving for their next pill.

Nationwide, based on an analysis by the Los Angeles Times, more than 52% of patients taking

OxyContin longer than three months are on doses greater than 60 milligrams per day—which

converts to the 90 MED (morphine equivalent dose) that the CDC Guideline urges prescribers to

“avoid” or “carefully justify.” 91

        266.    The information that OxyContin did not provide pain relief for a full twelve hours

was known to Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s

knowledge of some pain specialists’ tendency to prescribe OxyContin three times per day instead

of two is apparent from MEDWATCH Adverse Event reports for OxyContin.

        267.    Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to

position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a

contrast to OxyContin. Opana ER advisory board meetings featured pain specialists citing lack of

12-hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER

referring to “real” 12-hour dosing.

        268.    For example, in a 1996 sales strategy memo from a Purdue regional manager, the

manager emphasized that representatives should “convinc[e] the physician that there is no need”

for prescribing OxyContin in shorter intervals than the recommended 12-hour interval, and instead

the solution is prescribing higher doses.” 92 One sales manager instructed her team that anything

shorter than 12-hour dosing “needs to be nipped in the bud. NOW!!” 93


91
   CDC Guideline at 16.
92
   Southern Region Memo to Mr. B. Gergely, Sales manager on 12-hour dosing, LOS ANGELES
TIMES (May 5, 2016), http://documents.latimes.com/sales-manager-on12-hour-dosing-1996/.
93
   Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS
ANGELES TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/.


                                              - 76 -
       269.      Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

prescribers were misinformed about the advantages of OxyContin in a manner that preserved

Purdue’s competitive advantage and profits, at the expense of patients, who were placed at greater

risk of overdose, addiction, and other adverse effects.

                 i.     Falsehood #9: New Formulations of Certain Opioids Successfully Deter
                        Abuse

       270.      Rather than take the widespread abuse of and addiction to opioids as reason to cease

their untruthful marketing efforts, Marketing Defendants Purdue and Endo seized them as a

opportunity to ccompete. These companies developed and oversold “abuse-deterrent

formulations” (“ADF”) opioids as a solution to opioid abuse and as a reason that doctors could

continue to safely prescribe their opioids, as well as an advantage of these expensive branded drugs

over other opioids. These Defendants’ false and misleading marketing of the benefits of their ADF

opioids preserved and expanded their sales and falsely reassured prescribers thereby prolonging

the opioid epidemic. Other Marketing Defendants, including Actavis and Mallinckrodt, also

promoted their branded opioids as formulated to be less addictive or less subject to abuse than

other opioids.

       271.      The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of the

CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

opioids] actually reduce rates of addiction, overdoses, or death.”

                        i.      Purdue’s Deceptive Marketing of Reformulated OxyContin
                                and Hysingla ER

       272.      Reformulated ADF OxyContin was approved by the FDA in April 2010. It was not


                                                - 77 -
until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference to

the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

the beginning, the FDA made clear the limited claims that could be made about ADF, noting that

no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of abuse.

       273.    Purdue introduced reformulated ADF OxyContin shortly before generic versions

of OxyContin were to become available. By so doing, Purdue anticipated and countered a threat

to its market share and the price it could charge for OxyContin. Purdue nonetheless touted its

introduction of ADF opioids as evidence of its good corporate citizenship and commitment to

address the opioid crisis.

       274.    Despite its self-proclaimed good intention, Purdue merely continued its generally

deceptive tactics with respect to ADF. Purdue sales representatives regularly overstated and

misstated the evidence for and impact of the abuse-deterrent features of these opioids. Specifically,

Purdue sales representatives: claimed that Purdue’s ADF opioids prevent tampering and that its

ADFs could not be crushed or snorted; claimed that Purdue’s ADF opioids reduce opioid abuse

and diversion; asserted or suggested that its ADF opioids are non-addictive or less addictive;

asserted or suggested that Purdue’s ADF opioids are safer than other opioids, could not be abused

or tampered with, and were not sought out for diversion; and failed to disclose that Purdue’s ADF

opioids do not impact oral abuse or misuse.

       275.    If pressed, Purdue acknowledged that perhaps some “extreme” patients might still

abuse the drug but claimed the ADF features protect the majority of patients. These

misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s

own information, and publicly available data.




                                                - 78 -
       276.    Purdue knew or should have known that reformulated OxyContin is not more

tamper-resistant than the original OxyContin and is still regularly tampered with.

       277.    In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant

properties will have no effect on abuse by the oral route (the most common mode of abuse).” In

the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in its

label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to OxyContin

were associated with oral consumption, and that only 2% of deaths were associated with recent

injection and only 0.2% with snorting the drug.

       278.    The FDA’s Director of the Division of Epidemiology stated in September 2015 that

no data that she had seen suggested the reformulation of OxyContin “actually made a reduction in

abuse,” between continued oral abuse, shifts to injection of other drugs (including heroin), and

defeat of the ADF mechanism. Even Purdue’s own funded research shows that half of OxyContin

abusers continued to abuse the drug orally after the reformulation rather than shift to other drugs.

       279.    A 2013 article presented by Purdue employees, based on review of data from poison

control centers, concluded that ADF OxyContin can reduce abuse, but ignored important negative

findings. The article revealed that abuse merely shifted to other drugs and that, when the actual

incidence of harmful exposures was calculated, there were more harmful exposures to opioids after

the reformulation of OxyContin. In short, the article deceptively emphasized the advantages and

ignored the disadvantages of ADF OxyContin.

       280.    Websites and message boards used by drug abusers, such as www.bluelight.org and

www.reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER, including

through grinding, microwaving then freezing, or drinking soda or fruit juice in which a tablet is

dissolved. Purdue has been aware of these methods of abuse for more than a decade.




                                               - 79 -
       281.    One-third of the patients in a 2015 study defeated the ADF mechanism and were

able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users

simply shifted to other opioids such as heroin.

       282.    In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

was to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

reformulated OxyContin” and whether those studies “have demonstrated that the reformulated

product has a meaningful impact on abuse.” 94 In consideration of a reasonable opportunity for

further investigation and discovery, Plaintiff alleges that Purdue never presented the data to the

FDA because the data would not have supported claims that OxyContin’s ADF properties reduced

abuse or misuse.

       283.    Despite its own evidence of abuse, and the lack of evidence regarding the benefit

of Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health

Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF

opioids are being abused in large numbers. Purdue’s recent advertisements in national newspapers

also continues to claim its ADF opioids as evidence of its efforts to reduce opioid abuse, continuing

to mislead prescribers, patients, payors, and the public about the efficacy of its actions.

                       ii.     Endo’s Deceptive Marketing of Reformulated Opana ER

       284.    Opana ER was particularly likely to be tampered with and abused. That is because


94
  Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory
Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
Meeting, May 25, 2015, 80 FR 30686.


                                                - 80 -
Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

when taken orally. Additionally, when swallowed whole, the extended-release mechanism remains

intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream relative to

injection; when it is taken intranasally, that rate increases to 43%. The larger gap between

bioavailability when consumed orally versus snorting or injection, the greater the incentive for

users to manipulate the drug’s means of administration.

       285.    In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant.

       286.    Even prior to its approval, the FDA advised Endo that it could not market the new

Opana ER as abuse-deterrent.

       287.    Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it was

less able to be crushed and snorted and that it was resistant to injection by syringe. Borrowing a

page from Purdue’s playbook, Endo announced it would withdraw original Opana ER from the

market and sought a determination that its decision was made for safety reasons (its lack of abuse-

deterrence), which would prevent generic copies of original Opana ER.

       288.    Endo then sued the FDA, seeking to force expedited consideration of its citizen

petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the FDA

did not block generic competition, $125 million, the amount Endo spent on developing the




                                               - 81 -
reformulated drug to “promote the public welfare”, would be lost. 95 The FDA responded that:

“Endo’s true interest in expedited FDA consideration stems from business concerns rather than

protection of the public health.” 96

        289.    Despite Endo’s purported concern with public safety, not only did Endo continue

to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

became available, it declined to recall original Opana ER despite its dangers. In fact, Endo claimed

in September 2012 to be “proud” that “almost all remaining inventory” of the original Opana ER

had “been utilized.” 97

        290.    In its citizen petition, Endo asserted that redesigned Opana ER had “safety

advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue that

it developed Opana ER for patient safety reasons and that the new formulation would help, for

example, “where children unintentionally chew the tablets prior to an accidental ingestion.” 98

        291.    However, in a 2013 decision rejecting the petition, the FDA found that “study data

show that the reformulated version's extended-release features can be compromised when

subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated Opana

ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the FDA

warned that preliminary data—including in Endo’s own studies—suggested that a higher




95
   Plaintiff’s Opposition to Defendants’ and Intervenor’s Motions to Dismiss and Plaintiff’s
Reply in Support of Motion for Preliminary Injunction (“Endo Br.”), Endo Pharmaceuticals
Inc. v. U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 23 at 20 (D.D.C.
Dec.14, 2012).
96
   Defendants’ Response to the Court’s November 30, 2012 Order, Endo Pharmaceuticals Inc. v.
U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec. 3,
2012).
97
   Id.; Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl.) Endo Pharmaceuticals Inc. v.
U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 18-4 (D.D.C. Dec. 9, 2012).
98
   CP, FDA Docket 2012-8-0895, at 2.


                                               - 82 -
percentage of reformulated Opana ER abuse is via injection than was the case with the original

formulation.

       292.    In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

reformulation, injection of Opana ER has increased by more than 500%. Endo’s own data,

presented in 2014, found that between October 2012 and March 2014, 64% of abusers of Opana

ER did so by injection, compared with 36% for the old formulation. 99 The transition into injection

of Opana ER made the drug even less safe than the original formulation. Injection carries risks of

HIV, hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting disorder

thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

       293.    Publicly, Endo sought to minimize the problem. On a 2013 call with investors,

when asked about an outbreak of TTP in Tennessee from injecting Opana ER, Endo sought to limit

its import by assigning it to “a very, very distinct area of the country.”

       294.    Despite its knowledge that Opana ER was widely abused and injected, Endo

marketed the drug as tamper-resistant and abuse-deterrent. In consideration of a reasonable

opportunity for further investigation and discovery, Plaintiff alleges that based on the company’s

detailing elsewhere, Endo sales representatives informed doctors that Opana ER was abuse-

deterrent, could not be tampered with, and was safe. In addition, sales representatives did not

disclose evidence that Opana was easier to abuse intravenously and, if pressed by prescribers,

claimed that while outlier patients might find a way to abuse the drug, most would be protected.

       295.    A review of national surveys of prescribers regarding their “take-aways” from




99
   Theresa Cassidy, et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse
Pattern of Extended-Release Oxymorphone and Abuse-Deterrent Opioid Formulations,
Inflexxion (Sept. 7, 2014)), https://www.inflexxion.com/changing-abuse-ecology-extended-
release-oxymorphone/.


                                                - 83 -
pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the

advantages of Opana ER, according to participating doctors, was its “low abuse potential.” For

example, a June 14, 2012 Endo press release announced, “the completion of the company’s

transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

       296.    The press release further stated that: “We firmly believe that the new formulation

of Opana ER, coupled with our long-term commitment to awareness and education around

appropriate use of opioids will benefit patients, physicians and payers.” The press release described

the old formulation of Opana as subject to abuse and misuse, but failed to disclose the absence of

evidence that reformulated Opana was any better. In September 2012, another Endo press release

stressed that reformulated Opana ER employed “INTAC Technology” and continued to describe

the drug as “designed to be crush-resistant.”

       297.     Similarly, journal advertisements that appeared in April 2013 stated Opana ER was

“designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in part on

an Endo press release, described Opana ER as “crush-resistant.” This article was posted on the

Pain Medicine News website, which was accessible to patients and prescribers.

       298.    In March 2017, because Opana ER could be “readily prepared for injection” and

was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana

be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017. 100 Endo




100
    Press Release, FDA, FDA requests removal of Opana ER for risks related to abuse, (June 8,
2017), available at
 https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm


                                                - 84 -
announced on July 6, 2017 that it would agree to stop marketing and selling Opana ER. 101

However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

that it “has taken significant steps over the years to combat misuse and abuse.”

                        iii.   Other Marketing Defendants’ Misrepresentations Regarding
                               Abuse Deterrence

       299.    Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and

Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For

example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO

may make it difficult to extract the active ingredient using common forms of physical and chemical

tampering, including chewing, crushing and dissolving.” 102 One member of the FDA’s Controlled

Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse potential

comparable to oxycodone” and further stated that “we predict that Exalgo will have high levels of

abuse and diversion.”

       300.    With respect to Xartemis XR, Mallinckrodt’s promotional materials stated that

“XARTEMIS XR has technology that requires abusers to exert additional effort to extract the

active ingredient from the large quantity of inactive and deterrent ingredients.” 103 In anticipation

of Xartemis XR’s approval, Mallinckrodt added 150-200 sales representatives to promote it, and

CEO Mark Trudeau said the drug could generate “hundreds of millions in revenue.” 104


101
    Press Release, Endo International plc, Endo Provides Update on Opana ER,
(July 6, 2017), available at https://www.prnewswire.com/news-releases/endo-
provides-update-on-opana-er-300484191.html.
102
    Mallinckrodt Press Release, Medtronic, FDA Approves Mallinckrodt’s EXALGO®
(hydromorphone HCl) Extended-Release Tablets 32 mg (CII) for Opioid-Tolerant Patients with
Moderate-to-Severe Chronic Pain (Aug. 27, 2012), available at
http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004159.
103
    Mallinckrodt, Responsible Use of Opioid Pain Medications (Mar. 7, 2014).
104
    Samantha Liss, Mallinckrodt banks on new painkillers for sales, ST. LOUIS BUSINESS
JOURNAL (Dec. 30, 2013), http://argentcapital.com/mallinckrodt-banks-on-new-painkillers-for-
sales/.


                                               - 85 -
       301.    While Marketing Defendants promote patented technology as the solution to opioid

abuse and addiction, none of their “technology” addresses the most common form of abuse—oral

ingestion—and their statements regarding abuse-deterrent formulations give the misleading

impression that these reformulated opioids can be prescribed safely.

       302.    In sum, each of the nine categories of misrepresentations discussed above regarding

the use of opioids to treat chronic pain was either not supported by or was contrary to the scientific

evidence. In addition, the Defendants’ misrepresentations and omissions as set in this Complaint

are misleading and contrary to the Marketing Defendants’ products’ labels.

       2.      The Marketing Defendants Disseminated Their Misleading Messages About
               Opioids Through Multiple Channels

       303.    The Marketing Defendants’ false marketing campaign not only targeted the medical

community who had to treat chronic pain, but also patients who experience chronic pain.

       304.    The Marketing Defendants utilized various channels to carry out their marketing

scheme of targeting the medical community and patients with deceptive information about opioids:

(1) “Front Groups” with the appearance of independence from the Marketing Defendants; (2) so-

called “key opinion leaders” (“KOLs”), that is, doctors who were paid by the Marketing

Defendants to promote their pro-opioid message; (3) CME programs controlled and/or funded by

the Marketing Defendants; (4) branded advertising; (5) unbranded advertising; (6) publications;

(7) direct, targeted communications with prescribers by sales representatives or “detailers;” and

(8) speakers bureaus and programs.

        3.      The Marketing Defendants Deceptively Directed Front Groups to Promote
                Opioid Use

       305.    Patient advocacy groups and professional associations also became vehicles to

reach prescribers, patients, and policymakers. Marketing Defendants exerted influence and

effective control over the messaging by these groups by providing major funding directly to them,


                                                - 86 -
as well as through KOLs who served on their boards. These “Front Groups” put out patient

education materials, treatment guidelines and CMEs that supported the use of opioids for chronic

pain, overstated the benefits of opioids, and understated their risks. 105 Defendants funded these

Front Groups in order to ensure supportive messages from these seemingly neutral and credible

third parties, and their funding did, in fact, ensure such supportive messages—often at the expense

of the Front Groups own constituencies.

       306.    “Patient advocacy organizations and professional societies like the Front Groups

‘play a significant role in shaping health policy debates, setting national guidelines for patient

treatment, raising disease awareness, and educating the public.’” 106 “Even small organizations—

with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

influence in specific disease areas.’ Larger organizations with extensive funding and outreach

capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’” 107

Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

Opioid Manufacturers and Third Party Advocacy Groups, 108 which arose out of a 2017 Senate

investigation and, drawing on disclosures from Purdue, Janssen, Insys, and other opioid

manufacturers, “provides the first comprehensive snapshot of the financial connections between

opioid manufacturers and advocacy groups and professional societies operating in the area of

Office opioids policy,” 109 found that the Marketing Defendants made millions of dollars’ worth of




105
    U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’
Office, Fueling an Epidemic, Report Two: Exposing the Financial Ties Between Opioid
Manufacturers and Third Party Advocacy Groups (Feb. 12, 2018),
https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at p. 3.
106
    Id. at p. 2.
107
    Id.
108
    Id. at p. 1.
109
    Id.


                                               - 87 -
contributions to various Front Groups. 110

        307.    The Marketing Defendants also “made substantial payments to individual group

executives, staff members, board members, and advisory board members” affiliated with the Front

Groups subject to the Senate Committee’s study. 111

        308.    As the Senate Fueling an Epidemic Report found, the Front Groups “amplified or

issued messages that reinforce industry efforts to promote opioid prescription and use, including

guidelines and policies minimizing the risk of addiction and promoting opioids for chronic

pain.” 112 They also “lobbied to change laws directed at curbing opioid use, strongly criticized

landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold physicians

and industry executives responsible for over prescription and misbranding.” 113

        309.    The Marketing Defendants took an active role in guiding, reviewing, and approving

many of the false and misleading statements issued by the Front Groups, ensuring that Defendants

were consistently in control of their content. By funding, directing, editing, approving, and

distributing these materials, Defendants exercised control over and adopted their false and

deceptive messages and acted in concert with the Front Groups and through the Front groups, with

each working with the other to deceptively promote the use of opioids for the treatment of chronic

pain.

                a.     American Pain Foundation

        310.    The most prominent of the Front Groups was the American Pain Foundation

(“APF”). While APF held itself out as an independent patient advocacy organization, in reality it




110
    Id. at p. 3.
111
    Id. at p. 10.
112
    Id. at 12-15.
113
    Id. at 12.


                                              - 88 -
received 90% of its funding in 2010 from the drug and medical-device industry, including from

Defendants Purdue, Endo, Janssen and Cephalon. APF received more than $10 million in funding

from opioid manufacturers from 2007 until it closed its doors in May 2012. By 2011, APF was

entirely dependent on incoming grants from Defendants Purdue, Cephalon, Endo, and others to

avoid using its line of credit. Endo was APF’s largest donor and provided more than half of its $10

million in funding from 2007 to 2012.

       311.    For example, APF published a guide sponsored by Cephalon and Purdue titled

Treatment Options: A Guide for People Living with Pain and distributed 17,200 copies of this

guide in one year alone, according to its 2007 annual report. This guide contains multiple

misrepresentations regarding opioid use which are discussed supra.

       312.    APF also developed the National Initiative on Pain Control (“NIPC”), which ran a

facially unaffiliated website, www.painknowledge.org. NIPC promoted itself as an education

initiative led by its expert leadership team, including purported experts in the pain management

field. NIPC published unaccredited prescriber education programs (accredited programs are

reviewed by a third party and must meet certain requirements of independence from

pharmaceutical companies), including a series of “dinner dialogues.” But it was Endo that

substantially controlled NIPC, by funding NIPC projects, developing, specifying, and reviewing

its content, and distributing NIPC materials. Endo’s control of NIPC was such that Endo listed it

as one of its “professional education initiative[s]” in a plan Endo submitted to the FDA. Yet,

Endo’s involvement in NIPC was nowhere disclosed on the website pages describing NIPC or on

www.painknowledge.org. Endo estimated it would reach 60,000 prescribers through NIPC.

       313.    APF was often called upon to provide “patient representatives” for the Marketing

Defendants’ promotional activities, including for Purdue’s “Partners Against Pain” and Janssen’s




                                              - 89 -
“Let’s Talk Pain.” Although APF presented itself as a patient advocacy organization, it functioned

largely as an advocate for the interests of the Marketing Defendants, not patients. As Purdue told

APF in 2001, the basis of a grant to the organization was Purdue’s desire to strategically align its

investments in nonprofit organizations that shared its business interests.

       314.    In practice, APF operated in close collaboration with Defendants, submitting grant

proposals seeking to fund activities and publications suggested by Defendants and assisting in

marketing projects for Defendants.

       315.    This alignment of interests was expressed most forcefully in the fact that Purdue

hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered into

a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave Purdue

substantial rights to control APF’s work related to a specific promotional project. Moreover, based

on the assignment of particular Purdue “contacts” for each project and APF’s periodic reporting

on their progress, the agreement enabled Purdue to be regularly aware of the misrepresentations

APF was disseminating regarding the use of opioids to treat chronic pain in connection with that

project. The agreement gave Purdue—but not APF—the right to end the project (and, thus, APF’s

funding) for any reason.

       316.    APF’s Board of Directors was largely comprised of doctors who were on the

Marketing Defendants’ payrolls, either as consultants or as speakers for medical events. The close

relationship between APF and the Marketing Defendants demonstrates APF’s lack of

independence in its finances, management, and mission, and APF’s willingness to allow Marketing

Defendants to control its activities and messages supports an inference that each Defendant that

worked with it was able to exercise editorial control over its publications—even when Defendants’

messages contradicted APF’s internal conclusions.




                                               - 90 -
         317.   In May 2012, the U.S. Senate Finance Committee began looking into APF to

determine the links, financial and otherwise, between the organization and the manufacturers of

opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

exist, effective immediately.” Without support from Marketing Defendants, to whom APF could

no longer be helpful, APF was no longer financially viable.

                b.     American Academy of Pain Medicine and the American Pain Society

         318.   The American Academy of Pain Medicine (“AAPM”) and the American Pain

Society (“APS”) are professional medical societies, each of which received substantial funding

from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that endorsed

opioids to treat chronic pain and claimed that the risk that patients would become addicted to

opioids was low. 114 The Chair of the committee that issued the statement, Dr. J. David Haddox,

was at the time a paid speaker for Purdue. The sole consultant to the committee was Dr. Russell

Portenoy, who was also a spokesperson for Purdue. The consensus statement, which also formed

the foundation of the 1998 Guidelines, was published on the AAPM’s website.

         319.   AAPM’s corporate council includes Purdue, Depomed, Teva and other

pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman

(“Fishman”) (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”)

(2013), all of whose connections to the opioid manufacturers are well-documented as set forth

below.

         320.   Fishman, who also served as a KOL for Marketing Defendants, stated that he would



114
    The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
http://www.stgeorgeutah.com/wp-content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdf
(last accessed August 1, 2018).


                                              - 91 -
place the organization “at the forefront” of teaching that “the risks of addiction are . . . small and

can be managed.” 115

       321.    AAPM has received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

year (on top of other funding) to participate. The benefits included allowing members to present

educational programs at off-site dinner symposia in connection with AAPM’s marquee event – its

annual meeting held in Palm Springs, California, or other resort locations.

       322.    More specifically, Purdue paid $725,584.95 from 2012-2017 to AAPM. 116 Janssen

paid $83,975 from 2012-2017 to AAPM. 117 Insys paid $57,750 from 2012-2017 to AAPM.118

Endo funded AAPM CMEs. Teva is on AAPM’s corporate relations council.

       323.    As to APS, Purdue paid $542,259.52 from 2012-2017. 119 Janssen paid $88,500

from 2012-2017. 120 Insys paid $22,965 from 2012-2017. 121

       324.    AAPM describes its annual meeting as an “exclusive venue” for offering

Continuing Medical Education programs to doctors. Membership in the corporate relations council

also allows drug company executives and marketing staff to meet with AAPM executive

committee members in small settings. Defendants Endo, Purdue, and Cephalon were members of




115
    Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and
Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005), available
at http://www.medscape.org/viewarticle/500829.
116
    Id.
117
    Fueling an Epidemic Part Two.
118
    Id.
119
    Fueling an Epidemic Report Two, Exposing the Financial Ties Between Opioid
Manufacturers and Third Party Advocary Groups, U.S. Senate Homeland Security &
Governmental Affairs Committee, https://www.hsdl.org/?abstract&did=808171 (last accessed
August 1, 2018) (hereinafter referred to as “Fueling an Epidemic Part Two”)
120
    Id.
121
    Id.


                                                - 92 -
the council and presented deceptive programs to doctors who attended this annual event. The

conferences sponsored by AAPM heavily emphasized CME sessions on opioids – 37 out of

roughly 40 at one conference alone.

       325.    AAPM’s staff understood that they and their industry funders were engaged in a

common task. Defendants were able to influence AAPM through both their significant and regular

funding and the leadership of pro-opioid KOLs within the organization.

       326.    In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids

for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that

the risk of a patients’ addiction to opioids was low. Dr. David Haddox, who co-authored the

AAPM/APS statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole

consultant. The consensus statement remained on AAPM’s website until 2011.

       327.    AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”). AAPM,

with the assistance, prompting, involvement, and funding of Defendants, issued the treatment

guidelines discussed herein, and continued to recommend the use of opioids to treat chronic pain.

Fourteen of the 21 panel members who drafted the 2009 Guidelines, including KOL Dr. Fine,

received support from Defendants Janssen, Cephalon, Endo, and Purdue. Of these individuals, six

received support from Purdue, eight from Teva, nine from Janssen, and nine from Endo.

       328.    Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them

as “skewed” by drug companies and “biased in many important respects,” including the high

presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

a low risk of addiction.

       329.    The 2009 Guidelines have been a particularly effective channel of deception. They




                                             - 93 -
have influenced not only treating physicians, but also the scientific literature on opioids; they were

reprinted in the Journal of Pain, have been cited hundreds of times in academic literature, were

disseminated during the relevant time period, and were and are available online. Treatment

guidelines are especially influential with primary care physicians and family doctors to whom

Marketing Defendants promoted opioids and whose lack of specialized training in pain

management and opioids makes them more reliant on, and less able to evaluate, these guidelines.

        330.    For that reason, the CDC has recognized that treatment guidelines can “change

prescribing practices.” 122

        331.    The 2009 Guidelines are relied upon by doctors, especially general practitioners

and family doctors who have no specific training in treating chronic pain.

        332.    The Marketing Defendants widely cited and promoted the 2009 Guidelines without

disclosing the lack of evidence to support their conclusions, their involvement in the development

of the Guidelines, or their financial backing of the authors of these Guidelines. For example, a

speaker presentation prepared by Endo in 2009 titled The Role of Opana ER in the Management

of Moderate to Severe Chronic Pain relies on the AAPM/APS 2009 Guidelines while omitting

their disclaimer regarding the lack of evidence for recommending the use of opioids for chronic

pain.

                c.      FSMB

        333.    The Federation of State Medical Boards (“FSMB”) is a trade organization

representing the various state medical boards in the United States. The state boards that comprise

the FSMB membership have the power to license doctors, investigate complaints, and discipline



122
   Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for
Chronic Pain, (March 15, 2016), https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm,
(hereinafter “2016 CDC Guideline”).


                                                - 94 -
physicians.

       334.    The FSMB finances opioid- and pain-specific programs through grants from

Defendants.

       335.    Since 1998, the FSMB has been developing treatment guidelines for the use of

opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

pharmaceutical companies.” The 1998 Guidelines—that the pharmaceutical companies helped

author—taught not that opioids could be appropriate in only limited cases after other treatments

had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

prescription option.

       336.    A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

online and were available to and intended to reach physicians nationwide, including in Perry

County.

       337.    FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by

drug manufacturers, including Purdue, Endo and Cephalon. Purdue paid $100,000 for the printing

and distribution of FSMB’s Guidelines. 123

       338.    The publication also received support from the American Pain Foundation (APF)

and the American Academy of Pain Medicine (AAPM). The publication was written by Dr.

Fishman, and Dr. Fine served on the Board of Advisors. In all, 163,131 copies of Responsible




123
   John Fauber, Follow the Money: Pain, Policy, and Profit, MILWAUKEE JOURNAL
SENTINEL/MEDPAGE TODAY (Feb. 19, 2012),
https://www.medpagetoday.com/neurology/painmanagement/31256.


                                             - 95 -
Opioid Prescribing were distributed by state medical boards. 124 The FSMB website describes the

book as “the leading continuing medical education (CME) activity for prescribers of opioid

medications.” This publication asserted that opioid therapy to relieve pain and improve function

is a legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins;

that pain is under-treated, and that patients should not be denied opioid medications except in light

of clear evidence that such medications are harmful to the patient. 125

       339.     The Marketing Defendants relied on the 1998 Guidelines to convey the alarming

message that “under-treatment of pain” would result in official discipline, but no discipline would

result if opioids were prescribed as part of an ongoing patient relationship and prescription

decisions were documented. FSMB turned doctors’ fear of discipline on its head: doctors, who

used to believe that they would be disciplined if their patients became addicted to opioids, were

taught instead that they would be punished if they failed to prescribe opioids to their patients with

chronic pain.

       340.     Dr. Fishman said that he did not receive any payments from FSMB or any royalties

from the publisher because he wanted to avoid the perception of a potential conflict of interest in

his authorship of the book or for the ongoing efforts of FSMB. This is because prior to 2011, he

had been scrutinized for his involvement with the front groups/manufacturers and accepting

payments. 126

       341.     The Manufacturing Defendants made additional contributions to the FSMB to




124
    Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
125
    Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford
Life Sciences 2007).
126
    Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.


                                               - 96 -
further their misleading advertising. For example, Purdue paid FSMB $822,400.06 over 8 years.127

Cephalon paid FSMB $180,000 over a 3-year period, 2007-2008 and 2011. 128 Endo paid FSMB

$371,620 over a 5 year period. 129 Mallinckrodt paid FSMB $100,000 in 2011. 130

               d.     The Alliance for Patient Access

       342.    Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described

patient advocacy and health professional organization that styles itself as “a national network of

physicians dedicated to ensuring patient access to approved therapies and appropriate clinical

care.” 131 It is run by Woodberry Associates LLC, a lobbying firm that was also established in

2006. 132 As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.” The

list includes J&J, Endo, Mallinckrodt, Purdue, and Cephalon.

       343.    APA’s board members have also directly received substantial funding from

pharmaceutical companies. 133 For instance, board vice president Dr. Srinivas Nalamachu

(“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that treat



127
    Letter from Humayun J. Chaudhry, President and CEO, FSMB, to the Hon. Max Baucus and
Hon. Charles Grassley, U.S. Senate (June 8, 2012),
https://www.documentcloud.org/documents/3109089-FSMB-Response-Letter-to-US-
Senate.html.
128
    Id.
129
    Id.
130
    Id.
131
    The Alliance for Patient Access, About AfPA, http://allianceforpatientaccess.org/about-
afpa/#membership (last accessed August 1, 2018). References herein to APA include two
affiliated groups: the Global Alliance for Patient Access and the Institute for Patient Access.
132
    Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians
to push Big Pharma’s agenda, Health News Review (Oct. 2, 2017),
https://www.healthnewsreview.org/2017/10/non-profit-alliance-patient-access-uses-journalists-
politicians-push-big-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient Access”).
133
    All information concerning pharmaceutical company payments to doctors in this paragraph
is from ProPublica’s Dollars for Docs database, available at
https://projects.propublica.org/docdollars/.


                                              - 97 -
opioids’ side effects, including from defendants Endo, Insys, Purdue and Cephalon. Nalamachu’s

clinic was raided by FBI agents in connection with an investigation of Insys and its payment of

kickbacks to physicians who prescribed Subsys. 134 Other board members include Dr. Robert A.

Yapundich from North Carolina, who received $215,000 from 2013 through 2015 from

pharmaceutical companies, including payments by defendants Cephalon and Mallinckrodt; Dr.

Jack D. Schim from California, who received more than $240,000 between 2013 and 2015 from

pharmaceutical companies, including defendants Endo, Mallinckrodt and Cephalon; Dr. Howard

Hoffberg from Maryland, who received $153,000 between 2013 and 2015 from pharmaceutical

companies, including defendants Endo, Purdue, Insys, Mallinckrodt and Cephalon; and Dr. Robin

K. Dore from California, who received $700,000 between 2013 and 2015 from pharmaceutical

companies.

       344.    Among its activities, APA issued a “white paper” titled “Prescription Pain

Medication: Preserving Patient Access While Curbing Abuse.” 135 Among other things, the white

paper criticizes prescription monitoring programs, purporting to express concern that they are

burdensome, not user friendly, and of questionable efficacy:

       345.    Prescription monitoring programs that are difficult to use and cumbersome can

place substantial burdens on physicians and their staff, ultimately leading many to stop prescribing

pain medications altogether. This forces patients to seek pain relief medications elsewhere, which

may be much less convenient and familiar and may even be dangerous or illegal…. In some states,




134
    Andy Marso, FBI seizes records of Overland Park pain doctor tied to Insys, KANSAS CITY
STAR (July 19, 2017), http://www.kansascity.com/news/business/health-
care/article162569383.html.
135
    Institute for Patient Access, Prescription Pain Medication: Preserving Patient Access While
Curbing Abuse, (Oct. 2013), http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-
cdn.com/wp-content/uploads/2013/01/PT_White-Paper_Finala.pdf.


                                               - 98 -
physicians who fail to consult prescription monitoring databases before prescribing pain

medications for their patients are subject to fines; those who repeatedly fail to consult the databases

face loss of their professional licensure. Such penalties seem excessive and may inadvertently

target older physicians in rural areas who may not be facile with computers and may not have the

requisite office staff. Moreover, threatening and fining physicians in an attempt to induce

compliance with prescription monitoring programs represents a system based on punishment as

opposed to incentives ... We cannot merely assume that these programs will reduce prescription

pain medication use and abuse. 136

          346.    The white paper also purports to express concern about policies that have been

enacted in response to the prevalence of pill mills:

                  Although well intentioned, many of the policies designed to address this
                  problem have made it difficult for legitimate pain management centers to
                  operate. For instance, in some states, [pain management centers] must be
                  owned by physicians or professional corporations, must have a Board
                  certified medical director, may need to pay for annual inspections, and are
                  subject to increased record keeping and reporting requirements. . . . [I]t is
                  not even certain that the regulations are helping prevent abuses. 137

          347.    In addition, in an echo of earlier industry efforts to push back against what they

termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking

pain medication: “Both pain patients and physicians can face negative perceptions and outright

stigma. When patients with chronic pain can’t get their prescriptions for pain medication filled at

a pharmacy, they may feel like they are doing something wrong – or even criminal.... Physicians

can face similar stigma from peers. Physicians in non-pain specialty areas often look down on

those who specialize in pain management – a situation fueled by the numerous regulations and




136
      Id. at 4-5 (footnote omitted).
137
      Id. at 5-6.


                                                 - 99 -
fines that surround prescription pain medications.” 138

       348.    In conclusion, the white paper states that “[p]rescription pain medications, and

specifically opioids, can provide substantial relief for people who are recovering from surgery,

afflicted by chronic painful diseases, or experiencing pain associated with other conditions that

does not adequately respond to over-the-counter drugs.” 139

       349.    The APA also issues “Patient Access Champion” financial awards to members of

Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation

from unnamed donors. While the awards are ostensibly given for protecting patients’ access to

Medicare and are thus touted by their recipients as demonstrating a commitment to protecting the

rights of senior citizens and the middle class, they were generally given to members of Congress

who supported the APA’s agenda. 140

       350.    The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing the

“suspicious orders” provision of the Comprehensive Drug Abuse Prevention and Control Act of

1970, 21 U.S.C. § 801, et seq. (“CSA” or “Controlled Substances Act”). 141 The AAPM is also a

signatory to this letter. An internal DOJ memo stated that the proposed bill “‘could actually result

in increased diversion, abuse, and public health and safety consequences’” 142 and, according to

DEA chief administrative law judge John J. Mulrooney (“Mulrooney”), the law would make it “all



138
    Id. at 6.
139
    Id. at 7.
140
    Jaklevic, Non-profit Alliance for Patient Access, supra n. 149.
141
    Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha
Blackburn, Peter Welch, and Judy Chu (Jan. 26, 2015).
142
    Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS
NEWS (last updated Oct. 17, 2017) https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-
fueled-by-drug-industry-and-congress/ (hereinafter, “Whitaker, Opioid Crisis Fueled by Drug
Industry”).


                                               - 100 -
but logically impossible” to prosecute manufacturers and distributors, like the defendants here, in

the courts. 143 The law passed both Houses of Congress and was signed into law in 2016.

               e.     The U.S. Pain Foundation

       351.    The U.S. Pain Foundation (“USPF”) was another Front Group with systematic

connections and interpersonal relationships with the Marketing Defendants. The USPF was one of

the largest recipients of contributions from the Marketing Defendants, collecting nearly $3 million

in payments between 2012 and 2015 alone. 144 The USPF was also a critical component of the

Marketing Defendants’ lobbying efforts to reduce the limits on over-prescription. The U.S. Pain

Foundation advertised its ties to the Marketing Defendants, listing opioid manufacturers like

Pfizer, Teva, Depomed, Endo, Purdue, McNeil (i.e. Janssen), and Mallinckrodt as “Platinum,”

“Gold,” and “Basic” corporate members. 145 Industry Front Groups like the American Academy of

Pain Management, the American Academy of Pain Medicine, the American Pain Society, and

PhRMA are also members of varying levels in the USPF.

       352.    More specifically, Purdue paid $359,300 from 2012-2017; 146 Janssen paid $41,500

from 2012-2017; 147 and Insys paid $2,500,000 from 2012-2017 to the USPF. 148




143
    John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion
Law: Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev.
(forthcoming Feb. 2018), https://www.documentcloud.org/documents/4108121-Marquette-Law-
Review-Mulrooney-Legel.html.
144
    Fueling an Epidemic, at p. 4.
145
    Id. at 12; U.S. Pain Foundation, Transparency, https://uspainfoundation.org/transparency/.
(last accessed on August 1, 2018).
145
    Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
Soc’y 1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August 1,
2018).
146
    Id.
147
    Id.
148
    Id.


                                              - 101 -
                f.     American Geriatrics Society

       353.     The AGS was another Front Group with systematic connections and interpersonal

relationships with the Marketing Defendants. The AGS was a large recipient of contributions from

the Marketing Defendants, including Endo, Purdue and Janssen. AGS contracted with Purdue,

Endo, and Janssen to disseminate guidelines regarding the use of opioids for chronic pain in 2002

(The Management of Persistent Pain in Older Persons, hereinafter “2002 AGS Guidelines”) and

2009 (Pharmacological Management of Persistent Pain in Older Persons, 149 hereinafter “2009

AGS Guidelines”). According to news reports, AGS has received at least $344,000 in funding

from opioid manufacturers since 2009. 150 AGS’s complicity in the common purpose with the

Marketing Defendants is evidenced by the fact that AGS internal discussions in August 2009

reveal that it did not want to receive up front funding from drug companies, which would suggest

drug company influence, but would instead accept commercial support to disseminate pro-opioid

publications.

       354.     More specifically, Purdue paid $11,785 from 2012-2017 151 and provided $40,000

in “corporate roundtable dues” to AGS’s Health in Aging Foundation, a 501(c)(3) organization

affiliated with the group between 2012 and 2015. 152

       355.     The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

severe pain . . . should be considered for opioid therapy.” The panel made “strong




149
    Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
Soc’y 1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August 1,
2018).
150
    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
J. SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.
151
    Fueling an Epidemic Part Two.
152
    Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to
Sen. Claire McCaskill (Oct. 11, 2017).


                                             - 102 -
recommendations” in this regard despite “low quality of evidence” and concluded that the risk of

addiction is manageable for patients, even with a prior history of drug abuse. 153 These Guidelines

further recommended that “the risks [of addiction] are exceedingly low in older patients with no

current or past history of substance abuse.” These recommendations are not supported by any study

or other reliable scientific evidence. Nevertheless, they have been cited over 500 times in Google

Scholar (which allows users to search scholarly publications that would be have been relied on by

researchers and prescribers) since their 2009 publication and as recently as this year.

       356.    One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations and

committee members.

       357.    Dr. Bruce Farrell was an AGS task force chairman for the 2009 Guidelines, but was

also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain, which

was funded by Purdue. 154

       358.    Representatives of the Marketing Defendants, often at informal meetings at

conferences, suggested activities, lobbying efforts and publications for AGS to pursue. AGS then

submitted grant proposals seeking to fund these activities and publications, knowing that drug

companies would support projects conceived as a result of these communications.

       359.    Members of AGS Board of Directors were doctors who were on the Marketing

Defendants’ payrolls, either as consultants or as speakers for medical events. As described below,



153
    2009 AGS Guidelines at 1342.
154
    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
J. SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967.


                                              - 103 -
many of the KOLs also served in leadership positions within the AGS.

                g.     American Chronic Pain Association

         360.   The Manufacturer Defendants also made substantial payments to the American

Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education

for people suffering with chronic pain.

         361.   Contributions to the ACPA from the Manufacturing Defendants include $312,470

from Purdue and $50,000 from Janssen from 2012-2017. 155 Between 2013 and 2016, 10 members

of ACPA’s Advisory Board received more than $140,000 from opioid manufacturers, including

Endo.

         4.     The Marketing Defendants Deceptively Paid Key Opinion Leaders to Promote
                Opioid Use

         362.   To falsely promote their opioids, the Marketing Defendants paid and cultivated a

select circle of doctors who were chosen and sponsored by the Marketing Defendants for their

supportive messages. As set forth below, pro-opioid doctors have been at the hub of the Marketing

Defendants’ well-funded, pervasive marketing scheme since its inception and were used to create

the grave misperception that science and legitimate medical professionals favored the wider and

broader use of opioids. These doctors include Dr. Russell Portenoy, Dr. Lynn Webster, Dr. Perry

Fine, and Dr. Scott Fishman.

         363.   Although these KOLs were funded by the Marketing Defendants, the KOLs were

used extensively to present the appearance that unbiased and reliable medical research supporting

the broad use of opioid therapy for chronic pain had been conducted and was being reported on by

independent medical professionals.

         364.   As the Marketing Defendants’ false marketing scheme picked up steam, these pro-


155
      Fueling an Epidemic Part Two.


                                             - 104 -
opioid KOLs wrote, consulted on, edited, and lent their names to books and articles, and gave

speeches and CMEs supportive of opioid therapy for chronic pain. They served on committees that

developed treatment guidelines that strongly encouraged the use of opioids to treat chronic pain

and they were placed on boards of pro-opioid advocacy groups and professional societies that

developed, selected, and presented CMEs.

       365.    Through use of their KOLs and strategic placement of these KOLs throughout

every critical distribution channel of information within the medical community, the Marketing

Defendants were able to exert control of each of these modalities through which doctors receive

their information.

       366.    In return for their pro-opioid advocacy, the Marketing Defendants’ KOLs received

money, prestige, recognition, research funding, and avenues to publish. For example, Dr. Webster

has received funding from Endo, Purdue, and Cephalon. Dr. Fine has received funding from

Janssen, Cephalon, Endo, and Purdue.

       367.    The Marketing Defendants carefully vetted their KOLs to ensure that they were

likely to remain on-message and supportive of the Marketing Defendants’ agenda. The Marketing

Defendants also kept close tabs on the content of the materials published by these KOLs. Of course,

the Marketing Defendants also kept these KOLs well-funded, enabling them to push the Marketing

Defendants’ deceptive message out to the medical community.

       368.    Once the Marketing Defendants identified and funded KOLs and those KOLs began

to publish “scientific” papers supporting the Marketing Defendants’ false position that opioids

were safe and effective for treatment of chronic pain, the Marketing Defendants poured significant

funds and resources into a marketing machine that widely cited and promoted their KOLs and

studies or articles by their KOLs to drive prescriptions of opioids for chronic pain. The Marketing




                                              - 105 -
Defendants cited to, distributed, and marketed these studies and articles by their KOLs as if they

were independent medical literature so that it would be well-received by the medical community.

By contrast, the Marketing Defendants did not support, acknowledge, or disseminate the truly

independent publications of doctors critical of the use of chronic opioid therapy.

        369.    In their promotion of the use of opioids to treat chronic pain, the Marketing

Defendants’ KOLs knew that their statements were false and misleading, or they recklessly

disregarded the truth in doing so, but they continued to publish their misstatements to benefit

themselves and the Marketing Defendants.

                a.     Dr. Russell Portenoy

        370.    In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

substantial gains in employment or social function could be attributed to the institution of opioid

therapy.” 156

        371.    Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the

dangers of long-term use of opioids:

        372.    The traditional approach to chronic non-malignant pain does not accept the long-

term administration of opioid drugs. This perspective has been justified by the perceived

likelihood of tolerance, which would attenuate any beneficial effects over time, and the potential

for side effects, worsening disability, and addiction. According to conventional thinking, the initial

response to an opioid drug may appear favorable, with partial analgesia and salutary mood




156
  Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain:
Report of 38 cases, 25(2) Pain 171 (1986), https://www.ncbi.nlm.nih.gov/pubmed/2873550.


                                               - 106 -
changes, but adverse effects inevitably occur thereafter. It is assumed that the motivation to

improve function will cease as mental clouding occurs and the belief takes hold that the drug can,

by itself, return the patient to a normal life. Serious management problems are anticipated,

including difficulty in discontinuing a problematic therapy and the development of drug seeking

behavior induced by the desire to maintain analgesic effects, avoid withdrawal, and perpetuate

reinforcing psychic effects. There is an implicit assumption that little separates these outcomes

from the highly aberrant behaviors associated with addiction. 157

        373.    (emphasis added). According to Dr. Portenoy, the foregoing problems could

constitute “compelling reasons to reject long-term opioid administration as a therapeutic strategy

in all but the most desperate cases of chronic nonmalignant pain.” 158

        374.    Despite having taken this position on long-term opioid treatment, Dr. Portenoy

ended up becoming a spokesperson for Purdue and other Marketing Defendants, promoting the

use of prescription opioids and minimizing their risks. A respected leader in the field of pain

treatment, Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians for

Responsible Opioid Prescribing, described him “lecturing around the country as a religious-like

figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him speak.

It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets addicted;

it’s been studied.’” 159

        375.    As one organizer of CME seminars who worked with Portenoy and Purdue pointed

out, “had Portenoy not had Purdue’s money behind him, he would have published some papers,



157
    Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1
Progress in Pain Res. & Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis
added).
158
    Id.
159
    Dreamland at 314.


                                              - 107 -
made some speeches, and his influence would have been minor. With Purdue’s millions behind

him, his message, which dovetailed with their marketing plans, was hugely magnified.” 160

        376.    Dr. Portenoy was also a critical component of the Marketing Defendants’ control

over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the board of the APF. He

was also the President of the APS.

        377.    In recent years, some of the Marketing Defendants’ KOLs have conceded that many

of their past claims in support of opioid use lacked evidence or support in the scientific literature. 161

Dr. Portenoy has now admitted that he minimized the risks of opioids, 162 and that he “gave

innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.” 163 He mused,

“Did I teach about pain management, specifically about opioid therapy, in a way that reflects

misinformation? Well, against the standards of 2012, I guess I did . . .” 164

        378.    In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

real evidence behind:

        379.    I gave so many lectures to primary care audiences in which the Porter and Jick

article was just one piece of data that I would then cite, and I would cite six, seven, maybe ten




160
    Id. at 136.
161
    See, e.g., John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18,
2012), http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-
networking-dp3p2rn-139609053.html/ (reporting that a key Endo KOL acknowledged that
opioid marketing went too far).
162
    Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov. 8,
2013), https://www.newyorker.com/business/currency/who-is-responsible-for-the-pain-pill-
epidemic (hereinafter “Gounder, Who Is Responsible”).
163
    Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL
STREET JOURNAL (Dec. 17, 2012),
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
164
    Id.


                                                 - 108 -
different avenues of thought or avenues of evidence, none of which represented real evidence, and

yet what I was trying to do was to create a narrative so that the primary care audience would look

at this information in [total] and feel more comfortable about opioids in a way they hadn’t before.

In essence this was education to destigmatize [opioids], and because the primary goal was to

destigmatize, we often left evidence behind. 165

       380.    Several years earlier, when interviewed by journalist Barry Meier for his 2003

book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to have

always to live with that one.” 166

               b.      Dr. Lynn Webster

       381.    Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was President

in 2013 and is a current board member of AAPM, a Front Group that ardently supports chronic

opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that published Endo’s

special advertising supplements touting Opana ER. Dr. Webster was the author of numerous CMEs

sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was receiving

significant funding from Defendants (including nearly $2 million from Cephalon).

       382.    Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-

minute screening tool relying on patient self-reports that purportedly allows doctors to manage the

risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort

patients likely to become addicted is an important tool in giving doctors confidence to prescribe


165
    Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic,
BUSINESS INSIDER (May 26, 2016), http://www.businessinsider.com/porter-and-jick-letter-
launched-the-opioid-epidemic-2016-5; Andrew Kolodny, Opioids for Chronic Pain: Addiction is
NOT Rare, YouTube (Oct. 30, 2011),
https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
166
    Pain Killer, supra n. 63, at 277.


                                               - 109 -
opioids long-term, and for this reason, references to screening appear in various industry-supported

guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on, or are linked to,

websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via webinar, a

program sponsored by Purdue titled, Managing Patient’s Opioid Use: Balancing the Need and the

Risk. Dr. Webster recommended use of risk screening tools, urine testing, and patient agreements

to prevent “overuse of prescriptions” and “overdose deaths.” This webinar was available to and

was intended to reach doctors in Kentucky.

       383.    Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree

Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from

overdoses. In keeping with the Marketing Defendants’ promotional messages, Dr. Webster

apparently believed the solution to patients’ tolerance or addictive behaviors was more opioids: he

prescribed staggering quantities of pills.

       384.    At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent

buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The

presentation’s agenda description states: “Most patients with chronic pain experience episodes of

breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The

presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal tablets

in the chronic pain setting and promises to show the “[i]nterim results of this study suggest that

[fentanyl buccal] is safe and well-tolerated in patients with chronic pain and [breakthrough pain].”

This CME effectively amounted to off-label promotion of Cephalon’s opioids, even though they

were approved only for cancer pain.

       385.    Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid Treatment




                                              - 110 -
for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through December

15, 2008. The CME taught that non-opioid analgesics and combination opioids containing non-

opioids such as aspirin and acetaminophen are less effective at treating breakthrough pain because

of dose limitations on the non-opioid component.

               c.      Dr. Perry Fine

       386.    Dr. Perry Fine’s ties to the Marketing Defendants have been well documented. He

has authored articles and testified in court cases and before state and federal committees, and he,

too, has argued against legislation restricting high-dose opioid prescription for non-cancer patients.

He has served on Purdue’s advisory board, provided medical legal consulting for Janssen, and

participated in CME activities for Endo, along with serving in these capacities for several other

drug companies. He co-chaired the APS-AAPM Opioid Guideline Panel, served as treasurer of the

AAPM from 2007 to 2010 and as president of that group from 2011 to 2013, and was also on the

board of directors of APF. 167

       387.    Multiple videos feature Fine delivering educational talks about prescription

opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

Smith before her death for pain did not make her an addict.

       388.    Dr. Fine has also acknowledged having failed to disclose numerous conflicts of

interest. For example, Dr. Fine failed to fully disclose payments received as required by his

employer, the University of Utah—telling the university that he had received under $5,000 in 2010

from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s website




167
   Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid
Abuse and Diversion, 306 (13) JAMA 1445 (Sept. 20, 2011),
https://jamanetwork.com/journals/jama/article-abstract/1104464?redirect=true.


                                               - 111 -
states that the company paid him $32,017 that year for consulting, promotional talks, meals and

travel . 168

         389.   Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia in which

they downplayed the risks of opioid treatment such as respiratory depression and addiction: “At

clinically appropriate doses . . . respiratory rate typically does not decline. Tolerance to the

respiratory effects usually develops quickly, and doses can be steadily increased without risk.

Overall, the literature provides evidence that the outcomes of drug abuse and addiction are rare

among patients who receive opioids for a short period (i.e., for acute pain) and among those with

no history of abuse who receive long-term therapy for medical indications. 169

         390.   In November 2010, Dr. Fine and others published an article presenting the results

of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

Pain: An 18-Month Study.” 170 In that article, Dr. Fine explained that the 18-month “open-label”

study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for non-

cancer pain.” 171 The article acknowledged that: (a) “[t]here has been a steady increase in the use

of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the




168
    Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug
Industry, ProPublica (Dec. 23, 2011), https://www.propublica.org/article/two-leaders-in-pain-
treatment-have-long-ties-to-drug-industry.
169
    Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20
and 34, McGraw-Hill Companies (2004),
 http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
170
    Perry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the
Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month
Study, 40(5) J. Pain & Symptom Management 747-60 (Nov. 2010).
171
    Id.


                                               - 112 -
“widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

and consensus-based recommendations for the optimal use of opioids in the management of

chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms of

opioid therapy for chronic pain.” 172

       391.    The article concluded: “[T]he safety and tolerability profile of FBT in this study

was generally typical of a potent opioid. The [adverse events] observed were, in most cases,

predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

events was “small.” 173

       392.    Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only for

cancer patients, but also for non-cancer patients, and suggests it may take four or five switches

over a person’s “lifetime” to manage pain. 174 He states the “goal is to improve effectiveness which

is different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a balance

of therapeutic good and adverse events over the course of years.” 175 The entire program assumes

that opioids are appropriate treatment over a “protracted period of time” and even over a patient’s

entire “lifetime.” He even suggests that opioids can be used to treat sleep apnea. He further states

that the associated risks of addiction and abuse can be managed by doctors and evaluated with

“tools,” but leaves that for “a whole other lecture.” 176




172
    Id.
173
    Id.
174
    Perry A. Fine, M.D., Safe and Effective Opioid Rotation, YouTube.com (Nov. 8, 2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.
175
    Id.
176
    Id.


                                                - 113 -
               d.      Dr. Scott Fishman

       393.    Dr. Scott Fishman is a physician whose ties to the opioid drug industry are

multitudinous. He has served as an APF board member and as president of the AAPM and has

participated yearly in numerous CME activities for which he received “market rate honoraria.” As

discussed below, he has authored publications, including the seminal guides on opioid prescribing,

which were funded by the Marketing Defendants. He has also worked to oppose legislation

requiring doctors and others to consult pain specialists before prescribing high doses of opioids to

non-cancer patients. He has himself acknowledged his failure to disclose all potential conflicts of

interest in a letter in the Journal of the American Medical Association titled “Incomplete Financial

Disclosures in a Letter on Reducing Opioid Abuse and Diversion.” 177

       394.    Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic pain

titled “Responsible Opioid Prescribing,” in 2007 which promoted the notion that long-term opioid

treatment was a viable and safe option for treating chronic pain.

       395.    In 2012, Dr. Fishman updated the guide and continued emphasizing the

“catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created: “Given the

magnitude of the problems related to opioid analgesics, it can be tempting to resort to draconian

solutions: clinicians may simply stop prescribing opioids, or legislation intended to improve

pharmacovigilance may inadvertently curtail patient access to care. As we work to reduce

diversion and misuse of prescription opioids, it’s critical to remember that the problem of




177
   Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse
and Diversion, 306(13) JAMA 1445 (2011); Tracy Weber & Charles Ornstein, Two Leaders in
Pain Treatment Have Long Ties to Drug Industry, ProPublica (Dec. 23, 2011),
https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-industry
(hereinafter “Weber, Two Leaders in Pain”).


                                              - 114 -
unrelieved pain remains as urgent as ever.” 178

        396.    The updated guide still assures that “[o]pioid therapy to relieve pain and improve

function is legitimate medical practice for acute and chronic pain of both cancer and non-cancer

origins.” 179

        397.    In another guide by Dr. Fishman, he continues to downplay the risk of addiction:

“I believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a

‘chemical coper’ and an addict.” 180 The guide also continues to present symptoms of addiction as

symptoms of “pseudoaddiction.”

        5.      The Marketing Defendants Also Spread Their Misleading Messages to
                Reputable Organizations

        398.    The Manufacturing Defendants also manipulated reputable organizations like the

Joint Commission on Accreditation of Healthcare Organizations (the “Joint Commission”) in order

to further advance their unlawful marketing of opioids. The Joint Commission certifies over 21,000

health care organizations and is the nation’s oldest and largest standards-setting and accrediting

body in health care. 181

        399.    In 2000, Purdue sponsored a book through the Joint Commission which claimed

“there is no evidence that addiction is a significant issue when persons are given opioids for pain

control.” 182 It also called doctors’ concerns about addiction side effects “inaccurate and



178
    Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
(Waterford Life Sciences 2012).
179
    Id.
180
    Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management
Through Better Communication 45 (Oxford University Press 2012).
181
    Joint Commission, FAQ Page, available at
https://www.jointcommission.org/about/jointcommissionfaqs.aspx?CategoryId=10#2274 (last
accessed August 1, 2018).
182
    Sonia Moghe, Opioid history: From ‘wonder drug’ to abuse epidemic, CNN (Oct. 13, 2016),
https://www.cnn.com/2016/05/12/health/opioid-addiction-history/.


                                              - 115 -
exaggerated.” 183 Dr. David W. Baker, the Joint Commission’s executive vice president for health

care quality evaluation, has acknowledged that “[t]he Joint Commission was one of the dozens of

individual authors and organizations that developed educational materials for pain management

that propagated this erroneous information.” 184

       400.    In 2001, due to the influence of the Marketing Defendants, the Joint Commission,

along with the National Pharmaceutical Council (founded in 1953 and supported by the nation’s

major research-based biopharmaceutical companies 185) “introduced standards for [hospitals] to

improve their care for patients with pain.” The new standards for hospitals put patient pain front

and center as the “fifth vital sign.” This monograph, entitled Pain: Current Understanding of

Assessment, Management and Treatments required assessment of pain in all patients.

       401.    The Joint Commission’s first pain management standards placed responsibility for

pain control on health care organizations (hospitals), and emphasized the need for hospitals to do

systematic assessments and use quantitative measures of pain which was consistent with the

position of the Front Group APS.

       402.    As a result of the Marketing Defendants’ efforts to manipulate the standard of care,

many hospitals risked loss of their Joint Commission accreditation if they did not incorporate the

“fifth vital sign” standard and put pain at the forefront of their treatment. For example, the

emergency department at Oconomowoc Memorial Hospital in Wisconsin achieved 10 consecutive

years of patient satisfaction in the 99th percentile, a feat no other emergency hospital in the United

States has been able to accomplish. 186 However, during its routine Joint Commission survey, The




183
    Id.
184
    Id.
185
    Currently funded by Johnson & Johnson, Purdue and Teva, among others.
186
    Westlake testimony, at 6.


                                               - 116 -
Joint Commission found that the hospital was not adequately documenting follow up questions

after prescribing pain medications to patients. 187 As a result, the hospital was given only one

quarter to bring their compliance up to 90%. 188 They could not, and as a result their Joint

Commission accreditation was at risk for the entire hospital. 189 Loss of accreditation by The Joint

Commission can result in the loss of a huge amount of hospital resources to become reaccredited,

despite having a patient satisfaction rating of 99% for the same period. 190

          403.   Since 2001, The Joint Commission standards relating to pain assessment and

management have been revised to lessen emphasis on pain. However, the damage caused by the

Marketing Defendants’ marketing campaigns could not be undone. Dr. Baker explains that “the

concept that iatrogenic addiction was rare and that long acting opioids were less addictive had been

greatly reinforced and widely repeated, and studies refuting these claims were not published until

several years later.”

          6.     The Marketing Defendants Disseminated Their Misrepresentations Through
                 Continuing Medical Education Programs

          404.   Now that the Marketing Defendants had both a group of physician promoters and

had built a false body of “literature,” Defendants needed to make sure their false marketing

message was widely distributed.

          405.   One way the Marketing Defendants aggressively distributed their false message

was through countless CME programs.

          406.   Doctors are required to attend a certain number and, often, type of CME programs

each year as a condition of their licensure. These programs are generally delivered in person, often



187
    Id.
188
    Id.
189
    Id.
190
    Id.


                                               - 117 -
in connection with professional organizations’ conferences, online, or through written

publications. Doctors rely on CMEs not only to satisfy licensing requirements, but also to get

information on new developments in medicine or to deepen their knowledge in specific areas of

practice. Because CMEs typically are taught by KOLs who are highly respected in their fields, and

are thought to reflect these physicians’ medical expertise, they can be especially influential with

doctors.

           407.   The countless doctors and other health care professionals who participate in

accredited CMEs constitute an enormously important audience for opioid reeducation. As one

target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

expertise and specialized training in pain management made them particularly dependent upon

CMEs and, as a result, especially susceptible to the Marketing Defendants’ deceptions.

           408.   The Marketing Defendants sponsored CMEs that were delivered thousands of

times, promoting chronic opioid therapy and supporting and disseminating the deceptive and

biased messages described in this Complaint. These CMEs, while often generically titled to relate

to the treatment of chronic pain, focused on opioids to the exclusion of alternative treatments,

inflated the benefits of opioids, and frequently omitted or downplayed their risks and adverse

effects.

           409.   Cephalon sponsored numerous CME programs, which were made widely available

through organizations like Medscape, LLC (“Medscape”) and which disseminated false and

misleading information to physicians across the country.

           410.   Another Cephalon-sponsored CME presentation titled Breakthrough Pain:

Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and

was given by a self-professed pain management doctor who “previously operated back, complex




                                              - 118 -
pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a non-

time-dependent continuum that requires a balanced analgesia approach using “targeted pharmaco

therapeutics to affect multiple points in the pain-signaling pathway.” 191 The doctor lists fentanyl

as one of the most effective opioids available for treating breakthrough pain, describing its use as

an expected and normal part of the pain management process. 192 Nowhere in the CME is cancer

or cancer-related pain even mentioned, despite FDA restrictions that fentanyl use be limited to

cancer-related pain.

       411.    Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent

and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or non-

cancer-related has limited utility” and recommended Actiq and Fentora for patients with chronic

pain. The CME is still available online.

       412.    Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The

FSMB website described it as the “leading continuing medical education (CME) activity for

prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible

Opioid Prescribing with a special introductory letter from Dr. Scott Fishman.

       413.    In all, more than 163,000 copies of Responsible Opioid Prescribing were

distributed nationally.

       414.    The American Medical Association (“AMA”) recognized the impropriety that

pharmaceutical company-funded CMEs create, stating that support from drug companies with a

financial interest in the content being promoted “creates conditions in which external interests



191
    Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
http://www.medscape.org/viewarticle/461612 (last accessed August 1, 2018).
192
    Id.


                                               - 119 -
could influence the availability and/or content” of the programs and urged that “[w]hen possible,

CME[s] should be provided without such support or the participation of individuals who have

financial interests in the education subject matter.” 193

        415.    Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

during the relevant time period and were misled by them.

        416.    By sponsoring CME programs put on by Front Groups like APF, AAPM, and

others, the Marketing Defendants expected and understood that instructors would deliver messages

favorable to them, as these organizations were dependent on the Marketing Defendants for other

projects. The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give

talks that supported chronic opioid therapy. Marketing Defendant-driven content in these CMEs

had a direct and immediate effect on prescribers’ views on opioids. Producers of CMEs and the

Marketing Defendants both measure the effects of CMEs on prescribers’ views on opioids and

their absorption of specific messages, confirming the strategic marketing purpose in supporting

them.

        7.      The Marketing Defendants Used “Branded” Advertising to Promote Their
                Products to Doctors and Consumers

        417.    The Marketing Defendants engaged in widespread advertising campaigns touting

the benefits of their branded drugs. The Marketing Defendants published print advertisements in

a broad array of medical journals, ranging from those aimed at specialists, such as the Journal of

Pain and Clinical Journal of Pain, to journals with wider medical audiences, such as the Journal of

the American Medical Association. The Marketing Defendants collectively spent more than $14


193
   Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov.
2011).




                                                - 120 -
million on medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

The 2011 total includes $8.3 million by Purdue, $4.9 million by Janssen, and $1.1 million by Endo.

       418.    The Marketing Defendants also targeted consumers in their advertising. They knew

that physicians are more likely to prescribe a drug if a patient specifically requests it. 194 They also

knew that this willingness to acquiesce to such patient requests holds true even for opioids and for

conditions for which they are not approved. 195 Endo’s research, for example, found that such

communications resulted in greater patient “brand loyalty,” with longer durations of Opana ER

therapy and fewer discontinuations. The Marketing Defendants thus increasingly took their opioid

sales campaigns directly to consumers, including through patient-focused “education and support”

materials in the form of pamphlets, videos, or other publications that patients could view in their

physician’s office.

       8.      The Marketing Defendants Used “Unbranded” Advertising To Promote
               Opioid Use For Chronic Pain Without FDA Review

       419.    The Marketing Defendants also aggressively promoted opioids through “unbranded

advertising” to generally tout the benefits of opioids without specifically naming a particular

brand-name opioid drug. Instead, unbranded advertising is usually framed as “disease

awareness”—encouraging consumers to “talk to your doctor” about a certain health condition

without promoting a specific product and, therefore, without providing balanced disclosures about

the product’s limits and risks. In contrast, a pharmaceutical company’s “branded” advertisement

that identifies a specific medication and its indication (i.e., the condition which the drug is

approved to treat) must also include possible side effects and contraindications—what the FDA


194
    In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a
prescription for it, compared with 1% of those making no specific request. J.B. McKinlay et al.,
Effects of Patient Medication Requests on Physician Prescribing Behavior, 52(2) Med. Care 294
(2014).
195
    Id.


                                                - 121 -
Guidance on pharmaceutical advertising refers to as “fair balance.” Branded advertising is also

subject to FDA review for consistency with the drug’s FDA-approved label. Through unbranded

materials, the Marketing Defendants expanded the overall acceptance of and demand for chronic

opioid therapy without the restrictions imposed by regulations on branded advertising.

       420.    Many of the Marketing Defendants utilized unbranded websites to promote opioid

use without promoting a specific branded drug, such as Purdue’s pain-management website,

www.inthefaceofpain.com. The website contained testimonials from several dozen “advocates,”

including health care providers, urging more pain treatment. The website presented the advocates

as neutral and unbiased, but an investigation by the New York Attorney General later revealed that

Purdue paid the advocates hundreds of thousands of dollars.

       9.      The Marketing Defendants Funded, Edited And Distributed Publications That
               Supported Their Misrepresentations

       421.    The Marketing Defendants created a body of false, misleading, and unsupported

medical and popular literature about opioids that (a) understated the risks and overstated the

benefits of long-term use; (b) appeared to be the result of independent, objective research; and (c)

was calculated to shape the perceptions of prescribers, patients, and payors. This literature served

marketing goals, rather than scientific standards, and was intended to persuade doctors and

consumers that the benefits of long-term opioid use outweighed the risks.

       422.    To accomplish their goal, the Marketing Defendants—sometimes through third-

party consultants and/or Front Groups—commissioned, edited, and arranged for the placement of

favorable articles in academic journals.

       423.    The Marketing Defendants’ plans for these materials did not originate in the

departments with the organizations that were responsible for research, development, or any other

area that would have specialized knowledge about the drugs and their effects on patients; rather,



                                              - 122 -
they originated in the Marketing Defendants’ marketing departments.

       424.    The Marketing Defendants made sure that favorable articles were disseminated and

cited widely in the medical literature, even when the Marketing Defendants knew that the articles

distorted the significance or meaning of the underlying study, as with the Porter & Jick letter. The

Marketing Defendants also frequently relied on unpublished data or posters, neither of which are

subject to peer review, but were presented as valid scientific evidence.

       425.    The Marketing Defendants published or commissioned deceptive review articles,

letters to the editor, commentaries, case-study reports, and newsletters aimed at discrediting or

suppressing negative information that contradicted their claims or raised concerns about chronic

opioid therapy.

       426.    For example, in 2007 Cephalon sponsored the publication of an article titled

“Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain:

Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,”196

published in the nationally circulated Journal of Pain Medicine, to support its effort to expand the

use of its branded fentanyl products. The article’s authors (including Dr. Lynn Webster, discussed

above) stated that the “OTFC [fentanyl] has been shown to relieve BTP [breakthrough pain] more

rapidly than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he purpose

of [the] study was to provide a qualitative evaluation of the effect of BTP on the [quality of life]

of non-cancer pain patients.” The number-one-diagnosed cause of chronic pain in the patients

studied was back pain (44%), followed by musculoskeletal pain (12%) and head pain (7%). The

article cites Portenoy and recommends fentanyl for non-cancer BTP patients:



196
   Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With
Chronic, Non-cancer Pain: Patient Perceptions and Effect of Treatment With Oral
Transmucosal Fentanyl Citrate (OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).


                                              - 123 -
            427.   In summary, BTP appears to be a clinically important condition in patients with

chronic non-cancer pain and is associated with an adverse impact on QoL. This qualitative study

on the negative impact of BTP and the potential benefits of BTP-specific therapy suggests several

domains that may be helpful in developing BTP-specific, QoL assessment tools. 197

            10.    The Marketing Defendants Used “Detailers” To Directly Disseminate Their
                   Misrepresentations To Prescribers

            428.   The Marketing Defendants’ sales representatives executed carefully crafted

marketing tactics, developed at the highest rungs of their corporate ladders, to reach targeted

doctors and hospitals with centrally orchestrated messages. The Marketing Defendants’ sales

representatives also distributed third-party marketing material to their target audience that was

deceptive.

            429.   Each Marketing Defendant promoted opioids through sales representatives (also

called “detailers”) and, in consideration of a reasonable opportunity for further investigation and

discovery, Plaintiff alleges that small group speaker programs were designed to reach out to

individual prescribers. By establishing close relationships with doctors, the Marketing Defendants

were able to disseminate their misrepresentations in targeted, one-on-one settings that allowed

them to promote their opioids and to allay individual prescribers’ concerns about prescribing

opioids for chronic pain.

            430.   In accordance with common industry practice, the Marketing Defendants purchased

and closely analyzed prescription sales data from IMS Health (now IQVIA), a healthcare data

collection, management, and analytics corporation. This data allowed them to precisely track the

rates of initial and renewal prescribing by individual doctors, which allowed them to target and



197
      Id.


                                                - 124 -
tailor their appeals. Sales representatives visited hundreds of thousands of doctors and

disseminated the misinformation and materials described above.

       431.    Marketing Defendants devoted and continue to devote massive resources to direct

sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on detailing

branded opioids to doctors. This amount is twice as much as Marketing Defendants spent on

detailing in 2000. The amount includes $108 million spent by Purdue, $34 million by Janssen, $13

million by Teva, and $10 million by Endo.

       432.    Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to

more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding

with the launch of Fentora, of more than $27 million in 2007, as shown below:




       433.    Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than $38

million for the year in 2007) and more than $8 million coinciding with the launch of a reformulated




                                              - 125 -
version in 2012 (and nearly $34 million for the year), as shown below:




       434.   Janssen’s quarterly spending dramatically rose from less than $5 million in 2000 to

more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly spending

at $142 million for 2011), as shown below:




       435.   Purdue’s quarterly spending notably decreased from 2000 to 2007, as Purdue came

under investigation by the Department of Justice, but then spiked to above $25 million in 2011


                                             - 126 -
(for a total of $110 million that year), and continues to rise, as shown below:




       436.    For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

patients and by oncologists and pain management doctors experienced in treating cancer pain.

       11.     The Marketing Defendants Used Speakers’ Bureaus and Programs to Spread
               Their Deceptive Messages

       437.    In addition to making sales calls, the Marketing Defendants’ detailers also

identified doctors to serve, for payment, on their speakers’ bureaus and to attend programs with

speakers with meals paid for by the Marketing Defendants. These speaker programs and associated

speaker trainings served three purposes: they provided 1) an incentive to doctors to prescribe, or

increase their prescriptions of, a particular drug; 2) an opportunity for doctors to be selected to

attend forum at which the drug companies could further market to the speaker himself or herself;

and 3) an opportunity for the doctors to market to their peers. The Marketing Defendants graded

their speakers, and future opportunities were based on speaking performance, post-program sales,

and product usage. Purdue, Janssen, Endo, Cephalon, and Mallinckrodt each made thousands of



                                              - 127 -
payments to physicians nationwide, for activities including participating on speakers’ bureaus,

providing consulting services, and other services.

         12.    The Marketing Defendants Targeted Vulnerable Populations

         438.   The Marketing Defendants specifically targeted their marketing at two particularly

vulnerable populations—the elderly and veterans – who tend to suffer from chronic pain.

         439.   The Marketing Defendants targeted these vulnerable patients even though the risks

of long-term opioid use were significantly greater for them. For example, the 2016 CDC Guideline

observes that existing evidence confirms that elderly patients taking opioids suffer from elevated

fall and fracture risks, reduced renal function and medication clearance, and a smaller window

between safe and unsafe dosages. 198 Elderly patients taking opioids have also been found to have

a greater risk for hospitalizations and increased vulnerability to adverse drug effects and

interactions, such as respiratory depression. The 2016 CDC Guideline concludes that there must

be “additional caution and increased monitoring” to minimize the risks of opioid use in elderly

patients. 199

         440.   According to a study published in the 2013 Journal of American Medicine, veterans

returning from Iraq and Afghanistan who were prescribed opioids have a higher incidence of

adverse clinical outcomes, such as overdoses and self-inflicted and accidental injuries. A 2008

survey showed that prescription drug misuse among military personnel doubled from 2002 to

2005, and then nearly tripled again over the next three years. Veterans are twice as likely as non-

veterans to die from an opioid overdose.

         441.   Yet the Marketing Defendants deliberately targeted veterans with deceptive




198
      2016 CDC Guideline, supra n. 139.
199
      Id. at 27.


                                              - 128 -
marketing. For example, a 2009 publication sponsored by Purdue, Endo, and Janssen, and

distributed by APF with grants from Janssen and Endo, was written as a personal narrative of one

veteran but was in fact another vehicle for opioid promotion. Called Exit Wounds, the publication

describes opioids as “underused” and the “gold standard of pain medications” while failing to

disclose significant risks of opioid use, including the risks of fatal interactions with

benzodiazepines. According to a VA Office of Inspector General Report, 92.6% of veterans who

were prescribed opioid drugs were also prescribed benzodiazepines, despite the increased danger

of respiratory depression from combining the two drugs.

       442.    Opioid prescriptions have dramatically increased for veterans and the elderly. Since

2007, prescriptions for the elderly have grown at twice the rate of prescriptions for adults between

the ages of 40 and 59. And in 2009, military doctors wrote 3.8 million prescriptions for narcotic

pain pills—four times as many as they did in 2001.

H.     The Marketing Defendants’ Scheme Succeeded, Creating a Public Health Epidemic

       1.      The Marketing Defendants Dramatically Expanded Opioid Prescribing and
               Use

       443.    The Marketing Defendants necessarily expected a return on the enormous

investment they made in their deceptive marketing scheme, and they worked to measure and

expand their success. Their own documents show that they knew they were influencing prescribers

and increasing prescriptions. Studies also show that in doing so, they fueled an epidemic of

addiction and abuse.

       444.    Cephalon also recognized the return of its efforts to market Actiq and Fentora off-

label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had

increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and “ongoing

changes to [its] marketing approach including hiring additional sales representatives and targeting



                                              - 129 -
our marketing efforts to pain specialists.” 200 Actiq became Cephalon’s second best-selling drug.

By the end of 2006, Actiq’s sales had exceeded $500 million. 201 Only 1% of the 187,076

prescriptions for Actiq filled at retail pharmacies during the first six months of 2006 were

prescribed by oncologists. One measure suggested that “more than 80 percent of patients who

use[d] the drug don’t have cancer.” 202

       445.    Each of the Marketing Defendants tracked the impact of their marketing efforts to

measure their impact in changing doctors’ perceptions and prescribing of their drugs. They

purchased prescribing and survey data that allowed them to closely monitor these trends, and they

did actively monitor them. For instance, they monitored doctors’ prescribing before and after

detailing visits and before and after speaker programs. Defendants continued and, in many cases,

expanded and refined their aggressive and deceptive marketing for one reason: it worked. As

described in this Complaint, both in specific instances (e.g., the low abuse potential of various

Defendants’ opioids), and more generally, Defendants’ marketing changed prescribers’

willingness to prescribe opioids, led them to prescribe more of their opioids, and persuaded them

not to stop prescribing opioids or to switch to “safer” opioids, such as ADF.

       446.    This success would have come as no surprise. Drug company marketing materially

impacts doctors’ prescribing behavior. 203 The effects of sales calls on prescribers’ behavior is well



200
     Cephalon, Inc. Annual Report (Form 10-K) at 28 (Mar. 31, 2003),
https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm.
201
     Carreyrou, Narcotic Lollipop.
202
    Id.
203
   See, e.g., P. Manchanda & P. Chintagunta, Responsiveness of Physician Prescription
Behavior to Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004)
(detailing has a positive impact on prescriptions written); I. Larkin, Restrictions on
Pharmaceutical Detailing Reduced Off-Label Prescribing of Antidepressants and Antipsychotics
in Children, 33(6) Health Affairs 1014 (2014) (finding academic medical centers that restricted
direct promotion by pharmaceutical sales representatives resulted in a 34% decline in on-label


                                               - 130 -
documented in the literature. One study examined four practices, including visits by sales

representatives, medical journal advertisements, direct-to-consumer advertising, and pricing, and

found that sales representatives have the strongest effect on drug utilization. An additional study

found that doctor meetings with sales representatives are related to changes in both prescribing

practices and requests by physicians to add the drugs to hospitals’ formularies.

       447.    Marketing Defendants spent millions of dollars to market their drugs to prescribers

and patients and meticulously tracked their return on that investment. In one recent survey

published by the AMA, even though nine in ten general practitioners reported prescription drug

abuse to be a moderate to large problem in their communities, 88% of the respondents said they

were confident in their prescribing skills, and nearly half were comfortable using opioids for

chronic non-cancer pain. 204 These results are directly due to the Marketing Defendants’ fraudulent

marketing campaign focused on several misrepresentations.

       448.    Thus, both independent studies and Defendants’ own tracking confirm that

Defendants’ marketing scheme dramatically increased their sales.

       2.      The Marketing Defendants’ Deception In Expanding Their Market Created
               And Fueled The Opioid Epidemic.

       449.    Independent research demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.” 205 It has been


use of promoted drugs); see also A. Van Zee, The Promotion and Marketing of OxyContin:
Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub. Health 221 (2009) (correlating
an increase of OxyContin prescriptions from 670,000 annually in 1997 to 6.2 million in 2002 to a
doubling of Purdue’s sales force and trebling of annual sales calls).
204
    CS Hwang et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians,
175 JAMA Intern. Med. 302 (2014), doi: 10.1001/jamainternmed.2014.6520,
https://www.ncbi.nlm.nih.gov/pubmed/25485657.
205
    Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
Analgesics in Rural, Suburban, and Urban Locations in the United States, 16


                                               - 131 -
estimated that 60% of the opioids that are abused come, directly or indirectly, through physicians’

prescriptions.

       450.      There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications.” 206

       451.      In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

I.     Each of the Marketing Defendants Made Materially Deceptive Statements and
       Concealed Material Facts

       452.      As alleged herein, the Marketing Defendants made and/or disseminated deceptive

statements regarding material facts and further concealed material facts in the course of

manufacturing, marketing, and selling prescription opioids. The Marketing Defendants’ actions

were intentional and/or unlawful. Such statements include, but are not limited to, those set out

below and alleged throughout this Complaint.

       453.      As a part of their deceptive marketing scheme, the Marketing Defendants identified

and targeted susceptible prescribers and vulnerable patient populations in the United States. For

example, the Marketing Defendants focused their deceptive marketing on primary care doctors,


Pharmacoepidemiology and Drug Safety, 827-40 (2007), doi: 10.1002/pds.1452,
https://www.cdhs.udel.edu/content-sub-
site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Abu
se%20of%20Opioid%20Analgesics.pdf.
206
    See Califf, et al., supra n. 8.


                                               - 132 -
who were more likely to treat chronic pain patients and prescribe them drugs, but were less likely

to be educated about treating pain and the risks and benefits of opioids and therefore more likely

to accept the Marketing Defendants’ misrepresentations.

       1.        Purdue

       454.      Defendant Purdue made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

         a.       Creating, sponsoring, and assisting in the distribution of patient education

                  materials distributed to consumers that contained deceptive statements;

         b.       Creating and disseminating advertisements that contained deceptive statements

                  concerning the ability of opioids to improve function long-term and concerning

                  the evidence supporting the efficacy of opioids long-term for the treatment of

                  chronic non-cancer pain;

            c.    Disseminating misleading statements concealing the true risk of addiction and

                  promoting the deceptive concept of pseudoaddiction through Purdue’s own

                  unbranded publications and on internet sites Purdue operated that were marketed

                  to and accessible by consumers;

            d.    Distributing brochures to doctors, patients, and law enforcement officials that

                  included deceptive statements concerning the indicators of possible opioid abuse;

            e.    Sponsoring, directly distributing, and assisting in the distribution of publications

                  that promoted the deceptive concept of pseudoaddiction, even for high-risk

                  patients;




                                               - 133 -
f.   Endorsing, directly distributing, and assisting in the distribution of publications

     that presented an unbalanced treatment of the long-term and dose-dependent risks

     of opioids versus NSAIDs;

g.   Providing significant financial support to pro-opioid KOL doctors who made

     deceptive statements concerning the use of opioids to treat chronic non-cancer

     pain;

h.   Providing needed financial support to pro-opioid pain organizations that made

     deceptive statements, including in patient education materials, concerning the use

     of opioids to treat chronic non-cancer pain;

i.   Assisting in the distribution of guidelines that contained deceptive statements

     concerning the use of opioids to treat chronic non-cancer pain and misrepresented

     the risks of opioid addiction;

j.   Endorsing and assisting in the distribution of CMEs containing deceptive

     statements concerning the use of opioids to treat chronic non-cancer pain;

k.   Developing and disseminating scientific studies that misleadingly concluded

     opioids are safe and effective for the long-term treatment of chronic non-cancer

     pain and that opioids improve quality of life, while concealing contrary data;

l.   Assisting in the dissemination of literature written by pro-opioid KOLs that

     contained deceptive statements concerning the use of opioids to treat chronic non-

     cancer pain;

m.   Creating, endorsing, and supporting the distribution of patient and prescriber

     education materials that misrepresented the data regarding the safety and efficacy

     of opioids for the long-term treatment of chronic non-cancer pain, including




                                  - 134 -
                 known rates of abuse and addiction and the lack of validation for long-term

                 efficacy;

         n.      Targeting veterans by sponsoring and disseminating patient education marketing

                 materials that contained deceptive statements concerning the use of opioids to

                 treat chronic non-cancer pain;

         o.      Targeting the elderly by assisting in the distribution of guidelines that contained

                 deceptive statements concerning the use of opioids to treat chronic non-cancer

                 pain and misrepresented the risks of opioid addiction in this population;

         p.      Exclusively disseminating misleading statements in education materials to

                 hospital doctors and staff while purportedly educating them on new pain

                 standards;

         q.      Making deceptive statements concerning the use of opioids to treat chronic non-

                 cancer pain to prescribers through in-person detailing; and

         r.      Withholding from law enforcement the names of prescribers Purdue believed to

                 be facilitating the diversion of its opioid, while simultaneously marketing opioids

                 to these doctors by disseminating patient and prescriber education materials and

                 advertisements and CMEs they knew would reach these same prescribers.

       455.    More specifically, Defendant Purdue made and/or disseminated deceptive

statements, and promoted a culture that mislead doctors and patients into believing opioids were

safe for chronic care, including, but not limited to, the following:

         a.     In 1998, Purdue distributed 15,000 copies of an OxyContin video to physicians

                without submitting it to the FDA for review, an oversight later acknowledged by

                Purdue. In 2001, Purdue submitted to the FDA a second version of the video,




                                               - 135 -
               which the FDA did not review until October 2002—after the General Accounting

               Office inquired about its content. After its review, the FDA concluded that the

               video minimized the risks from OxyContin and made unsubstantiated claims

               regarding its benefits to patients. 207

        b.     According to training materials, Purdue instructed sales representatives to assure

               doctors—repeatedly and without evidence—that “fewer than one per cent” of

               patients who took OxyContin became addicted. (In 1999, a Purdue-funded study

               of patients who used OxyContin for headaches found that the addiction rate was

               thirteen per cent.) 208

        c.     Andrew Kolodny, the co-director of the Opioid Policy Research Collaborative, at

               Brandeis University, has worked with hundreds of patients addicted to opioids.

               He has stated that, though many fatal overdoses have resulted from opioids other

               than OxyContin, the crisis was initially precipitated by a shift in the culture of

               prescribing—a shift carefully engineered by Purdue. “If you look at the

               prescribing trends for all the different opioids, it’s in 1996 that prescribing really

               takes off,” Kolodny said. “It’s not a coincidence. That was the year Purdue

               launched a multifaceted campaign that misinformed the medical community about

               the risks.” 209

        d.     “Purdue had a speakers’ bureau, and it paid several thousand clinicians to attend

               medical conferences and deliver presentations about the merits of the drug.



207
    Patrick R. Keefe, The Family that Built an Empire of Pain, THE NEW YORKER (Oct. 30,
2017), https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-
pain.
208
    Id.
209
    Id.


                                               - 136 -
              Doctors were offered all-expenses-paid trips to pain-management seminars in

              places like Boca Raton. Such spending was worth the investment: doctors who

              attended these seminars in 1996 wrote OxyContin prescriptions more than twice

              as often as those who didn’t. The company advertised in medical journals,

              sponsored Web sites about chronic pain, and distributed a dizzying variety of

              OxyContin swag: fishing hats, plush toys, luggage tags. Purdue also produced

              promotional videos featuring satisfied patients—like a construction worker who

              talked about how OxyContin had eased his chronic back pain, allowing him to

              return to work. The videos, which also included testimonials from pain specialists,

              were sent to tens of thousands of doctors. The marketing of OxyContin relied on

              an empirical circularity: the company convinced doctors of the drug’s safety with

              literature that had been produced by doctors who were paid, or funded, by the

              company.” 210

       e.     Purdue encouraged sales representatives to increase sales of OxyContin through a

              lucrative bonus system, which resulted in a large number of visits to physicians

              with high rates of opioid prescriptions. In 2001, Purdue paid $40 million in

              bonuses to its sales representatives. 211

       f.     Purdue claimed that the risk of addiction from OxyContin was extremely small

              and trained its sales representatives to carry the message that the risk of addiction

              was “less than one percent,” while knowing that there was no empirical support

              for that statement.



210
   Id.
211
   The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.


                                             - 137 -
         g.       By 2003, the Drug Enforcement Administration had found that Purdue’s

                  “aggressive methods” had “very much exacerbated OxyContin’s widespread

                  abuse.” Rogelio Guevara, a senior official at the D.E.A., concluded that Purdue

                  had “deliberately minimized” the risks associated with the drug. 212

        456.     “From 1996 to 2001, Purdue conducted more than 40 national pain-management

and speaker training conferences at resorts in Florida, Arizona, and California. More than 5000

physicians, pharmacists, and nurses attended these all-expenses-paid symposia, where they were

recruited and trained for Purdue’s national speaker bureau. It is well documented that this type of

pharmaceutical company symposium influences physicians’ prescribing even though the

physicians who attend such symposia believe that such enticements do not alter their prescribing

patterns.” 213

        457.     As noted above, Purdue utilized Front Groups to help disseminate and defend its

false messages. Between January 2012 and March 2017, Purdue made the following contributions:

              Academy of Integrative Pain
              Management                                      $1,091,024.86
              American Academy of Pain
              Management                                      $725,584.95
              ACS Cancer Action Network
                                                              $168,500.00 214
              American Chronic Pain Association
                                                              $312,470.00




212
    The Family that Built an Empire of Pain,
https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain
213
    Art Van Zee, MD, The Promotion and Marketing of OxyContin: Commercial Triumph, Public
Health Tragedy, 99 Am. Journal of Public Health 2 (February 2009),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2622774/.
214
    Payments from Purdue to the American Cancer Society Cancer Action Network include
payments to the American Cancer Society that could potentially have applied to the Cancer
Action Network. Production from Purdue Pharma to the Senate Homeland Security and
Governmental Affairs Committee (Nov. 13, 2017).


                                               - 138 -
             American Geriatrics Society
                                                             $11,785.00 215
             American Pain Foundation
                                                             $25,000
             American Pain Society
                                                             $542,259.52
             American Society of Pain
             Educators                                       $30,000
             American Society of Pain
             Management Nursing                              $242,535.00
             The Center for Practical Bioethics
                                                             $145,095.00
             U.S. Pain Foundation
                                                             $359,300.00
             Washington Legal Foundation
                                                             $500,000.00

             TOTAL                                           $4,153,554.33

       2.       Endo

       458.     Defendant Endo made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

               a. Creating, sponsoring, and assisting in the distribution of patient education

                   materials that contained deceptive statements;

               b. Creating and disseminating advertisements that contained deceptive statements

                   concerning the ability of opioids to improve function long-term and concerning

                   the evidence supporting the efficacy of opioids long-term for the treatment of

                   chronic non-cancer pain;




215
   The AGS reported that Purdue also provided $40,000 in “corporate roundtable dues” to its
AGS Health in Aging Foundation, a 501(c)(3) organization affiliated with the group, between
2012 and 2015. Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics
Society, to Sen. Claire McCaskill (Oct. 11, 2017).


                                               - 139 -
c. Creating and disseminating paid advertisement supplements in academic

   journals promoting chronic opioid therapy as safe and effective for long term use

   for high risk patients;

d. Creating and disseminating advertisements that falsely and inaccurately

   conveyed the impression that Endo’s opioids would provide a reduction in oral,

   intranasal, or intravenous abuse;

e. Disseminating misleading statements concealing the true risk of addiction and

   promoting the misleading concept of pseudoaddiction through Endo’s own

   unbranded publications and on internet sites Endo sponsored or operated;

f. Endorsing, directly distributing, and assisting in the distribution of publications

   that presented an unbalanced treatment of the long-term and dose-dependent

   risks of opioids versus NSAIDs;

g. Providing significant financial support to pro-opioid KOLs, who made deceptive

   statements concerning the use of opioids to treat chronic non-cancer pain;

h. Providing needed financial support to pro-opioid pain organizations – including

   over $5 million to the organization responsible for many of the most egregious

   misrepresentations – that made deceptive statements, including in patient

   education materials, concerning the use of opioids to treat chronic non-cancer

   pain;

i. Targeting the elderly by assisting in the distribution of guidelines that contained

   deceptive statements concerning the use of opioids to treat chronic non-cancer

   pain and misrepresented the risks of opioid addiction in this population;




                                - 140 -
              j. Endorsing and assisting in the distribution of CMEs containing deceptive

                 statements concerning the use of opioids to treat chronic non-cancer pain;

              k. Developing and disseminating scientific studies that deceptively concluded

                 opioids are safe and effective for the long-term treatment of chronic non-cancer

                 pain and that opioids improve quality of life, while concealing contrary data;

              l. Directly distributing and assisting in the dissemination of literature written by

                 pro- opioid KOLs that contained deceptive statements concerning the use of

                 opioids to treat chronic non-cancer pain, including the concept of

                 pseudoaddiction;

              m. Creating, endorsing, and supporting the distribution of patient and prescriber

                 education materials that misrepresented the data regarding the safety and efficacy

                 of opioids for the long-term treatment of chronic non-cancer pain, including

                 known rates of abuse and addiction and the lack of validation for long-term

                 efficacy; and

              n. Making deceptive statements concerning the use of opioids to treat chronic non-

                 cancer pain to prescribers through in-person detailing.

       3.      Janssen

       459.    Defendant Janssen made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

              a. Creating, sponsoring, and assisting in the distribution of patient education

                 materials that contained deceptive statements;




                                              - 141 -
b. Directly disseminating deceptive statements through internet sites over which

   Janssen exercised final editorial control and approval stating that opioids are safe

   and effective for the long-term treatment of chronic non-cancer pain and that

   opioids improve quality of life, while concealing contrary data;

c. Disseminating deceptive statements concealing the true risk of addiction and

   promoting the deceptive concept of pseudoaddiction through internet sites over

   which Janssen exercised final editorial control and approval;

d. Promoting opioids for the treatment of conditions for which Janssen knew, due

   to the scientific studies it conducted, that opioids were not efficacious and

   concealing this information;

e. Sponsoring, directly distributing, and assisting in the dissemination of patient

   education publications over which Janssen exercised final editorial control and

   approval, which presented an unbalanced treatment of the long-term and dose

   dependent risks of opioids versus NSAIDs;

f. Providing significant financial support to pro-opioid KOLs, who made deceptive

   statements concerning the use of opioids to treat chronic non-cancer pain;

g. Providing necessary financial support to pro-opioid pain organizations that made

   deceptive statements, including in patient education materials, concerning the

   use of opioids to treat chronic non-cancer pain;

h. Targeting the elderly by assisting in the distribution of guidelines that contained

   deceptive statements concerning the use of opioids to treat chronic non-cancer

   pain and misrepresented the risks of opioid addiction in this population;




                                - 142 -
i. Targeting the elderly by sponsoring, directly distributing, and assisting in the

   dissemination of patient education publications targeting this population that

   contained deceptive statements about the risks of addiction and the adverse

   effects of opioids, and made false statements that opioids are safe and effective

   for the long-term treatment of chronic non-cancer pain and improve quality of

   life, while concealing contrary data;

j. Endorsing and assisting in the distribution of CMEs containing deceptive

   statements concerning the use of opioids to treat chronic non-cancer pain;

k. Directly distributing and assisting in the dissemination of literature written by

   pro-opioid KOLs that contained deceptive statements concerning the use of

   opioids to treat chronic non-cancer pain, including the concept of

   pseudoaddiction;

l. Creating, endorsing, and supporting the distribution of patient and prescriber

   education materials that misrepresented the data regarding the safety and efficacy

   of opioids for the long-term treatment of chronic non-cancer pain, including

   known rates of abuse and addiction and the lack of validation for long-term

   efficacy;

m. Targeting veterans by sponsoring and disseminating patient education marketing

   materials that contained deceptive statements concerning the use of opioids to

   treat chronic non-cancer pain; and

n. Making deceptive statements concerning the use of opioids to treat chronic non-

   cancer pain to prescribers through in-person detailing.




                               - 143 -
       4.     Depomed

       460.   Defendant Depomed has, since at least October 2011, made and/or disseminated

untrue, false and deceptive statements, and concealed material facts in such a way to make their

statements deceptive with respect to Lazanda and (with the acquisition from Janssen in January

2015) of Nucynta and Nucynta ER, including, but not limited to:

               1. Promoting the usage of Lazanda with patients not suffering from cancer;

               2. Endorsing, supporting, and pressuring its sales representative to target pain

                   management physicians, particularly those who historically wrote large

                   numbers of Lazanda-like drugs;

               3. Discouragement of sales representatives from targeting physicians treating

                   cancer patients in contradiction to the FDA approved warning indicating that

                   Lazanda is only indicated “for the management of breakthrough pain in cancer

                   patients 18 years of age and older who are already receiving and who are

                   tolerant to opioid therapy for their underlying persistent cancer pain;”

               4. Training of sales representatives on how to deal with pushback from

                   physicians;

               5. Promotion of Nucynta and Nucynta ER for all manner of pain management

                   while downplaying the drug’s addictive nature;

               6. Promoting its drugs as a safer alternative than other opioids;

               7. Telling investors that Depomed is safe. August Moretti, Depomed’s Senior

                   Vice President and Chief Financial Officer, stated that “[a]lthough not in the

                   label, there’s a very low abuse profile and side effect rate.”




                                              - 144 -
       5.        Cephalon

       461.      Defendant Cephalon made and/or disseminated untrue, false and deceptive

statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

            a. Creating, sponsoring, and assisting in the distribution of patient education materials

               that contained deceptive statements;

            b. Sponsoring and assisting in the distribution of publications that promoted the

               deceptive concept of pseudoaddiction, even for high-risk patients;

            c. Providing significant financial support to pro-opioid KOL doctors who made

               deceptive statements concerning the use of opioids to treat chronic non-cancer pain

               and breakthrough chronic non-cancer pain;

            d. Developing and disseminating scientific studies that deceptively concluded opioids

               are safe and effective for the long-term treatment of chronic non-cancer pain in

               conjunction with Cephalon’s potent rapid-onset opioids;

            e. Providing needed financial support to pro-opioid pain organizations that made

               deceptive statements, including in patient education materials, concerning the use of

               opioids to treat chronic non-cancer pain;

            f. Endorsing and assisting in the distribution of CMEs containing deceptive statements

               concerning the use of opioids to treat chronic non-cancer pain;

            g. Endorsing and assisting in the distribution of CMEs containing deceptive statements

               concerning the use of Cephalon’s rapid-onset opioids;




                                                - 145 -
            h. Directing its marketing of Cephalon’s rapid-onset opioids to a wide range of doctors,

                   including general practitioners, neurologists, sports medicine specialists, and

                   workers’ compensation programs, serving chronic pain patients;

            i.     Making deceptive statements concerning the use of Cephalon’s opioids to treat

                   chronic non-cancer pain to prescribers through in-person detailing and speakers’

                   bureau events, when such uses are unapproved and unsafe; and

            j.     Making deceptive statements concerning the use of opioids to treat chronic non-

                   cancer pain to prescribers through in-person detailing and speakers’ bureau events.

       6.           Actavis

       462.         Defendant Actavis made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to, the

following:

                 a. Making deceptive statements concerning the use of opioids to treat chronic non-

                    cancer pain to prescribers through in-person detailing;

                 b. Creating and disseminating advertisements that contained deceptive statements that

                    opioids are safe and effective for the long-term treatment of chronic non-cancer

                    pain and that opioids improve quality of life;

                 c. Creating and disseminating advertisements that concealed the risk of addiction in

                    the long-term treatment of chronic, non-cancer pain; and

                 d. Developing and disseminating scientific studies that deceptively concluded opioids

                    are safe and effective for the long-term treatment of chronic non-cancer pain and

                    that opioids improve quality of life while concealing contrary data.

       463.         A Kadian prescriber guide deceptively represents that Kadian is more difficult to




                                                   - 146 -
abuse and less addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that

Actavis has not done any studies on the topic and that the guide is “only intended to assist you in

forming your own conclusion.” However, the guide includes the following statements: 1) “unique

pharmaceutical formulation of KADIAN may offer some protection from extraction of morphine

sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be abused by

health care providers and illicit users” because of “Slow onset of action,” “Lower peak plasma

morphine levels than equivalent doses of other formulations of morphine,” “Long duration of

action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at steady state.”

The guide is copyrighted by Actavis in 2007, before Actavis officially purchased Kadian from

Alpharma.

       7.      Mallinckrodt

       464.    Defendant Mallinckrodt made and/or disseminated deceptive statements, and

concealed material facts in such a way to make their statements deceptive, including, but not

limited to, the following:

                8. Creating and promoting publications that misrepresented and trivialized the

                    risks of addiction;

                9. Creating and promoting publications that overstated the benefits of opioids for

                    chronic pain; and

                10. Making deceptive statements about pseudoaddiction.

J.     Marketing Defendants’ Prior Bad Acts

       465.    Defendants have long known about the dangers of their opioid products, and the

alarming quantities in which they were pouring into communities all across the country, because

they have been sued, fined, and criminally convicted for failing to mitigate these problems.

       466.     For example, in 2007 Purdue settled criminal and civil charges against it for


                                              - 147 -
“misbranding” OxyContin. Purdue was forced to admit it illegally marketed and promoted

OxyContin by claiming it was less addictive and less subject to abuse than other pain medications.

Purdue agreed to pay nearly $635 million in fines, and three of its executives pled guilty to federal

criminal charges for misleading regulators, doctors, and patients about OxyContin’s risk of

addiction and its potential to be abused. At the time, this was one of the largest settlements with a

drug company for marketing misconduct. 216

       467.    In 2015, the Indiana Department of Public Health determined that an HIV outbreak

in Southeastern Indiana was linked to injection of the prescription painkiller Opana, 217 the first

documented HIV outbreak in the United States associated with injection of a prescription

painkiller. After the outbreak, the FDA required “that Endo Pharmaceuticals remove [Opana ER]

from the market.” The agency sought removal “based on its concern that the benefits of the drug

may no longer outweigh its risks.” 218

       468.    In 2017, The Department of Justice fined Mallinckrodt $35 million for failure to

report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements.

K.     The Distributor Defendants’ Unlawful Distribution of Opioids

       469.    The Distributor Defendants owe a duty under, inter alia, Kentucky common law

and statutory law to monitor, detect, investigate, refuse to fill, and report suspicious orders of


216
    Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, N.Y. TIMES (May 10,
2007), http://www.nytimes.com/2007/05/10/business/11drug-web.html.
217
    Press Release, State of Ind. Health Dep’t, HIV Outbreak in Southeastern Indiana, (Feb. 25,
2015),
http://www.in.gov/activecalendar/EventList.aspx?fromdate=1/1/2015&todate=12/31/2015&displ
ay=Month&type=public&eventidn=210259&view=EventDetails&information_id=211489.
218
    Jen Christensen, FDA wants Opioid Painkiller Pulled off Market, CNN (June 8, 2017),
https://www.cnn.com/2017/06/08/health/fda-opioid-opana-er-bn/index.html; Press Release, U.S.
Food & Drug Admin., FDA Requests Removal of Opana ER for Risks Related to Abuse (June 8,
2017), https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.


                                               - 148 -
prescription opioids as well as those orders which the Distributor Defendants knew or should have

known were likely to be diverted.

        470.      The foreseeable harm from a breach of these duties was the medical, social, and

financial consequences rippling through society, arising from the abuse of diverted opioids for

nonmedical purposes.

        471.      Each Distributor Defendant repeatedly and purposefully breached its duties under

Kentucky law. Such breaches are a direct and proximate causes of the widespread diversion of

prescription opioids for nonmedical purposes, with the resultant medical and financial damages.

        472.      For over a decade, all the Defendants aggressively sought to bolster their revenue,

increase profit, and grow their share of the prescription painkiller market by unlawfully and

surreptitiously increasing the volume of opioids they sold. However, Defendants are not permitted

to engage in a limitless expansion of their sales through the unlawful sales of regulated painkillers.

Rather, as described below, Defendants are subject to various duties to report the quantity of

Schedule II controlled substances in order to monitor such substances and prevent oversupply and

diversion into the illicit market.

        473.      The unlawful diversion of prescription opioids is a direct and proximate cause of

the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality, with social and

financial costs borne by, among others, individuals, families, health departments, and hospitals.

        474.      The Distributor Defendants intentionally continued their conduct, as alleged herein,

with knowledge that such conduct was creating the opioid epidemic and causing the damages

alleged herein.

L.      Defendants Throughout the Supply Chain Deliberately Disregarded Their Duties to
        Maintain Effective Controls and to Identify, Report, and Take Steps to Halt
        Suspicious Orders

        475.      The Marketing Defendants created a vastly and dangerously larger market for


                                                 - 149 -
opioids. All of the Defendants compounded this harm by facilitating the supply of far more opioids

that could have been justified to serve that market. The failure of the Defendants to maintain

effective controls, and to investigate, report, and take steps to halt orders that they knew or should

have known were suspicious breached both their statutory and common law duties.

       476.    Marketing Defendants’ scheme was resoundingly successful. Chronic opioid

therapy—the prescribing of opioids long-term to treat chronic pain—has become a commonplace,

and often first-line, treatment. Marketing Defendants’ deceptive marketing caused prescribing not

only of their opioids, but also of opioids as a class, to skyrocket. According to the CDC opioid

prescriptions, as measured by number of prescriptions and morphine milligram equivalent

(“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day, more than 650,000

opioid prescriptions were dispensed in the U.S. While previously a small minority of opioid sales,

today between 80% and 90% of opioids (measured by weight) used are for chronic pain.

Approximately 20% of the population between the ages of 30 and 44, and nearly 30% of the

population over 45, have used opioids.

       477.    In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” 219 Patients receiving

opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the

CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.” 220




219
    CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A., et al.,
“Increases in drug and opioid overdose deaths—United States, 2000–2014.” American Journal of
Transplantation 16.4 (2016): 1323-1327.
220
    Id.


                                               - 150 -
       1.      All Defendants Have a Duty to Guard Against, and Report, Unlawful
               Diversion and to Report and Prevent Suspicious Orders

       478.    Multiple sources impose duties on Defendants with respect to the supply of opioids,

including the common law duty to exercise reasonable care. Each Defendant was required to

register with the Commonwealth of Kentucky. KRS 315.005, et. seq.

       479.    Federal requirements impose a non-delegable duty upon registrants to design and

operate a system to disclose to the registrant suspicious orders of controlled substances. The

registrant shall inform the Field Division Office of the Administration in his area of suspicious

orders when discovered by the registrant. Suspicious orders include orders of unusual size, orders

deviating substantially from a normal pattern, and orders of unusual frequency.” 21 C.F.R. §

1301.74(b).

       480.     “Suspicious orders” include orders of an unusual size, orders of unusual frequency

or orders deviating substantially from a normal pattern. See 21 C.F.R. § 1301.74(b). These criteria

are disjunctive and are not all inclusive. For example, if an order deviates substantially from a

normal pattern, the size of the order does not matter and the order should be reported as suspicious.

Likewise, a registrant need not wait for a normal pattern to develop over time before determining

whether a particular order is suspicious. The size of an order alone, regardless of whether it

deviates from a normal pattern, is enough to trigger the responsibility to report the order as

suspicious. The determination of whether an order is suspicious depends not only on the ordering

patterns of the particular customer but also on the patterns of the entirety of the customer base and

the patterns throughout the relevant segment of the industry.

       481.    In addition to reporting all suspicious orders, the Distributor Defendants must also

stop shipment on any order which is flagged as suspicious and only ship orders which were flagged

as potentially suspicious if, after conducting due diligence, the recipient can determine that the



                                               - 151 -
order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg.

36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug

Enforcement Administration, 861 F. 3d 206 (D.C. 2017). Regardless, all flagged orders must be

reported. Id.

        482.    These prescription drugs are regulated for the purpose of providing a “closed”

system intended to reduce the widespread diversion of these drugs out of legitimate channels into

the illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control. 221

        483.    Different entities supervise the discrete links in the chain that separate a consumer

from a controlled substance. Statutes and regulations define each participant’s role and

responsibilities.” 222

        484.    The FTC has recognized the unique role of distributors. Since their inception,

Distributor Defendants have continued to integrate vertically by acquiring businesses that are

related to the distribution of pharmaceutical products and health care supplies. In addition to the

actual distribution of pharmaceuticals, as wholesalers, Distributor Defendants also offer their




221
    See 1970 U.S.C.C.A.N. 4566, 4571-72.
222
    Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug
Stores as Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t
Admin. (No. 15-1335) (D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22 (hereinafter “Brief for
HDMA and NACDS”). The Healthcare Distribution Mgmt. Ass’n (HDMA or HMA)—now
known as the Healthcare Distribution Alliance (HDA) —is a national, not-for-profit trade
association that represents the nation’s primary, full-service healthcare distributors whose
membership includes, among others: AmerisourceBergen Drug Corporation and Cardinal Health,
Inc. See generally HDA, About, https://www.healthcaredistribution.org/about (last accessed Aug.
1, 2018). The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit
trade association that represents traditional drug stores and supermarkets and mass merchants
with pharmacies whose membership includes, among others: Walgreen Company, CVS Health,
Rite Aid Corporation and Walmart. See generally NACDS, Mission,
https://www.nacds.org/%20about/mission/ (last accessed Aug. 1, 2018).


                                               - 152 -
pharmacy, or dispensing, customers a broad range of added services. For example, Distributor

Defendants offer their pharmacies sophisticated ordering systems and access to an inventory

management system and distribution facility that allows customers to reduce inventory carrying

costs. Distributor Defendants are also able to use the combined purchase volume of their customers

to negotiate the cost of goods with manufacturers and offer services that include software

assistance and other database management support. See Fed. Trade Comm’n v. Cardinal Health,

Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998) (granting the FTC’s motion for preliminary injunction

and holding that the potential benefits to customers did not outweigh the potential anti-competitive

effect of a proposed merger between Cardinal, Inc. and Bergen Brunswig Corp.). As a result of

their acquisition of a diverse assortment of related businesses within the pharmaceutical industry,

as well as the assortment of additional services they offer, Distributor Defendants have a unique

insight into the ordering patterns and activities of their dispensing customers.

       485.    As the DEA advised the Distributor Defendants in a letter dated September 27,

2006, wholesale distributors are “one of the key components of the distribution chain. If the closed

system is to function properly … distributors must be vigilant in deciding whether a prospective

customer can be trusted to deliver controlled substances only for lawful purposes. This

responsibility is critical, as … the illegal distribution of controlled substances has a substantial and

detrimental effect on the health and general welfare of the American people.” 223

       486.    The Distributor Defendants have admitted that they are responsible for reporting



223
    See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control,
Drug Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) (hereinafter
“Rannazzisi Letter”) (“This letter is being sent to every commercial entity in the United States
registered with the Drug Enf’t Admin. (DEA) to distribute controlled substances. The purpose of
this letter is to reiterate the responsibilities of controlled substance distributors in view of the
prescription drug abuse problem our nation currently faces.”), filed in Cardinal Health, Inc. v.
Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51.


                                                - 153 -
suspicious orders. 224

        487.    The DEA’s September 27, 2006 letter also warned the Distributor Defendants that

it would use its authority to revoke and suspend registrations when appropriate. The letter

expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory

responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted

into other than legitimate medical, scientific, and industrial channels.” 225 The letter also instructs

that “distributors must be vigilant in deciding whether a prospective customer can be trusted to

deliver controlled substances only for lawful purposes.” 226 The DEA warns that “even just one

distributor that uses its DEA registration to facilitate diversion can cause enormous harm.”

        488.    The DEA sent a second letter to each of the Distributor Defendants on December

27, 2007. 227 This letter reminds the Distributor Defendants of their statutory and regulatory duties

to “maintain effective controls against diversion” and “design and operate a system to disclose to

the registrant suspicious orders of controlled substances.” 228 The letter further explains:

        489.    The regulation also requires that the registrant inform the local DEA Division

Office of suspicious orders when discovered by the registrant. Filing a monthly report of completed

transactions (e.g., “excessive purchase report” or “high unity purchases”) does not meet the

regulatory requirement to report suspicious orders.




224
    See Brief for HDMA and NACDS, supra n. 246, 2016 WL 1321983, at *4 (“[R]egulations ...
in place for more than 40 years require distributors to report suspicious orders of controlled
substances to DEA based on information readily available to them (e.g., a pharmacy’s placement
of unusually frequent or large orders).”).
225
    Rannazzisi Letter, supra note 247, at 2.
226
    Id. at 1.
227
    Id. at 2.
228
    See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control,
Drug. Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal
Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-8.


                                                - 154 -
        490.    The regulation specifically states that suspicious orders include orders of unusual

size, orders deviating substantially from a normal pattern, and orders of an unusual frequency.

These criteria are disjunctive and are not all inclusive.

        491.    Lastly, registrants that routinely report suspicious orders, yet fill these orders

without first determining that order is not being diverted into other than legitimate medical,

scientific, and industrial channels, may be failing to maintain effective controls against diversion.

Failure to maintain effective controls against diversion is inconsistent with the public interest as

that term is used in 21 USC 823 and 824, and may result in the revocation of the registrant’s DEA

Certificate of Registration. 229

        492.    Finally, the DEA letter references the Revocation of Registration issued in

Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the

obligation to report suspicious orders and “some criteria to use when determining whether an order

is suspicious.” 230

        493.    The Distributor Defendants admit that they “have not only statutory and regulatory

responsibilities to detect and prevent diversion of controlled prescription drugs, but undertake such

efforts as responsible members of society.” 231

        494.    The Distributor Defendants knew they were required to monitor, detect, and halt

suspicious orders. Industry compliance guidelines established by the Healthcare Distribution

Management Association (now known as the HDA, a front group of the Defendants, discussed

below), the trade association of pharmaceutical distributors, explain that distributors are “[a]t the



229
    Id.
230
    Id.
231
    See Amicus Curiae Brief of Healthcare Distribution Mgmt. Ass’n in Support of App. Cardinal
Health, Inc., Cardinal Health, Inc. v. U.S. Dep’t of Justice, No. 12- 5061 (D.C. Cir. May 9,
2012), 2012 WL 1637016, at *10 (hereinafter “Brief of HDMA in Support of Cardinal”).


                                               - 155 -
center of a sophisticated supply chain” and therefore “are uniquely situated to perform due

diligence in order to help support the security of the controlled substances they deliver to their

customers.” The guidelines set forth recommended steps in the “due diligence” process, and note

in particular: If an order meets or exceeds a distributor’s threshold, as defined in the distributor’s

monitoring system, or is otherwise characterized by the distributor as an order of interest, the

distributor should not ship to the customer, in fulfillment of that order, any units of the specific

drug code product as to which the order met or exceeded a threshold or as to which the order was

otherwise characterized as an order of interest. 232

       495.    The DEA also repeatedly reminded the Defendants of their obligations to report

and decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on

the internet that arranged illicit sales of enormous volumes of opioids to drug dealers and

customers, the DEA began a major push to remind distributors of their obligations to prevent these

kinds of abuses and educate them on how to meet these obligations. Since 2007, the DEA has

hosted at least five conferences that provided registrants with updated information about diversion

trends and regulatory changes. Each of the Distributor Defendants attended at least one of these

conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and due diligence

responsibilities since 2006. During these briefings, the DEA pointed out the red flags wholesale

distributors should look for to identify potential diversion.

       496.    Each of the Distributor Defendants sold prescription opioids, including

hydrocodone and/or oxycodone, to retailers from which the Distributor Defendants knew

prescription opioids were likely to be diverted.



232
   Healthcare Distribution Mgmt. Ass’n (HDMA) Industry Compliance Guidelines: Reporting
Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health,
Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App’x B).


                                                - 156 -
       497.    Each Distributor Defendant owes a duty to monitor and detect suspicious orders of

prescription opioids.

       498.    Each Distributor Defendant owes a duty under Kentucky law to investigate and

refuse suspicious orders of prescription opioids.

       499.    Each Distributor Defendant owes a duty under Kentucky law to report suspicious

orders of prescription opioids.

       500.    Each Distributor Defendant owes a duty under Kentucky law to prevent the

diversion of prescription opioids into illicit markets throughout the United States.

       501.    The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for nonmedical purposes and subsequent plague of opioid addiction, with

costs and damages necessarily inflicted on and incurred by Plaintiff and others.

       502.    The foreseeable harm resulting from the diversion of prescription opioids for

nonmedical purposes is abuse, addiction, morbidity and mortality, along with the costs imposed

upon Plaintiff and others associated with the treatment of these conditions and related health

consequences caused by opioid abuse.

       503.    Finding it impossible to legally achieve their ever-increasing sales ambitions,

Defendants engaged in the common purpose of increasing the supply of opioids and fraudulently

increasing the quotas that governed the manufacture and distribution of their prescription opioids.

       504.    Wholesale distributors such as the Distributor Defendants had close financial

relationships with both Marketing Defendants and customers, for whom they provide a broad range

of value added services that render them uniquely positioned to obtain information and control

against diversion. These services often otherwise would not be provided by manufacturers to their

dispensing customers and would be difficult and costly for the dispenser to reproduce. For




                                              - 157 -
example, “[w]holesalers have sophisticated ordering systems that allow customers to

electronically order and confirm their purchases, as well as to confirm the availability and prices

of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12 Supp. 2d 34, 41 (D.D.C.

1998). Through their generic source programs, wholesalers are also able “to combine the purchase

volumes of customers and negotiate the cost of goods with manufacturers.” Wholesalers typically

also offer marketing programs, patient services, and other software to assist their dispensing

customers.

       505.    Distributor Defendants had financial incentives from the Marketing Defendants to

distribute higher volumes and thus to refrain from reporting or declining to fill suspicious orders.

Wholesale drug distributors acquire pharmaceuticals, including opioids, from manufacturers at an

established wholesale acquisition cost. Discounts and rebates from this cost may be offered by

manufacturers based on market share and volume. As a result, higher volumes may decrease the

cost per pill to distributors. Decreased cost per pill in turn, allows wholesale distributors to offer

more competitive prices, or alternatively, pocket the difference as additional profit. Either way,

the increased sales volumes result in increased profits.

       506.    The Marketing Defendants engaged in the practice of paying rebates and/or

chargebacks to the Distributor Defendants for sales of prescription opioids as a way to help them

boost sales and better target their marketing efforts. The Washington Post has described the

practice as industry-wide, and the Healthcare Distribution Alliance (“HDA”) includes a “Contracts

and Chargebacks Working Group,” suggesting a standard practice. Further, in a recent settlement

with the DEA, Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers

(distributors).” The transaction information contains data relating to the direct customer sales of




                                               - 158 -
controlled substances to “downstream registrants”, meaning pharmacies or other dispensaries,

such as hospitals. Marketing Defendants buy data from pharmacies as well. This exchange of

information, upon information and belief, would have opened channels providing for the exchange

of information revealing suspicious orders as well.

       507.    A dramatic example of the use of prescription information provided by IMS Health

was described in Congressional testimony:

               Mr. Greenwood: Well, why do you want that [IMS Health] information

               then?

               Mr. Friedman: Well, we use that information to understand what is

               happening in terms of the development of use of our product in any area.

               Mr. Greenwood. And so the use of it--and I assume that part of it--a large

               part of it you want is to see how successful your marketing techniques are

               so that you can expend money in a particular region or among a particular

               group of physicians-- you look to see if your marketing practices are

               increased in sales. And, if not, you go back to the drawing board with your

               marketers and say, how come we spent “X” number of dollars, according to

               these physicians, and sales haven't responded. You do that kind of thing.

               Right?

               Mr. Friedman: Sure. 233




233
   Oxycontin: Its Use and Abuse: Hearing Before the Subcommittee on Oversight and
Investigations of the Committee on Energy and Commerce House of Representatives, 107th
Cong. 54 (2001) (statements of James C. Greenwood, Member, Committee on Energy and
Commerce and Michael Friedman, Executive Vice President and COO of Purdue Pharma, L.P.),
available at https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
107hhrg75754.htm.


                                             - 159 -
       508.    The contractual relationships among the Defendants also include vault security

programs. Defendants are required to maintain certain security protocols and storage facilities for

the manufacture and distribution of their opiates. The Defendants negotiated agreements whereby

the Marketing Defendants installed security vaults for the Distributor Defendants in exchange for

agreements to maintain minimum sales performance thresholds. These agreements were used by

the Defendants as a tool to violate their reporting and diversion duties in order to reach the required

sales requirements. In addition, Defendants worked together to achieve their common purpose

through trade or other organizations, such as the Pain Care Forum (“PCF”) and the HDA.

       2.      Pain Care Forum

       509.    Pain Care Forum (“PCF”) has been described as a coalition of drug makers, trade

groups, and dozens of non-profit organizations supported by industry funding, including the Front

Groups described in this Complaint. The PCF recently became a national news story when it was

discovered that lobbyists for members of the PCF quietly shaped federal and state policies

regarding the use of prescription opioids for more than a decade.

       510.    The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national response

to the ongoing wave of prescription opioid abuse.” 234 Specifically, PCF members spent over $740

million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

opioid-related measures. 235




234
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
Center for Public Integrity (Sept. 19, 2017, 12:01 a.m.),
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-
policy-amid-drug-epidemic (emphasis added).
235
    Id.


                                                - 160 -
       511.    The Defendants who stood to profit from expanded prescription opioid use are

members of and/or participants in the PCF. 236           In 2012, membership and participating

organizations included Endo, Purdue, Actavis and Cephalon. Each of the Marketing Defendants

worked together through the PCF. But, the Marketing Defendants were not alone. The Distributor

Defendants actively participated, and continue to participate, in the PCF through, at a minimum,

their trade organization, the Healthcare Distribution Alliance (the “HDA”). 237 The Distributor

Defendants participated directly in the PCF as well.

       3.      The HDA

       512.    Additionally, the HDA led to the formation of interpersonal relationships and an

organization among the Defendants. Although the entire HDA membership directory is private,

the HDA website confirms that each of the Distributor Defendants and the Marketing Defendants,

including Actavis, Endo, Purdue, Mallinckrodt and Cephalon, were members of the HDA. 238

Additionally, the HDA and each of the Distributor Defendants, eagerly sought the active

membership and participation of the Marketing Defendants by advocating for the many benefits

of members, including “strengthening . . . alliances.” 239

       513.    Beyond strengthening alliances, the benefits of HDA membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s


236
    PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-
Schedule-amp.pdf.
237
    Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the
Chief Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc. and the Group
President, Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen
Corporation. Executive Committee, Healthcare Distribution Alliance (last accessed on Aug. 1,
2018), https://www.healthcaredistribution.org/about/executive-committee%20.
238
    Manufacturer Membership, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/about/membership/manufacturer (last accessed Aug. 1,
2018).
239
    Id.


                                               - 161 -
members-only Business and Leadership Conference,” “networking with HDA wholesale

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

“participate on HDA committees, task forces and working groups with peers and trading partners,”

and “make connections.” 240 The HDA and the Distributor Defendants used membership in the

HDA as an opportunity to create interpersonal and ongoing organizational relationships and

“alliances” between the Marketing and Distributor Defendants.

            514.   The application for manufacturer membership in the HDA further indicates the

level of connection among the Defendants and the level of insight that they had into each other’s

businesses. 241 For example, the manufacturer membership application must be signed by a “senior

company executive,” and it requests that the manufacturer applicant identify a key contact and any

additional contacts from within its company.

            515.   The HDA application also requests that the manufacturer identify its current

distribution information, including the facility name and contact information. Manufacturer

members were also asked to identify their “most recent year end net sales” through wholesale

distributors, including the Distributor Defendants AmerisourceBergen, Anda, Cardinal, and Henry

Schein and their subsidiaries.

            516.   The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Marketing and Distributor Defendants with the opportunity to work closely

together, confidentially, to develop and further the common purpose and interests of the enterprise.

            517.   The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to




240
      Id.
241
      Id.


                                               - 162 -
the Marketing Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

industry issues.” 242   The conferences also gave the Marketing and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.” 243 The HDA and its conferences were significant opportunities

for the Marketing and Distributor Defendants to interact at a high-level of leadership. The

Marketing Defendants embraced this opportunity by attending and sponsoring these events. 244

       518.    After becoming members of the HDA, Defendants were eligible to participate on

councils, committees, task forces and working groups, including:

              a.   Industry Relations Council: “This council, composed of distributor and

                   manufacturer members, provides leadership on pharmaceutical distribution and

                   supply chain issues.”

              b.   Business Technology Committee: “This committee provides guidance to HDA

                   and its members through the development of collaborative e-commerce

                   business solutions. The committee’s major areas of focus within pharmaceutical

                   distribution include information systems, operational integration and the impact

                   of e-commerce.” Participation in this committee includes distributor and

                   manufacturer members.




242
    Business and Leadership Conference – Information for Manufacturers, Healthcare
Distribution Alliance, https://www.healthcaredistribution.org/events/2015-business-
and- leadership-conference/blc-for-manufacturers (last accessed Aug. 1, 2018, and no
longer available).
243
    Id.
244
    2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/events/2015-distribution-management-conference.
(last accessed Aug. 1, 2018).


                                              - 163 -
              c.   Logistics Operation Committee: “This committee initiates projects designed to

                   help members enhance the productivity, efficiency and customer satisfaction

                   within the healthcare supply chain. Its major areas of focus include process

                   automation,    information     systems,    operational    integration,    resource

                   management and quality improvement.” Participation in this committee

                   includes distributor and manufacturer members.

              d.   Manufacturer Government Affairs Advisory Committee: “This committee

                   provides a forum for briefing HDA’s manufacturer members on federal and

                   state legislative and regulatory activity affecting the pharmaceutical distribution

                   channel. Topics discussed include such issues as prescription drug traceability,

                   distributor licensing, FDA and DEA regulation of distribution, importation and

                   Medicaid/Medicare reimbursement.” Participation in this committee includes

                   manufacturer members.

              e.   Contracts and Chargebacks Working Group: “This working group explores

                   how the contract administration process can be streamlined through process

                   improvements or technical efficiencies. It also creates and exchanges industry

                   knowledge of interest to contract and chargeback professionals.” Participation

                   in this group includes manufacturer and distributor members.

       519.    The Distributor Defendants and Marketing Defendants also participated, through

the HDA, in Webinars and other meetings designed to exchange detailed information regarding

their prescription opioid sales, including purchase orders, acknowledgements, ship notices, and




                                               - 164 -
invoices. 245 For example, on April 27, 2011, the HDA offered a Webinar to “accurately and

effectively exchange business transactions between distributors and manufacturers…” The

Marketing Defendants used this information to gather high-level data regarding overall distribution

and to direct the Distributor Defendants on how to most effectively sell prescription opioids.

       520.    Taken together, the interaction and length of the relationships between and among

the Marketing and Distributor Defendants reflect a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Marketing and Distributor Defendants were not

two separate groups operating in isolation or two groups forced to work together in a closed

system. Defendants operated together as a united entity, working together on multiple fronts, to

engage in the unlawful sale of prescription opioids.

       521.    The HDA and the Pain Care Forum are but two examples of the overlapping

relationships and concerted joint efforts to accomplish common goals and demonstrates that the

leaders of each of the Defendants were in communication and cooperation.

       522.    Publications and guidelines issued by the HDA confirm that the Defendants utilized

their membership in the HDA to form agreements. Specifically, in the fall of 2008, the HDA

published the Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing

Diversion of Controlled Substances (the “Industry Compliance Guidelines”) regarding diversion.

As the HDA explained in an amicus brief, the Industry Compliance Guidelines were the result of

“[a] committee of HDMA members contribut[ing] to the development of this publication”

beginning in late 2007.

       523.    This statement by the HDA and the Industry Compliance Guidelines support the




245
   Webinars, Healthcare Distribution Alliance, (last accessed on Sept. 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.


                                              - 165 -
allegation that Defendants utilized the HDA to form agreements about their approach to their

duties under the CSA. As John M. Gray, President/CEO of the HDA stated to the Energy and

Commerce Subcommittee on Health in April 2014, it is “difficult to find the right balance between

proactive anti-diversion efforts while not inadvertently limiting access to appropriately prescribed

and dispensed medications.” Here, it is apparent that all of the Defendants found the same balance

– an overwhelming pattern and practice of failing to identify, report or halt suspicious orders, and

failure to prevent diversion.

       524.    The Defendants’ scheme had a decision-making structure driven by the Marketing

Defendants and corroborated by the Distributor Defendants. The Marketing Defendants worked

together to control the state and federal government’s response to the manufacture and distribution

of prescription opioids by increasing production quotas through a systematic refusal to maintain

effective controls against diversion and identify suspicious orders and report them to the DEA.

       525.    The Defendants worked together to control the flow of information and to influence

state and federal governments to pass legislation that supported the use of opioids and limited the

authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Marketing and Distributor Defendants did this through their participation in the PCF and HDA.

       526.    The Defendants also worked together to ensure that the Aggregate Production

Quotas, Individual Quotas, and Procurement Quotas allowed by the DEA remained artificially

high. In so doing, they ensured that suspicious orders were not reported to the DEA, and, further,

in so doing, they ensured that the DEA had no basis for either refusing to increase production

quotas or decreasing production quotas due to diversion.

       527.    The Defendants also had reciprocal obligations under the CSA to report suspicious

orders of other parties if they became aware of them. Defendants were thus collectively responsible




                                              - 166 -
for each other’s compliance with reporting obligations.

        528.    Defendants thus knew that their own conduct could be reported by other distributors

or manufacturers and that their failure to report suspicious orders they filled could be brought to

the DEA’s attention. As a result, Defendants had an incentive to communicate with each other

about the reporting of suspicious orders to ensure consistency in their dealings with DEA.

        529.    The desired consistency was achieved. As described below, none of the Defendants

reported suspicious orders and the flow of opioids continued unimpeded.

        4.      Defendants Were Aware of and Have Acknowledged Their Obligations to
                Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders

        530.    The reason for the reporting rules is to create a “closed” system intended to control

the supply and reduce the diversion of these drugs out of legitimate channels into the illicit market,

while at the same time providing the legitimate drug industry with a unified approach to narcotic

and dangerous drug control. Both because distributors handle such large volumes of controlled

substances, and because they are uniquely positioned, based on their knowledge of their customers

and orders, as the first line of defense in the movement of legal pharmaceutical controlled

substances from legitimate channels into the illicit market, distributors’ obligation to maintain

effective controls to prevent diversion of controlled substances is critical. Should a distributor

deviate from these checks and balances, the closed system of distribution, designed to prevent

diversion, collapses. 246

        531.    Defendants were well aware they had an important role to play in this system, and

also knew or should have known that their failure to comply with their obligations would have

serious consequences.



246
   See Rannazzisi Decl. ¶ 10, filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW
(D.D.C. Feb. 10, 2012), ECF No. 14-2.


                                               - 167 -
       5.      Defendants Kept Careful Track of Prescribing Data and Knew About
               Suspicious Orders and Prescribers

       532.    The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s Confidential Automation of Reports and

Consolidated Orders System (ARCOS) database. The data necessary to identify with specificity

the transactions that were suspicious is in possession of the Distributor and Marketing Defendants

but has not been disclosed to the public.

       533.    Publicly available information confirms that Distributor and Marketing Defendants

funneled far more opioids into Kentucky (and into communities across the United States) than

could have been expected to serve legitimate medical use and ignored other red flags of suspicious

orders. This information, along with the information known only to Distributor and Marketing

Defendants, would have alerted them to potentially suspicious orders of opioids.

       534.    This information includes the following facts:

               a.   distributors and manufacturers have access to detailed transaction-level data

                    on the sale and distribution of opioids, which can be broken down by zip code,

                    prescriber, and pharmacy and includes the volume of opioids, dose, and the

                    distribution of other controlled and non-controlled substances;

               b.   manufacturers make use of that data to target their marketing and, for that

                    purpose, regularly monitor the activity of doctors and pharmacies;

               c.   manufacturers and distributors regularly visit pharmacies and doctors to

                    promote and provide their products and services, which allows them to observe

                    red flags of diversion;

               d.   Distributor Defendants together account for approximately 90% of all

                    revenues from prescription drug distribution in the United States, and each



                                              - 168 -
                   plays such a large part in the distribution of opioids that its own volume

                   provides a ready vehicle for measuring the overall flow of opioids into a

                   pharmacy or geographic area; and

              e.   Marketing Defendants purchased chargeback data (in return for discounts to

                   Distributor Defendants) that allowed them to monitor the combined flow of

                   opioids into a pharmacy or geographic area.

       535.   The conclusion that Defendants were on notice of the problems of abuse and

diversion follows inescapably from the fact that they flooded communities with opioids in

quantities that they knew or should have known exceeded any legitimate market for opioids-even

the wider market for chronic pain.

       536.   At all relevant times, the Defendants were in possession of national, regional, state,

and local prescriber-and patient-level data that allowed them to track prescribing patterns over

time. They obtained this information from data companies, including but not limited to: IMS

Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics, NDS

Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline, Wolters

Kluwer, and/or PRA Health Science, and all of their predecessors or successors in interest (the

“Data Vendors”).

       537.   The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007, was

intended to help the Defendants identify suspicious orders or customers who were likely to divert

prescription opioids. 247 The “know your customer” questionnaires informed the Defendants of the



247
   Suggested Questions a Distributor should ask prior to shipping controlled substances, DEA,
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard
Widup, Jr., Kathleen H. Dooley, Esq. Pharmaceutical Product Diversion: Beyond the PDMA,


                                             - 169 -
number of pills that the pharmacies sold, how many non-controlled substances were sold compared

to controlled substances, whether the pharmacy purchased opioids from other distributors, and the

types of medical providers in the area, including pain clinics, general practitioners, hospice

facilities, cancer treatment facilities, and others. These questionnaires put the recipients on notice

of suspicious orders.

       538.    Defendants purchased nationwide, regional, state, and local prescriber- and patient-

level data from the Data Vendors that allowed them to track prescribing trends, identify suspicious

orders, identify patients who were doctor shopping, identify pill mills, etc. The Data Vendors’

information purchased by the Defendants allowed them to view, analyze, compute, and track their

competitors’ sales, and to compare and analyze market share information. 248

       539.    IMS Health, for example, provided Defendants with reports detailing prescriber

behavior and the number of prescriptions written between competing products. 249

       540.    Similarly, Wolters Kluwer, an entity that eventually owned data mining companies

that were created by Cardinal (ArcLight), provided the Defendants with charts analyzing the

weekly prescribing patterns of multiple physicians, organized by territory, regarding competing

drugs and analyzed the market share of those drugs. 250

       541.    This information allowed the Defendants to track and identify instances of




Purdue Pharma and McGuireWoods LLC, https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.
248
    A Verispan representative testified that the Supply Chain Defendants use the prescribing
information to “drive market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb.
22, 2011).
249
    Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a
Mountain of Data into a Few Information-rich Molehills,
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf,
Figure 2 at p. 3 (last accessed Aug. 1, 2018).
250
    Sorrell v. IMS Health Inc., 2011 WL 705207, at *467-471 (Feb. 22, 2011).


                                               - 170 -
overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’

information could be used to track, identify, report and halt suspicious orders of controlled

substances. 251 Defendants were, therefore, collectively aware of the suspicious orders that flowed

from their facilities.

        542.    Defendants refused to identify, investigate, and report suspicious orders to the DEA

when they became aware of the same despite their actual knowledge of drug diversion rings. As

described in detail below, Defendants refused to identify suspicious orders and diverted drugs

despite the DEA issuing final decisions against the Distributor Defendants in 178 registrant actions

between 2008 and 2012 252 and 117 recommended decisions in registrant actions from The Office

of Administrative Law Judges. These numbers include 76 actions involving orders to show cause

and 41 actions involving immediate suspension orders, all for failure to report suspicious orders. 253

        543.    Sales representatives were also aware that the prescription opioids they were

promoting were being diverted, often with lethal consequences. As a sales representative wrote on

a public forum:

        544.    Actions have consequences - so some patient gets Rx’d the 80mg OxyContin when

they probably could have done okay on the 20mg (but their doctor got “sold” on the 80mg) and

their teen son/daughter/child’s teen friend finds the pill bottle and takes out a few 80’s... next

they’re at a pill party with other teens and some kid picks out a green pill from the bowl... they go



251
    In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a
firm that sells narcotic analgesics was able to use prescriber-identifiable information to identify
physicians that seemed to be prescribing an inordinately high number of prescriptions for their
product.” Id; see also Joint Appendix in Sorrell v. IMS Health, 2011 WL 687134, at *204 (Feb.
22, 2011).
252
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.
253
    Id.


                                               - 171 -
to sleep and don’t wake up (because they don’t understand respiratory depression). Stupid decision

for a teen to make...yes... but do they really deserve to die?

       545.    Moreover, Defendants’ sales incentives rewarded sales representatives who

happened to have pill mills within their territories, enticing those representatives to look the other

way even when their in-person visits to such clinics should have raised numerous red flags. In one

example, a pain clinic in South Carolina was diverting massive quantities of OxyContin. People

traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s diversion

unit raided the clinic, and prosecutors eventually filed criminal charges against the doctors. But

Purdue’s sales representative for that territory, Eric Wilson, continued to promote OxyContin sales

at the clinic. He reportedly told another local physician that this clinic accounted for 40% of the

OxyContin sales in his territory. At that time, Wilson was Purdue’s top-ranked sales

representative. 254 In response to news stories about this clinic, Purdue issued a statement, declaring

that “if a doctor is intent on prescribing our medication inappropriately, such activity would

continue regardless of whether we contacted the doctor or not.” 255

       546.    In another example, a Purdue sales manager informed her supervisors in 2009 about

a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic with her

sales representative, “it was packed with a line out the door, with people who looked like gang

members,” and that she felt “very certain that this an organized drug ring[.]” 256 She wrote, “This

is clearly diversion. Shouldn’t the DEA be contacted about this?” But her supervisor at Purdue

responded that while they were “considering all angles,” it was “really up to [the wholesaler] to



254
    Pain Killer, supra n. 63, at 298-300.
255
    Id.
256
    Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of
criminals and addicts. What the drug maker knew, LOS ANGELES TIMES (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/.


                                                - 172 -
make the report.” 257 This pill mill was the source of 1.1 million pills trafficked to Everett,

Washington, a city of around 100,000 people. Purdue waited until after the clinic was shut down

in 2010 to inform the authorities.

            547.   Defendants’ obligation to report suspicious prescribing ran head on into their

marketing strategy. Defendants did identify doctors who were their most prolific prescribers.

However, this was done not to report them, but to market to them. It would make little sense to

focus on marketing to doctors who may be engaged in improper prescribing only to report them to

law enforcement.

            548.   Defendants purchased data from IMS Health (now IQVIA) or other proprietary

sources to identify doctors to target for marketing and to monitor their own and competitors’ sales.

Marketing visits were focused on increasing, sustaining, or converting the prescriptions of the

biggest prescribers, particularly through aggressive, high frequency detailing visits.

            549.   This focus on marketing to the highest prescribers demonstrates that manufacturers

were keenly aware of the doctors who were writing large quantities of opioids. But instead of

investigating or reporting those doctors, Defendants were singularly focused on maintaining,

capturing, or increasing their sales.

            550.   Whenever examples of opioid diversion and abuse have drawn media attention,

Purdue and other Marketing Defendants have consistently blamed “bad actors.” For example, in

2001, during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed

questions about how it was that Purdue could utilize IMS Health data to assess their marketing

efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named

Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The picture that is painted



257
      Id.


                                                 - 173 -
in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon this

community, who caused untold suffering. And he fooled us all. He fooled law enforcement. He

fooled the DEA. He fooled local law enforcement. He fooled us.” 258

          551.    But given the closeness with which they monitored prescribing patterns through

IMS Health data, the Defendants either knew or chose not to know of the obvious drug diversions.

In fact, a local pharmacist had noticed the volume of prescriptions coming from Paolino’s clinic

and alerted authorities. Purdue had the prescribing data from the clinic and alerted no one. Indeed,

a Purdue executive referred to Purdue’s tracking system and database as a “gold mine” and

acknowledged that Purdue could identify highly suspicious volumes of prescriptions.

          552.    As discussed below, Endo knew that Opana ER was being widely abused. Yet, the

New York Attorney General revealed, based on information obtained in an investigation into Endo,

that Endo sales representatives were not aware that they had a duty to report suspicious activity

and were not trained on the company’s policies or duties to report suspicious activity, and Endo

paid bonuses to sales representatives for detailing prescribers who were subsequently arrested for

illegal prescribing.

          553.    Sales representatives making in-person visits to such clinics were likewise not

fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives

alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain

clinics to dispense staggering quantities of potent opioids and feigning surprise when the most

egregious examples eventually made the nightly news.




258
      Pain Killer, supra n. 63, at 179.


                                               - 174 -
       6.      Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent
               Diversion

       554.    As discussed above, Defendants failed to report suspicious orders, prevent

diversion, or otherwise control the supply of opioids flowing into communities across America.

Despite the notice described above, Defendants continued to pump massive quantities of opioids

into communities in disregard of their legal duties to control the supply, prevent diversion, and

report and take steps to halt suspicious orders.

       555.    Governmental agencies and regulators have confirmed (and in some cases

Defendants have admitted) that Defendants did not meet their obligations and have uncovered

especially blatant wrongdoing.

       556.    For example, in 2017, the Department of Justice fined Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. The government alleged that “Mallinckrodt failed to design and

implement an effective system to detect and report ‘suspicious orders’ for controlled substances -

orders that are unusual in their frequency, size, or other patterns . . . [and] Mallinckrodt supplied

distributors, and the distributors then supplied various U.S. pharmacies and pain clinics, an

increasingly excessive quantity of oxycodone pills without notifying DEA of these suspicious

orders.”

       557.    On December 23, 2016, Cardinal agreed to pay the United States $44 million to

resolve allegations that it violated the CSA in Maryland, Florida, and New York by failing to report

suspicious orders of controlled substances, including oxycodone, to the DEA. In the settlement

agreement, Cardinal admitted, accepted, and acknowledged that it had violated the CSA between

January 1, 2009 and May 14, 2012 by failing to:




                                               - 175 -
                a.   “timely identify suspicious orders of controlled substances and inform the

                     DEA of those orders, as required by 21 C.F.R. §1301.74(b)”;

                b.   “maintain effective controls against diversion of particular controlled

                     substances into other than legitimate medical, scientific, and industrial

                     channels, as required by 21 C.F.R. §1301.74, including the failure to make

                     records and reports required by the CSA or DEA’s regulations for which a

                     penalty may be imposed under 21 U.S.C. §842(a)(5)”; and

                c.   “execute, fill, cancel, correct, file with the DEA, and otherwise handle DEA

                     ‘Form 222’ order forms and their electronic equivalent for Schedule II

                     controlled substances, as required by 21 U.S.C. §828 and 21 C.F.R. Part 1305.”

         558.   In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal, as well

as several smaller wholesalers, for numerous causes of action, including violations of the CSA,

consumer credit and protection and antitrust laws, and the creation of a public nuisance. Unsealed

court records from that case demonstrate that AmerisourceBergen, along with Cardinal, shipped

423 million pain pills to West Virginia between 2007 and 2012. AmerisourceBergen itself shipped

80.3 million hydrocodone pills and 38.4 million oxycodone pills during that time period. These

quantities demonstrate that the Defendants failed to control the supply chain or to report and take

steps to halt suspicious orders. In 2016, AmerisourceBergen agreed to settle the West Virginia

lawsuit for $16 million to the state; Cardinal settled for $20 million.

         559.   Henry Schein, too, is a repeat offender. Since the company’s inception, it has been

subjected to repeated disciplinary actions across the United States for its sale and/or distribution

of dangerous drugs to persons or facilities not licensed or otherwise authorized to possess such

drugs.




                                               - 176 -
          560.   In 2014, Henry Schein Animal Health was investigated by the State of Ohio Board

of Pharmacy due to its sale/distribution of wholesale dangerous drugs to an entity not holding a

valid Ohio license. It reached a settlement with the Ohio Board of Pharmacy related to this

investigation in 2015.

          561.   Records from a disciplinary proceeding against a Wisconsin-licensed medical

practitioner reveal that from May 2005 through September 2006, Henry Schein continued to

deliver opioids to the provider, despite the fact that his license had been suspended for

inappropriate prescribing of opioids.

          562.   Thus, Defendants have admitted to disregarding their duties. They have admitted

that they pumped massive quantities of opioids into communities around the country despite their

obligations to control the supply, prevent diversions, and report and take steps to halt suspicious

orders.

          7.     Defendants Delayed a Response to the Opioid Crisis by Pretending to
                 Cooperate with Law Enforcement

          563.   When a manufacturer or distributor does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action - or may not know to take action at all.

          564.   After being caught failing to comply with particular obligations at particular

facilities, Distributor Defendants made broad promises to change their ways and insisted that they

sought to be good corporate citizens.

          565.   More generally, the Distributor Defendants publicly portrayed themselves as

committed to working with law enforcement, opioid manufacturers, and others to prevent



                                              - 177 -
diversion of these dangerous drugs. For example, Defendant Cardinal claims that: “We challenge

ourselves to best utilize our assets, expertise and influence to make our communities stronger and

our world more sustainable, while governing our activities as a good corporate citizen in

compliance with all regulatory requirements and with a belief that doing ‘the right thing’ serves

everyone.” Defendant Cardinal likewise claims to “lead [its] industry in anti-diversion strategies

to help prevent opioids from being diverted for misuse or abuse.” Along the same lines, it claims

to “maintain a sophisticated, state-of-the-art program to identify, block and report to regulators

those orders of prescription-controlled medications that do not meet [its] strict criteria.” Defendant

Cardinal also promotes funding it provides for “Generation Rx,” which funds grants related to

prescription drug misuse. A Cardinal executive recently claimed that Cardinal uses “advanced

analytics” to monitor its supply chain; Cardinal assured the public it was being “as effective and

efficient as possible in constantly monitoring, identifying, and eliminating any outside criminal

activity.”

         566.   Along the same lines, Defendant AmerisourceBergen has taken the public position

that it is “work[ing] diligently to combat diversion and [is] working closely with regulatory

agencies and other partners in pharmaceutical and healthcare delivery to help find solutions that

will support appropriate access while limiting misuse of controlled substances.” A company

spokeswoman also provided assurance that: “At AmerisourceBergen, we are committed to the safe

and efficient delivery of controlled substances to meet the medical needs of patients.”

         567.   Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associations, HDMA and NACDS,

filed an amicus brief in Masters Pharmaceuticals, which made the following statements: 259


259
      Brief for HDMA and NACDS, supra n. 246, 2016 WL 1321983, at *3-4, *25.


                                               - 178 -
               a.   “HDMA and NACDS members not only have statutory and regulatory

                    responsibilities to guard against diversion of controlled prescription drugs, but

                    undertake such efforts as responsible members of society.”

               b.   “Distributors take seriously their duty to report suspicious orders, utilizing

                    both computer algorithms and human review to detect suspicious orders based

                    on the generalized information that is available to them in the ordering

                    process.”

       568.    Through the above statements made on their behalf by their trade associations, and

other similar statements assuring their continued compliance with their legal obligations, the

Distributor Defendants not only acknowledged that they understood their obligations under the

law, but they further asserted that their conduct was in compliance with those obligations.

       569.    Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid

misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is required

by law. We address diversion and abuse through a multidimensional approach that includes

educational efforts, monitoring for suspicious orders of controlled substances . . .”

       570.    Other Marketing Defendants also misrepresented their compliance with their legal

duties and their cooperation with law enforcement. Purdue serves as a hallmark example of such

wrongful conduct. Purdue deceptively and unfairly failed to report to authorities illicit or

suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its “constructive

role in the fight against opioid abuse,” including its commitment to ADF opioids and its “strong

record of coordination with law enforcement. 260



260
   Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label (May 5, 2016),
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-
oxycontins-fda-approved-label/; Purdue, Setting The Record Straight On Our Anti-Diversion


                                               - 179 -
        571.      At the heart of Purdue’s public outreach is the claim that it works hand-in-glove

with law enforcement and government agencies to combat opioid abuse and diversion. Purdue has

consistently trumpeted this partnership since at least 2008, and the message of close cooperation

is in virtually all of Purdue’s recent pronouncements in response to the opioid epidemic.

        572.      Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely

aware of the public health risks these powerful medications create . . . . That’s why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

abuse and misuse . . . .” 261 Purdue’s statement on “Opioids Corporate Responsibility” likewise

states that “[f]or many years, Purdue has committed substantial resources to combat opioid abuse

by partnering with . . . communities, law enforcement, and government.” 262 And, responding to

criticism of Purdue’s failure to report suspicious prescribing to government regulatory and

enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close

coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

diversion.” 263

        573.      These public pronouncements create the false impression that Purdue is proactively

working with law enforcement and government authorities nationwide to root out drug diversion,

including the illicit prescribing that can lead to diversion. It aims to distance Purdue from its past



Programs (July 11, 2016), http://www.purduepharma.com/news-media/get-the-facts/setting-
the-record-straight-on-our-anti-diversion-programs/.
261
    Purdue website, Opioids With Abuse-Deterrent Properties,
http://www.purduepharma.com/healthcare-professionals/responsible-use-of-
opioids/opioids-with-abuse-deterrent-properties/ (last accessed Aug. 1, 2018).
262
    Id.
263
    Purdue, Setting The Record Straight On Our Anti-Diversion Programs (July 11, 2016),
available at http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-
straighton-our-anti-diversion-programs/. Contrary to its public statements, Purdue seems to have
worked behind the scenes to push back against law enforcement.


                                                - 180 -
conduct in deceptively marketing opioids and make its current marketing seem more trustworthy

and truthful.

       574.     Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribers, and the public that the Defendants rigorously

carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.

       8.       The Distributor Defendants Breached Their Duties

       575.     Because distributors are the first major line of defense in the movement of legal

pharmaceutical controlled substances from legitimate channels into the illicit market, it is

incumbent on them to maintain effective controls to prevent diversion of controlled substances.

       576.     The sheer volume of prescription opioids distributed to pharmacies in various areas,

and/or to pharmacies from which the Distributor Defendants knew the opioids were likely to be

diverted, was excessive for the medical need of the community and facially suspicious. Some red

flags are so obvious that no one who engages in the legitimate distribution of controlled substances

can reasonably claim ignorance of them. 264

       577.     The Distributor Defendants failed to report “suspicious orders,” which the

Distributor Defendants knew were likely to be diverted, to the relevant governmental authorities.

       578.     The Distributor Defendants unlawfully filled suspicious orders of unusual size,

orders deviating substantially from a normal pattern, and/or orders of unusual frequency, and/or in


264
   Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing
Holiday CVS, L.L.C., d/b/a CVS/Pharmacy, Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322
(2012)).


                                               - 181 -
areas from which the Distributor Defendants knew opioids were likely to be diverted.

          579.   The Distributor Defendants breached their duty to monitor, detect, investigate,

refuse and report suspicious orders of prescription opiates, and/or in areas from which the

Distributor Defendants knew opioids were likely to be diverted.

          580.   The Distributor Defendants breached their duty to maintain effective controls

against diversion of prescription opiates into other than legitimate medical, scientific, and

industrial channels.

          581.   The Distributor Defendants breached their duty to “design and operate a system to

disclose to the registrant suspicious orders of controlled substances” and failed to inform the

authorities, including the DEA, of suspicious orders when discovered in violation of their duties

under Kentucky law.

          582.   The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders that might be diverted into channels other than legitimate medical,

scientific, and industrial channels. 265

          583.   The laws at issue here concerning the sale and distribution of controlled substances

are also Kentucky public safety laws.

          584.   The Distributor Defendants’ violations of public safety statutes constitute prima

facie evidence of negligence under State law.

          585.   The unlawful conduct by the Distributor Defendants is purposeful and intentional.

The Distributor Defendants refuse to abide by the duties imposed by Kentucky law which are

required to legally acquire and maintain a license to distribute prescription opiates.

          586.   The Distributor Defendants acted with actual malice in breaching their duties, i.e.,


265
      See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).


                                                - 182 -
they have acted with a conscious disregard for the rights and safety of other persons, and said

actions have a great probability of causing substantial harm.

       587.    The Distributor Defendants’ repeated shipments of suspicious orders, over an

extended period of time, in violation of public safety statutes, and without reporting the suspicious

orders to the relevant authoritie,s demonstrates wanton, willful, or reckless conduct or criminal

indifference to civil obligations affecting the rights of others and justifies an award of punitive

damages.

               a.      Cardinal

       588.    To date, Cardinal has paid a total of $98 million in fines and other amounts

involving multiple DEA and various state actions relating to its improper management and

distribution of opioids to pharmacies across the United States.

       589.    In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid

diversion taking place at seven warehouses 266 around the United States (the “2008 Cardinal

Settlement Agreement”). 267 These allegations included failing to report to the DEA thousands of




266
    Including its Lakeland, Florida facility. https://www.dea.gov/pubs/pressrel/pr100608.html. In
2012, Cardinal described the Lakeland facility as shipping “an average of about 4 million dosage
units of prescription drugs, including about 500,000 dosage units of controlled substances, on a
monthly basis to more than 5,200 customers in Florida, Georgia and South Carolina. The volume
of prescription drugs distributed makes the Lakeland facility the largest prescription drug
wholesaler in Florida.” Cardinal Health, Inc. v. Eric Holder, Jr., Att’y Gen., D.D.C. Case No.
12-185, ECF No. 3-1, at 6; 3-13 at 2; 3-15 (Feb. 3, 2012).
267
    Settlement and Release Agreement and Administrative Memorandum of Agreement (Sept.
30, 2008), a cached version is available at
https://webcache.googleusercontent.com/search?q=cache:O7Te0HbVfpIJ:https://www.dea.gov/d
ivisions/hq/2012/cardinal_agreement.pdf+&cd=2&hl=en&ct=clnk&gl=us; Press Release, U.S.
Att’y Office, Dist. of Colo., Cardinal Health Inc., Agrees to Pay $34 Million to Settle Claims that
it Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2, 2008),
https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.


                                               - 183 -
suspicious orders of hydrocodone that Cardinal then distributed to pharmacies that filled

illegitimate prescriptions originating from rogue Internet pharmacy websites. 268

       590.    In connection with the 2008 Cardinal Settlement Agreement, the DEA stated that

“[d]espite [its] repeated attempts to educate Cardinal on diversion awareness and prevention,

Cardinal engaged in a pattern of failing to report blatantly suspicious orders for controlled

substances filled by its distribution facilities located throughout the United States.” 269 The DEA

concluded that “Cardinal’s conduct allowed the ‘diversion’ of millions of dosage units of

hydrocodone from legitimate to non-legitimate channels.” 270

       591.    As part of the 2008 Cardinal Settlement Agreement, Cardinal agreed to “maintain

a compliance program designed to detect and prevent diversion of controlled substances as

required by the CSA and applicable DEA regulations.” 271 However, in 2012, the DEA issued an

“immediate suspension order,” suspending Cardinal’s registration with respect to Cardinal’s drug

distribution facility in Lakeland, Florida. That order stated that “Despite the [2008 Cardinal

Settlement Agreement], the specific guidance provided to Cardinal by DEA, and despite the public

information readily available regarding the oxycodone epidemic in Florida, Cardinal has failed to

maintain effective controls against diversion of controlled substances into other than legitimate

medical, scientific, and industrial channels, in violation of [the CSA].” 272 For example, from

“2008-2009, Cardinal’s sales to its top four retail pharmacies [in the State of Florida] increased




268
    Id.
269
    U.S. Att’y Office, Dist. of Colo., Cardinal Health Inc. Agrees to Pay $34 Million to Settle
Claims that It Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct.
2, 2008), https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.
270
    Id.
271
    Cardinal Health, Inc. v. Eric Holder, Jr., Att’y Gen., D.D.C. Case No. 12-185, ECF No. 3-4,
at ¶ 2 (Feb. 3, 2012).
272
    Id. at ¶ 3.


                                              - 184 -
approximately 803%. From 2009 to 2010, Cardinal’s sales to its top four retail pharmacies [in the

State of Florida] increased 162%.” 273

       592.    In 2012, Cardinal reached another settlement with the DEA relating to its failure to

“conduct meaningful due diligence to ensure that the controlled substances were not diverted into

other than legitimate channels” resulting in systemic opioid diversion in its Florida distribution

center (the “2012 Cardinal Settlement Agreement”). 274 Cardinal’s Florida center received a two-

year license suspension for supplying more than 12 million dosage units to only four area

pharmacies, nearly fifty times as much oxycodone as it shipped to the rest of Florida and an

increase of 241% in only two years. 275 The DEA found that Cardinal’s own investigator warned

Cardinal against selling opioids to these pharmacies, but that Cardinal did nothing to notify the

DEA or cut off the supply of drugs to the suspect pharmacies. 276 Instead, Cardinal’s opioid

shipments to the pharmacies increased. 277

       593.    In the 2012 Cardinal Settlement Agreement, Cardinal agreed that it had (i) failed to

maintain effective controls against the diversion of controlled substances, including failing to

conduct meaningful due diligence to ensure that controlled substances were not diverted; (ii) failed

to detect and report suspicious orders of controlled substances as required by the CSA, on or before

May 14, 2012; and (iii) failed to adhere to the provisions of the 2008 Cardinal Settlement




273
    Id. at ¶ 4.
274
    Administrative Memorandum of Agreement (May 14, 2012),
https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018);
Press Release, Drug Enf’t Admin., DEA Suspends for Two Years Pharmaceutical Wholesale
Distributor’s Ability to Sell Controlled Substances from Lakeland, Florida Facility (May 15,
2012), https://www.dea.gov/pubs/pressrel/pr051512.html.
275
    Id.
276
    Id.
277
    Id.


                                              - 185 -
Agreement. 278

        594.     In December 2016, Cardinal again settled charges that it had violated the CSA by

failing to prevent diversion of oxycodone for illegal purposes, this time for $44 million (the “2016

Cardinal Settlement Agreement”). 279 The settlement covered DEA allegations that Cardinal had

failed to report suspicious orders across Washington, Maryland, New York, and Florida. 280 The

same Florida distribution center at the heart of the 2012 settlement was again implicated in this

case. 281 The settlement also covered a Cardinal subsidiary, Kinray, LLC, which failed to report a

single suspicious order despite shipping oxycodone and hydrocodone to more than 20 New York-

area pharmacy locations that placed unusually high orders of controlled substances at an unusually

frequent rate. 282

                 b.     AmerisourceBergen

        595.     AmerisourceBergen has paid $16 million in settlements and had certain licenses

revoked as a result of allegations related to the diversion of prescription opioids.

        596.     In 2007, AmerisourceBergen lost its license to send controlled substances from a

distribution center amid allegations that it was not controlling shipments of prescription opioids to

Internet pharmacies. 283 Over the course of one year, AmerisourceBergen had distributed 3.8




278
    Administrative Memorandum of Agreement (May 14, 2012),
https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018).
279
    U.S. Att’y Office, Dist. of Md., Cardinal Health Agrees to $44 Million Settlement for Alleged
Violations of Controlled Substances Act (Dec. 23, 2016), https://www.justice.gov/usao-
md/pr/cardinal-health-agrees-44-million-settlement-alleged-violations-controlled-substances-act.
280
    Id.
281
    Id.
282
    Id.
283
    Press Release, Drug Enf’t Admin., DEA Suspends Orlando Branch of Drug Company from
Distributing Controlled Substances (Apr. 24, 2007),
https://www.dea.gov/divisions/mia/2007/mia042407p.html.


                                               - 186 -
million dosage units of hydrocodone to “rogue pharmacies.” 284 The DEA suspended

AmerisourceBergen's registration after determining that “the continued registration of this

company constitutes an imminent danger to public health and safety.” 285

        597.    Again in 2012, AmerisourceBergen was implicated for failing to protect against

diversion of particular controlled substances into non-medically necessary channels. 286

        9.      The Distributor Defendants Have Sought to Avoid and Have Misrepresented
                Their Compliance with Their Legal Duties

        598.    The Distributor Defendants have repeatedly misrepresented their compliance with

their legal duties under Kentucky law and have wrongfully and repeatedly disavowed those duties

in an effort to mislead regulators and the public regarding the Distributor Defendants’ compliance

with their legal duties.

        599.    Distributor Defendants have refused to recognize any duty beyond reporting

suspicious orders. In Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017),

the Healthcare Distribution Management Association, n/k/a HDA, a trade association run by the

Distributor Defendants, and the National Association of Chain Drug Stores (“NACDS”) submitted

amicus briefs regarding the legal duty of wholesale distributors. Inaccurately denying the legal

duties that the wholesale drug industry has been tragically recalcitrant in performing, they argued

as follows:

                a.   The Associations complained that the “DEA has required distributors not only

                     to report suspicious orders, but to investigate orders (e.g., by interrogating




284
    Id.
285
    Id.
286
    Jeff Overley, AmerisourceBergen Subpoenaed by DEA Over Drug Diversion, Law360.com
(Aug. 9, 2012), available at https://www.law360.com/articles/368498/amerisourcebergen-
subpoenaed-by-dea-over-drug-diversion.


                                              - 187 -
                  pharmacies and physicians) and take action to halt suspicious orders before

                  they are filled.” 287

             b.   The Associations argued that, “DEA now appears to have changed its position

                  to require that distributors not only report suspicious orders, but investigate

                  and halt suspicious orders. Such a change in agency position must be

                  accompanied by an acknowledgment of the change and a reasoned explanation

                  for it. In other words, an agency must display awareness that it is changing

                  position and show that there are good reasons for the new policy. This is

                  especially important here, because imposing intrusive obligation on

                  distributors threatens to disrupt patient access to needed prescription

                  medications.” 288

             c.   The Associations alleged (inaccurately) that nothing “requires distributors to

                  investigate the legitimacy of orders, or to halt shipment of any orders deemed

                  to be suspicious.” 289

             d.   The Associations complained that the purported “practical infeasibility of

                  requiring distributors to investigate and halt suspicious orders (as well as report

                  them) underscores the importance of ensuring that DEA has complied with the

                  APA before attempting to impose such duties.” 290




287
    Brief for HDMA and NACDS, supra n. 246, 2016 WL 1321983, at *4–5.
288
    Id. at *8 (citations and quotation marks omitted).
289
    Id. at *14.
290
    Id. at *22.


                                             - 188 -
               e.   The Associations alleged (inaccurately) that “DEA’s regulations [ ] sensibly

                    impose[] a duty on distributors simply to report suspicious orders, but left it to

                    DEA and its agents to investigate and halt suspicious orders.” 291

               f.   Also inaccurately, the Associations argued that, “[i]mposing a duty on

                    distributors – which lack the patient information and the necessary medical

                    expertise – to investigate and halt orders may force distributors to take a shot-

                    in-the-dark approach to complying with DEA’s demands.” 292

       600.    The positions taken by the trade groups is emblematic of the position taken by the

Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of

the dangerous drugs. 293

       601.    The Court of Appeals for the District of Columbia recently issued its opinion

affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. In Masters

Pharmaceuticals, the Court upheld the revocation of Masters Pharmaceutical’s license and

determined that DEA regulations require that in addition to reporting suspicious orders,

distributors must “decline to ship the order, or conduct some ‘due diligence’ and—if it is able to

determine that the order is not likely to be diverted into illegal channels—ship the order.” Masters

Pharmaceutical was in violation of legal requirements because it failed to conduct necessary

investigations and filled suspicious orders. A distributor’s investigation must dispel all the red

flags giving rise to suspicious circumstance prior to shipping a suspicious order. The Circuit Court

also rejected the argument made by the HDMA and NACDS (quoted above), that, allegedly, the



291
    Id. at *24–25
292
    Id. at 26.
293
    See Brief of HDMA in Support of Cardinal, supra n. 255, 2012 WL 1637016, at *3 (arguing
the wholesale distributor industry “does not know the rules of the road because” they claim
(inaccurately) that the “DEA has not adequately explained them”).


                                               - 189 -
DEA had created or imposed new duties.

       602.    Because of the Distributor Defendants’ refusals to abide by their legal obligations,

the DEA has repeatedly taken administrative action to attempt to force compliance. For example,

in May 2014, the United States Department of Justice, Office of the Inspector General, Evaluation

and Inspections Divisions, reported that the DEA issued final decisions in 178 registrant actions

between 2008 and 2012. 294 As noted above, the Office of Administrative Law Judges issued a

recommended decision in a total of 117 registrant actions before the DEA issued its final decision,

including 76 actions involving orders to show cause and 41 actions involving immediate

suspension orders. 295 These actions include the following:

               a.   On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

                    Suspension Order against the AmerisourceBergen Orlando, Florida

                    distribution center (“Orlando Facility”) alleging failure to maintain effective

                    controls against diversion of controlled substances. On June 22, 2007,

                    AmerisourceBergen entered into a settlement that resulted in the suspension of

                    its DEA registration;

               b.   On November 28, 2007, the DEA issued an Order to Show Cause and

                    Immediate Suspension Order against the Cardinal Auburn, Washington

                    Distribution Center (“Auburn Facility”) for failure to maintain effective

                    controls against diversion of hydrocodone;




294
    Evaluation and Inspections Div., Off. of the Inspector Gen., U.S. Dep’t of Justice, The Drug
Enforcement Administration’s Adjudication of Registrant Actions (May 2014),
https://oig.justice.gov/reports/2014/e1403.pdf.
295
    Id.


                                              - 190 -
c.   On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Lakeland, Florida Distribution Center

     (“Lakeland Facility”) for failure to maintain effective controls against

     diversion of hydrocodone;

d.   On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Swedesboro, New Jersey Distribution

     Center (“Swedesboro Facility”) for failure to maintain effective controls

     against diversion of hydrocodone;

e.   On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Stafford, Texas Distribution Center

     (“Stafford Facility”) for failure to maintain effective controls against diversion

     of hydrocodone;

f.   On September 30, 2008, Cardinal entered into a Settlement and Release

     Agreement and Administrative Memorandum of Agreement with the DEA

     related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and

     Stafford Facility. The document also referenced allegations by the DEA that

     Cardinal failed to maintain effective controls against the diversion of

     controlled substances at its distribution facilities located in McDonough,

     Georgia (“McDonough Facility”), Valencia, California (“Valencia Facility”)

     and Denver, Colorado (“Denver Facility”);

g.   On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Lakeland, Florida Distribution Center




                                - 191 -
                    (“Lakeland Facility”) for failure to maintain effective controls against

                    diversion of oxycodone; and

               h.   On December 23, 2016, Cardinal agreed to pay a $44 million fine to the DEA

                    to resolve the civil penalty portion of the administrative action taken against

                    its Lakeland, Florida Distribution Center.

       603.    Rather than abide by their non-delegable duties under public safety laws, the

Distributor Defendants, individually and collectively through trade groups in the industry,

pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s license

from “imminent harm” to “immediate harm” and provided the industry the right to “cure” any

violations of law before a suspension order can be issued. 296

       604.    In addition to taking actions to limit regulatory prosecutions and suspensions, the

Distributor Defendants undertook to fraudulently convince the public that they were complying

with their legal obligations, including those imposed by licensing regulations. Through such




296
   See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the
Opioid Epidemic Grew Out of Control, WASHINGTON POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-
epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html?utm_term=.2f757833e3c4; Lenny Bernstein & Scott Higham,
Investigations: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid
Crisis, WASHINGTON POST (Mar. 6, 2017), https://www.washingtonpost.com/investigations/us-
senator-calls-for-investigation-of-dea-enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-
b1e9-a05d3c21f7cf_story.html?utm_term=.7007bf2b9455; Eric Eyre, DEA Agent: “We Had No
Leadership” in WV Amid Flood of Pain Pills, CHARLESTON GAZETTE-MAIL (Feb. 18, 2017),
https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-
flood/article_928e9bcd-e28e-58b1-8e3f-f08288f539fd.html.


                                              - 192 -
statements, the Distributor Defendants attempted to assure the public they were working to curb

the opioid epidemic.

       605.    For example, a Cardinal executive claimed that it uses “advanced analytics” to

monitor its supply chain and represented that it was being “as effective and efficient as possible in

constantly monitoring, identifying, and eliminating any outside criminal activity.” 297 Given the

sales volumes and the company’s history of violations, this executive was either not telling the

truth, or, if Cardinal had such a system, it ignored the results.

       606.    By misleading the public about the effectiveness of their controlled substance

monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

arouse suspicion of the claims that the Plaintiff now asserts.

       607.    Meanwhile, the opioid epidemic rages unabated in the United States and Kentucky.

       608.    The epidemic still rages because the fines and suspensions imposed by the DEA do

not change the conduct of the industry. The distributors, including the Distributor Defendants, pay

fines as a cost of doing business in an industry that generates billions of dollars in annual revenue.

They hold multiple DEA registration numbers and when one facility is suspended, they simply

ship from another facility.

       609.    The wrongful actions and omissions of the Distributor Defendants which have

caused the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiff’s allegations of

Defendants’ unlawful acts below.



297
   Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal
Users: “No One Was Doing Their Job,” WASHINGTON POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0_story.html?utm_term=.a5f051722a7a.


                                                - 193 -
       610.    The Distributor Defendants have abandoned their duties imposed under Kentucky

law, taken advantage of a lack of adequate law enforcement, and abused the privilege of

distributing controlled substances.

M.     The Marketing Defendants’ Unlawful Failure to Prevent Diversion and Monitor,
       Report, and Prevent Suspicious Orders

       611.    The same legal duties to prevent diversion, and to monitor, report, and prevent

suspicious orders of prescription opioids that were incumbent upon the Distributor Defendants

were also legally required of the Marketing Defendants under Kentucky law. Like the Distributor

Defendants, the Marketing Defendants were required to register with the Kentucky Board of

Pharmacy and the DEA to manufacture Schedule II controlled substances, like prescription

opioids. See KRS 218A.010(10), (11), (12), (38); KRS 218A.150(1) (repealed 2018); KRS

218A.170(1), (2); KRS 315.010, et seq; KRS 315.400 et seq; and 201 KAR 2:230. Under

Kentucky state law, it has been declared that “[t]he regulation of controlled substances in this

Commonwealth is important and necessary for the preservation of public safety and public health.”

KRS 218A.005(1).

       612.     Kentucky state law requires that a “manufacturer, distributor, or wholesaler” must

comply with “KRS 218A.200 and the federal controlled substances laws.” KRS 218A.170.

       613.    Pursuant to KRS 218A.200, manufacturers and wholesalers of opioids “shall keep

records of all controlled substances compounded, mixed, cultivated, grown, or by any other

process produced or prepared, and all of controlled substances received and disposed of by them.”

       614.    Defendants violated both Kentucky state law and the federal Controlled Substances

Act in failing to report suspicious orders of opioid pain medications in Kentucky. Defendants

violated state and federal law in failing to maintain effective controls against the diversion of

opioids into other than legitimate medical channels. Defendants also violated state and federal law



                                              - 194 -
in failing to operate a system to stop orders which is flagged or should have been flagged as

suspicious.

        615.      Each Defendant’s actions were in violation of Chapter 218A of the Kentucky

Revised Statutes, as set out above, and 218A.1404(3), which forbids unlawful distribution of

controlled substances; KRS 218A.1404 (1), which forbids the trafficking of controlled substances;

KRS 506.040 and KRS 218A.1402, which forbid criminal drug conspiracies; and KRS 218A.1405,

which forbids receipt of income from trafficking and utilizing that income to operate a commercial

enterprise. 298

        616.      Like the Distributor Defendants, the Marketing Defendants breached these duties.

        617.      The Marketing Defendants had access to and possession of the information

necessary to monitor, report, and prevent suspicious orders and to prevent diversion. The

Marketing Defendants engaged in the practice of paying “chargebacks” to opioid distributors. A

chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

and the pharmacy to which it sold the product. Thus, the Marketing Defendants knew – just as the



298
   Defendants also violated provisions of the West Virginia Controlled Substances Act (the
“WVCSA”), W.Va. Code §§ 60A-4-401 through 403, which describe prohibited acts under the
law and penalties for those acts. The statute makes it unlawful, for example, for any person
“[w]ho is subject to article 3 to distribute or dispense a controlled substance in violation of
section [60A-3-] 308.” W. Va. Code § 60A-4-402(a)(1). Section 60A-3-308 of the WVCSA
governs distribution of controlled substances, which is prohibited except by prescription. It
provides, for example, that substances included in certain schedules of the law “shall not be
distributed or dispensed other than for a medicinal purpose.” W. Va. Code § 60A-3-308(d)(1).
Defendants also violated West Virginia’s Wholesale Drug Distribution Licensing Act of 1991,
W.Va. Code § 60A-8-1 et seq. The WVDDLA governs persons engaged in the “wholesale
distribution of human prescription drugs within [West Virginia].” W. Va. Code § 60A-8-2.


                                               - 195 -
Distributor Defendants knew – the volume, frequency, and pattern of opioid orders being placed

and filled. The Marketing Defendants built receipt of this information into the payment structure

for the opioids provided to the opioid distributors.

       618.    Federal and Kentucky statutes and regulations are clear: just like opioid

distributors, opioid manufacturers are required to “design and operate a system to disclose . . .

suspicious orders of controlled substances” and to maintain “effective controls against diversion.”

21 C.F.R. § 1301.74; 21 USCA § 823(a)(1); see also KRS 218A.010, et seq. (“Kentucky Uniform

Controlled Substances Act”). 299

       619.    The Department of Justice has recently confirmed the suspicious order obligations

clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35 million for

failure to report suspicious orders of controlled substances, including opioids, and for violating

recordkeeping requirements. 300

       620.    In the press release accompanying the settlement, the Department of Justice stated:




299
    West Virginia regulations are to similar effect. West Virginia Code of State Rules
(“W.V.C.S.R.”) 15-2-4.2.1 states as follows:
           All registrants shall provide effective controls and procedures to guard against
           theft and diversion of controlled substances. In order to determine whether a
           registrant has provided effective controls against diversion, the [West
           Virginia] Board [of Pharmacy] shall evaluate the overall security system and
           needs of the applicant or registrant.
W. Va. C.S.R. 15-2-4.2.1. Rule 15-2-4.4 further requires as follows:
           The registrant shall design and operate a system to disclose to the registrant
           suspicious orders of controlled substances. The registrant shall inform the
           Office of the Board of suspicious orders when discovered by the registrant.
           Suspicious orders include orders of unusual size, orders deviating
           substantially from a normal pattern, and orders of unusual frequency.
W. Va. C.S.R. 15-2-4.4. Defendants failed to comply with these requirements.
300
    See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million
Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
pay-record-35-million-settlement-failure-report-suspicious-orders.


                                               - 196 -
“[Mallinckrodt] did not meet its obligations to detect and notify DEA of suspicious orders of

controlled substances such as oxycodone, the abuse of which is part of the current opioid epidemic.

These suspicious order monitoring requirements exist to prevent excessive sales of controlled

substances, like oxycodone.” . . . “Mallinckrodt’s actions and omissions formed a link in the chain

of supply that resulted in millions of oxycodone pills being sold on the street. . . . Manufacturers

and distributors have a crucial responsibility to ensure that controlled substances do not get into

the wrong hands. . . .” 301

        621.    Among the allegations resolved by the settlement, the government alleged

“Mallinckrodt failed to design and implement an effective system to detect and report ‘suspicious

orders’ for controlled substances – orders that are unusual in their frequency, size, or other patterns

. . . [and] Mallinckrodt supplied distributors, and the distributors then supplied various U.S.

pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills without

notifying DEA of these suspicious orders.” 302

        622.    The Memorandum of Agreement entered into by Mallinckrodt (2017 Mallinckrodt

MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to maintain

effective controls against diversion, including a requirement that it review and monitor these sales

and report suspicious orders to DEA.” 303 Mallinckrodt further stated that it “recognizes the

importance of the prevention of diversion of the controlled substances they manufacture” and

agreed that it would “design and operate a system that meets the requirements of 21 C.F.R. §




301
    Id.
302
    Id.
303
    Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug
Enf’t Admin., and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
https://www.justice.gov/usao-edmi/press-release/file/986026/download (“2017 Mallinckrodt
MOA”).


                                                - 197 -
1301.74(b) . . . [such that it would] utilize all available transaction information to identify

suspicious orders of any Mallinckrodt product.” Mallinckrodt specifically agreed “to notify DEA

of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

substances that Mallinckrodt discovers.”

       623.    The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

              a. With respect to its distribution of oxycodone and hydrocodone products,

                  Mallinckrodt’s alleged failure to distribute these controlled substances in a

                  manner authorized by its registration and Mallinckrodt’s alleged failure to

                  operate an effective suspicious order monitoring system and to report suspicious

                  orders to the DEA when discovered as required by and in violation of 21 C.F.R.

                  § 1301.74(b). The above includes, but is not limited to Mallinckrodt’s alleged

                  failure to: conduct adequate due diligence of its customers;

              b. Detect and report to the DEA orders of unusual size and frequency;

              c. Detect and report to the DEA orders deviating substantially from normal patterns

                  including, but not limited to, those identified in letters from the DEA Deputy

                  Assistant Administrator, Office of Diversion Control, to registrants dated

                  September 27, 2006 and December 27, 2007:

                               i. orders that resulted in a disproportionate amount of a substance

                                   which is most often abused going to a particular geographic

                                   region where there was known diversion,

                               ii. orders that purchased a disproportionate amount of substance

                                   which is most often abused compared to other products, and




                                               - 198 -
                                    iii. orders from downstream customers to distributors who were

                                       purchasing from multiple different distributors, of which

                                       Mallinckrodt was aware;

                    d. Use “chargeback” information from its distributors to evaluate suspicious orders.

                       Chargebacks include downstream purchasing information tied to certain

                       discounts, providing Mallinckrodt with data on buying patterns for Mallinckrodt

                       products; and

                    e. Take sufficient action to prevent recurrence of diversion by downstream

                       customers after receiving concrete information of diversion of Mallinckrodt

                       product by those downstream customers. 304

          624.      Mallinckrodt agreed that its “system to monitor and detect suspicious orders did

not meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

Control, to registrants dated September 27, 2006 and December 27, 2007.” Mallinckrodt further

agreed that it “recognizes the importance of the prevention of diversion of the controlled

substances they manufacture” and would “design and operate a system that meets the requirements

of 21 C.F.R. 1301.74(b) . . . [such that it would] utilize all available transaction information to

identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt agrees to notify

DEA of any diversion and/or suspicious circumstances involving any Mallinckrodt controlled

substances that Mallinckrodt discovers.” 305

          625.      Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers




304
      Id. at 2-3.
305
      Id. at 3-4.


                                                   - 199 -
(distributors). The transaction information contains data relating to the direct customer sales of

controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it

would “report to the DEA when Mallinckrodt concludes that the chargeback data or other

information indicates that a downstream registrant poses a risk of diversion.” 306

           626.   The same duties imposed by federal law on Mallinckrodt were imposed upon all

Marketing Defendants.

           627.   The same business practices utilized by Mallinckrodt regarding “charge backs” and

receipt and review of data from opioid distributors regarding orders of opioids were utilized

industry-wide among opioid manufacturers and distributors, including the other Marketing and

Distributor Defendants.

           628.   Through, inter alia, the charge back data, the Marketing Defendants could monitor

suspicious orders of opioids.

           629.   The Marketing Defendants failed to monitor, report, and halt suspicious orders of

opioids as required by federal and Kentucky law.

           630.   The Marketing Defendants’ failures to monitor, report, and halt suspicious orders

of opioids were intentional and unlawful.

           631.   The Marketing Defendants have misrepresented their compliance with federal and

Kentucky law.

           632.   The wrongful actions and omissions of the Marketing Defendants that caused the

diversion of opioids and which were a substantial contributing factor to and/or proximate cause of

the opioid crisis are alleged in greater detail in Plaintiff’s allegations of Defendants’ unlawful acts

below.



306
      Id. at 5.


                                                - 200 -
       633.    The Marketing Defendants’ actions and omissions in failing to effectively prevent

diversion and failing to monitor, report, and prevent suspicious orders have enabled the unlawful

diversion of opioids throughout the United States.

N.     Defendants’ Unlawful Conduct and Breaches of Legal Duties Caused the Harm and
       Substantial Damage Alleged Herein

       634.    As the Marketing Defendants’ efforts to expand the market for opioids increased

so have the rates of prescription and sale of their products — and the rates of opioid-related

substance abuse, hospitalization, and death among the people of the United States, including

Kentucky. The Distributor Defendants have continued to unlawfully ship these massive quantities

of opioids.

       635.    There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.” 307

       636.    Opioid analgesics are widely diverted and improperly used, and the widespread use

of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions. 308

       637.    The epidemic is “directly related to the increasingly widespread misuse of powerful

opioid pain medications.” 309

       638.    The increased abuse of prescription painkillers along with growing sales has

contributed to a large number of overdoses and deaths. 310

       639.    One doctor, for example in Ohio, was convicted of illegally distributing some


307
    See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United
States, 372 N. Eng. J. Med. 241-248 (2015), DOI: 10.1056/NEJMsa1406143,
http://www.nejm.org/doi/full/10.1056/NEJMsa1406143.
308
    See Volkow & McLellan, supra n. 53.
309
    See Califf, et al., supra.
310
    See Press Release, Centers for Disease Control and Prevention, U.S. Dep’t of Health and
Human Servs., supra.


                                              - 201 -
30,000 tablets of oxycodone, OxyContin, and Opana. In connection with sentencing, the U.S.

Attorney explained that its enforcement efforts reflected that “[o]ur region is awash in opioids that

have brought heartbreak and suffering to countless families.” Henry Schein delivered opioids

directly to the office of this doctor, whom the Northern District of Ohio court has described as

“selling 30,000 doses of poison into the community.” 311 In a separate civil suit, the same prescriber

reached a consent judgment in a civil suit alleging that he was purchasing hydrocodone/APAP

tablets (hydrocodone and acetaminophen), from Henry Schein on as many as fourteen separate

dates within a one-year period, and, subsequently dispensed 11,500 hydrocodone tablets without

maintaining purchase and dispensing records as required by the CSA.

       640.    As shown above, the opioid epidemic has escalated with devastating effects:

substantial opiate-related substance abuse, hospitalization, and death that goes hand in hand with

Defendants’ increased distribution of opioids.

       641.    Because of the well-established relationship between the use of prescription opioids

and the use of non-prescription opioids, like heroin, the massive distribution of opioids by

Defendants has caused the opioid epidemic to include heroin addiction, abuse, and death.

       642.    Defendants repeatedly and purposefully breached their duties under federal and

Kentucky law, and such breaches are direct and proximate causes of, and/or substantial factors

leading to, the widespread diversion of prescription opioids for nonmedical purposes and the

foreseeable, inevitable financial burdens imposed on and incurred by hospitals, health

departments, and other health care providers.

       643.    The unlawful diversion of prescription opioids is a direct and proximate cause of,



311
   Eric Heisig, Former Akron-Area Doctor Sentenced to 63 Months in Prison for Doling Out
Painkillers, Cleveland.com (Mar. 16, 2015), https://www.cleveland.com/court-
justice/index.ssf/2015/03/former_akron-area_doctor_sente.html.


                                                - 202 -
and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction,

morbidity, and mortality in the United States. This diversion and the epidemic are direct causes of

foreseeable harm to Plaintiff.

       644.    Defendants’ unlawful conduct resulted in direct and foreseeable, past and

continuing, economic damages for which Plaintiff seeks relief.

O.     Conspiracy Allegations

       1.      The Defendants Conspired To Engage In The Wrongful Conduct Complained
               Of Herein and Intended To Benefit Both Independently and Jointly From
               Their Conspiracy

               a.      Conspiracy Among Marketing Defendants

       645.    The Marketing Defendants agreed among themselves to set up, develop, and fund

an unbranded promotion and marketing network to promote the use of opioids for the management

of pain in order to mislead physicians, patients, health care providers such as hospitals, and health

care payors through misrepresentations and omissions regarding the appropriate uses, risks, and

safety of opioids in order to increase sales, revenue, and profit from their opioid products.

       646.    This interconnected and interrelated network relied on the Marketing Defendants’

collective use of unbranded marketing materials, such as KOLs, scientific literature, CMEs, patient

education materials, and Front Groups developed and funded collectively by the Marketing

Defendants and intended to mislead consumers and medical providers, such as hospitals, of the

appropriate uses, risks, and safety of opioids.

       647.    The Marketing Defendants’ collective marketing scheme to increase opioid

prescriptions, sales, revenues and profits centered around the development, dissemination, and

reinforcement of nine false propositions: (1) that addiction is rare among patients taking opioids

for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of addiction

exhibited by opioid patients are actually symptoms of an invented condition dubbed


                                                  - 203 -
“pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a

solution to opioid abuse.

       648.    The Marketing Defendants knew that none of these propositions are true.

       649.    Each Marketing Defendant worked individually and collectively to develop and

actively promulgate these nine false propositions in order to mislead physicians, patients, and

health care providers such as hospitals, health departments, and healthcare payors regarding the

appropriate uses, risks, and safety of opioids.

       650.    What is particularly remarkable about the Marketing Defendants’ effort is the

seamless method in which the Marketing Defendants joined forces to achieve their collective goal:

to persuade consumers and medical providers, such as hospitals, of the safety of opioids, and to

hide their actual risks and dangers. In doing so, the Marketing Defendants effectively built a new

– and extremely lucrative – opioid marketplace for their select group of industry players.

       651.    The Marketing Defendants’ unbranded promotion and marketing network was a

wildly successful marketing tool that achieved marketing goals that would have been impossible

to have been met by a single or even a handful of the network’s distinct corporate members.

       652.    For example, the network members pooled their vast marketing funds and dedicated

them to expansive and normally cost-prohibitive marketing ventures, such as the creation of Front

Groups. These collaborative networking tactics allowed each Marketing Defendant to diversify its

marketing efforts, all the while sharing any risk and exposure, financial and/or legal, with other

Marketing Defendants




                                                  - 204 -
       653.    The most unnerving tactic utilized by the Marketing Defendants’ network was their

unabashed mimicry of the scientific method of citing “references” in their materials. In the

scientific community, cited materials and references are rigorously vetted by objective unbiased

and disinterested experts in the field, and an unfounded theory or proposition would, or should,

never gain traction.

       654.    Marketing Defendants put their own twist on the scientific method: they worked

together to manufacture wide support for their unfounded theories and propositions involving

opioids. Due to their sheer numbers and resources, the Marketing Defendants were able to create

a false consensus through their materials and references.

       655.    An illustrative example of the Marketing Defendants’ utilization of this tactic is the

wide promulgation of the Porter & Jick Letter, which declared the incidence of addiction “rare”

for patients treated with opioids. The authors had analyzed a database of hospitalized patients who

were given opioids in a controlled setting to ease suffering from acute pain. These patients were

not given long-term opioid prescriptions or provided opioids to administer to themselves at home,

nor was it known how frequently or infrequently and in what doses the patients were given their

narcotics. Rather, it appears the patients were treated with opioids for short periods of time under

in-hospital doctor supervision.

       656.    Nonetheless, Marketing Defendants widely and repeatedly cited this letter as proof

of the low addiction risk in connection with taking opioids despite the letter’s obvious

shortcomings. Marketing Defendants’ egregious misrepresentations based on this letter included

claims that less than one percent of opioid users became addicted.

       657.    Marketing Defendants’ collective misuse of the Porter & Jick Letter helped the

opioid manufacturers convince patients and healthcare providers such as hospitals that opioids




                                              - 205 -
were not a concern. The enormous impact of Marketing Defendants’ misleading amplification of

this letter was well documented in another letter published in the NEJM on June, 1, 2017,

describing the way the one-paragraph 1980 letter had been irresponsibly cited and, in some cases,

“grossly misrepresented.” In particular, the authors of this letter explained:

       658.    [W]e found that a five-sentence letter published in the Journal in 1980 was heavily

and uncritically cited as evidence that addiction was rare with long-term opioid therapy. We

believe that this citation pattern contributed to the North American opioid crises by helping to

shape a narrative that allayed prescribers’ concerns about the risk of addiction associated with

long-term opioid therapy…

       659.    By knowingly misrepresenting the appropriate uses, risks, and safety of opioids,

the Marketing Defendants committed overt acts in furtherance of their conspiracy.

               b.      Conspiracy Among All Defendants

       660.    In addition, and on an even broader level, all Defendants took advantage of the

industry structure, including end-running its internal checks and balance, to their collective

advantage. Defendants agreed among themselves to increase the supply of opioids and fraudulently

increase the quotas that governed the manufacture and supply of prescription opioids. Defendants

did so to increase sales, revenue, and profit from their opioid products.

       661.    The interaction and length of the relationships between and among the Defendants

reflects a deep level of interaction and cooperation between Defendants in a tightly knit industry.

The Marketing and Distributor Defendants were not two separate groups operating in isolation or

two groups forced to work together in a closed system. The Defendants operated together as a

united entity, working together on multiple fronts, to engage in the unlawful sale of prescription

opioids.




                                               - 206 -
       662.    Defendants collaborated to expand the opioid market in an interconnected and

interrelated network in the following ways, as set forth more fully below including, for example,

membership in the Healthcare Distribution Alliance.

       663.    Defendants utilized their membership in the HDA and other forms of collaboration

to form agreements about their approach to their duties under the CSA to report suspicious orders.

The Defendants overwhelmingly agreed on the same approach – to fail to identify, report, or halt

suspicious opioid orders, and fail to prevent diversion. Defendants’ agreement to restrict reporting

provided an added layer of insulation from DEA scrutiny for the entire industry as Defendants

were thus collectively responsible for each other’s compliance with their reporting obligations.

Defendants were aware, both individually and collectively, of the suspicious orders that flowed

directly from Defendants’ facilities.

       664.    Defendants knew that their own conduct could be reported by other Defendants and

that their failure to report suspicious orders they filled could be brought to the DEA’s attention.

As a result, Defendants had an incentive to communicate with each other about the reporting or

suspicious orders to ensure consistency in their dealings with DEA.

       665.    The Defendants also worked together to ensure that the opioid quotas allowed by

the DEA remained artificially high and ensured that suspicious orders were not reported to the

DEA in order to ensure that the DEA had no basis for refusing to increase or decrease production

quotas due to diversion.

       666.    The desired consistency and collective end goal was achieved. Defendants achieved

blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of opioids.

       2.      Additional Facts Pertaining to Punitive Damages

       667.    As set forth above, Defendants acted deliberately to increase sales of, and profits

from, opioid drugs. The Marketing Defendants knew there was no support for their claims that


                                              - 207 -
addiction was rare, that addiction risk could be effectively managed, that signs of addiction were

merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses pose no significant

additional risks, that long-term use of opioids improves function, or that time-release or abuse-

deterrent formulations would prevent addiction or abuse. Nonetheless, they knowingly promoted

these falsehoods in order to increase the market for their addictive drugs.

       668.      All of the Defendants, moreover, knew that large and suspicious quantities of

opioids were being poured into communities throughout the United States. Despite this knowledge,

Defendants took no steps to report suspicious orders, control the supply of opioids, or otherwise

prevent diversion. Indeed, as described above, Defendants acted in concert together to maintain

high levels of quotas for their products and to ensure that suspicious orders would not be reported

to regulators.

       669.      Defendants’ conduct was so willful and deliberate that it continued in the face of

numerous enforcement actions, fines, and other warnings from state and local governments and

regulatory agencies. Defendants paid their fines, made promises to do better, and continued on

with their marketing and supply schemes. This ongoing course of conduct knowingly, deliberately,

and repeatedly threatened and accomplished harm and risk of harm to public health and safety,

and large-scale economic loss to communities, governments, families, communities, hospitals and

health care providers across the country.

       670.      As all of the governmental actions against the Marketing Defendants and against

all the Defendants show, Defendants knew that their actions were unlawful, and yet deliberately

refused to change their practices because compliance with their legal obligations would have

decreased their sales and their profits.




                                               - 208 -
               a.      The Marketing Defendants Persisted in Their Fraudulent Scheme
                       Despite Repeated Admonitions, Warnings, and Even Prosecutions

       671.    So determined were the Marketing Defendants to sell more opioids that they simply

ignored multiple admonitions, warnings, and prosecutions, as described more fully below.

                       i.      FDA Warnings to Janssen Failed to Deter Janssen’s
                               Misleading Promotion of Duragesic

       672.    On February 15, 2000, the FDA sent Janssen a letter concerning the dissemination

of “homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the

Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

explained that the “homemade” promotional pieces were “false or misleading because they contain

misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

claims, and lack fair balance.” The March 30, 2000 letter detailed numerous ways in which

Janssen’s marketing was misleading.

       673.    The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

“false or misleading claims about the abuse potential and other risks of the drug, and . . .

unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

2004 letter detailed a series of unsubstantiated, false or misleading claims.

       674.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

health advisory warning doctors of deaths resulting from the use of Duragesic and its generic

competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been “examining

the circumstances of product use to determine if the reported adverse events may be related to

inappropriate use of the patch” and noted the possibility “that patients and physicians might be

unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid analgesic


                                               - 209 -
approved only for chronic pain in opioid-tolerant patients that could not be treated by other drugs.

                       ii.    Governmental Action, Including Large Monetary Fines, Failed
                              to Stop Cephalon From Falsely Marketing Actiq For Off-label
                              Uses

       675.    On September 29, 2008, Cephalon finalized and entered into a corporate integrity

agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in civil

and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

Provigil). According to a DOJ press release, Cephalon had trained sales representatives to

disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the three drugs and funded CMEs to

promote off-label uses.

       676.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and the

massive settlement, Cephalon has continued its deceptive marketing strategy.

                       iii.   FDA Warnings Did Not Prevent Cephalon from Continuing
                              False and Off-Label Marketing of Fentora

       677.    On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” Indeed, the FDA specifically

denied Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment

of non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

       678.    Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009, the

FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

Warning Letter described a Fentora Internet advertisement as misleading because it purported to



                                              - 210 -
broaden “the indication for Fentora by implying that any patient with cancer who requires

treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It further

criticized Cephalon’s other direct Fentora advertisements because they did not disclose the risks

associated with the drug.

        679.   Despite this warning, Cephalon continued to use the same sales tactics to push

Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for

FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).” Despite

the repeated warnings of the dangers associated with the use of the drugs beyond their limited

indication, as detailed above, the first sentence of the insert states: “It is well recognized that the

judicious use of opioids can facilitate effective and safe management of chronic pain.”

                       iv.     A Guilty Plea and a Large Fine did not Deter Purdue from
                               Continuing its Fraudulent Marketing of OxyContin

        680.   In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its plea,

Purdue admitted that its promotion of OxyContin was misleading and inaccurate, misrepresented

the risk of addiction, and was unsupported by science. Additionally, Michael Friedman, the

company’s president, pled guilty to a misbranding charge and agreed to pay $19 million in fines;

Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to pay $8 million in fines; and

Paul D. Goldenheim, its former medical director, pled guilty as well and agreed to pay $7.5 million

in fines.

        681.   Nevertheless, even after the settlement, Purdue continued to pay doctors on

speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and to fund



                                                - 211 -
seemingly neutral organizations to disseminate the message that opioids were non-addictive as

well as other misrepresentations.     At least until early 2018, Purdue continued deceptively

marketing the benefits of opioids for chronic pain while diminishing the associated dangers of

addiction. After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight any

legislative actions that might encroach on its business. Between 2006 and 2015, Purdue and other

painkiller producers, along with their associated nonprofits, spent nearly $900 million dollars on

lobbying and political contributions - eight times what the gun lobby spent during that period.

       682.    Since at least 2002, Purdue has maintained a database of health care providers

suspected of inappropriately prescribing OxyContin or other opioids. Physicians could be added

to this database based on observed indicators of illicit prescribing such as excessive numbers of

patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength pills

(80 mg OxyContin pills or “80s,” as they were known on the street, were a prime target for

diversion). Purdue claims that health care providers added to the database no longer were detailed,

and that sales representatives received no compensation tied to these providers’ prescriptions.

       683.    Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy level—

meaning Purdue continued to generate sales revenue from their prescriptions—and failed to report

these providers to state medical boards or law enforcement. Purdue’s former senior compliance

officer acknowledged in an interview with the Los Angeles Times that in five years of investigating

suspicious pharmacies, the company never stopped the supply of its opioids to a pharmacy, even

where Purdue employees personally witnessed the diversion of its drugs.

       684.    The same was true of prescribers. For example, as discussed above, despite

Purdue’s knowledge of illicit prescribing from one Los Angeles clinic which its district manager

called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law




                                               - 212 -
enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin

tablets.

           685.   Indeed, the New York Attorney General found that Purdue placed 103 New York

health care providers on its “No-Call” List between January 1, 2008 and March 7, 2015, and that

Purdue’s sales representatives had detailed approximately two-thirds of these providers, some

quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year

period.

                         v.     Endo Continued to Aggressively Promote Opana After
                                Becoming Aware of Its Widespread Abuse

           686.   The New York Attorney General found that Endo knew, as early as 2011, that

Opana ER was being abused in New York, but certain sales representatives who detailed New

York health care providers testified that they did not know about any policy or duty to report

problematic conduct. The New York Attorney General further determined that Endo detailed

health care providers who were subsequently arrested or convicted for illegal prescribing of

opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for Opana

ER (although the subsequent criminal charges at issue did not involve Opana ER).

                  b.     Repeated Admonishments and Fines Did Not Stop the Distributor
                         Defendants from Ignoring Their Obligations to Control the Supply
                         Chain and Prevent Diversion

           687.   Defendants were repeatedly admonished and even fined by regulatory authorities,

but continued to disregard their obligations to control the supply chain of dangerous opioids and

to institute controls to prevent diversion.

           688.   In a 60 Minutes interview last fall, former DEA agent Joe Rannazzisi described

Defendants’ industry as “out of control,” stating that “[w]hat they wanna do, is do what they wanna

do, and not worry about what the law is. And if they don’t follow the law in drug supply, people



                                               - 213 -
die. That’s just it. People die.” The interview continued:

                   JOE RANNAZZISI: The three largest distributors are Cardinal Health,

                   McKesson, and AmerisourceBergen. They control probably 85 or 90 percent

                   of the drugs going downstream.

                   [INTERVIEWER]: You know the implication of what you’re saying,

                   that these big companies knew that they were pumping drugs into

                   American communities that were killing people.

                   JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly

                   what they did.

            689.   Another DEA veteran similarly stated that these companies failed to make even a

“good faith effort” to “do the right thing.” He explained that “I can tell you with 100 percent

accuracy that we were in there on multiple occasions trying to get them to change their behavior.

And they just flat out ignored us.” 312

            690.   Government actions against the Distributor Defendants with respect to their

obligations to control the supply chain and prevent diversion include:

                   a.   On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

                        Suspension Order against the AmerisourceBergen Orlando, Florida

                        distribution center (“Orlando Facility”) alleging failure to maintain effective

                        controls against diversion of controlled substances. On June 22, 2007,

                        AmerisourceBergen entered into a settlement that resulted in the suspension of

                        its DEA registration;




312
      Id.


                                                  - 214 -
b.   On November 28, 2007, the DEA issued an Order to Show Cause and

     Immediate Suspension Order against the Cardinal Auburn, Washington

     Distribution Center (“Auburn Facility”) for failure to maintain effective

     controls against diversion of hydrocodone;

c.   On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Lakeland, Florida Distribution Center

     (“Lakeland Facility”) for failure to maintain effective controls against

     diversion of hydrocodone;

d.   On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

     Suspension Order against the Cardinal Swedesboro, New Jersey Distribution

     Center (“Swedesboro Facility”) for failure to maintain effective controls

     against diversion of hydrocodone;

e.   On January 30, 2008, the DEA issued an Order to Show Cause against the

     Cardinal Stafford, Texas Distribution Center (“Stafford Facility”) for failure

     to maintain effective controls against diversion of hydrocodone;

f.   On September 30, 2008, Cardinal entered into a Settlement and Release

     Agreement and Administrative Memorandum of Agreement with the DEA

     related to its Auburn, Lakeland, Swedesboro and Stafford Facilities. The

     document also referenced allegations by the DEA that Cardinal failed to

     maintain effective controls against the diversion of controlled substances at its

     distribution facilities located in McDonough, Georgia (“McDonough

     Facility”), Valencia, California (“Valencia Facility”) and Denver, Colorado

     (“Denver Facility”);




                               - 215 -
               g.   On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

                    Suspension Order against the Cardinal’s Lakeland Facility for failure to

                    maintain effective controls against diversion of oxycodone; and

               h.   On December 23, 2016, Cardinal agreed to pay a $44 million fine to the DEA

                    to resolve the civil penalty portion of the administrative action taken against

                    its Lakeland Facility.

P.     Joint Enterprise Allegations

       691.    Defendants entered into an agreement with respect to the unlawful marketing of

opioids and/or distribution of opioids in Kentucky and Plaintiffs’ communities.

       692.    The agreement had a common purpose: To promote the sale and distribution of

opioids through the marketing of opioids and/or distribution of opioids into Kentucky and

Plaintiffs’ communities, in violation of the common law of fraud and nuisance.

       693.    The Defendants had a community of pecuniary interest in that common purpose, as

all of the Defendants profited from sales of opioids in Kentucky and elsewhere.

       694.    The Defendants had an equal right to a voice in the direction of the enterprise.

                                  VI.     CLAIMS FOR RELIEF

                      COUNT I: RICO Violations (18 U.S.C. 1961, et seq.)
                                 (Against all Defendants)

       695.    Plaintiffs incorporate by reference all other paragraphs of this Complaint as if fully

set forth herein, and further allege as follows.

       696.    Plaintiffs bring this Count on behalf of themselves against all Defendants.

       697.    The Defendants conducted and continue to conduct their business through

legitimate and illegitimate means in the form of an association-in-fact enterprise and/or a legal

entity enterprise. At all relevant times, the Defendants were “persons” under 18 U.S.C.



                                                   - 216 -
§ 1961(3) because they are entities capable of holding, and do hold, “a legal or beneficial interest

in property.”

       698.     Section 1962(c) of RICO makes it unlawful “for any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C.

§ 1962(c); United State v. Turkette, 452 U.S. 576, 580 (1981).

       699.     The term “enterprise” is defined under federal law as including “any individual,

partnership, corporation, association, or other legal entity, and any union or group of individuals

associated in fact although not a legal entity.” 18 U.S.C. § 1961(4); Turkette, 452 U.S. at 580;

Boyle v. U.S., 556 U.S. 938, 944 (2009). The definition of “enterprise” in Section 1961(4) includes

legitimate and illegitimate enterprises within its scope. Specifically, the section “describes two

separate categories of associations that come within the purview of an ‘enterprise’—the first

encompassing organizations such as corporations, partnerships, and other ‘legal entities,’ and the

second covering ‘any union or group of individuals associated in fact although not a legal entity.’”

Turkette, 452 U.S. at 577. The second category is not a more generalized description of the first.

Id.

       700.     For over a decade, Defendants aggressively sought to bolster their revenue, increase

profit, and grow their share of the prescription painkiller market by unlawfully and surreptitiously

increasing the volume of opioids they sold. However, the Defendants are not permitted to engage

in a limitless expansion of their market through the unlawful sales of regulated painkillers. As

“registrants,” the Defendants operated and continue to operate within the “closed-system” created

under the Controlled Substances Act, 21 U.S.C. § 821, et seq. (the “CSA”). The CSA restricts the




                                               - 217 -
Defendants’ ability to manufacture or distribute Schedule II substances like opioids by requiring

them to: (1) register to manufacture or distribute opioids; (2) maintain effective controls against

diversion of the controlled substances that they manufacturer or distribute; (3) design and operate a

system to identify suspicious orders of controlled substances, halt such unlawful sales, and report

them to the DEA; and (4) make sales within a limited quota set by the DEA for the overall

production of Schedule II substances like opioids.

        701.    The closed-system created by the CSA, including the establishment of quotas, was

specifically intended to reduce or eliminate the diversion of Schedule II substances like opioids

from “legitimate channels of trade to the illicit market by controlling the quantities of the basic

ingredients needed for the manufacture of [controlled substances].” 313

        702.    Finding it impossible to legally achieve their ever increasing sales ambitions,

members of the Opioid Diversion Enterprise (as defined below) systematically and fraudulently

violated their statutory duty to maintain effective controls against diversion of their drugs, to design

and operate a system to identify suspicious orders of their drugs, to halt unlawful sales of

suspicious orders, and to notify the DEA of suspicious orders. 314 As discussed in detail below,

through the Defendants’ scheme, members of the Opioid Diversion Enterprise repeatedly engaged

in unlawful sales of painkillers which, in turn, artificially and illegally increased the annual

production quotas for opioids allowed by the DEA. 315 In doing so, the Defendants allowed

hundreds of millions of pills to enter the illicit market which allowed them to generate large profits.




313
    1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the
Caucus on International Narcotics Control, United States Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
314
    21 U.S.C. § 823(a)(1), (b)(1); 21 C.F.R. § 1301.74(b)-(c).
315
    21 C.F.R. § 1303.11(b); 21 C.F.R. § 1303.23.



                                                - 218 -
         703.   Defendants’ illegal scheme was hatched by an association-in-fact enterprise

between the Marketing Defendants and the Distributor Defendants, and executed in perfect

harmony by each of them. In particular, each of the Defendants were associated with, and

conducted or participated in, the affairs of the enterprise (defined below and referred to collectively

as the “Opioid Diversion Enterprise”), whose purpose was to engage in the unlawful sales of

opioids and deceive the public and federal and state regulators into believing that the Defendants

were faithfully fulfilling their statutory obligations. The Defendants’ scheme allowed them to

make billions in unlawful sales of opioids and, in turn, increase and/or maintain high production

quotas with the purpose of ensuring unlawfully increasing revenues, profits, and market share. As

a direct result of the Defendants’ fraudulent scheme, course of conduct, and pattern of racketeering

activity, they were able to extract billions of dollars of revenue from the addicted American public,

while entities like the Plaintiffs experienced tens of millions of dollars of injury caused by the

reasonably foreseeable consequences of the prescription opioid addiction epidemic. As explained

in detail below, the Defendants’ misconduct violated Section 1962(c), and Plaintiffs are entitled to

treble     damages       for    their     injuries        and   damages       under      18     U.S.C.

§ 1964(c).

         704.   Alternatively, the Defendants were members of a legal entity enterprise within the

meaning of 18 U.S.C. § 1961(4), through which the Defendants conducted their pattern of

racketeering activity in Kentucky and throughout the United States. Specifically, the Healthcare

Distribution Alliance (the “HDA”) 316 is a distinct legal entity that satisfies the definition of a RICO

enterprise. The HDA is a non-profit corporation formed under the laws of the District of Columbia


316
   Health Distribution Alliance, History (last accessed on September 15, 2017),
https://www.healthcaredistribution.org/about/hda-history.



                                                - 219 -
and doing business in Virginia. As a non-profit corporation, HDA qualifies as an “enterprise”

within the definition set out in 18 U.S.C. § 1961(4) because it is a corporation and a legal entity.

       705.    On information and belief, each of the Defendants is a member, participant, and/or

sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion Enterprise and to

engage in the pattern of racketeering activity that gives rise to the Count.

       706.    Each of the Defendants is a legal entity separate and distinct from the HDA. And

the HDA serves the interests of distributors and manufacturers beyond the Defendants. Therefore,

the HDA exists separately from the Opioid Diversion Enterprise, and each of the Defendants exists

separately from the HDA. Therefore, the HDA may serve as a RICO enterprise.

       707.    The legal and association-in-fact enterprises alleged in the previous and subsequent

paragraphs were each used by the Defendants to conduct the Opioid Diversion Enterprise by

engaging in a pattern of racketeering activity. Therefore, the legal and association-in-fact

enterprises alleged in the previous and subsequent paragraphs are pleaded in the alternative and

are collectively referred to as the “Opioid Diversion Enterprise.”

       1.      The Opioid Diversion Enterprise

       708.    Recognizing that there was a need for greater scrutiny over controlled substances

due to their potential for abuse and danger to public health and safety, the United States Congress

enacted the Controlled Substances Act in 1970. 317 The CSA and its implementing regulations

created a closed-system of distribution for all controlled substances and listed chemicals. 318

Congress specifically designed the closed chain of distribution to prevent the diversion of legally




317
    Joseph T. Rannazzisi Decl. ¶ 4, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General,
D.D.C. Case No. 12- cv-185 (Document 14-2 February 10, 2012).
318
    See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566.


                                                - 220 -
produced controlled substances into the illicit market. 319 As reflected in comments from United

States Senators during deliberation on the CSA, the “[CSA] is designed to crack down hard on the

narcotics pusher and the illegal diverters of pep pills and goof balls.” 320 Congress was concerned

with the diversion of drugs out of legitimate channels of distribution when it enacted the CSA and

acted to halt the “widespread diversion of [controlled substances] out of legitimate channels into

the illegal market.” 321 Moreover, the closed-system was specifically designed to ensure that there

are multiple ways of identifying and preventing diversion through active participation by

registrants within the drug delivery chain. 322 All registrants—manufacturers and distributors

alike—must adhere to the specific security, recordkeeping, monitoring and reporting requirements

that are designed to identify or prevent diversion. 323 When registrants at any level fail to fulfill

their obligations, the necessary checks and balances collapse. 324 The result is the scourge of

addiction that has occurred.

       709.    In 2006 and 2007, the DEA issued multiple letters to the Distributor Defendants

reminding them of their obligation to maintain effective controls against diversion of particular

controlled substances, design and operate a system to disclose suspicious orders, and to inform the




319
    Gonzalez v. Raich, 545 U.S. 1, 12-14 (2005); 21 U.S.C. § 801(20; 21 U.S.C. §§ 821-824, 827,
880; H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept. 10, 1970).
320
    See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566; 116 Cong. Rec. 977-78 (Comments
of Sen. Dodd, Jan 23, 1970).
321
    See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control,
United State Senate, May 5, 2015 (available at https://www.drugcaucus.senate.gov/sites/default/
files/Rannazzisi%20Testimony_0.pdf).
322
    See Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control
United States Senate, July 18, 2012 (available at https://www.justice.gov/sites/
default/files/testimonies/witnesses/attachments/07/18/12/07- 18-12-dea-rannazzisi.pdf).
323
    Id.
324
    Joseph T. Rannazzisi Decl. ¶ 10, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General,
D.D.C. Case No. 12-cv-185 (Document 14-2 February 10, 2012).


                                               - 221 -
DEA of any suspicious orders. 325 The DEA also published suggested questions that a distributor

should ask prior to shipping controlled substances, in order to “know their customers.” 326

       710.    Central to the closed-system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and II controlled substances each year. The

quota system was intended to reduce or eliminate diversion from “legitimate channels of trade” by

controlling the “quantities of the basic ingredients needed for the manufacture of [controlled

substances], and the requirement of order forms for all transfers of these drugs.” 327 When

evaluating production quotas, the DEA was instructed to consider the following information:

      (a)       information provided by the Department of Health and Human Services;

      (b)       total net disposal of the basic class by all manufacturers;

      (c)       trends in the national rate of disposal of the basic class;

      (d)       an applicant’s production cycle and current inventory position;

      (e)       total actual or estimated inventories of the class and of all substances

manufactured from the class and trends in inventory accumulation; and

       711.    Other factors such as: changes in the currently accepted medical use of substances

manufactured for a basic class; the economic and physical availability of raw materials; yield and




325
    Joseph T. Rannazzisi, In Reference to Registration # RC0183080 (September 27, 2006);
Joseph T. Rannazzisi, In Reference to Registration # RC0183080 (December 27, 2007).
326
    Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug
Enforcement Administration (available at https://www.deadiversion.usdoj.gov/
mtgs/pharm_industry/14th_pharm/levinl_ques.pdf).
327
    1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the
Caucus on International Narcotics Control, United States Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/
Rannazzisi%20Testimony_0.pdf).


                                               - 222 -
sustainability issues; potential disruptions to production; and unforeseen emergencies. 328

        712.   It is unlawful for a registrant to manufacture a controlled substance in Schedule II,

like prescription opioids, that is (1) not expressly authorized by its registration and by a quota

assigned to it by DEA, or (2) in excess of a quota assigned to it by the DEA. 329

        713.   At all relevant times, the Defendants operated as an association-in-fact enterprise

formed for the purpose of unlawfully increasing sales, revenues and profits by disregarding their

statutory duty to identify, investigate, halt and report suspicious orders of opioids and diversion of

their drugs into the illicit market, in order to unlawfully increase the quotas set by the DEA and

allow them to collectively benefit from the unlawful formation of a greater pool of prescription

opioids from which to profit. The Defendants conducted their pattern of racketeering activity in

Kentucky and throughout the United States through this enterprise.

        714.   The opioid epidemic has its origins in the mid-1990s when, between 1997 and 2007,

per capita purchase of methadone, hydrocodone, and oxycodone increased 13-fold, 4-fold, and 9-

fold, respectively. By 2010, enough prescription opioids were sold in the United States to medicate

every adult in the country with a dose of 5 milligrams of hydrocodone every 4 hours for 1 month.330

On information and belief, the Opioid Diversion Enterprise has been ongoing for at least the last

decade. 331



328
    See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control,
United State Senate, May 5, 2015 (available at https://www.drugcaucus.senate.gov/
sites/default/files/Rannazzisi%20Testimony_0.pdf).
329
    Id. (citing 21 U.S.C. 842(b)).
330
    Keyes KM, Cerdá M, Brady JE, Havens JR, Galea S. Understanding the rural-urban
differences in nonmedical prescription opioid use and abuse in the United States. Am J Public
Health. 2014;104(2):e52-9.
331
     Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
Center for Public Integrity (September 19, 2017, 12:01 a.m.),
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo- chamber-shaped-policy-
amid-drug-epidemic.


                                               - 223 -
       715.    The Opioid Diversion Enterprise was and is a shockingly successful endeavor. It

Opioid Diversion Enterprise has been conducting business uninterrupted since its genesis. But, it

was not until recently that United States and State regulators finally began to unravel the extent of

the enterprise and the toll that it exacted on the American public.

       716.    At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate

and distinct from each RICO Defendant; (b) was separate and distinct from the pattern of

racketeering in which the Defendants engaged; (c) was an ongoing and continuing organization

consisting of legal entities, including each of the Defendants; (d)characterized by interpersonal

relationships among the Defendants; (e) had sufficient longevity for the enterprise to pursue its

purpose; and (f) functioned as a continuing unit. Turkette, 452 U.S. at 580; Boyle, 556 U.S. at 944

(2009). Each member of the Opioid Diversion Enterprise participated in the conduct of the

enterprise, including patterns of racketeering activity, and shared in the astounding growth of

profits supplied by fraudulently inflating opioid sales generated as a result of the Opioid Diversion

Enterprise’s disregard for their duty to prevent diversion of their drugs into the illicit market and

then requesting the DEA increase production quotas, all so that the Defendants would have a larger

pool of prescription opioids from which to profit.

       717.    The Opioid Diversion Enterprise also engaged in efforts to lobby against the DEA’s

authority to hold the Defendants liable for disregarding their duty to prevent diversion. Members

of the Pain Care Forum (described in greater detail below) and the Healthcare Distribution Alliance

lobbied for the passage of legislation to weaken the DEA’s enforcement authority. The Ensuring

Patient Access and Effective Drug Enforcement Act significantly reduced the DEA’s ability to




                                               - 224 -
issue orders to show cause and to suspend and/or revoke registrations. 332 The HDA and other

members of the Pain Care Forum contributed substantial amounts of money to political

campaigns for federal candidates, state candidates, political action committees and political

parties. Plaintiffs are informed and believe that the HDA devoted over a million dollars a year to

its lobbying efforts between 2011 and 2016.

       718.    The Opioid Diversion Enterprise functioned by selling prescription opioids. While

there are some legitimate uses and/or needs for prescription opioids, the Defendants, through their

illegal enterprise, engaged in a pattern of racketeering activity, that involves a fraudulent scheme

to increase revenue by violating State and Federal laws requiring the maintenance of effective

controls against diversion of prescription opioids, and the identification, investigation, and

reporting of suspicious orders of prescription opioids destined for the illicit drug market. The goal

of Defendants’ scheme was to increase profits from opioid sales. But, Defendants’ profits were

limited by the production quotas set by the DEA, so the Defendants refused to identify, investigate,

and/or report suspicious orders of their prescription opioids being diverted into the illicit drug

market. The end result of this strategy was to increase and maintain artificially high production




332
   See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June
13, 2016, updated July 6,2016), http://pharmaceuticalcommerce.com/business-and-
finance/hdma-now-healthcare- distribution- alliance/; Lenny Bernstein & Scott Higham,
Investigation: The DEA Slowed Enforcement While the Opioid Epidemic Grew Out of Control,
Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea- slowed-
enforcement-while-the-opioid-epidemic- grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-
8d13- d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator
Calls for Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6,
2017, https://www.washingtonpost.com/investigations/us-senator-calls- for-investigation-of-dea-
enforcement- slowdown/2017/03/06/5846ee60-028b-11e7-b1e9- a05d3c21f7cf_story.html; Eric
Eyre, DEA Agent: “We Had no Leadership” in WV Amid Flood of Pain Pills, Charleston
Gazette-Mail, Feb. 18, 2017, http://www.wvgazettemail.com/news/20170218/dea-agent- we-
had-no-leadership-in-wv-amid-flood-of-pain-pills-.


                                               - 225 -
quotas of opioids so that there was a larger pool of opioids for Defendants to manufacture and

distribute for public consumption.

       719.    The Opioid Diversion Enterprise engaged in, and its activities affected, interstate

and foreign commerce because the enterprise involved commercial activities across states lines,

such as manufacture, sale, distribution, and shipment of prescription opioids throughout the

Kentucky, and the corresponding payment and/or receipt of money from the sale of the same.

       720.    Within the Opioid Diversion Enterprise, there were interpersonal relationships and

common communication by which the Defendants shared information on a regular basis. These

interpersonal relationships also formed the organization of the Opioid Diversion Enterprise. The

Opioid Diversion Enterprise used their interpersonal relationships and communication network for

the purpose of conducting the enterprise through a pattern of racketeering activity.

       721.    Each of the Defendants had a systematic link to each other through joint

participation in lobbying groups, trade industry organizations, contractual relationships and

continuing coordination of activities. The Defendants participated in the operation and

management of the Opioid Diversion Enterprise by directing its affairs, as described herein. While

the Defendants participated in, and are members of, the enterprise, they each have a separate

existence from the enterprise, including distinct legal statuses, different offices and roles, bank

accounts, officers, directors, employees, individual personhood, reporting requirements, and

financial statements.

       722.    The Defendants exerted substantial control over the Opioid Diversion Enterprise

by their membership in the Pain Care Forum, the HDA, and through their contractual relationships.

       723.    The Pain Care Forum (“PCF”) has been described as a coalition of drugmakers,

trade groups and dozens of non-profit organizations supported by industry funding. The PCF




                                              - 226 -
recently became a national news story when it was discovered that lobbyists for members of the

PCF quietly shaped federal and state policies regarding the use of prescription opioids for more

than a decade.

       724.      The Center for Public Integrity and The Associated Press obtained “internal

documents shed [ding] new light on how drugmakers and their allies shaped the national response
                                                          333
to the ongoing wave of prescription opioid abuse.”167           Specifically, PCF members spent over

$740 million lobbying in the nation’s capital and in all 50 statehouses on an array of issues,

including opioid-related measures. 334

       725.      Not surprisingly, each of the Defendants who stood to profit from lobbying in favor

of prescription opioid use is a member of and/or participant in the PCF. 335 In 2012, membership and

participating organizations included the HDA (of which all Defendants are members), Endo,

Purdue, Johnson & Johnson (the parent company for Janssen Pharmaceuticals), Actavis (i.e.,

Allergan), and Teva (the parent company of Cephalon). 336 Each of the Marketing Defendants

worked together through the PCF to advance the interests of the enterprise. But, the Marketing

Defendants were not alone. The Distributor Defendants actively participated, and continue to




333
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
Center for Public Integrity (September 19, 2017, 12:01 a.m.),
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo- chamber-shaped-policy-
amid-drug-epidemic (emphasis added).
334
    Id.
335
    PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-
amp.pdf
336
    Id. Plaintiff is informed and believes that Mallinckrodt became an active member of the PCF
sometime after 2012.


                                               - 227 -
participate in the PCF, at a minimum, through their trade organization, the HDA. 337 Plaintiffs are

informed and believes that the Distributor Defendants participated directly in the PCF as well.

       726.    The 2012 Meeting Schedule for the Pain Care Forum is particularly revealing on

the subject of the Defendants’ interpersonal relationships. The meeting schedule indicates that

meetings were held in the D.C. office of Powers Pyles Sutter & Verville on a monthly basis, unless

otherwise noted. Local members were “encouraged to attend in person” at the monthly meetings.

And, the meeting schedule indicates that the quarterly and year-end meetings included a “Guest

Speaker.”

       727.    The 2012 Pain Care Forum Meeting Schedule demonstrates that each of the

Defendants participated in meetings on a monthly basis, either directly or through their trade

organization, in a coalition of drugmakers and their allies whose sole purpose was to shape the

national response to the ongoing prescription opioid epidemic, including the concerted lobbying

efforts that the PCF undertook on behalf of its members.

       728.    Second, the HDA—or Healthcare Distribution Alliance—led to the formation of

interpersonal relationships and an organization between the Defendants. Although the entire HDA

membership directory is private, the HDA website confirms that each of the Distributor

Defendants and the Marketing Defendants named in the Complaint, including Actavis (i.e.,

Allergan), Endo, Purdue, Mallinckrodt and Cephalon were members of the HDA. 338 And, the HDA




337
    Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief
Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc., the Group President,
Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen Corporation,
and the President, U.S. Pharmaceutical for McKesson Corporation. Executive Committee,
Healthcare Distribution Alliance (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/executive-committee.
338
     Manufacturer Membership, Healthcare Distribution Alliance, (accessed on September 14,
2017), https://www.healthcaredistribution.org/about/membership/manufacturer.


                                              - 228 -
and each of the Distributor Defendants, eagerly sought the active membership and participation of

the Marketing Defendants by advocating that one of the benefits of membership included the

ability to develop direct relationships between Manufacturers and Distributors at high executive

levels.

          729.   In fact, the HDA touted the benefits of membership to the Marketing Defendants,

advocating that membership included the ability to, among other things, “network one on one

with manufacturer executives at HDA’s members-only Business and Leadership Conference,”

“networking with HDA wholesale distributor members,” “opportunities to host and sponsor HDA

Board of Directors events,” “participate on HDA committees, task forces and working groups with

peers and trading partners,” and “make connections.” 339 Clearly, the HDA and the Distributor

Defendants believed that membership in the HDA was an opportunity to create interpersonal and

ongoing organizational relationships between the Manufacturers and Defendants.

          730.   The application for manufacturer membership in the HDA further indicates the

level of connection that existed between the Defendants. 340 The manufacturer membership

application must be signed by a “senior company executive,” and it requests that the manufacturer

applicant identify a key contact and any additional contacts from within its company. The HDA

application also requests that the manufacturer identify its current distribution information and its

most recent year end net sales through any HDA distributors, including but not limited to,

Defendants AmerisourceBergen, Cardinal Health, and McKesson. 341


339
        Manufacturer      Membership       Benefits,    Healthcare     Distribution    Alliance,
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership
-benefits.ashx?la=en.
340
     Manufacturer Membership Application, Healthcare Distribution Alliance, (accessed on
September 14, 2017), https://www.healthcaredistribution.org/~/media/pdfs/membership/
manufacturer-membership- application.ashx?la=en.
341
    Id.


                                               - 229 -
       731.    After becoming members, the Distributors and Manufacturers were eligible to

participate on councils, committees, task forces, and working groups, including:

           a. Industry Relations Council: “This council, composed of distributor and

               manufacturer members, provides leadership on pharmaceutical distribution and

               supply chain issues;” 342

           b. Business Technology Committee: “This committee provides guidance to HDA and

               its members through the development of collaborative e-commerce business

               solutions. The committee’s major areas of focus within pharmaceutical distribution

               include information systems, operational integration and the impact of e-

               commerce.” Participation in this committee includes distributors and manufacturer

               members; 343

           c. Health, Beauty and Wellness Committee: “This committee conducts research, as

               well as creates and exchanges industry knowledge to help shape the future of the

               distribution for health, beauty and wellness/consumer products in the healthcare

               supply chain.” Participation in this committee includes distributors and

               manufacturer members; 344

           d. Logistics Operation Committee: “This committee initiates projects designed to help

               members enhance the productivity, efficiency and customer satisfaction within the

               healthcare supply chain. Its major areas of focus include process automation,

               information systems, operational integration, resource management and quality



342
    Councils and Committees, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/councils-and-committees
343
     Id.
344
    Id.


                                             - 230 -
             improvement.” Participation in this committee includes distributors and

             manufacturer members; 345

          e. Manufacturer Government Affairs Advisory Committee: “This committee provides

             a forum for briefing HDA’s manufacturer members on federal and state legislative

             and regulatory activity affecting the pharmaceutical distribution channel. Topics

             discussed include such issues as prescription drug traceability, distributor licensing,

             FDA and DEA regulation of distribution, importation and Medicaid/Medicare

             reimbursement.”     Participation   in    this   committee   includes   manufacturer

             members; 346

          f. Bar Code Task Force: Participation includes Distributor, Manufacturer and Service

             Provider Members; 347

          g. eCommerce Task Force: Participation includes Distributor, Manufacturer and

             Service Provider Members; 348and

          h. ASN Working Group: Participation includes Distributor, Manufacturer and Service

             Provider Members; 349

          i. Contracts and Chargebacks Working Group: “This working group explores how

             the contract administration process can be streamlined through process

             improvements or technical efficiencies. It also creates and exchanges industry




345
    Id.
346
    Id.
347
    Id.
348
    Id.
349
    Id.


                                             - 231 -
               knowledge of interest to contract and chargeback professionals.” Participation

               includes Distributor and Manufacturer Members. 350

        732.   The councils, committees, task forces, and working groups provided the

Manufacturer and Distributor Defendants with the opportunity to work closely together in shaping

their common goals and forming the enterprise’s organization.

        733.   The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Marketing Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

industry issues.” 351 The conferences also gave the Manufacturer and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.” 352The HDA and its conferences were significant opportunities

for the Manufacturer and Distributor Defendants to interact at a high-level of leadership. And, it

is clear that the Marketing Defendants embraced this opportunity by attending and sponsoring these

events. 353

        734.   Third, the Defendants maintained their interpersonal relationships by working

together and exchanging information and driving the unlawful sales of their opioids through their

contractual relationships, including chargebacks and vault security programs.



350
    Id.
351
     Business and Leadership Conference – Information for Manufacturers, Healthcare
Distribution Alliance, (accessed on September 14, 2017), https://www.healthcaredistribution.org/
events/2015-business-and-leadership- conference/blc-for-manufacturers.
352
    Id.
353
    2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
(accessed on September 14, 2017), https://www.healthcaredistribution.org/events/2015-
distribution-management-conference.


                                             - 232 -
       735.    The Marketing Defendants engaged in an industry-wide practice of paying rebates

and/or chargebacks to the Distributor Defendants for sales of prescription opioids. 354 As reported

in the Washington Post, identified by Senator McCaskill, and acknowledged by the HDA, there is

an industry-wide practice whereby the Manufacturers paid the Distributors rebates and/or

chargebacks on their prescription opioid sales. 355 On information and belief, these contracts were

negotiated at the highest levels, demonstrating ongoing relationships between the Manufacturer

and Distributor Defendants. In return for the rebates and chargebacks, the Distributor Defendants

provided the Marketing Defendants with detailed information regarding their prescription opioid

sales, including purchase orders, acknowledgements, ship notices, and invoices. 356 The Marketing

Defendants used this information to gather high-level data regarding overall distribution and direct

the Distributor Defendants on how to most effectively sell the prescription opioids.

       736.    The contractual relationships among the Defendants also include vault security

programs. The Defendants are required to maintain certain security protocols and storage facilities

for the manufacture and distribution of their opiates. Plaintiffs are informed and believe that

manufacturers negotiated agreements whereby the Manufacturers installed security vaults for

Distributors in exchange for agreements to maintain minimum sales performance thresholds.


354
     Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers
accountable, The Washington Post, (April 2, 2017), https://www.washingtonpost.com/
graphics/investigations/dea- mallinckrodt/?utm_term=.b24cc81cc356; see also, Letter from Sen.
Claire McCaskill, (July 27, 2017), https://www.mccaskill.senate.gov/imo/media/image/july-
opioid-investigation-letter-manufacturers.png; Letter from Sen. Claire McCaskill, (July 27,
2017), https://www.mccaskill.senate.gov/imo/media/image/july-opioid-investigation-letter-
manufacturers.png; Letters From Sen. Claire McCaskill, (March 28, 2017),
https://www.mccaskill.senate.gov/opioid-investigation; Purdue Managed Markets, Purdue
Pharma, (accessed on September 14, 2017), http://www.purduepharma.com/payers/managed-
markets/.
355
    Id.
356
      Webinars, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.


                                              - 233 -
Plaintiffs are informed and believe that these agreements were used by the Defendants as a tool to

violate their reporting and diversion duties in order to reach the required sales requirements.

        737.    Taken together, the interaction and length of the relationships between and among

the Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Manufacturer and Distributor Defendants were

not two separate groups operating in isolation or two groups forced to work together in a closed

system. The Defendants operated together as a united entity, working together on multiple fronts,

to engage in the unlawful sale of prescription opioids. The HDA and the Pain Care Forum are but

two examples of the overlapping relationships, and concerted joint efforts to accomplish common

goals and demonstrates that the leaders of each of the Defendants was in communication and

cooperation.

        738.    According to articles published by the Center for Public Integrity and The

Associated Press, the Pain Care Forum -- whose members include the Manufacturers and the

Distributors’ trade association has been lobbying on behalf of the Manufacturers a n d Distributors

for “more than a decade.” 357 And, from 2006 to 2016 the Distributors and Manufacturers worked

together through the Pain Care Forum to spend over $740 million lobbying in the nation’s capital

and in all 50 statehouses on issues including opioid-related measures. 358 Similarly, the HDA has

continued its work on behalf of Distributors and Manufacturers, without interruption, since at least

2000, if not longer. 359




357
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center
for Public Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/
2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-amid-drug-epidemic.
358
    Id.
359
     HDA History, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://www.healthcaredistribution.org/about/hda-history.


                                               - 234 -
        739.    As described above, the Defendants began working together as early as 2006 through

the Pain Care Forum and/or the HDA to promote the common purpose of their enterprise. Plaintiffs

are informed and believes that the Defendants worked together as an ongoing and continuous

organization throughout the existence of their enterprise.

        2.      Conduct of the Opioid Diversion Enterprise

        740.    During the time period alleged in this Complaint, the Defendants exerted control

over, conducted and/or participated in the Opioid Diversion Enterprise by fraudulently failing to

comply with their Federal and State obligations to identify, investigate and report suspicious orders

of opioids in order to prevent diversion of those highly addictive substances into the illicit market,

to halt such unlawful sales and, in doing so, to increase production quotas and generate unlawful

profits, as follows:

        741.    Defendants disseminated false and misleading statements to the public claiming

that they were complying with their obligations to maintain effective controls against diversion of

their prescription opioids.

        742.    Defendants disseminated false and misleading statements to the public claiming

that they were complying with their obligations to design and operate a system to disclose to the

registrant suspicious orders of their prescription opioids.

        743.    Defendants disseminated false and misleading statements to the public claiming

that they were complying with their obligation to notify the DEA of any suspicious orders or

diversion of their prescription opioids.

        744.    Defendants paid nearly $800 million dollars to influence local, state, and federal

governments through joint lobbying efforts as part of the Pain Care Forum. The Defendants were

all members of their Pain Care Forum either directly or indirectly through the HDA. The lobbying




                                               - 235 -
efforts of the Pain Care Forum and its members, included efforts to pass legislation making it more

difficult for the DEA to suspend and/or revoke the Manufacturers’ and Distributors’ registrations

for failure to report suspicious orders of opioids.

       745.    The Defendants exercised control and influence over the distribution industry by

participating and maintaining membership in the HDA.

       746.    The Defendants applied political and other pressure on the DOJ and DEA to halt

prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress to

strip the DEA of its ability to immediately suspend registrations pending investigation by passing

the “Ensuring Patient Access and Effective Drug Enforcement Act.” 360

       747.    The Defendants engaged in an industry-wide practice of paying rebates and

chargebacks to incentivize unlawful opioid prescription sales. Plaintiffs are informed and believes

that the Marketing Defendants used the chargeback program to acquire detailed high-level data

regarding sales of the opioids they manufactured. And, Plaintiffs are informed and believes that the

Marketing Defendants used this high-level information to direct the Distributor Defendants’ sales

efforts to regions where prescription opioids were selling in larger volumes.

       748.    The Marketing Defendants lobbied the DEA to increase Aggregate Production



360
   See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June
13, 2016, updated July 6, 2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-
now-healthcare-distribution-alliance/; Lenny Bernstein & Scott Higham, Investigation: The DEA
Slowed Enforcement While the Opioid Epidemic Grew Out of Control, Wash. Post, Oct. 22,
2016, https://www.washingtonpost.com/investigations/the-dea- slowed- enforcement-while-the-
opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls
for Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6, 2017,
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcement- slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric
Eyre, DEA Agent: “We Had no Leadership” in WV Amid Flood of Pain Pills, Charleston
Gazette-Mail, Feb. 18, 2017, http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-
leadership-in-wv-amid-flood-of-pain-pills-.


                                               - 236 -
Quotas, year after year by submitting net disposal information that the Marketing Defendants knew

included sales that were suspicious and involved the diversion of opioids that had not been properly

investigated or reported by the Defendants. The Distributor Defendants developed “know your

customer” questionnaires and files. This information, compiled pursuant to comments from the

DEA in 2006 and 2007 was intended to help the Defendants identify suspicious orders or

customers who were likely to divert prescription opioids. 361 On information and belief, the “know

your customer” questionnaires informed the Defendants of the number of pills that the pharmacies

sold, how many non-controlled substances are sold compared to controlled substances, whether

the pharmacy buys from other distributors, the types of medical providers in the area, including

pain clinics, general practitioners, hospice facilities, cancer treatment facilities, among others, and

these questionnaires put the recipients on notice of suspicious orders.

       749.    The Defendants refused to identify, investigate, and report suspicious orders to the

DEA when they became aware of the same despite their actual knowledge of drug diversion rings.

The Defendants refused to identify suspicious orders and diverted drugs despite the DEA issuing

final decisions against the Distributor Defendants in 178 registrant actions between 2008 and

2012 362 and 117 recommended decision in registrant actions from The Office of Administrative

Law Judges. These numbers include 76 actions involving orders to show cause and 41 actions




361
    Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug
Enforcement Administration (available at https://www.deadiversion.usdoj.gov/mtgs/
pharm_industry/14th_pharm/levinl_ques.pdf); Richard Widup, Jr., Kathleen H. Dooley, Esq.
Pharmaceutical Production Diversion: Beyond the PDMA, Purdue Pharma and McQuite Woods
LLC,(available at https://www.mcguirewoods.com/news- resources/publications/lifesciences/
product_diversion_beyond_pdma.pdf).
362
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.


                                                - 237 -
involving immediate suspension orders—all for failure to report suspicious orders. 363

            750.   Defendants’ scheme had decision-making structure that was driven by the

Marketing Defendants and corroborated by the Distributor Defendants. The Marketing Defendants

worked together to control the government’s response to the manufacture and distribution of

prescription opioids by increasing production quotas through a systematic refusal to maintain

effective controls against diversion, and identify suspicious orders and report them to the DEA.

            751.   The Defendants worked together to control the flow of information and influence

state and federal governments and political candidates to pass legislation that was pro- opioid. The

Manufacturer and Distributor Defendants did this through their participation in the Pain Care

Forum and Healthcare Distributors Alliance.

            752.   The Defendants also worked together to ensure that the Aggregate Production

Quotas, Individual Quotas and Procurement Quotas allowed by the DEA stayed high and ensured

that suspicious orders were not reported to the DEA. By not reporting suspicious orders or

diversion of prescription opioids, the Defendants ensured that the DEA had no basis for refusing

to increase or decrease the production quotas for prescription opioids due to diversion of suspicious

orders. The Defendants influenced the DEA production quotas in the following ways:

               a. the Distributor Defendants assisted the enterprise and the Marketing Defendants in

                   their lobbying efforts through the Pain Care Forum;

               b. the Distributor Defendants invited the participation, oversight and control of the

                   Marketing Defendants by including them in the HDA, including on the councils,

                   committees, task forces, and working groups;



363
      Id.



                                                 - 238 -
           c. the Distributor Defendants provided sales information to the Marketing Defendants

              regarding their prescription opioids, including reports of all opioids prescriptions

              filled by the Distributor Defendants;

           d. the Manufacturer Defendants used a chargeback program to ensure delivery of

              the Distributor Defendants’ sales information;

           e. the Marketing Defendants obtained sales information from QuintilesIMS (formerly

              IMS Health) that gave them a “stream of data showing how individual doctors

              across the nation were prescribing opioids”; 364

           f. the Distributor Defendants accepted rebates and chargebacks for orders of

              prescription opioids;

           g. the Marketing Defendants used the Distributor Defendants’ sales information and

              the data from QuintilesIMS to instruct the Distributor Defendants to focus their

              distribution efforts to specific areas where the purchase of prescription opioids was

              most frequent;

           h. the Defendants identified suspicious orders of prescription opioids and then

              continued filling those unlawful orders, without reporting them, knowing that they

              were suspicious and/or being diverted into the illicit drug market;

           i. the Defendants refused to report suspicious orders of prescription opioids despite

              repeated investigation and punishment of the Distributor Defendants by the DEA for

              failure to report suspicious orders; and




364
   Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals
and addicts. What the drugmaker knew, Los Angeles Times, (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/.


                                             - 239 -
             j. the Defendants withheld information regarding suspicious orders and illicit

                diversion from the DEA because it would have revealed that the “medical need”

                for and the net disposal of their drugs did not justify the production quotas set by

                the DEA.

       753.     The scheme devised and implemented by the Defendants amounted to a common

course of conduct characterized by a refusal to maintain effective controls against diversion, and all

designed and operated to ensure the continued unlawful sale of controlled substances.

       3.       Pattern of Racketeering Activity

       754.     The Defendants conducted and participated in the conduct of the Opioid Diversion

Enterprise    through   a   pattern   of   racketeering   activity   as   defined   in   18   U.S.C.

§ 1961(B), including mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343), and 18

U.S.C. § 1961(D), by the felonious manufacture, importation, receiving, concealment, buying,

selling, or otherwise dealing in a controlled substance or listed chemical (as defined in section 102

of the Controlled Substance Act), punishable under any law of the United States.

       755.     The Defendants carried out, or attempted to carry out, a scheme to defraud federal

and state regulators, and the American public by knowingly conducting or participating in the

conduct of the Opioid Diversion Enterprise through a pattern of racketeering activity within the

meaning of 18 U.S.C. § 1961(1) that employed the use of mail and wire facilities, in violation of

18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

       756.     The Defendants committed, conspired to commit, and/or aided and abetted in the

commission of at least two predicate acts of racketeering activity (i.e. violations of 18 U.S.C.

§§ 1341 and 1343) within the past ten years. The multiple acts of racket eeri n g activity that the

Defendants committed, or aided and abetted in the commission of, were related to each other,




                                               - 240 -
posed a threat of continued racketeering activity, and therefore constitute a “pattern of racketeering

activity.” The racketeering activity was made possible by the Defendants’ regular use of the

facilities, services, distribution channels, and employees of the Opioid Diversion Enterprise. The

Defendants participated in the scheme to defraud by using mail, telephone and the Internet to

transmit mailings and wires in interstate or foreign commerce.

        757.      The Defendants used, directed the use of, and/or caused to be used, thousands of

interstate mail and wire communications in service of their scheme through virtually uniform

misrepresentations, concealments and material omissions regarding their compliance with their

mandatory reporting requirements and the actions necessary to carry out their unlawful goal of

selling prescription opioids without reporting suspicious orders or the diversion of opioids into the

illicit market.

        758.      In devising and executing the illegal scheme, the Defendants devised and

knowingly carried out a material scheme and/or artifice to defraud by means of materially false or

fraudulent pretenses, representations, promises, or omissions of material facts. For the purpose of

executing the illegal scheme, the Defendants committed these racketeering acts, which number in

the thousands, intentionally and knowingly with the specific intent to advance the illegal scheme.

        759.      The Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1)) include, but

are not limited to:

            a. Mail Fraud: The Defendants violated 18 U.S.C. § 1341 by sending or receiving, or

                  by causing to be sent and/or received, materials via U.S. mail or commercial

                  interstate carriers for the purpose of executing the unlawful scheme to design,

                  manufacture, market, and sell the prescription opioids by means of false pretenses,

                  misrepresentations, promises, and omissions; and




                                                - 241 -
b. Wire Fraud: The Defendants violated 18 U.S.C. § 1343 by transmitting and/or

   receiving, or by causing to be transmitted and/or received, materials by wire for the

   purpose of executing the unlawful scheme to design, manufacture, market, and sell

   the prescription opioids by means of false pretenses, misrepresentations, promises,

   and omissions.

c. The Defendants’ use of the mail and wires includes, but is not limited to, the

   transmission, delivery, or shipment of the following by the Manufacturers,

   Distributors, or third parties that were foreseeably caused to be sent as a result of

   the Defendants’ illegal scheme, including but not limited to:

d. the prescription opioids themselves;

e. documents and communications that facilitated the manufacture, purchase and

   unlawful sale of prescription opioids;

f. Defendants’ DEA registrations;

g. documents and communications that supported and/or facilitated Defendants’ DEA

   registrations;

h. documents and communications that supported and/or facilitated the Defendants’

   request for higher aggregate production quotas, individual production quotas, and

   procurement quotas;

i. Defendants’ records and reports that were required to be submitted to the DEA

   pursuant to 21 U.S.C. § 827;

j. documents and communications related to the           Defendants’ mandatory DEA

   reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;




                                  - 242 -
            k. documents intended to facilitate the manufacture and distribution of Defendants’

               prescription opioids, including bills of lading, invoices, shipping records, reports

               and correspondence;

            l. documents for processing and receiving payment for prescription opioids;

            m. payments from the Distributors to the Manufacturers;

            n. rebates and chargebacks from the Manufacturers to the Distributors;

            o. payments to Defendants’ lobbyists through the Pain Care Forum;

            p. payments to Defendants’ trade organizations, like the HDA, for memberships

               and/or sponsorships;

            q. deposits   of   proceeds    from   Defendants’    manufacture and distribution of

               prescription opioids; and

            r. other documents and things, including electronic communications.

       760.    On information and belief, the Defendants (and/or their agents), for the purpose of

executing the illegal scheme, sent and/or received (or caused to be sent and/or received) by mail

or by private or interstate carrier, shipments of prescription opioids and related documents by mail

or by private carrier affecting interstate commerce, including the following:

       761.    Purdue manufactures multiple forms of prescription opioids, including but not

limited to: OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq

ER. Purdue manufactured and shipped these prescription opioids to the Distributor Defendants in

Kentucky.

       762.    The Distributor Defendants shipped Purdue’s prescription opioids throughout

Kentucky.

       763.    Cephalon manufactures multiple forms of prescription opioids, including but not




                                              - 243 -
limited to: Actiq and Fentora. Cephalon manufactured and shipped these prescription opioids to

the Distributor Defendants in Kentucky.

       764.    The Distributor Defendants shipped Teva’s prescription opioids throughout

Kentucky.

       765.    Janssen manufactures prescription opioids known as Duragesic. Janssen

manufactured and shipped its prescription opioids to the Distributor Defendants in Kentucky.

       766.    The Distributor Defendants shipped Janssen’s prescription opioids throughout

Kentucky.

       767.    Endo manufactures multiple forms of prescription opioids, including but not

limited to: Opana/Opana ER, Percodan, Percocet, and Zydone. Endo manufactured and shipped

its prescription opioids to the Distributor Defendants in Kentucky.

       768.    The Distributor Defendants shipped Janssen’s prescription opioids throughout

Kentucky.

       769.    Actavis manufactures multiple forms of prescription opioids, including but not

limited to: Kadin and Norco, as well as generic versions of the drugs known as Kadian, Duragesic

and Opana. Actavis manufactured and shipped its prescription opioids to the Distributor

Defendants in Kentucky.

       770.    The Distributor Defendants shipped Actavis’ prescription opioids throughout

Kentucky.

       771.    Mallinckrodt manufactures multiple forms of prescription opioids, including but

not limited to: Exalgo and Roxicodone.

       772.    The Distributor Defendants shipped Mallinckrodt’s prescription opioids throughout

Kentucky.




                                              - 244 -
        773.    The Defendants also used the internet and other electronic facilities to carry out

their scheme and conceal the ongoing fraudulent activities. Specifically, the Defendants made

misrepresentations about their compliance with Federal and State laws requiring them to identify,

investigate and report suspicious orders of prescription opioids and/or diversion of the same into

the illicit market.

        774.    At the same time, the Defendants misrepresented the superior safety features of their

order monitoring programs, ability to detect suspicious orders, commitment to preventing

diversion of prescription opioids and that they complied with all state and federal regulations

regarding the identification and reporting of suspicious orders of prescription opioids.

        775.    Plaintiffs are also informed and believe that the Defendants utilized the internet and

other electronic resources to exchange communications, to exchange information regarding

prescription opioid sales, and to transmit payments and rebates/chargebacks.

        776.    The Defendants also communicated by U.S. Mail, by interstate facsimile, and by

interstate electronic mail and with various other affiliates, regional offices, regulators, distributors,

and other third-party entities in furtherance of the scheme.

        777.    The mail and wire transmissions described herein were made in furtherance of

Defendants’ scheme and common course of conduct to deceive regulators and the public that

Defendants were complying with their state and federal obligations to identify and report

suspicious orders of prescription opioids all while Defendants were knowingly allowing millions

of doses of prescription opioids to divert into the illicit drug market. The Defendants’ scheme and

common course of conduct was intended to increase or maintain high production quotas for their

prescription opioids from which they could profit.

        778.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire




                                                - 245 -
facilities have been deliberately hidden, and cannot be alleged without access to Defendants’ books

and records. But, Plaintiffs have described the types of, and in some instances, occasions on which

the predicate acts of mail and/or wire fraud occurred. They include thousands of communications

to perpetuate and maintain the scheme, including the things and documents described in the

preceding paragraphs.

       779.    The Defendants did not undertake the practices described herein in isolation, but as

part of a common scheme. These actions violate 18 U.S.C. § 1962(c). Various other persons, firms,

and corporations, including third-party entities and individuals not named as defendants in this

Complaint, may have contributed to and/or participated in the scheme with the Defendants in these

offenses and have performed acts in furtherance of the scheme to increase revenues, increase

market share, and /or minimize the losses for the Defendants.

       780.    The Defendants aided and abetted others in the violations of the above laws, thereby

rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343 offenses.

       781.    The Defendants hid from the general public, and suppressed and/or ignored

warnings from third parties, whistleblowers and governmental entities, about the reality of the

suspicious orders that the Defendants were filling on a daily basis – leading to the diversion of a

tens of millions of doses of prescriptions opioids into the illicit market.

       782.    The Defendants, with knowledge and intent, agreed to the overall objective of their

fraudulent scheme and participated in the common course of conduct to commit acts of fraud and

indecency in manufacturing and distributing prescription opioids.

       783.    Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants had

to agree to implement similar tactics regarding marketing prescription opioids and refusing to report

suspicious orders.




                                                - 246 -
       784.    As described herein, the Defendants engaged in a pattern of related and continuous

predicate acts for years. The predicate acts constituted a variety of unlawful activities, each

conducted with the common purpose of obtaining significant monies and revenues from the sale

of their highly addictive and dangerous drugs. The predicate acts also had the same or similar

results, participants, victims, and methods of commission. The predicate acts were related and not

isolated events.

       785.    The predicate acts all had the purpose of generating significant revenue and profits

for the Defendants while Plaintiffs was left with substantial injury to its business through the

damage that the prescription opioid epidemic caused. The predicate acts were committed or caused

to be committed by the Defendants through their participation in the Opioid Diversion Enterprise

and in furtherance of its fraudulent scheme.

       786.    The pattern of racketeering activity alleged herein and the Opioid Diversion

Enterprise are separate and distinct from each other. Likewise, Defendants are distinct from the

enterprise.

       787.    The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

       788.    Many of the precise dates of the Defendants’ criminal actions at issue here have

been hidden and cannot be alleged without access to Defendants’ books and records. Indeed, an

essential part of the successful operation of the Opioids Addiction and Opioid Diversion Enterprise

alleged herein depended upon secrecy.

       789.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar




                                               - 247 -
results affecting similar victims, including consumers in Kentucky and the Plaintiffs. Defendants

calculated and intentionally crafted the Opioid Diversion Enterprise and their scheme to increase

and maintain their increased profits, without regard to the effect such behavior would have on

consumers in Kentucky, its citizens, or the Plaintiffs. In designing and implementing the scheme,

at all times Defendants were cognizant of the fact that those in the manufacturing and distribution

chain rely on the integrity of the pharmaceutical companies and ostensibly neutral third parties to

provide objective and reliable information regarding Defendants’ products and their manufacture

and distribution of those products. The Defendants were also aware that Plaintiffs and Plaintiffs’

communities rely on the Defendants to maintain a closed system and to protect against the non-

medical diversion and use of their dangerously addictive opioid drugs.

        790.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.

        791.    It was foreseeable to Defendants that refusing to report and halt suspicious orders,

as required by the CSA and Code of Federal Regulations, would harm Plaintiffs by allowing the

flow of prescriptions opioids from appropriate medical channels into the illicit drug market.

        792.    The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

        793.    The Defendants conducted and participated in the conduct of the affairs of the

Opioid Diversion Enterprise through a pattern of racketeering activity as defined in 18 U.S.C.

§ 1961(D) by the felonious manufacture, importation, receiving, concealment, buying, selling, or

otherwise dealing in a controlled substance or listed chemical (as defined in section 102 of the

Controlled Substance Act), punishable under any law of the United States.




                                               - 248 -
       794.    The Defendants committed crimes that are punishable as felonies under the laws of

the United States. Specifically, 21 U.S.C. § 483(a)(4) makes it unlawful for any person to

knowingly or intentionally furnish false or fraudulent information in, or omit any material

information from, any application, report, record or other document required to be made, kept or

filed under this subchapter. A violation of section 483(a)(4) is punishable by up to four years in jail,

making it a felony. 21 U.S.C. § 483(d)(1).

       795.    Each of the Defendants qualify as registrants under the CSA. Their status as

registrants under the CSA requires that they maintain effective controls against diversion of

controlled substances in schedule I or II, design and operate a system to disclose to the registrant

suspicious orders of controlled substances, and inform the DEA of suspicious orders when

discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

       796.    Pursuant to the CSA and the Code of Federal Regulations, the Defendants were

required to make reports to the DEA of any suspicious orders identified through the design and

operation of their system to disclose suspicious orders.

       797.    The Defendants knowingly and intentionally furnished false or fraudulent

information in their reports to the DEA about suspicious orders, and/or omitted material

information from reports, records and other document required to be filed with the DEA including

the Marketing Defendants’ applications for production quotas. Specifically, the Defendants were

aware of suspicious orders of prescription opioids and the diversion of their prescription opioids

into the illicit market, and failed to report this information to the DEA in their mandatory reports

and their applications for production quotas.

       798.    For example, the DEA and DOJ began investigating McKesson in 2013 regarding

its monitoring and reporting of suspicious controlled substances orders. On April 23, 2015,




                                                - 249 -
McKesson filed a Form-8-K announcing a settlement with the DEA and DOJ wherein it admitted

to violating the CSA and agreed to pay $150 million and have some of its DEA registrations

suspended on a staggered basis. The settlement was finalized on January 17, 2017. 365

       799.    Purdue’s experience in Los Angeles is another striking example of Defendants’

willful violation of the CSA and Code of Federal Regulations as it relates to reporting suspicious

orders of prescription opioids. In 2016, the Los Angeles Times reported that Purdue was aware of

a pill mill operating out of Los Angeles yet failed to alert the DEA. 366 The LA Times uncovered

that Purdue began tracking a surge in prescriptions in Los Angeles, including one prescriber in

particular. A Purdue sales manager spoke with company officials in 2009 about the prescriber,

asking “Shouldn’t the DEA be contacted about this?” and adding that she felt “very certain this is

an organized drug ring.” 367Despite knowledge of the staggering amount of pills being issued in Los

Angeles, and internal discussion of the problem, “Purdue did not shut off the supply of highly

addictive OxyContin and did not tell authorities what it knew about Lake Medical until several years

later when the clinic was out of business and its leaders indicted. By that time, 1.1 million pills

had spilled into the hands of Armenian mobsters, the Crips gang and other criminals.” 368

       800.    Finally, Mallinckrodt was recently the subject of a DEA and Senate investigation

for its opioid practices. Specifically, in 2011, the DEA targeted Mallinckrodt arguing that it

ignored its responsibility to report suspicious orders as 500 million of its pills ended up in Florida


365
    McKesson, McKesson Finalizes Settlement with U.S. Department of Justice and U.S. Drug
Enforcement Administration to Resolve Past Claims, About McKesson / Newsroom / Press
Releases, (January 17, 2017), http://www.mckesson.com/about-mckesson/newsroom/press-
releases/2017/mckesson-finalizes-settlement-with-doj- and-dea-to-resolve-past-claims/.
366
    Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals
and addicts. What the drugmaker knew, Los Angeles Times, (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/.
367
    Id.
368
    Id.


                                               - 250 -
between 2008 and 2012. 369 After six years of DEA investigation, Mallinckrodt agreed to a

settlement involving a $35 million fine. Federal prosecutors summarized the case by saying that

Mallinckrodt’s response was that everyone knew what was going on in Florida but they had no

duty to report it. 370

        801.     Plaintiff is informed and believes that the foregoing examples reflect the

Defendants’ pattern and practice of willfully and intentionally omitting information from their

mandatory reports to the DEA as required by 21 C.F.R. § 1301.74. This conclusion is supported by

the sheer volume of enforcement actions available in the public record against the Distributor

Defendants. 371 For example:

        802.     On April 24, 2007, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the AmerisourceBergen Orlando, Florida distribution center (“Orlando

Facility”) alleging failure to maintain effective controls against diversion of controlled

substances. On June 22, 2007, AmerisourceBergen entered into a settlement that resulted in the

suspension of its DEA registration; On November 28, 2007, the DEA issued an Order to Show

Cause and Immediate Suspension Order against the Cardinal Health Auburn, Washington

Distribution Center (“Auburn Facility”) for failure to maintain effective controls against diversion

of hydrocodone; On December 5, 2007, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center (“Lakeland



369
    Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers
accountable, The Washington Post, (April 2, 2017), https://www.washingtonpost.com/
graphics/investigations/dea- mallinckrodt/?utm_term=.b24cc81cc356. This number accounted
for 66% of all oxycodone sold in the state of Florida during that time.
370
    Id.
371
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.


                                              - 251 -
Facility”) for failure to maintain effective controls against diversion of hydrocodone;

       803.    On December 7, 2007, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Swedesboro, New Jersey Distribution Center

(“Swedesboro Facility”) for failure to maintain effective controls against diversion of

hydrocodone; On January 30, 2008, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Stafford, Texas Distribution Center (“Stafford

Facility”) for failure to maintain effective controls against diversion of hydrocodone; On May 2,

2008, McKesson Corporation entered into an Administrative Memorandum of Agreement (“2008

MOA”) with the DEA which provided that McKesson would “maintain a compliance program

designed to detect and prevent the diversion of controlled substances, inform DEA of suspicious

orders required by 21 C.F.R. § 301.74(b), and follow the procedures established by its Controlled

Substance Monitoring Program”; On September 30, 2008, Cardinal Health entered into a

Settlement and Release Agreement and Administrative Memorandum of Agreement with the DEA

related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and Stafford Facility. The

document also referenced allegations by the DEA that Cardinal failed to maintain effective controls

against the diversion of controlled substances at its distribution facilities located in McDonough,

Georgia (“McDonough Facility”), Valencia, California (“Valencia Facility”) and Denver,

Colorado (“Denver Facility”);

       804.    On February 2, 2012, the DEA issued an Order to Show Cause and Immediate

Suspension Order against the Cardinal Health Lakeland, Florida Distribution Center (“Lakeland

Facility”) for failure to maintain effective controls against diversion of oxycodone; On December

23, 2016, Cardinal Health agreed to pay a $44 million fine to the DEA to resolve the civil penalty

portion of the administrative action taken against its Lakeland, Florida Distribution Center; and




                                              - 252 -
On January 5, 2017, McKesson Corporation entered into an Administrative Memorandum

Agreement with the DEA wherein it agreed to pay a $150,000,000 civil penalty for violation of

the 2008 MOA as well as failure to identify and report suspicious orders at its facilities in Aurora

CO, Aurora IL, Delran NJ, LaCrosse WI, Lakeland FL, Landover MD, La Vista NE, Livonia MI,

Methuen MA, Santa Fe Springs CA, Washington Courthouse OH and West Sacramento CA. These

actions against the Distributor Defendants confirm that the Distributors knew they had a duty to

maintain effective controls against diversion, design and operate a system to disclose suspicious

orders, and to report suspicious orders to the DEA. These actions also demonstrate, on information

and belief, that the Marketing Defendants were aware of the enforcement against their Distributors

and the diversion of the prescription opioids and a corresponding duty to report suspicious orders.

        805.    The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

        806.    Many of the precise dates of Defendants’ criminal actions at issue herein were

hidden and cannot be alleged without access to Defendants’ books and records. Indeed, an essential

part of the successful operation of the Opioid Diversion Enterprise depended upon the secrecy of the

participants in that enterprise.

        807.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including consumers in Kentucky and the Plaintiffs. Defendants

calculated and intentionally crafted the diversion scheme to increase and maintain profits from

unlawful sales of opioids, without regard to the effect such behavior would have on Kentucky, its

citizens, or the Plaintiffs. The Defendants were aware that Plaintiffs and Plaintiffs’ communities




                                              - 253 -
rely on the Defendants to maintain a closed system of manufacturing and distribution to protect

against the non-medical diversion and use of their dangerously addictive opioid drugs.

        808.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.

        809.    It was foreseeable to Defendants that refusing to report and halt suspicious orders,

as required by the CSA and Code of Federal Regulations would harm Plaintiff by allowing the flow

of prescriptions opioids from appropriate medical channels.

        810.    The last racketeering incident occurred within four years of the commission of a

prior incident of racketeering.

        4.      Damages

        811.    The Defendants’ violations of law and their pattern of racketeering activity directly

and proximately caused Plaintiffs injury in their businesses and property because Plaintiffs paid

increased costs associated with the opioid epidemic, as described above in language expressly

incorporated herein by reference.

        812.    Plaintiffs’ injuries were proximately caused by Defendants’ racketeering activities.

But for the Defendants’ conduct, Plaintiffs would not have paid the health services and expenditures

required as a result of the plague of drug-addicted residents.

        813.    Plaintiffs’ injuries were directly caused by the Defendants’ racketeering activities.

        814.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorney’s fees, all costs and expenses of suit, and pre- and post-judgment interest.




                                               - 254 -
                       COUNT II: RICO Conspiracy (18 U.S.C. 1962(d))
                                 (Against all Defendants)
        815.   Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

        816.   Plaintiffs bring this claim against all Defendants. At all relevant times, the

Defendants were associated with the Opioid Diversion Enterprise and agreed and conspired to

violate 18 U.S.C. § 1962(c), that is, they agreed to conduct and participate, directly and indirectly,

in the conduct of the affairs of the Opioid Diversion Enterprise through a pattern of racketeering

activity.

        817.   Defendants conspired, as alleged more fully above, by conducting the affairs of the

Opioid Diversion Enterprise through a pattern of racketeering activity, as incorporated by

reference below.

        818.   The Defendants’ violations of law and their pattern of racketeering activity directly

and proximately caused Plaintiffs injuries in their businesses and property because Plaintiffs paid

for costs associated with the opioid epidemic, as described above in language expressly

incorporated herein by reference.

        819.   Plaintiffs’ injuries were proximately caused by the Defendants’ racketeering

activities. But for the Defendants’ conduct, Plaintiffs would not have paid the health services and

expenditures required as a result of the plague of drug-addicted residents.

        820.   Plaintiffs’ injuries were directly caused by the Defendants’ racketeering activities.

        821.   Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

attorneys’ fees, and all costs and expenses of suit, and pre- and post-judgment interest.




                                               - 255 -
                                     COUNT III: Negligence
                                     (Against all Defendants)

          822.   Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

          823.   To establish actionable negligence, one must show in addition to the existence of a

duty, a breach of that duty, and loss or damage caused by the breach, and actual loss or damage to

another. All such essential elements exist here.

          824.   Kentucky law has adopted a “universal duty of care,” which requires every person

to exercise ordinary care in his activities to prevent foreseeable injury.

          825.   Each Defendant had a duty to exercise reasonable care in the manufacturing,

marketing, selling, and distributing of highly dangerous opioid drugs.

          826.   Each Defendant breached its aforesaid duties by its conduct previously specified

herein.

          827.   As a direct and proximate result of Defendants’ conduct, Plaintiffs have

suffered actual injury and damages including, but not limited to, significant increased

expenses for providing public health services, including but not limited to: (1) providing

vaccinations and public health services related to public outbreaks of HIV, Hepatitis A, B,

and C; (2) administering and operating needle exchange programs; (3) providing public safety

relating to the opioid epidemic; (4) providing public health educational programs on

preventing opioid addiction, abuse, and/or dependency; (5) providing prenatal services to

infants and mothers with opioid-related medical conditions; (6) providing services for at least

the first two years of a child’s life, to children born with opioid-related medical conditions

and children whose families suffer from opioid-related disabilities or incapacitation; and (7)

providing services for at least the first two years of a child’s life, to mothers and families of


                                                - 256 -
children suffering from opioid-related medical conditions.

        828.    Each Defendant owed its aforesaid duties to Plaintiffs because the injuries alleged

herein were foreseeable by the Defendants.

        829.    The injuries to Plaintiffs would not have happened in the ordinary course of events

had Defendants used due care commensurate to the dangers involved in the manufacture,

marketing, sale and distribution of opioids.

        830.    Plaintiffs seeks compensatory damages for their monetary losses previously

specified herein, plus interest and the costs of this action.

                                   COUNT IV: Wanton Negligence
                                     (Against all Defendants)
        831.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

        832.    Defendants conducted themselves with reckless indifference to the consequences

of their acts and omissions, in that they were conscious of their conduct and were aware, from their

knowledge of existing circumstances and conditions, that their conduct would inevitably or

probably result in injury to others, specifically health departments such as Plaintiffs, including,

but not limited to, significant increased expenses for providing public health services,

including but not limited to: (1) providing vaccinations and public health services related to

public outbreaks of HIV, Hepatitis A, B, and C; (2) administering and operating needle

exchange programs; (3) providing public safety relating to the opioid epidemic; (4) providing

public health educational programs on preventing opioid addiction, abuse, and/or dependency;

(5) providing prenatal services to infants and mothers with opioid-related medical conditions;

(6) providing services for at least the first two years of a child’s life, to children born with

opioid-related medical conditions and children whose families suffer from opioid-related



                                                - 257 -
disabilities or incapacitation; and (7) providing services for at least the first two years of a

child’s life, to mothers and families of children suffering from opioid-related medical

conditions.

       833.    As a proximate result of Defendants’ wanton negligence, Plaintiffs were monetarily

damaged as aforesaid.

       834.    Plaintiffs seek compensatory and punitive damages, plus the costs of this action.

                                 COUNT V: Negligence per se
                                   (Against all Defendants)

       835.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       836.    Under Kentucky law, it has been declared that “[t]he regulation of controlled

substances in this Commonwealth is important and necessary for the preservation of public safety

and public health.” KRS 218A.005(1).

       837.     Pursuant to Kentucky Board of Pharmacy law, “effective control and legislation”

of “all persons who are required to obtain a license, certificate, or permit from the Board of

Pharmacy, whether located in or outside the Commonwealth, that distribute, manufacture, or sell

drugs within the Commonwealth” is necessary to “promote, preserve, and protect public health,

safety, and welfare.” KRS 315.005.

       838.    Pursuant to KRS 218A.200, manufacturers and wholesalers of opioids “shall keep

records of all controlled substances compounded, mixed, cultivated, grown, or by any other

process produced or prepared, and all of controlled substances received and disposed of by them.”

       839.    Kentucky law requires that a “manufacturer, distributor, or wholesaler” must

comply with “KRS 218A.200 and the federal controlled substances laws.” KRS 218A.170.

       840.    Kentucky Board of Pharmacy licensure requirements mandate that a wholesale



                                              - 258 -
distributor “continue[] to demonstrate acceptable operational procedures, including . . . compliance

with all DEA regulations.” 201 KAR 2:105 § 2(4)(d).

       841.    Defendants violated both State and Federal Controlled Substances act in failing to

report suspicious orders of opioid pain medications in Kentucky. Defendants violated state law in

failing to maintain effective controls against the diversion of opioids into other than legitimate

medical channels. Defendants also violated state law in failing to operate a system to stop orders

which is flagged or should have been flagged as suspicious.

       842.    Each Defendant’s actions were in violation of Chapter 218A of the Kentucky

Revised Statutes, as set out above, including but not limited to KRS 218A.1404(3), which forbids

unlawful distribution of controlled substances; KRS 218A.1404(1), which forbids the trafficking

of controlled substances; KRS 506.040 and 218A.1402, which forbid criminal drug conspiracies;

and KRS 218A.1405, which forbids receipt of income from trafficking and utilizing that income

to operate a commercial enterprise.

       843.    Failure to comply with the Kentucky law and the CSA constitutes negligence per

se.

       844.    The CSA requires that the Defendants know their customers, which includes an

awareness of the customer base, knowledge of the average prescriptions filled each day, the

percentage of controlled substances compared to overall purchases, a description of how the

dispenser fulfills its responsibility to ensure that prescriptions filled are for legitimate medical

purposes, and identification of physicians and bogus centers for the alleged treatment of pain that

are the dispenser’s most frequent prescribers.

       845.    Defendants have failed to diligently respond to suspicious orders in contravention

of Kentucky law.




                                                 - 259 -
       846.    Defendants have failed to provide effective controls and procedures to guard

against diversion of controlled substances in contravention of Kentucky law.

       847.    Defendants have willfully turned a blind eye towards the actual facts by regularly

distributing large quantities of controlled substances to retailers and dispensers who are serving a

customer base substantially comprised of individuals who are abusing and/or diverting prescription

medications, many of whom are addicted and all of whom can reasonably be expected to become

addicted.

       848.    Defendants negligently acted with others by dispensing controlled substances for

illegitimate medical purposes, operating bogus pain clinics which do little more than provide

prescriptions for controlled substances, thereby creating and continuing addictions to prescription

medications in this state.

       849.    Defendants have, by their acts and omissions, proximately caused and substantially

contributed to damages to Plaintiffs by violating Kentucky law, by creating conditions which

contribute to violations of Kentucky laws by others, and by their negligent and/or reckless

disregard of the customs, standards, and practices within their own industry.

       850.    Plaintiffs have suffered and will continue to suffer enormous damages as the

proximate result of the failure by Defendants to comply with Kentucky law.

       851.    Defendants’ acts and omissions imposed an unreasonable risk of harm to others

separately and/or combined with the negligent and/or criminal acts of third parties.

       852.    Plaintiffs are within the class of persons the CSA is intended to protect.

       853.    The harm that has occurred is the type of harm that the CSA is intended to guard

against.

       854.    Defendants breached their duty by failing to take any action to prevent or reduce




                                              - 260 -
the distribution of the opioids.

       855.    As a direct and proximate result of Defendants’ negligence per se, Plaintiffs have

suffered and continues to suffer injury, including, but not limited to, significant increased

expenses for providing public health services, including but not limited to: (1) providing

vaccinations and public health services related to public outbreaks of HIV, Hepatitis A, B,

and C; (2) administering and operating needle exchange programs; (3) providing public safety

relating to the opioid epidemic; (4) providing public health educational programs on

preventing opioid addiction, abuse, and/or dependency; (5) providing prenatal services to

infants and mothers with opioid-related medical conditions; (6) providing services for at least

the first two years of a child’s life, to children born with opioid-related medical conditions

and children whose families suffer from opioid-related disabilities or incapacitation; and (7)

providing services for at least the first two years of a child’s life, to mothers and families of

children suffering from opioid-related medical conditions.

       856.    Defendants were negligent in failing to monitor and guard against third-party

misconduct and participated and enabled such misconduct.

       857.    Defendants were negligent in failing to monitor against diversion of opioid pain

medications.

       858.    Defendants’ violations constitute negligence per se.

       859.    Plaintiffs are entitled to recover damages caused by Defendants’ in an amount to

be determined at trial.

                                COUNT VI: Negligent Marketing
                               (Against the Marketing Defendants)

       860.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.



                                              - 261 -
       861.    Defendants had a duty to exercise reasonable care in the marketing of opioids.

       862.    Defendants were aware of the dangerous nature of opioids.

       863.    Defendants marketed opioids in an improper manner by:

                     a.   Overstating the benefits of chronic opioid therapy, promising

                          improvement in patients’ function and quality of life, and failing to

                          disclose the lack of evidence supporting long-term use;

                     b.   Trivializing or obscuring opioids’ serious risks and adverse outcomes,

                          including the risk of addiction, overdose and death;

                     c.   Overstating opioids’ superiority compared with other treatments, such

                          as other non-opioid analgesics, physical therapy, and other alternatives;

                     d.   Mischaracterizing the difficulty of withdrawal from opioids and the

                          prevalence of withdrawal symptoms;

                     e.   Marketing opioids for indications and benefits that were outside of the

                          opioids’ labels and not supported by substantial evidence.

       864.    It was Defendants’ marketing – and not any medical breakthrough – that

rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and

abuse. The result has been catastrophic.

       865.    Defendants disseminated many of their false, misleading, imbalanced, and

unsupported statements indirectly, through KOLs and Front Groups, and in unbranded marketing

materials. These KOLs and Front Groups were important elements of Defendants’ marketing

plans, which specifically contemplated their use, because they seemed independent and therefore

outside FDA oversight. Through unbranded materials, Defendants, with their own knowledge of

the risks, benefits and advantages of opioids, presented information and instructions concerning




                                             - 262 -
opioids generally that were contrary to, or at best, inconsistent with information and instructions

listed on Defendants’ branded marketing materials and drug labels. Defendants did so knowing

that unbranded materials typically are not submitted to or reviewed by the FDA.

       866.    Defendants also marketed opioids through the following vehicles: (a) KOLs, who

could be counted upon to write favorable journal articles and deliver supportive CMEs; (b) a body

of biased and unsupported scientific literature; (c) treatment guidelines; (d) CMEs;

(e) unbranded patient education materials; and (f) Front Group patient-advocacy and professional

organizations, which exercised their influence both directly and through Defendant-controlled

KOLs who served in leadership roles in those organizations.

       867.    Defendants knew or should have known that opioids were unreasonably dangerous

and could cause addiction.

       868.    Defendants have a duty to exercise reasonable care in the distribution, promotion

and marketing or opioids.

       869.    Defendants breached their duty by failing to take any action to prevent or reduce

the unlawful distribution of opioids.

       870.    Defendants’ marketing was a factor for physicians, patients, and others to prescribe

or purchase opioids.

       871.    As a direct and proximate result of Defendants’ negligence, Plaintiffs have suffered

and continue to suffer injury, including but not limited to significant increased expenses for

providing public health services, including but not limited to: (1) providing vaccinations and

public health services related to public outbreaks of HIV, Hepatitis A, B, and C; (2)

administering and operating needle exchange programs; (3) providing public safety relating

to the opioid epidemic; (4) providing public health educational programs on preventing opioid




                                              - 263 -
addiction, abuse, and/or dependency; (5) providing prenatal services to infants and mothers

with opioid-related medical conditions; (6) providing services for at least the first two years

of a child’s life, to children born with opioid-related medical conditions and children whose

families suffer from opioid-related disabilities or incapacitation; and (7) providing services

for at least the first two years of a child’s life, to mothers and families of children suffering

from opioid-related medical conditions.

       872.    Plaintiffs are entitled to recover damages caused by Defendants’ negligence in an

amount to be determined at trial.

                             COUNT VII: Negligent Distribution
                                (Against All Defendants)
       873.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       874.    Defendants had a duty not to breach the standard of care established under

Kentucky law and the Controlled Substance Act (“CSA”) and implementing regulations and to

exercise reasonable care in the distribution of opioids.

       875.    Defendants were aware of the potentially dangerous situation involving opioids.

       876.    Defendants distributed opioids in an improper manner by:

                  a.   Distributing and selling opioids in ways that facilitated and encouraged their

                       flow into the illegal, secondary market;

                  b.   Distributing and selling opioids without maintaining effective controls

                       against diversion;

                  c.   Choosing not to or failing to effectively monitor for suspicious orders;

                  d.   Choosing not to or failing to report suspicious orders;




                                               - 264 -
                   e.   Choosing not to or failing to stop or suspend shipments of suspicious orders;

                        and

                   f.   Distributing and selling opioids prescribed by “pill mills” when Defendants

                        knew or should have known the opioids were being prescribed by “pill

                        mills.”

        877.     Defendants’ negligent breach of their duties resulted in foreseeable harm and injury

to Plaintiffs.

        878.     As a direct and proximate result of Defendants’ negligence, Plaintiffs suffered and

will continue to suffer damages including, but not limited to, significant increased expenses for

providing public health services, including but not limited to: (1) providing vaccinations and

public health services related to public outbreaks of HIV, Hepatitis A, B, and C; (2)

administering and operating needle exchange programs; (3) providing public safety relating

to the opioid epidemic; (4) providing public health educational programs on preventing opioid

addiction, abuse, and/or dependency; (5) providing prenatal services to infants and mothers

with opioid-related medical conditions; (6) providing services for at least the first two years

of a child’s life, to children born with opioid-related medical conditions and children whose

families suffer from opioid-related disabilities or incapacitation; and (7) providing services

for at least the first two years of a child’s life, to mothers and families of children suffering

from opioid-related medical conditions.

        879.     Plaintiffs are entitled to recover damages caused by Defendants’ negligence in an

amount to be determined at trial.

                                      COUNT VIII: Nuisance
                                     (Against All Defendants)
        880.     Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this



                                                - 265 -
Complaint, as if fully set forth herein.

       881.    The nuisance is the over-saturation of opioids in the patient population of Plaintiffs

and in the geographic areas served by Plaintiffs for illegitimate purposes, as well as the adverse

social, economic, and human health outcomes associated with widespread illegal opioid use.

       882.    Defendants, individually and acting through their employees and agents, through

fraudulent and deceptive marketing and other fraudulent schemes as described herein, created and

maintained the opioid epidemic in Plaintiffs’ communities, which is harmful and disruptive to and

substantially and unreasonable annoys, injuriously affects, endangers, and interferes with the

safety, health, morals, comfort, and general welfare of the public.

       883.    Defendants’ nuisance-causing activities include selling or facilitating the sale of

prescription opioids to the patients of Plaintiffs, as well as to unintended users, including children,

people at risk of overdose or suicide, and criminals.

       884.    Defendants’ nuisance-causing activities also include failing to implement effective

controls and procedures in their supply chains to guard against theft, diversion and misuse of

controlled substances, and their failure to adequately design and operate a system to detect, halt

and report suspicious orders of controlled substances.

       885.    Defendants’ activities unreasonably interfere with the economic rights of Plaintiffs.

       886.    The Defendants’ interference with these rights of Plaintiffs is unreasonable because

it:

                   a.   Has harmed and will continue to harm the public health services of and

                        public peace of Plaintiffs;

                   b.   Has harmed and will continue to harm the communities and neighborhoods

                        which Plaintiffs serve;




                                                - 266 -
                     c.   Is proscribed by statutes and regulation, including the CSA;

                     d.   Is of a continuing nature and it has produced long-lasting effects;

                     e.   Defendants have reason to know their conduct has a significant effect upon

                          Plaintiffs; and

                     f.   Has inflicted substantial costs on Plaintiffs.

       887.    The nuisance undermines public health, quality of life, and safety. It has resulted in

high rates of addiction, overdoses, dysfunction, and despair within families and entire

communities. It has created a public health crisis.

       888.    The resources of Plaintiffs are being unreasonably consumed in efforts to address

the prescription drug abuse epidemic, thereby eliminating available resources needed in other

health care areas.

       889.    Defendants’ nuisance-causing activities are not outweighed by the utility of

Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There

is no legitimately recognized societal interest in facilitating widespread opioid addiction and

failing to identify, halt, and report suspicious opioid transactions.

       890.    Defendants knew of the public health hazard their conduct would create. It was

foreseeable to Defendants that their conduct would unreasonably interfere with the ordinary

comfort, use, and enjoyment of residents within the Commonwealth of Kentucky.

       891.    Defendants’ conduct is unreasonable, intentional, unlawful, reckless, and/or

negligent.

       892.    At all times, all Defendants possessed the right and ability to control the nuisance

causing outflow of opioids from pharmacy locations or other points of sale. Distributor Defendants

had the power to shut off the supply of illicit opioids to Plaintiffs and in the geographic areas




                                                 - 267 -
served by Plaintiffs.

       893.      As a direct and proximate result of the nuisance, Plaintiffs have sustained economic

harm including, but not limited to, significant increased expenses for providing public health

services, including but not limited to: (1) providing vaccinations and public health services

related to public outbreaks of HIV, Hepatitis A, B, and C; (2) administering and operating

needle exchange programs; (3) providing public safety relating to the opioid epidemic; (4)

providing public health educational programs on preventing opioid addiction, abuse, and/or

dependency; (5) providing prenatal services to infants and mothers with opioid-related

medical conditions; (6) providing services for at least the first two years of a child’s life, to

children born with opioid-related medical conditions and children whose families suffer from

opioid-related disabilities or incapacitation; and (7) providing services for at least the first two

years of a child’s life, to mothers and families of children suffering from opioid-related

medical conditions. In short, the Defendants created a mess, leaving to the Plaintiffs and other

district health departments the costs of cleaning it up. This is a classic nuisance.

       894.      As a result of Defendants’ actions, Plaintiffs has suffered a special injury, different

from that suffered by the public at large by individual users and by governmental entities, namely

that Plaintiffs have provided uncompensated care for patients suffering from opioid-related

conditions.

       895.      The public nuisance – i.e. the opioid epidemic – created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm and inconvenience

can be abated.

       896.      Defendants should be required to pay the expenses Plaintiffs have incurred or will

incur in the future to fully abate the nuisance.




                                                   - 268 -
       897.    Therefore, Plaintiffs demand judgment in its favor against the Defendants for

injunctive relief, abatement of the public nuisance, and for damages in an amount to be determined

by a jury, together with all cost of this action, including prejudgment interest, post-judgment

interest, costs and expenses, attorney fees, and such other relief as this Court deems just and

equitable.

                               COUNT IX: Unjust Enrichment
                                 (Against All Defendants)

       898.    Plaintiffs repeat, reallege, and incorporates by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       899.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have

suffered increased expenses for providing public health services, including but not limited to:

(1) providing vaccinations and public health services related to public outbreaks of HIV,

Hepatitis A, B, and C; (2) administering and operating needle exchange programs;

(3) providing public safety relating to the opioid epidemic; (4) providing public health

educational programs on preventing opioid addiction, abuse, and/or dependency;

(5) providing prenatal services to infants and mothers with opioid-related medical conditions;

(6) providing services for at least the first two years of a child’s life, to children born with

opioid-related medical conditions and children whose families suffer from opioid-related

disabilities or incapacitation; and (7) providing services for at least the first two years of a

child’s life, to mothers and families of children suffering from opioid-related medical

conditions. Plaintiffs thereby conferred benefits on Defendants because Defendants should bear

the expense of treating these patients’ opioid conditions. This is because Defendants created the

opioid epidemic and the patients’ opioid conditions, as described above.

       900.    Defendants appreciated and knew of this benefit because they knew their opioid



                                               - 269 -
promotional and marketing policies would cause, and in fact have caused health departments

throughout the United States and Kentucky to suffer increased expenses that Defendants are

responsible for creating.

        901.      The circumstances under which Defendants accepted or retained the benefit,

described above, were such as to make it inequitable for Defendants to retain the benefit without

payment of its value.

        902.      As described above, the benefit was received and retained under such

circumstances that it would be inequitable and unconscionable to permit Defendants to avoid

payment therefor.

        903.      Defendants have therefore been unjustly enriched.

        904.      By reason of the foregoing, Defendants must disgorge their unjustly acquired

profits and other monetary benefits resulting from its unlawful conduct and provide restitution to

the Plaintiffs.

                                   COUNT X: Fraud and Deceit
                                    (Against All Defendants)
        905.      Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

        906.      As alleged herein, Defendants violated their duty not to actively deceive by

intentionally and unlawfully making knowingly false statements, and by intentionally and

unlawfully omitting and/or concealing information.

        907.      Defendants made misrepresentations and failed to disclose material facts to

physicians and consumers throughout Kentucky and the United States, to induce the physicians to

prescribe and administer, and consumers to purchase and consume, opioids as set forth herein.

        908.      Specifically, the Marketing Defendants’ knowingly deceptions during the relevant



                                                 - 270 -
period, which were intended to induce reliance, include but are not limited to:

                b.   Marketing Defendants’ misrepresentations overstating the benefits of, and

                     evidence for, the use of opioids in chronic pain;

                c.   Marketing Defendants’ misrepresentations that the risks of long-term opioid

                     use, especially the risk of addiction, were overblown;

                d.   Marketing Defendants’ misrepresentations that opioid doses can be safely and

                     effectively increased until pain relief is achieved;

                e.   Marketing Defendants’ misrepresentations that signs of addiction were

                     “pseudoaddiction” and thus reflected undertreated pain, which should be

                     responded to with more opioids;

                f.   Marketing Defendants misrepresentations that screening tools effectively

                     prevent addiction;

                g.   Marketing Defendants; misrepresentations concerning the comparative risks

                     of NSAIDs and opioids;

                h.   Marketing Defendants’ misrepresentations that opioids differ from NSAIDs

                     in that opioids have no ceiling dose;

                i.   Marketing Defendants’ misrepresentations that evidence supports the long-

                     term use of opioids for chronic pain;

                j.   Marketing Defendants’ misrepresentations that chronic opioid therapy would

                     improve patients’ function and quality of life;

                k.   Marketing Defendants’ false portrayal of their efforts and/or commitment to

                     rein in the diversion and abuse of opioids;

                l.   Marketing Defendants’ misrepresentations that withdrawal is easily managed;




                                               - 271 -
m. Purdue’s and Endo’s misrepresentations that alleged abuse-deterrent opioids

     reduce tampering and abuse;

n.   Purdue’s misrepresentations that OxyContin provides a full 12 hours of pain

     relief;

o.   Purdue’s misrepresentations that it cooperates with and supports efforts to

     prevent opioid abuse and diversion;

p.   Mallinckrodt’s misrepresentations that it meets or exceeds legal requirements

     for controlling against diversion of controlled substances it has been entrusted

     to handle;

q.   Teva’s misrepresentations that Actiq and Fentora were appropriate for

     treatment of non-cancer pain and its failure to disclose that Actiq and Fentora

     were not approved for such use;

r.   Cephalon’s unsubstantiated claims that Actiq and Fentora were appropriate

     for treatment of non-cancer pain;

s.   Marketing Defendants’ use of front groups to misrepresent that the deceptive

     statements from the sources described in this Complaint came from objective,

     independent sources;

t.   Marketing Defendants’ creation of a body of deceptive, misleading and

     unsupported medical and popular literature, advertisements, training

     materials, and speaker presentations about opioids that (1i) understated the

     risks and overstated the benefits of long-term use; (ii) appeared to be the result

     of independent, objective research; and (iii) was thus more likely to be relied

     upon by physicians, patients, and payors; and,




                               - 272 -
                u.   Such other misrepresentations and deceptions outlined above.

       909.    By engaging in the acts and practices alleged herein, Marketing Defendants, in the

relevant time period and with the intent that others rely on their omissions or suppression of

information, omitted material facts that Marketing Defendants had a duty to disclose by virtue of

these Defendants’ other representations, including but not limited to:

           a. Opioids are highly addictive and may result in overdose or death;

           b. No credible scientific evidence supports the use of screening tools as a strategy for

               reducing abuse or diversion;

           c. High dose opioids subject the user to greater risks of addiction, other injury, and/or

               death;

           d. Opioids present the risks of hyperalgesia, hormonal dysfunction, decline in immune

               function, mental clouding, confusion, dizziness, increased falls and fractures in the

               elderly, neonatal abstinence syndrome, and potentially fatal interactions with

               alcohol or benzodiazepines; these omissions were made while Defendants

               exaggerated the risks of competing products such as NSAIDs;

           e. Claims regarding the benefits of chronic opioid therapy lacked scientific support or

               were contrary to the scientific evidence;

           f. Purdue’s 12-hour OxyContin fails to last a full twelve hours in many patients;

           g. Purdue and Endo’s abuse-deterrent formulations are not designed to address, and

               have no effect on, the common route of abuse (oral), can be defeated with relative

               ease, and may increase overall abuse;

           h. Marketing Defendants’ failure to report suspicious prescribers and/or orders;




                                              - 273 -
           i. Cephalon’s failure to disclose that Actiq and Fentora were not approved for non-

               cancer pain;

           j. Marketing Defendants’ failure to disclose their financial ties to and role in

               connection with KOLs, front groups, and deceptive literature and materials, as more

               fully described above; and

           k. Such other omissions and concealments as described above in this Complaint.

       910.    In each of the circumstances described in the foregoing paragraph, Marketing

Defendants knew that their failure to disclose rendered their prior representations untrue or

misleading.

       911.    In addition, and independently, Marketing Defendants had a duty not to deceive

Plaintiffs because Defendants had in their possession unique material knowledge that was

unknown, and not knowable, to Plaintiffs, their agents, their communities, and the public.

       912.    Marketing Defendants intended and had reason to expect under the operative

circumstances that Plaintiff, its agents, its community, physicians, and persons on whom Plaintiffs

and their agents relied would be deceived by Defendants’ statements, concealments, and conduct

as alleged herein and that Plaintiffs would act or fail to act in reasonable reliance thereon.

       913.    Marketing Defendants intended that Plaintiffs, their agents, their communities, and

persons upon whom Plaintiffs and their agents relied would rely on these Defendants’

misrepresentations and omissions; Defendants intended and knew that this reasonable and rightful

reliance would be induced by these Defendants’ misrepresentations and omissions; and,

Defendants intended and knew that such reliance would cause Plaintiffs to suffer loss.

       914.    The Marketing Defendants were not alone in this, the Distributor Defendants were

also knowingly deceptive during the relevant period, and their deception was intended to induce




                                               - 274 -
reliance. These deceptions include but are not limited to:

           a. Acknowledgment of the Distributor Defendants by and through their front group,

               the HDMA, that distributors are at the center of a sophisticated supply chain and

               therefore, are uniquely situated to perform due diligence in order to help support

               the security of the controlled substances they deliver to their customers;

           b. Acknowledgment of the Distributor Defendants that because of their unique

               position within the “closed” system, they were to act as the first line of defense in

               the movement of legal pharmaceutical controlled substances from legitimate

               channels into the illicit market;

           c. Cardinal Health claims to “lead [its] industry in anti-diversion strategies to help

               prevent opioids from being diverted for misuse or abuse”;

           d. AmerisourceBergen took a same position as its counterpart within the industry and

               stated that it was “work[ing] diligently to combat diversion and [is] working closely

               with regulatory agencies and other partners in pharmaceutical and healthcare to

               help find solutions that will support appropriate access while limiting misuse of

               controlled substances”;

           e. More holistically, Distributor Defendants misrepresented that not only do its

               members (Distributor Defendants) have statutory and regulatory responsibilities to

               guard against diversion of controlled prescription drugs, but undertake such efforts

               as responsible members of society; and

           f. Such other omissions or concealments as described above in this Complaint.

       915.    By engaging in the acts and practices alleged herein, Distributor Defendants, in the

relevant time period and with the intent that others rely on their omissions or suppression of




                                               - 275 -
information, omitted material facts that Distributor Defendants had a duty to disclose by virtue of

these Defendants’ other representations, including but not limited to:

           a. There being no legitimate medical purpose for the copious amounts of opioids

               shipped into and around Plaintiffs communities;

           b. That they failed to report to the DEA suspicious orders;

           c. That they failed to maintain effective controls against diversion of particular

               controlled substances into other than legitimate medical scientific and industrial

               channels by sales to certain customers;

           d. That they failed to prevent against diversion from legitimate to non-legitimate

               channels;

           e. That they failed to conduct meaningful due diligence to ensure that controlled

               substances were not diverted into other than legitimate channels;

           f. That they failed to keep and maintain accurate records of Schedule II – V controlled

               substances; and

           g. Such other omissions or concealments as alleged above in this Complaint.

       916.    Distributor Defendants intended and had reason to expect under the operative

circumstances that Plaintiffs, their agents, their communities, and persons upon whom Plaintiffs

relied would be deceived by Defendants’ statements, concealments, and conduct as alleged herein

and that Plaintiffs would act or fail to act in reasonable reliance thereon.

       917.    Distributor Defendants intended that Plaintiff, its agents, community, physicians,

and persons on whom Plaintiffs and their agents relied would rely on these Defendants’

misrepresentations and omissions; Defendants intended and knew that this reasonable and rightful

reliance would be induced by these Defendants’ misrepresentations and omissions; and,




                                               - 276 -
Defendants intended and knew that such reliance would cause Plaintiffs to suffer loss.

       918.    Plaintiffs rightfully, reasonably, and justifiably relied on Marketing Defendants’

representations and/or concealments, both directly and indirectly. As the Marketing Defendants

knew or should have known Plaintiffs were directly and proximately injured as a result of this

reliance, Plaintiffs’ injuries were directly and proximately caused by this reliance.

       919.    As a result of these representations and/or omissions, Plaintiffs proceeded under

the misapprehension that the opioid crisis was simply a result of conduct by persons other than

Defendants. As a consequence, these Defendants prevented Plaintiffs from a timelier and more

effective response to the opioid epidemic.

       920.    Defendants’ false representations and omissions were material and were made and

omitted intentionally and recklessly.

       921.    Defendants’ misconduct alleged in this case is ongoing and persistent.

       922.    Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort Plaintiffs would reasonably expect to occur and is not part of the

normal and expected costs of a district health department’s services. Plaintiffs allege wrongful acts

which are neither discrete nor of the sort a district health department can reasonably expect.

       923.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have

suffered actual injury and damages including, but not limited to, significant increased

expenses for providing public health services, including but not limited to: (1) providing

vaccinations and public health services related to public outbreaks of HIV, Hepatitis A, B,

and C; (2) administering and operating needle exchange programs; (3) providing public safety

relating to the opioid epidemic; (4) providing public health educational programs on

preventing opioid addiction, abuse, and/or dependency; (5) providing prenatal services to




                                               - 277 -
infants and mothers with opioid-related medical conditions; (6) providing services for at least

the first two years of a child’s life, to children born with opioid-related medical conditions

and children whose families suffer from opioid-related disabilities or incapacitation; and (7)

providing services for at least the first two years of a child’s life, to mothers and families of

children suffering from opioid-related medical conditions.

       924.    These Defendants’ conduct was accompanied by wanton and willful disregard of

person who foreseeably might be harmed by their acts and omissions.

       925.    Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions had a great probability of

causing substantial harm.

       926.    Plaintiffs have suffered monetary damages as aforesaid. As such Plaintiffs seek all

legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,

disgorgement of profits, compensatory and punitive damages, and all damages allowed by law to

be paid by the Defendants, including attorney fees and costs, and pre- and post-judgment interest.

            COUNT XI: Conspiracy to Commit Fraud and Maintain a Nuisance
                            (Against All Defendants)
       927.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

Complaint, as if fully set forth herein.

       928.    Defendants engaged in a combination and an agreement to act in concert in their

tortious and/or otherwise unlawful marketing of opioids and/or distribution of opioids in Kentucky

and Plaintiffs’ communities.

       929.    Defendants engaged in a civil conspiracy, in conjunction with their unlawful

marketing of opioids and/or distribution of opioids into Kentucky and Plaintiffs’ communities, to

commit fraud and misrepresentation and maintain a public nuisance.



                                              - 278 -
       930.    Defendants each conspired with various KOLs and Front Groups to commit

unlawful or lawful acts in an unlawful manner. Defendants and the various KOLs and Front Groups

with which each of them was allied, knowingly and voluntarily agreed to engage in unfair and

deceptive practices to promote and distribute opioids for the treatment of chronic pain by making

and disseminating false, unsubstantiated, and misleading statements and misrepresentations to

prescribers and consumers. Defendants enlisted various KOLs and Front Groups to make and

disseminate these statements in furtherance of their common strategy to increase the sale and

distribution of opioids, and Defendants—along with the KOLs and Front Groups with whom each

of them conspired—knew that the statements they made and disseminated served this purpose.

       931.    By engaging in the conduct described in this Complaint, Defendant Cephalon

agreed with Front Groups FSMB and APF that they would deceptively promote the risks, benefits

and superiority of opioid therapy. As part of its agreements with FSMB and APF, Cephalon

provided support for FSMB’s and APF’s deceptive statements promoting opioids and FSMB and

APF used that support to more broadly disseminate deceptive messaging promoting opioids, which

would benefit Cephalon’s drugs. Responsible Opioid Prescribing (Cephalon and FSMB) and

Treatment Options: A Guide for People Living with Pain (Cephalon and APF) are publications

that contained a number of deceptive statements about opioids as outlined supra. They are products

of these conspiracies, and the collaboration between Cephalon and each of these entities in creating

and disseminating these publications is further evidence of each conspiracy’s existence.

       932.    By engaging in the conduct described in this Complaint, Defendant Endo agreed

with Front Groups APF, NICP, AGS and FSMB that they would deceptively promote the risks,

benefits, and superiority of opioid therapy. As part of its agreements with APF, NIPC, AGS and

FSMB, Endo provided support for APF, NICP, AGS and FSMB’s deceptive statements promoting




                                              - 279 -
opioids and APF, NICP, AGS and FSMB used that support to more broadly disseminate deceptive

messaging promoting opioids, which would benefit Endo’s drugs. Persistent Pain in the Older

Adult (Endo, APF, and NIPC), Persistent Pain in the Older Patient (Endo, APF, and NIPC),

Painknowledge.com (Endo, APF, and NIPC), Exit Wounds (Endo and APF), Pharmacological

Management of Persistent Pain in Older Persons (Endo and AGS), and Responsible Opioid

Prescribing (Endo and FSMB) are publications, CMEs, and websites that contained a number of

deceptive statements about opioids as outlined supra. They are products of these conspiracies, and

the collaboration between Endo and each of these entities in creating and disseminating these

publication, CMEs, and websites is further evidence of each conspiracy’s existence.

       933.    By engaging in the conduct described in this Complaint, Defendant Janssen agreed

with Front Groups AAPM, AGS and APF that they would deceptively promote the risks, benefits,

and superiority of opioid therapy. As part of its agreements with AAPM, AGS, and APF, Janssen

provided support for AAPM, AGS, and APF’s deceptive statements promoting opioids and Conrad

& Associates LLC, Medical Writer X, AAPM, AGS, and APF used that support to more broadly

disseminate deceptive messaging promoting opioids, which would benefit Janssen’s drugs.

Finding Relief: Pain Management for Older Adults (Janssen, AAPM, and AGS), a CME

promoting the Pharmacological Management of Persistent Pain in Older Persons (Janssen and

APF), the Let’s Talk Pain website (Janssen and APF), and Exit Wounds (Janssen and APF) are

publications, CMEs, and websites that contained a number of deceptive statements about opioids

as outlined supra. They are products of these conspiracies and the collaboration between Janssen

and each of these entities in creating and disseminating these publications is further evidence of

each conspiracy’s existence.

       934.    By engaging in the conduct described in this Complaint, Defendant Purdue agreed




                                             - 280 -
with Front Groups APF, FDMB, and AGS that they would deceptively promote the risks, benefits,

and superiority of opioid therapy. As part of its agreements with APF, FSMB, and AGS, Purdue

provided support for APF, FSMB, and AGS’s deceptive statements promoting opioids and APF,

FSMB, and AGS used that support to more broadly disseminate deceptive messaging promoting

opioids, which would benefit Purdue’s drugs. The Partners Against Pain website (Purdue and

APF), A Policymaker’s Guide to Understanding Pain & Its Management (Purdue and APF),

Treatment Options: A Guide for People Living with Pain (Purdue and APF), Exit Wounds (Purdue

and APF), 372 Responsible Opioid Prescribing (Purdue and FSMB), and a CME promoting the

Pharmacological Management of Persistent Pain in Older Persons (Purdue and AGS) are

publications, CMEs, and websites that contained a number of deceptive statements about opioids

as outlined supra. They are products of these conspiracies, and the collaboration between Purdue

and each of these entities in creating and disseminating these publications, CME’s and websites is

further evidence of each conspiracy’s existence.

       935.    Each of the participants to the conspiracies outlined above was aware of the

misleading nature of the statements they planned to issue and of the role they played in each

scheme to deceptively promote opioids as appropriate for the treatment of chronic pain. These

Defendants and third parties nevertheless agreed to misrepresent the risks, benefits, and superiority

of using opioids to Plaintiffs in return for increased pharmaceutical sales, financial contributions,

reputational enhancements, and other benefits.

       936.    Each of the participants to the conspiracies outlined above was aware of the

nuisance resulting from their conduct, and agreed to continue the practices described above that



372
   Purdue’s collaboration with APF through APF’s “Corporate Roundtable” and Purdue and
APF’s active collaboration in running PCF constitute additional evidence of the conspiracy
between Purdue and APF to deceptively promote opioids.


                                               - 281 -
resulted in the maintenance of that nuisance.

       937.    Distributor Defendants utilized their membership in the HDA and other forms of

collaboration to form agreements about their approach to their duties under the CSA to report

suspicious orders. The Defendants overwhelmingly agreed on the same approach – to fail to

identify, report or halt suspicious opioid orders, and fail to prevent diversion. Defendants’

agreement to restrict reporting provided an added layer of insulation from DEA scrutiny for the

entire industry as Defendants were thus collectively responsible for each other’s compliance with

their reporting obligations. Defendants were aware, both individually and collectively aware of the

suspicious orders that flowed directly from Defendants’ facilities.

       938.    Defendants knew that their own conduct could be reported by other Defendants and

that their failure to report suspicious orders they filled could be brought to the DEA’s attention.

As a result, Defendants had an incentive to communicate with each other about the reporting or

suspicious orders to ensure consistency in their dealings with DEA.

       939.    The Defendants also worked together to ensure that the opioid quotas allowed by

the DEA remained artificially high and ensured that suspicious orders were not reported to the

DEA in order to ensure that the DEA had no basis for refusing to increase or decrease production

quotas due to diversion.

       940.    The Defendants further worked together in their unlawful failure to act to prevent

diversion and failure to monitor for, report, and prevent suspicious order of opioids.

       941.    The desired consistency, and collective end goal was achieved. Defendants

achieved blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of

opioids.

       942.    By reason of Defendants’ unlawful acts, Plaintiffs have been damaged and continue




                                                - 282 -
to be damaged by paying the costs of Defendants externalities and has suffered additional damages

for the costs of providing and using opioids long-term to treat chronic pain.

       943.    Defendants acted with a common understanding or design to commit unlawful acts,

as alleged herein, acted purposely, without a reasonable or lawful excuse, which directly caused

the injuries alleged herein.

       944.    Defendants acted with malice, purposely, intentionally, unlawfully, and without a

reasonable or lawful excuse.

       945.    As outlined above, Defendants played an active role in determining the substance

of the misleading messages issued by KOLs and Front Groups, including by providing content

themselves, editing and approving content developed by their co-conspirators, and providing slide

decks for speaking engagements. Defendants further ensured that these misstatements were widely

disseminated, by both distributing the misstatements themselves and providing their co-

conspirators with funding and other assistance with distribution. The result was and unrelenting

stream of misleading information about compliance with state and federal legislation as related to

opioid distribution, and the risks, benefits, and superiority of using opioids to treat chronic pain

from sources Defendants knew were trusted by prescribers and consumers. Defendants exercised

direct editorial control over most of these statements. However, even if Defendants did not directly

disseminate or control the content of these misleading statements, they are liable for conspiring

with the third parties who did.

       946.    Defendants conduct in furtherance of the conspiracy described herein was not mere

parallel conduct because each Defendant acted directly against their commercial interests in not

reporting the unlawful distribution practices of their competitors to the authorities, which they had

a legal duty to do. Each Defendant acted against their commercial interests in this regard due to an




                                               - 283 -
actual or tacit agreement between the Defendants that they would not report each other to the

authorities so they could all continue to engage in their unlawful conduct.

          947.   Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

thereof, caused the direct and foreseeable losses alleged herein.

          948.   Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions had a great probability of

causing substantial harm.

          949.   Defendants’ misconduct alleged in this case is ongoing and persistent.

          950.   Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergent of the sort a district health department would reasonably expect to occur and is

not part of the normal and expected costs of a district health department’s healthcare services.

Plaintiffs allege wrongful acts which are neither discrete nor of the sort a district health department

can reasonably expect.

          951.   Plaintiffs have incurred expenditures for special programs over and above ordinary

healthcare services.

          952.   Because of Defendants dissemination of false information and misleading

information of opioid risks, benefits, and sustainability for chronic pain, and false and misleading

statements regarding compliance with Kentucky law concerning the distribution of opioids,

Defendants are responsible for the costs.

          953.   Plaintiffs therefore request this Court to enter an order awarding judgment in its

favor against Defendants, compelling Defendants to pay the direct and consequential damages,

and awarding Plaintiffs such other, further, and different relief as this Court may deem just and

proper.




                                                - 284 -
                            PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray that this Court grant the following relief:

       1.     certify Kentucky River’s claims for class action under Rules 23(b)(2) and

              23(b)(3) of the Federal Rules of Civil Procedure;

       2.     permit a jury trial on all issues so triable under Rule 38 of the Federal Rules

              of Civil Procedure;

       3.     enter Judgment in favor of the Plaintiffs in a final order against each of the

              Defendants;

       4.     enjoin the Defendants and their employees, officers, directors, agents,

              successors, assignees, merged or acquired predecessors, parent or

              controlling entities, subsidiaries, and all other persons acting in concert or

              participation with it, from engaging in unfair or deceptive practices in

              violation of law and ordering temporary, preliminary or permanent

              injunction;

       5.     order that Defendants abate the ongoing public nuisance caused by the

              opioid epidemic;

       6.     order that Defendants fully compensate the Plaintiffs for the costs to abate

              the ongoing public nuisance caused by the opioid epidemic;

       7.     order Defendants to establish and fund an “abatement fund” for the purposes

              of abating the opioid nuisance;

       8.     award actual damages, treble damages, punitive damages, injunctive and

              equitable relief, forfeiture as deemed proper by the Court, and attorneys’

              fees and all costs and expenses of suit pursuant to Plaintiffs’ RICO claims;



                                      - 285 -
        9.      award Plaintiffs the damages caused to them by the opioid epidemic,

                including but not limited to: (1) providing vaccinations and public health

                services related to public outbreaks of HIV, Hepatitis A, B, and C; (2)

                administering and operating needle exchange programs; (3) providing

                public safety relating to the opioid epidemic; (4) providing public health

                educational programs on preventing opioid addiction, abuse, and/or

                dependency; (5) providing prenatal services to infants and mothers with

                opioid-related medical conditions; (6) providing services for at least the first

                two years of a child’s life, to children born with opioid-related medical

                conditions and children whose families suffer from opioid-related

                disabilities or incapacitation; and (7) providing services for at least the first

                two years of a child’s life, to mothers and families of children suffering from

                opioid-related medical conditions;

        10.     enter judgment against the Defendants requiring Defendants to pay punitive

                damages;

        11.     grant the Plaintiffs the costs of investigation, reasonable attorneys’ fees, and

                all costs and expenses;

        12.     award Plaintiffs pre-judgment and post-judgment interest; and

        13.     award all other relief as provided by law and/or as the Court deems

                appropriate and just under the circumstances.

                                  JURY DEMAND

Plaintiffs demand a trial by jury on all issues so triable.




                                          - 286 -
Respectfully submitted,

                                 McBRAYER, McGINNIS, LESLIE
                                 & KIRKLAND, PLLC
                                 201 E. Main Street, Suite 900
                                 Lexington, KY 40507
                                 Phone: (859) 231-8780
                                 Facsimile: (859) 231-1175

                                 THE FINNELL FIRM
                                 1 W. 4th Street, Suite 200
                                 Rome, GA 30161
                                 Phone: (706) 235-7272



                          BY:    /s/ Robert K. Finnell
                                 ROBERT E. MACLIN, III
                                 LISA E. HINKLE
                                 JARON P. BLANDFORD
                                 DAVID J. GUARNIERI
                                 ROBERT K. FINNELL (GBA # 261575)
                                 ATTORNEYS FOR PLAINTIFFS




                            - 287 -
